*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT.  CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [*See note
below.]”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as
of  September 30, 2016, is by and among CH2M HILL COMPANIES, LTD., a Delaware
corporation (the “Parent”), CH2M HILL, INC., a Florida corporation (“CH2M
Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation
(“OMI”), CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”),
CH2M HILL GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC, a Delaware limited liability company (“CHVENG,” and together with the
Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each
a “Borrower,” and, collectively, the “Borrowers”), certain subsidiaries of the
Borrowers party hereto (the “Subsidiary Guarantors”), the Lenders (as defined
below) party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement
(as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Subsidiary Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of March 28, 2014 (the “Second A/R Credit Agreement,”
and as amended by the First Amendment to Credit Agreement dated as of September
26, 2014 (the “First Amendment”), the Second Amendment to Credit Agreement dated
as of March 30, 2015 (the “Second Amendment”), and the Consent dated as of April
25, 2016 (the “Consent”), the “Original Credit Agreement,” and as further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, the amendments to the Original Credit Agreement under Section 1.1 of
this Amendment are set forth on pages of a version of the Credit Agreement,
excluding the Schedules and Exhibits thereto, which consolidates the Second A/R
Credit Agreement with the First Amendment, the Second Amendment, and the Consent
(the “Consolidated Original Credit Agreement”) attached as Exhibit A1 to this
Amendment and, in accordance with Section 10.01 of the Original Credit
Agreement, the Loan Parties have requested that the Required Lenders approve the
amendments to the Original Credit Agreement under Section 1.1 of this Amendment;

 

WHEREAS, the amendments to the Original Credit Agreement under Sections 1.1 and
1.2 of this Amendment are set forth on pages of the Consolidated Original Credit
Agreement attached as Exhibit A2 to this Amendment and, in accordance with
Section 10.01 of the Original Credit Agreement, the Loan Parties and the
Administrative Agent have requested that each Lender approve the amendments to
the Original Credit Agreement under Section 1.2 of this Amendment; and

 

WHEREAS, the amendments to the Original Credit Agreement under this Amendment
shall only be made in accordance with and subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:







--------------------------------------------------------------------------------

 



ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1        Amendment to Original Credit Agreement.   If the conditions in
Section 2.1 of this Amendment shall have been satisfied, then, from and after
the Amendment Effective Date (as defined below), (a) the Original Credit
Agreement is amended to delete the stricken text (indicated textually in the
same manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the pages of the Consolidated
Original Credit Agreement attached as Exhibit A1 to this Amendment and (b) the
Schedules and Exhibits to the Original Credit Agreement are amended and restated
as set forth on Exhibit B attached to this Amendment.

 

1.2        Additional Amendments.  If, in addition to the conditions set forth
in Section 2.1 of this Amendment, the conditions set forth in Section 2.2 of
this Amendment shall have been satisfied on the Amendment Effective Date (as
defined below), then from and after the Amendment Effective Date (as defined
below), in addition to the amendments set forth in Section 1.1 of this
Amendment, the Original Credit Agreement is amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example:  double-underlined text) as set forth in the
pages of the Further Consolidated Original Credit Agreement attached as Exhibit
A2 to this Amendment.  If the conditions set forth in Section 2.2 of this
Amendment are not satisfied, the amendments set forth in this Section 1.2 shall
not be effective.

 

1.3        Clean Version.  For convenience of reference only, Exhibit C sets
forth all pages of the Credit Agreement and all Exhibits and Schedules thereto
after giving effect to Sections 1.1 and 1.2 of this Amendment.  Exhibit C is
provided for convenience of reference only and is not intended to, and does not,
supersede the Second A/R Credit Agreement, the First Amendment, the Second
Amendment, the Consent or this Amendment. 

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

2.1        Closing Conditions.  This Amendment shall become effective as of the
day and year set forth above (the “Amendment Effective Date”) upon satisfaction
of the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):

 

(a)        Executed Documents.  The Administrative Agent shall have received a
copy of (i) this Amendment duly executed by each of the Loan Parties, the
Required Lenders and the Administrative Agent and (ii) the Collateral Agreement
(as defined in Exhibit A1 or A2 hereto as applicable) duly executed by each of
the Loan Parties and the Administrative Agent.

 

(b)        Secretary’s Certificates.  The Administrative Agent shall have
received, certificates, executed by the secretary or assistant secretary of each
Loan Party on behalf of such Loan Party, certifying, among other things, (A)
that attached to such certificate are (1) true and complete copies of the
Organizational Documents of such Loan Party then in full force and effect, (2)
true and complete copies of the resolutions then in full force and effect
adopted by the board of directors of such Loan Party authorizing and ratifying
the execution, delivery and performance by such Loan Party of this Amendment and
the Collateral Agreement, (3) a certificate of good standing from the secretary
of state of the state under whose laws such Loan Party was incorporated, (B) the
name(s) of the Responsible Persons of such Loan Party authorized to execute Loan
Documents on behalf of such Loan Party, together with incumbency samples of the
true signatures of such





2

--------------------------------------------------------------------------------

 



Responsible Persons, and (C) that Administrative Agent and the Lending Parties
may conclusively rely on such certificate.

 

(c)        Legal Opinion.  The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Amendment
Effective Date and addressed to the Administrative Agent and the Lenders.

 

(d)        Personal Property Collateral.

 

(i)        Filings.  The Administrative Agent shall have received (A) the
filings of appropriate financing statements under the Uniform Commercial Code in
the applicable jurisdictions listed on Schedule 10 of the Collateral Agreement,
(B) the filing of the Copyright Security Agreement (as defined in the Collateral
Agreement) with the United States Copyright Office (as defined in the Collateral
Agreement), and (C) the filings of the Patent Security Agreement (as defined in
the Collateral Agreement) and the Trademark Security Agreement (as defined in
the Collateral Agreement) with the PTO (as defined in the Collateral Agreement),
in each case to the extent required under the Collateral Agreement.

 

(ii)       Pledged Collateral.  Except as otherwise provided in the Collateral
Agreement, the Administrative Agent shall have received original stock
certificates or other certificates evidencing the certificated Equity Interests
pledged pursuant to the Collateral Agreement, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof.

 

(iii)      Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, bankruptcy, tax
and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Loan Parties under the Uniform Commercial
Code (or applicable judicial docket) as in effect in each jurisdiction listed on
Schedule 10 of the Collateral Agreement, indicating among other things that the
assets of each such Loan Party constituting Collateral (as defined in the
Collateral Agreement) are free and clear of any Lien (except for Permitted
Liens).

 

(e)        Apollo Documents. The Administrative Agent shall have received a
certificate or certificates executed by an officer of the Administrative
Borrower as of the Amendment Effective Date (i) stating that no default exists
and is continuing under the terms of the documents governing the investment by
AP VIII CH2 Holdings, L.P. and its affiliates in the preferred stock of the
Parent (collectively, the “Apollo Documents”) and (ii) certifying as true and
complete copies of the Apollo Documents then in full force and effect.

 

(f)         Fees and Expenses. 

 

(i)        The Administrative Agent shall have received from the Borrowers, for
the account of each Lender that executes and delivers a signature page to the
Administrative Agent by 5 p.m. (EST) on or before September 30, 2016 (each such
Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”),
an amendment fee in an amount equal to the estimated amendment fee described in
that certain Engagement Letter dated as of September 15, 2016 by and among the
Borrowers, the Administrative Agent and Wells Fargo Securities, LLC (the
“Engagement Letter”).

 

(ii)        (A) The Administrative Agent shall have received from the Borrowers
such fees and expenses that are payable pursuant to the Engagement Letter and
(B) King





3

--------------------------------------------------------------------------------

 



& Spalding LLP shall have received from the Borrowers payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment.

 

(g)       Miscellaneous.  All other documents and legal matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

 

2.2        Additional Conditions.  The amendments to the Original Credit
Agreement set forth in Section 1.2 of this Amendment shall become effective as
of the Amendment Effective Date if (a) the conditions set forth in Section 2.1
of this Amendment shall have been satisfied and (b) the Administrative Agent
shall have received a copy of this Amendment duly executed by each of the Loan
Parties, each of the Lenders and the Administrative Agent, in each case on or
before the Amendment Effective Date. 

 

ARTICLE III

RELEASES

 

Each Loan Party hereby waives, releases, relinquishes and forever discharges the
Administrative Agent and each Lending Party, and all past and present directors,
officers, agents, employees, parents, subsidiaries, affiliates, insurers,
attorneys, representatives and assigns of any Lending Party, and each and all
thereof (collectively, the “Released Parties”), of and from any and all manner
of action or causes of action, suits, claims, demands, judgments, damages,
levies, and the execution of whatsoever kind, nature and/or description arising
on or before the date hereof, including, without limitation, any claims, losses,
costs or damages, including compensatory and punitive damages, in each case
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect, which any Loan Party ever had or now has or may claim to
have against any of the Released Parties arising out of or in any way related to
the Credit Agreement, the other Loan Documents, any related document or the
transactions contemplated by any of the foregoing.

 

The Lenders party hereto and the Administrative Agent hereby acknowledge and
agree that, upon the Amendment Effective Date, CH2M HILL International, Ltd.
shall (a) become an Excluded Subsidiary and (b) therefore without any further
action (i) cease to be a Subsidiary Guarantor and (ii) be released and forever
discharged of and from any and all manner of action or causes of action, suits,
claims, demands, judgments, damages, levies, and the execution of whatsoever
kind, nature and/or description arising on or before the date hereof, including,
without limitation, any claims, losses, costs or damages, including compensatory
and punitive damages, in each case whether known or unknown, liquidated or
unliquidated, fixed or contingent, direct or indirect, which any Credit Party
ever had or now has or may claim to have against CH2M HILL International, Ltd.
arising out of or in any way related to the Credit Agreement, the other Loan
Documents, any related document or the transactions contemplated by any of the
foregoing.

 

ARTICLE IV

MISCELLANEOUS

 

4.1        Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Original Credit Agreement including the Exhibits and Schedules thereto
as amended by this Amendment.  Except as specifically amended hereby or
otherwise agreed, the Original Credit Agreement including such Exhibits and
Schedules is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

 

4.2        Representations and Warranties of Loan Parties.  Each of the Loan
Parties represents and warrants as follows:





4

--------------------------------------------------------------------------------

 



(a)        It has taken all necessary corporate and other organizational action
to authorize the execution, delivery and performance of this Amendment.

 

(b)        This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as enforcement thereof may be limited by
Bankruptcy Laws or other applicable Laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

 

(c)        No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority (other than the filing
of a Form 8-K with the SEC after the date hereof and the approvals, consents,
exemptions, authorizations, actions, notices and filings set forth in the
Collateral Agreement) or any other Person is required in connection with the
execution, delivery or performance by such Person of this Amendment.

 

(d)        The representations and warranties set forth in Article V of the
Original Credit Agreement as amended by this Amendment are true and correct in
all material respects (except that such materiality qualifier will not be
applicable to any portion of any representation and warranty that is already
qualified or modified by materiality in the text thereof) as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they will be true and correct in all material
respects (except that such materiality qualifier will not be applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of such earlier date, and except the
representations and warranties contained in Section 5.10 of the Original Credit
Agreement as amended by this Amendment will be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Original
Credit Agreement as amended by this Amendment.

 

(e)        After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)        Except as amended by this Amendment, the Obligations are not reduced
or modified by this Amendment and are not subject to any offsets, defenses or
counterclaims.

 

4.3        Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement as amended by this Amendment and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement as so amended
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

 

4.4        Loan Document.  This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

 

4.5        Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

4.6        Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto relating to the subject matter hereof
and thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof. 

 

4.7        Counterparts; Telecopy.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which when so executed and delivered will constitute an original, but all of
which when taken together will constitute a single contract.  Delivery of an





5

--------------------------------------------------------------------------------

 



executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered. 

 

4.8        No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Original Credit
Agreement on or prior to the date hereof. 

 

4.9        GOVERNING LAW.    THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW
5-1401 AND 5-1402.

 

4.10      Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

4.11      Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
 The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 10.18 and 10.20 of the Original Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



6

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

    

CH2M HILL, INC.

 

 

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Steven Mathews

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

/s/ Allan Chow

 

By:

/s/ Steven Mathews

Name:

Allan Chow

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

/s/ Steven Mathews

 

By:

/s/ Allan Chow

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

/s/ Steven Mathews

 

 

 

Name:

Steven Mathews

 

 

 

Title:

Treasurer and Authorized Signatory

 

 

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 

SUBSIDIARY GUARANTORS:

 

CH2M HILL INTERNATIONAL, LTD

 

 

 

 

By:

/s/ Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL ALASKA, INC.

 

 

 

 

By:

/s/ Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

By:

/s/ Steven Mathews

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent and a Lender

 

 

 

 

By:

/s/ S. Michael St. Geme

 

Name:

S. Michael St. Geme

 

Title:

Managing Director

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 

LENDERS:

 

BNP PARIBAS

 

 

 

 

By:

/s/ Jamie Dillon

 

Name:

Jamie Dillon

 

Title:

Vice President

 

 

 

 

By:

/s/ Joseph Mack

 

Name:

Joseph Mack

 

Title:

Vice President

 

 

 

BANK OF THE WEST

 

 

 

 

By:

/s/ Robert J. Likos

 

Name:

Robert J. Likos

 

Title:

Director

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Laura Woodward

 

Name:

Laura Woodward

 

Title:

Vice President

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

 

 

BANK OF AMERICA, N.A.

 

By:

/s/ Stuart Bonomo

 

Name:

Stuart Bonomo

 

Title:

Director

 

 

 

BMO HARRIS N.A.

 

 

 

 

By:

/s/ Michael Gilt

 

Name:

Michael Gilt

 

Title:

Director

 





 

--------------------------------------------------------------------------------

 

CH2M HILL, INC.

Amendment to credit agreement

 

CITIZENS BANK, N.A.

 

 

 

 

By:

/s/ Megan Livingston

 

Name:

Megan Livingston

 

Title:

Vice President

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Molly Drennan

 

Name:

Molly Drennan

 

Title:

Senior Vice President

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

By:

/s/ Christian Sumulong

 

Name:

Christian Sumulong

 

Title:

Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Jeff Benedix

 

Name:

Jeff Benedix

 

Title:

Vice President

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A1

 

Pages of Consolidated Original Credit Agreement

 

(as amended by Section 1.1 of this Amendment)

 

See attached.

 

 

 



 

--------------------------------------------------------------------------------

 

COMPOSITE CREDIT AGREEMENT – THIS CREDIT AGREEMENT INCORPORATES THAT CERTAIN
FIRST AMENDMENT TO CREDIT AGREEMENT DATED AS OF SEPTEMBER 26, 2014, THAT CERTAIN
SECOND AMENDMENT TO CREDIT AGREEMENT DATED AS OF MARCH 30, 2016 AND THAT CERTAIN
CONSENT DATED AS OF APRIL 25, 2016.  THIS DOCUMENT IS BEING PROVIDED SOLELY FOR
EASE OF REVIEW AND CONVENIENCE.  KING & SPALDING LLP MAKES NO REPRESENTATION OR
WARRANTY AS TO THE ACCURACY OF THIS DOCUMENT; PARTIES SHOULD RELY SOLELY ON
THEIR REVIEW OF THE CREDIT AGREEMENT AND AMENDMENTS.

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 28, 2014

among

CH2M HILL COMPANIES, LTD.,
CH2M HILL, INC.
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
CH2M HILL ENGINEERS, INC.
CH2M HILL GLOBAL, INC.
CH2M HILL CONSTRUCTORS, INC.
CHVENG, LLC

as Borrowers,

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,
as Subsidiary Guarantors,

and

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and Swing Line Lender,

BNP PARIBAS
JPMORGAN CHASE BANK, N.A.,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents

and

WELLS FARGO SECURITIES, LLC
BNP PARIBAS SECURITIES CORPORATION
J.P. MORGAN SECURITIES LLCJPMORGAN BANK, N.A.
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Book Runners

 

 



i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE I       CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

2

 

 

SECTION 1.01.    CERTAIN DEFINED TERMS

2

 

 

SECTION 1.02.    CERTAIN RULES OF CONSTRUCTION

37

 

 

ARTICLE II      CREDIT EXTENSIONS

4342

 

 

SECTION 2.01.    THE ORIGINAL CREDIT AGREEMENT.

4342

 

 

SECTION 2.02.    REVOLVING CREDIT LOANS; TERM LOANS

4443

 

 

SECTION 2.03.    PROCEDURES FOR BORROWING

4544

 

 

SECTION 2.04.    LETTERS OF CREDIT

4746

 

 

SECTION 2.05.    SWING LINE LOANS

5653

 

 

SECTION 2.06.    PAYMENTS AND PREPAYMENTS

5956

 

 

SECTION 2.07.    TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT
COMMITMENTS

6158

 

 

SECTION 2.08.    FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS

6258

 

 

SECTION 2.09.    INTEREST; APPLICABLE RATES

6258

 

 

SECTION 2.10.    FEES

6360

 

 

SECTION 2.11.    COMPUTATIONS OF INTEREST AND FEES

6460

 

 

SECTION 2.12.    EVIDENCE OF INDEBTEDNESS

6461

 

 

SECTION 2.13.    PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE
DEDUCTIONS AUTOMATICALLY

6561

 

 

SECTION 2.14.    SHARING OF PAYMENTS

6763

 

 

SECTION 2.15.    INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS

6864

 

 

SECTION 2.16.    CASH COLLATERAL

7066

 





i

--------------------------------------------------------------------------------

 

 

ARTICLE III      TAXES, YIELD PROTECTION AND ILLEGALITY

7267

 

 

SECTION 3.01.    TAXES

7267

 

 

SECTION 3.02.    ILLEGALITY

7571

 

 

SECTION 3.03.    INABILITY TO DETERMINE RATES

7671

 

 

SECTION 3.04.    INCREASED COSTS

7772

 

 

SECTION 3.05.    COMPENSATION FOR LOSSES

7873

 

 

SECTION 3.06.    MITIGATION OBLIGATIONS

7973

 

 

SECTION 3.07.    DEFAULTING LENDERS

7974

 

 

SECTION 3.08.    REPLACEMENT OF LENDERS

8175

 

 

SECTION 3.09.    SURVIVAL

8276

 

 

ARTICLE IV      CONDITIONS PRECEDENT

8276

 

 

SECTION 4.01.    CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION

8276

 

 

SECTION 4.02.    CONDITIONS TO ALL CREDIT EXTENSIONS

8478

 

 

ARTICLE V      REPRESENTATIONS AND WARRANTIES

8579

 

 

SECTION 5.01.    CORPORATE EXISTENCE AND POWER

8679

 

 

SECTION 5.02.    CORPORATE AUTHORIZATION; NO CONTRAVENTION

8680

 

 

SECTION 5.03.    GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS

8680

 

 

SECTION 5.04.    BINDING EFFECT

8781

 

 

SECTION 5.05.    LITIGATION

8781

 

 

SECTION 5.06.    ERISA COMPLIANCE

8781

 

 

SECTION 5.07.    USE OF PROCEEDS

8982

 

 

SECTION 5.08.    ENVIRONMENTAL COMPLIANCE

8982

 

 

SECTION 5.09.    TAXES

9083

 

 

SECTION 5.10.    FINANCIAL CONDITION

9083

 





ii

--------------------------------------------------------------------------------

 

 

SECTION 5.11.    MARGIN REGULATIONS; REGULATED ENTITIES

9084

 

 

SECTION 5.12.    INTELLECTUAL PROPERTY

9184

 

 

SECTION 5.13.    SOLVENCY

9184

 

 

SECTION 5.14.    ANTI-TERRORISM LAWS

9184

 

 

SECTION 5.15.    FULL DISCLOSURE

9285

 

 

SECTION 5.16.    CLASSIFICATION AS SENIOR INDEBTEDNESS

9285

 

 

ARTICLE VI      AFFIRMATIVE COVENANTS

9285

 

 

SECTION 6.01.    FINANCIAL STATEMENTS

9285

 

 

SECTION 6.02.    OTHER INFORMATION

9487

 

 

SECTION 6.03.    NOTICES

9588

 

 

SECTION 6.04.    PRESERVATION OF EXISTENCE, ETC

9688

 

 

SECTION 6.05.    MAINTENANCE OF PROPERTIES

9689

 

 

SECTION 6.06.    MAINTENANCE OF INSURANCE

9689

 

 

SECTION 6.07.    COMPLIANCE WITH LAWS

9789

 

 

SECTION 6.08.    BOOKS AND RECORDS

9789

 

 

SECTION 6.09.    INSPECTION RIGHTS

9790

 

 

SECTION 6.10.    [RESERVED]

9790

 

 

SECTION 6.11.    PAYMENT OF OBLIGATIONS

9790

 

 

SECTION 6.12.    COVENANT TO GUARANTEE OBLIGATIONS AND GRANT SECURITY

9890

 

 

SECTION 6.13.    PARI PASSU

9891

 

 

SECTION 6.14.    FURTHER ASSURANCES

9891

 





iii

--------------------------------------------------------------------------------

 

 

ARTICLE VII      NEGATIVE COVENANTS

9991

 

 

SECTION 7.01.    LIENS

9992

 

 

SECTION 7.02.    INVESTMENTS

10194

 

 

SECTION 7.03.    INDEBTEDNESS

10294

 

 

SECTION 7.04.    FUNDAMENTAL CHANGES

10597

 

 

SECTION 7.05.    DISPOSITIONS

10698

 

 

SECTION 7.06.    RESTRICTED PAYMENTS

10799

 

 

SECTION 7.07.    TRANSACTIONS WITH AFFILIATES

108101

 

 

SECTION 7.08.    BURDENSOME AGREEMENTS

108101

 

 

SECTION 7.09.    USE OF PROCEEDS

108102

 

 

SECTION 7.10.    MAINTENANCE OF BUSINESS

109102

 

 

SECTION 7.11.    AMENDMENTS OF ORGANIZATION DOCUMENTS

109102

 

 

SECTION 7.12.    ACCOUNTING CHANGES

109102

 

 

SECTION 7.13.    PREPAYMENTS OF INDEBTEDNESS

109102

 

 

SECTION 7.14.    FINANCIAL COVENANTS

109103

 

 

SECTION 7.15.    AMENDMENTS OF CERTAIN DEBT

110103

 

 

ARTICLE VIII      EVENTS OF DEFAULT AND REMEDIES

110103

 

 

SECTION 8.01.    EVENTS OF DEFAULT

110103

 

 

SECTION 8.02.    WAIVERS OF EVENTS OF DEFAULTS

112105

 

 

SECTION 8.03.    REMEDIES UPON EVENT OF DEFAULT

113105

 

 

SECTION 8.04.    APPLICATION OF FUNDS

114106

 





iv

--------------------------------------------------------------------------------

 

 

ARTICLE IX      ADMINISTRATIVE AGENT

115107

 

 

SECTION 9.01.APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

115 107

 

 

SECTION 9.02.    RIGHTS AS A LENDER

115108

 

 

SECTION 9.03.    EXCULPATORY PROVISIONS

115108

 

 

SECTION 9.04.    RELIANCE BY ADMINISTRATIVE AGENT

116109

 

 

SECTION 9.05.    DELEGATION OF DUTIES

117109

 

 

SECTION 9.06.    RESIGNATION OF ADMINISTRATIVE AGENT

117110

 

 

SECTION 9.07.    NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

118110

 

 

SECTION 9.08.    NO OTHER DUTIES, ETC

118111

 

 

SECTION 9.09.    ADMINISTRATIVE AGE T MAY FILE PROOFS OF CLAIM

118111

 

 

SECTION 9.10.    GUARANTY MATTERS

119111

 

 

SECTION 9.11.    LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT

119112

 

 

SECTION 9.12.   SECURED HEDGE AGREEMENTS AND SECURED CASH MANAGEMENT AGREEMENTS

      112

 

 

SECTION 9.13.   CREDIT BIDDING

      112

 

 

ARTICLE X      GENERAL PROVISIONS

119112

 

 

SECTION 10.01.    AMENDMENTS, ETC

119113

 

 

SECTION 10.02.    NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

121114

 

 

SECTION 10.03.    NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

124117

 

 

SECTION 10.04.    EXPENSES; INDEMNITY; DAMAGE WAIVER

125117

 

 

SECTION 10.05.    MARSHALLING; PAYMENTS SET ASIDE

127119

 

 

SECTION 10.06.    SUCCESSORS AND ASSIGNS

127119

 

 

SECTION 10.07.    TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

131122

 

 

SECTION 10.08.    RIGHT OF SETOFF

132123

 





v

--------------------------------------------------------------------------------

 

 

SECTION 10.09.    INTEREST RATE LIMITATION

132123

 

 

SECTION 10.10.    COUNTERPARTS; INTEGRATION; EFFECTIVENESS

132124

 

 

SECTION 10.11.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES

133124

 

 

SECTION 10.12.    SEVERABILITY

133124

 

 

SECTION 10.13.    LENDER-CREDITOR RELATIONSHIP

133124

 

 

SECTION 10.14.    USA PATRIOT ACT NOTICE

134125

 

 

SECTION 10.15.    GUARANTY BY SUBSIDIARIES

134125

 

 

SECTION 10.16.    JOINT AND SEVERAL LIABILITY OF THE BORROWERS

14113

 

 

SECTION 10.17.    ADMINISTRATIVE BORROWER

145136

 

 

SECTION 10.18.    GOVERNING LAW; JURISDICTION; ETC

145136

 

 

SECTION 10.19.    JUDGMENT CURRENCY

146137

 

 

SECTION 10.20.    WAIVER OF RIGHT TO JURY TRIAL

147137

 

 

SECTION 10.21    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS

      138

 





vi

--------------------------------------------------------------------------------

 

 

SCHEDULES

2.01             Aggregate Outstanding Principal Amounts as of the Closing Date

2.02             Lenders; Commitments; Percentage Shares

2.03             Issuer Sublimits

5.05             Litigation

5.06(a)        Pension Plans

5.06(c)        Departures from Pension Funding Rules

5.06(d)        Pension Plans and Multiemployer Plans

5.08             Environmental

7.01             Existing Liens

7.02             Existing Investments

7.03             Existing Indebtedness

10.02           Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

A                 Form of Assignment and Assumption

B                 Form of Compliance Certificate1

C                 Form of Joinder Agreement

D                 Form of Loan Notice

E-1              Form of Revolving Loan Note

E-2              Form of Swing Line Loan Note

F                  Form of Swing Line Loan Notice

G                 Form of Bank Product Provider Notice

--------------------------------------------------------------------------------

1 NOTE: Schedule 1 to Exhibit B of the Credit Agreement was amended by the
Second Amendment to Credit Agreement.

 

 



vii

--------------------------------------------------------------------------------

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 28, 2014,
is entered among CH2M HILL COMPANIES, LTD., a Delaware corporation (the
 “Parent”), CH2M HILL, INC., a Florida corporation (“CH2M Inc.”), OPERATIONS
MANAGEMENT INTERNATIONAL, INC., a California corporation (“OMI”), CH2M HILL
ENGINEERS, INC.,  a Delaware corporation (“CH2M Engineers”), CH2M HILL GLOBAL,
INC.,  a Delaware corporation (“CH2M Global”), CH2M HILL CONSTRUCTORS, INC.,  a
Delaware corporation (“CH2M Constructors”), and CHVENG, LLC  (formerly known as
CH2M HILL ENERGY, LTD.),  a Delaware limited liability company (“CHVENG,”  and
together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M
Constructors, each a “Borrower,” and, collectively, the “Borrowers”), the
Subsidiary Guarantors party hereto (for purposes of Section 10.15), the several
financial institutions party to this Agreement as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION,  in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group.  This
Agreement amends, restates, supersedes and replaces in its entirety the Original
Credit Agreement (as defined herein) and each Subsidiary Guaranty (as defined in
the Original Credit Agreement), and is not intended to, and will not, act as a
novation of the indebtedness, liabilities and other obligations (including any
obligations under each Subsidiary Guaranty) thereunder.

RECITALS

A.The Borrowers, as borrowers, have entered into the Original Credit Agreement
with the lenders party thereto (collectively, the “Existing Lenders”), and Wells
Fargo in its separate capacities as the Swing Line Lender and an L/C Issuer and
as the Administrative Agent on behalf and for the benefit of the other Lenders
(as such terms are defined in the Original Credit Agreement) pursuant to which
the Existing Lenders have extended and made available to the Borrowers a
revolving credit facility in the aggregate principal amount of up to
$900,000,000 outstanding at any one time, including a $300,000,000 sub-limit for
alternative currency borrowings, a $50,000,000 sub-limit for swing line advances
and a $500,000,000 sub-limit for letters of credit.

B.The Borrowers desire to increase and restructure the credit facility provided
under the Original Credit Agreement and to amend the Original Credit Agreement
in certain other respects, and, as so amended, to restate the Original Credit
Agreement in its entirety along with the other Loan Documents (as such term is
defined in the Original Credit Agreement, and referred to herein for purposes of
this Agreement as the “Original Credit Documents”) executed or delivered
pursuant to or otherwise existing in support of the Original Credit Agreement.

C.The Lending Parties have agreed to so increase and restructure the credit
facility provided under the Original Credit Agreement and to make such Loans and
other Credit Extensions available to the Borrowers, for the Borrowers’ benefit
and on behalf and for the benefit of the Guarantors, each of which is a direct
or indirect wholly owned Subsidiary of the Borrowers, and to amend and restate
the Original Credit Agreement and the other Original Credit Documents, but only
on the terms and provisions herein, and subject to the conditions and in
reliance on, the representations and warranties set forth below.

D.It is the intent of the Borrowers, the Lenders and Wells Fargo, not in its
individual capacity as a Lender but in its separate capacities as L/C Issuer, as
Agent for itself and the other Lenders that, except as hereinafter expressly
provided, the extensions of credit outstanding under the Original Credit
Agreement will not be deemed to be repaid or terminated upon the effectiveness
of this Agreement, but will continue to remain outstanding and will be due and
payable at the time and in the manner provided by this Agreement, including
Section 2.01.





1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

AGREEMENT

ARTICLE I
CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

SECTION 1.01. CERTAIN DEFINED TERMS.

As used in this Agreement, the following terms will mean the following:

“2014 Payment Period” has the meaning set forth in Section 7.06(b)(i) of this
Agreement.

“2015 Payment Period” has the meaning set forth in Section 7.06(b)(i) of this
Agreement.

“Acquisition”  means any transaction or series of related transactions
resulting, directly or indirectly, in (a) the acquisition by any Person of (i)
all or substantially all of the assets of another Person or (ii) any business
unit or division of another Person, (b) the acquisition by any Person of Equity
Interests of any other Person resulting in the acquiring Person having the
ability to Control the acquired Person, or otherwise causing any other Person to
become a Subsidiary of such Person or (c) a merger or consolidation, or any
other combination, of any Person with another Person (other than a Person that
is a wholly-owned Subsidiary) in which any Borrower or a Subsidiary of any
Borrower is the surviving Person.  For the avoidance of doubt, the formation of
any Joint Venture, or the acquisition of any interest in any Joint Venture,
shall not be deemed to constitute an “Acquisition”.

“Additional Alternative Currency”  has the meaning given such term in Section
1.02(l).

“Additional Commitment Documentation”  has the meaning given such term in
Section 2.15(c).

“Additional Commitments Effective Date”  has the meaning given such term in
Section 2.15(b).

“Additional Revolving Credit Commitment”  means the commitment of an Additional
Lender to make Additional Revolving Credit Loans pursuant to Section 2.15.

“Additional Lender”  means, at any time, each applicable Lender, Eligible
Assignee or other Person who is providing an Additional Revolving Credit
Commitment and/or an Incremental Term Loan, as applicable.

“Additional Revolving Credit Loans”  means any loans made in respect of
Additional Revolving Credit Commitments.

“Additional Transaction Condition” means, with respect to any applicable
Investment or Restricted Payment, the ability of the Borrowers to demonstrate
that the aggregate amount of Specified EBITDA Add-backs during the four (4)
Fiscal Periods most recently ended prior to such transaction for which the
Parent has delivered financial statements pursuant to Section 6.01(a) or 6.01(b)
did not exceed 10% of Consolidated Adjusted EBITDA during such period.

“Administrative Agent”  means, at any time, the administrative agent for the
Lending Parties under the Loan Documents as appointed pursuant to Article IX
(which, initially, will be Wells Fargo).





2

--------------------------------------------------------------------------------

 

 

“Administrative Agent’s Office”  means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify the Borrowers and
each Lending Party.

“Administrative Borrower”  has the meaning given such term in Section 10.17.

“Administrative Detail Form”  means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

“AED” means the lawful currency of the United Arab Emirates.

“Affiliate”  means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

“Aggregate Commitments” means Aggregate Revolving Credit Commitments.

“Aggregate Outstanding Principal Amount” has the meaning given such term in
Section 2.01.

“Aggregate Revolving Credit Commitments”  means, at any time, the combined
Revolving Credit Commitments of all Lenders.  The Aggregate Revolving Credit
Commitments as of the ClosingThird Amendment Effective Date are
$1,100,000,000.925,000,000. 

“Agreement” means this Second Amended and Restated Credit Agreement.

“Alternative Currency”  means (a) Sterling, Euros, Canadian Dollars, Australian
Dollars, Hong Kong Dollars, Yen, Singapore Dollars, (b) solely with respect to
Letters of Credit, to the extent approved by the applicable L/C Issuer, AED,
BHD, BRL, CLP, KWD, INR, NOK, OMR, PEN, PLN, QAR, RON, SAR, TND and TTD and (c)
each Additional Alternative Currency (other than Dollars) that is approved from
time to time in accordance with Section 1.02(l).

“Alternative Currency Available Credit”  means, as of any date of determination,
the lesser of (a) $300,000,000 less (i) the Dollar Equivalent of the aggregate
of all Loans then outstanding denominated in an Alternative Currency and (ii)
the Dollar Equivalent of the aggregate of all L/C Obligations then outstanding
in respect of Credits denominated in an Alternative Currency, and (b) the
Available Credit.

“Anti-Terrorism Laws”  means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, and the applicable Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Applicable Laws may from time to time be
amended, renewed, extended, or replaced).

“Applicable Rate” means, (a) at all times during the Interim Period, and as
included in the computation of the rate of interest for Eurodollar Rate Loans or
Base Rate Loans or in the computation of Revolving Credit Commitment Fees, as
the context requires and as otherwise provided in this Agreement, the applicable
rate percentage per annum set forth in the grid below, each such percentage
being based, subject to Section 2.09(d), upon the corresponding Consolidated
Leverage Ratio maintained by the Parent, as determined by Administrative Agent,
in its Reasonable Discretion, as of the end of the most recent Fiscal Period for
which the Borrowers have furnished a Compliance Certificate to Administrative
Agent and the Lenders pursuant to Section 6.01(c):Section 2.09(d), upon the





3

--------------------------------------------------------------------------------

 

 

corresponding Consolidated Leverage Ratio maintained by the Parent, as
determined by Administrative Agent, in its Reasonable Discretion, as of the end
of the most recent Fiscal Period for which the Borrowers have furnished a
Compliance Certificate to Administrative Agent and the Lenders pursuant to
Section 6.01(c):

 

 

 

 

 

 

PRICING
LEVEL

(TIER)

CONSOLIDATED
LEVERAGE
RATIO

APPLICABLE
RATE FOR
EURODOLLAR
RATE LOANS

APPLICABLE
RATE FOR
BASE RATE
LOANS

APPLICABLE
RATE FOR
REVOLVING
CREDIT
COMMITMENT
FEES

I

≥3.25

2.375%

0.875%

0.350%

II

≥2.75 but <3.25

1.875%

0.375%

0.350%

III

≥2.25 but <2.75

1.625%

0.125%

0.300%

IV

≥1.75 but <2.25

1.500%

0.000%

0.250%

V

≥1.25 but <1.75

1.375%

0.000%

0.200%

VI

≥0.75 but <1.25

1.250%

0.000%

0.175%

VII

<0.75

1.125%

0.000%

0.150%

 

; and (b) at all other times, and as included in the computation of the rate of
interest for Eurodollar Rate Loans or Base Rate Loans or in the computation of
Revolving Credit Commitment Fees, as the context requires and as otherwise
provided in this Agreement, the applicable rate percentage per annum set forth
in the grid below, each such percentage being based, subject to Section 2.09(d),
upon the corresponding Consolidated Leverage Ratio maintained by the Parent, as
determined by Administrative Agent, in its Reasonable Discretion, as of the end
of the most recent Fiscal Period for which the Borrowers have furnished a
Compliance Certificate to Administrative Agent and the Lenders pursuant to
Section 6.01(c):

 

 

 

 

 

 

PRICING
LEVEL
(TIER)

CONSOLIDATED
LEVERAGE
RATIO

APPLICABLE
RATE FOR
EURODOLLAR
RATE LOANS

APPLICABLE
RATE FOR
BASE RATE
LOANS

APPLICABLE
RATE FOR
REVOLVING
CREDIT
COMMITMENT
FEES

I

≥2.752.50

1.8753.000%

0.3751.500%

0.3500.500%

II

≥ 2.25 but < 2.752.50

1.6252.750%

0.1251.250%

0.3000.450%

III

≥1.75 but < 2.25

1.5002.500%

0.0001.000%

0.2500.350%

IV

≥ 1.25 but < 1.75

1.3752.250%

0.0000.750%

0.2000.300%

V

≥ 0.75 but < 1.25

1.2502.000%

0.0000.500%

0.1750.250%

VI

< 0.75

1.1251.750%

0.0000.250%

0.1500.200%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period and at any time will be
subject to the provisions of Section 2.09(d). 

 





4

--------------------------------------------------------------------------------

 

 

“Applicable Time”  means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”  means, individually and collectively, Wells Fargo Securities, LLC,
BNP Paribas Securities Corporation, J.P. Morgan Securities LLCJPMorgan Bank,
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the joint lead arrangers,
syndication agents and joint book runners for the transactions contemplated by
the Loan Documents.

“Asset Disposition” means any Disposition permitted pursuant to Section 7.05(i)
of this Agreement.

“Assignment and Assumption”  means an assignment and assumption entered into by
a Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

“Attributable Debt”  means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Australian Dollars”  means the lawful currency of Australia.

“Automatic Extension Letter of Credit”  means a Letter of Credit that has
automatic extension provisions.

“Available Credit”  means, as of any date of determination, the amount by which
(a) the Aggregate Revolving Credit Commitments then in effect exceeds (b) the
Total Revolving Credit Outstandings as of such date.

“Available Restricted Payment Amount” means, as of any date of determination,
$100,000,000 minus (i) any Legally Required Restricted Payments, minus (ii) any
Restricted Payments made pursuant to Section 7.06(b)(i) minus (iii) any
Restricted Payments made pursuant to Section 7.06(b)(iii), in the case of each
of the clauses (i) through (iii), made during four Fiscal Periods ending as of
the end of the Fiscal Period in which such date occurs. Notwithstanding the
foregoing, through the Fiscal Period ending March 31, 2017, the “Available
Restricted Payment Amount” shall be equal to $75,000,000 minus (x) any Legally
Required Restricted Payments minus (y) any Restricted Payments made pursuant to
Section 7.06(b)(i) minus (z) any Restricted Payments made pursuant to Section
7.06(b)(iii), in the case of each of clauses (x) through (z), made after June
24, 2016 and prior to the end of the Fiscal Period ending March 31, 2017.

 

“Availability Period” means the period from the Closing Date to the date which
is five Business Days prior to the Revolving Credit Maturity Date.





5

--------------------------------------------------------------------------------

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any of the following products, services or facilities
extended by any Bank Product Provider: (a) Cash Management Services extended to
any Borrower (either for itself or, with the Administrative Borrower’s prior
consent, for one or more of its Subsidiaries); (b) products under any Hedging
Agreement entered into with any Borrower (either for itself or, with the
Administrative Borrower’s prior consent, for one or more of its Subsidiaries);
(c) up to $50,000,000 of letters of credit and bank guarantees (other than any
Credit issued hereunder) the account party of which is any Borrower or a
Subsidiary (provided that any Borrower has guaranteed or is a primary obligor
with respect to such Subsidiary’s letters of credit or bank guarantees), and (d)
commercial credit card, purchase card and merchant card services extended to any
Borrower (either for itself or, with the Administrative Borrower’s prior
consent, for one or more of its Subsidiaries); provided, however, that for any
of the foregoing to be included in the term Bank Products, the applicable Bank
Product Provider (other than Wells Fargo Bank, National Association) must have
previously provided a Bank Product Provider Notice to Administrative Agent and
the Administrative Borrower setting forth the information required clause
(a)(i)(A) of the proviso to the definition of Obligations and if the applicable
Bank Product Provider is Wells Fargo Bank, National Association, it must have
previously provided a Bank Product Provider Notice to the Administrative
Borrower setting forth the information required under clause (a)(i)(B) of the
proviso to the definition of Obligations.

 “Bank Product Agreement” means any agreement governing or related to any Bank
Product other than this Agreement, the Collateral Agreement or any other Loan
Document.

“Bank Product Amount” has the meaning set forth in the definition of
Obligations.

“Bank Product Debt” means the Indebtedness and other payment obligations of any
Borrower relating to Bank Products.

“Bank Product Provider” means any Person that provides Bank Products to a
Borrower or any Subsidiary to the extent that (a) such Person is a Lender, an
Affiliate of a Lender or any other Person that was a Lender (or an Affiliate of
a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under this Agreement or
(b) such Person is a Lender or an Affiliate of a Lender on the Third Amendment
Effective Date and the Bank Product was entered into on or prior to the Third
Amendment Effective Date (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender).

“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit G.

“Bank Undertaking”  means any independent undertaking of the L/C Issuer within
the meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.04.  Bank
Undertakings may be issued in Dollars or an Alternative Currency as permitted by
this Agreement.





6

--------------------------------------------------------------------------------

 

 

“Bankruptcy Code”  means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.

“Bankruptcy Laws”  means, collectively, (a) the Bankruptcy Code and (b) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Base Rate”  means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one-half of one percent
(0.50%) and (c) the One Month LIBOR Rate for such day (determined on a daily
basis as set forth below) plus one percent (1.00%).  As used in this definition
of “Base Rate”, “One Month LIBOR Rate” means, with respect to any interest rate
calculation for a Loan or other Obligation bearing interest at the Base Rate, a
rate per annum equal to the quotient (rounded, if necessary to the nearest
1/100th of one percent (0.01%)) of (i) the rate per annum referred to as the
LIBOR RATE as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) on Reuters LIBOR page 1,
or if not reported by Reuters, as reported by any service selected by
Administrative Agent on the applicable day (provided that if such day is not a
Business Day for which a LIBOR Rate is quoted, the next preceding Business Day
for which a LIBOR Rate is quoted) at approximately 11:00 a.m., London time (or
as soon thereafter as practicable), for Dollar deposits being delivered in the
London interbank eurodollar currency market for a term of one month commencing
on such date of determination, divided by (ii) one minus the Reserve Requirement
in effect on such day.  If for any reason rates are not available as provided in
clause (i) of the preceding sentence, the rate to be used in clause (i) will be,
at Administrative Agent’s discretion (in each case, rounded, if necessary, to
the nearest 1/100th of one percent (0.01%)), (1) the rate per annum at which
Dollar deposits are offered to Administrative Agent in the London interbank
eurodollar currency market or (2) the rate at which Dollar deposits are offered
to Administrative Agent in, or by Wells Fargo to major banks in, any offshore
interbank eurodollar market selected by Administrative Agent, in each case on
the applicable day (provided that if such day is not a Business Day for which
Dollar deposits are offered to Administrative Agent in the London interbank
eurodollar currency market, the next preceding Business Day for which Dollar
deposits are offered to Administrative Agent in the London interbank eurodollar
currency market) at approximately 11:00 a.m., London time (or as soon thereafter
as practicable) (for delivery on such date of determination) for a one month
term.  Each determination by Administrative Agent pursuant to this definition
will be conclusive absent manifest error.

“Base Rate Loan”  means a Loan that bears interest based upon the Base Rate.

“BHD” means the lawful currency of the Kingdom of Bahrain.

“Borrowing”  means a Revolving Credit Borrowing or a Swing Line Borrowing, as
the context may require.

“BRL”  means the lawful currency of the Federative Republic of Brazil.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the city and state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

(a)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars or as to any Base Rate Loan, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to





7

--------------------------------------------------------------------------------

 

 

this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market;

(b)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan or Bid Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurodollar Rate Loan, means a TARGET Day;

(c)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars”  means the lawful currency of Canada.

“Capitalized Leases”  means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), Cash or, if L/C Issuer or Swing Line Lender benefitting from such
collateral will agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to (a)
Administrative Agent and (b) L/C Issuer or Swing Line Lender (as applicable). 
“Cash Collateral”  will have a meaning correlative to the foregoing and will
include the proceeds of such cash collateral and other credit support.

“Cash” means money, currency or a credit balance in a deposit account.

“Cash Equivalents”  means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (but only so long as the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than 360 days from the date of acquisition; (b) domestic
and Eurodollar certificates of deposit, time or demand deposits or bankers’
acceptances maturing within 180 days after the date of acquisition issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any Lender or by any nationally or state chartered commercial bank or
any branch or agency of a foreign bank licensed to conduct business in the
United States having combined capital and surplus of not less than $250,000,000
whose short-term securities are rated at least A 1 or the equivalent thereof by
S&P or at least P 1 or the equivalent thereof by Moody’s; (c) fully
collateralized repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) of this definition
entered into with any bank meeting the qualifications specified in clause (d) of
this definition; (d) commercial paper issued by the parent corporation of any
Lender or any commercial bank (provided that the parent corporation and the bank
are both incorporated in the United States) having capital and surplus in excess
of $250,000,000 and commercial paper issued by any Person incorporated in the





8

--------------------------------------------------------------------------------

 

 

United States, which commercial paper is rated at least A 1 or the equivalent
thereof by S&P or at least P 1 or the equivalent thereof by Moody’s, and in each
case maturing not more than 180 days after the date of acquisition by such
Person; and (e) investments made in accordance with the Parent’s investment
policy as such policy is approved by the Parent’s chief financial officer from
time to time and delivered to Administrative Agent on or prior to the Closing
Date and promptly following any material revision to such policy.

“Change in Law”  means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules, regulations, interpretations, guidelines or directives promulgated
thereunder by any Governmental Authority, (b) any change arising from any
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (c) the occurrence, after
the date of this Agreement, of any of the following:  (i) the adoption or taking
effect of any law, rule, regulation or treaty; (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Cash Management Services” means any services provided in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services and all other treasury and cash
management services.

“CFC” means a controlled foreign corporation under Section 957 of the Code.

“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.

“Change of Control”  means any of the following occurs: (a) an event or series
of events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Trustees of the CH2M HILL
Retirement and Tax Deferred Savings Plan, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that a person
or group will be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 30.0% or more of the issued and outstanding Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of any Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); (b) any Person, or two or more Persons
acting in concert, acquires (by contract or otherwise), or will have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Parent, or control
over the Equity Interests of the Parent representing greater than 30.0% of the
combined voting power of all Equity Interests of the Parent entitled to vote in
the election of members of the board of directors of the Parent on a fully
diluted basis (taking into account all Equity Interests that such Person or
Persons have the right to acquire pursuant to any option right, or have the
right to convert or convert into pursuant to any other Equity Interest or other
right or interest); or (c) the failure of a majority of the seats (other than
vacant seats) on the board of directors of the Parent to be occupied by persons
who were approved by the board of directors of the Parent or appointed by
directors so approved.

“CLP” means the lawful currency of the Republic of Chile.





9

--------------------------------------------------------------------------------

 

 

“Closing Date”  means the first date on which all of the conditions precedent to
the initial Credit Extension set forth in Section 4.01 and Section 4.02 are
satisfied (or waived in accordance with Section 10.01).

“Code”  means the Internal Revenue Code of 1986.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the Security Agreement, dated as of the Third
Amendment Effective Date, executed by the Loan Parties in favor of the
Administrative Agent, for the ratable benefit of the Credit Group, which shall
be in form and substance acceptable to the Administrative Agent.

“Commitment”  means, as to any Lender, such Lender’s Revolving Credit Commitment
and, as to Swing Line Lender, Swing Line Lender’s Swing Line Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated”  refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

“Consolidated Adjusted EBITDA”  means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Net Income for
such period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (without duplication), in each case calculated for such
period: (i) Consolidated Interest Expense, (ii) all amounts treated as expenses
for such period for depreciation and the amortization of intangibles of any
kind, (iii) all Federal, state, local and foreign taxes on or measured by income
accrued by the Parent and its Consolidated Subsidiaries during such period (but
net of any Federal, state, local and foreign tax credits claimed by the Parent
and its Consolidated Subsidiaries for such period), (iv) all expenses associated
with the non-cash portion of all share-based compensation, (v) non-cash charges
related to (A) restructuring, (B) asset impairment or (C) non-cash
estimateestimated project losses (including non-extraordinary items),
(viprovided, that, the amount of non-cash project losses incurred after June 24,
2016 that are attributable to Inpex and MoPac and added back pursuant to this
clause (v) shall not exceed $50,000,000 in the aggregate during all Fiscal
Periods beginning on or after June 25, 2016, (vi) (A) cash restructuring charges
incurred during the Fiscal Year endingended December 31, 2014 or the Fiscal Year
endingended December 31,25, 2015 in an aggregate amount not to exceed (A1) with
respect to the Fiscal Year endingended December 31, 2014, $80,000,000 and (B2)
with respect to the Fiscal Year endingended December 31,25, 2015, $40,000,000
plus an amount equal to the amount, if any, by which such cash restructuring
charges in the Fiscal Year endingended December 31, 2014 were less than
$80,000,000, and80,000,000 and (B) cash restructuring charges incurred after
June 24, 2016 in an aggregate amount not to exceed $70,000,000 in the aggregate
during all Fiscal Periods beginning on or after June 25, 2016, and (vii) other
(A) extraordinary expenses or (B) non-recurring expenses actually paid in cash
during such period in an aggregate amount not to exceed $10,000,000 in any
Fiscal Year; and minus (b)(i) cash payments related to (A) restructuring, (B)
asset impairment and (C) non-cash estimate project losses (including
non-extraordinary items) for any period to the extent included in the
computation of Consolidated Adjusted EBITDA pursuant to clause (a)(v) above and
(ii) to the extent included in calculating Consolidated Net Income, all amounts
recorded related to (A) extraordinary gains or (B) non-recurring gains.; plus
(c) the





10

--------------------------------------------------------------------------------

 

 

amount, not to exceed $178,000,000 in the aggregate, of cash payments deducted
from Consolidated Net Income pursuant to clause (b)(i) above and other amounts
deducted from Consolidated Net Income pursuant to clause (b)(ii) above, in each
case attributable to Inpex and MoPac, for any  Fiscal Period ending before April
1, 2017 in which such payments or other amounts are deducted from Consolidated
Net Income pursuant to such clauses (b)(i) and (b)(ii), except that $78,000,000
of such payments or other amounts added back to Consolidated Net Income pursuant
to this clause (c) shall be treated as having been added back during the Fiscal
Period ended June 24, 2016.  Notwithstanding the foregoing, Consolidated
Adjusted EBITDA shall be calculated to exclude the impact of up to $19,000,000
of the net settlement related to the West Deptford Development.

“Consolidated Adjusted EBITDAR”  means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Adjusted
EBITDA for such period; plus, in computing Consolidated Adjusted EBITDA pursuant
to clause (a) of such definition, Consolidated Lease Expense for such period.

“Consolidated Fixed Charge Coverage Ratio”  means, as determined as of the last
day of any Fiscal Period, calculated for the Parent and its Subsidiaries on a
Consolidated basis for the period consisting of the four consecutive Fiscal
Periods ending on such date of determination (except as otherwise expressly
noted in clause (iii) below), the ratio of (a) Consolidated Adjusted EBITDAR to
(b) the sum, without duplication, of (i) Consolidated Interest Expense, (ii)
Consolidated Lease Expense, (iii) the Current Portion of Consolidated Long Term
Debt as of such date of determination, and (iv) cash dividends paid or accrued
on (A) preferred stock and (B) at all times on or prior to December 31, 2015,
any other Equity Interests.

“Consolidated Interest Expense”  means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of (without
duplication) (a) all interest, prepayment premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under letters of credit and
similar instruments and all capitalized interest) or in connection with the
deferred purchase price of assets during such period, plus (b) the portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP, plus (c) dividends accrued on
preferred stock, to the extent that such preferred stock is treated as a
liability pursuant to GAAP, plus (d) all accrued losses under interest rate Swap
Contracts during such period to the extent not included in clause (a) of this
definition, minus (e) all accrued gains under interest rate Swap Contracts
during such period.

“Consolidated Lease Expense”  means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, total lease expense under
all operating leases, determined in accordance with GAAP.

“Consolidated Leverage Ratio”  means, as determined as of the last day of any
Fiscal Period, calculated for the Parent and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Total Funded Debt as of such date of
determination to (b) Consolidated Adjusted EBITDA for the period consisting of
the four consecutive Fiscal Periods ending on such date of determination.

“Consolidated Net Income”  means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of net income (or
loss) for such period, but excluding (a) any income of any Person if such Person
is not a Subsidiary, except that the Parent’s direct or indirect equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Parent or any Subsidiary as a dividend
or other distribution and (b) the income of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is prohibited by operation of the terms of its charter
or any agreement, instrument, judgment, decree, statute, rule or



11

--------------------------------------------------------------------------------

 

 

governmental regulation applicable to such Subsidiary.;  provided, however, that
this clause (b) solely as it relates to the Payment Prohibition will not apply
in determining whether the income of Halcrow Group Limited and its consolidated
Subsidiaries may be included in the calculation of Consolidated Net Income,
provided that, as of any date of determination while the Payment Prohibition is
in effect, no more than $50,000,000 of the income of Halcrow Group Limited and
its consolidated Subsidiaries may be included in the calculation of Consolidated
Net Income for any period consisting of the four consecutive Fiscal Periods
ending on such date of determination.  For purposes of this definition, “Payment
Prohibition” means the terms of the restructure of certain pension schemes of
one or more of Halcrow Holdings Limited and its Subsidiaries that prohibit one
or more of Halcrow Holdings Limited and its Subsidiaries from (i) paying any
dividends, making other distributions, or repaying or prepaying any Indebtedness
provided to one or more of the Halcrow Entities from time to time by any
Borrower or any subsidiary of a Borrower and (ii) making loans or advances or
transferring any property or assets to any Borrower or any subsidiary of a
Borrower for a period of time.

 “Consolidated Subsidiary” of a Person means a Subsidiary of such Person, the
results of operations and the financial position of which Subsidiary are
included in the financial statements of such Person as if such Person and all of
its Consolidated Subsidiaries were a single economic entity in accordance with
GAAP.

“Consolidated Tangible Assets”  means, as of any date of determination, the
total tangible assets of the Parent and its Subsidiaries on a Consolidated
basis, as determined in accordance with GAAP.

“Consolidated Total Funded Debt” means, as of any date of determination,
calculated for the Parent and its Subsidiaries on a Consolidated basis, the sum
of (without duplication):  (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, plus (b) all direct
obligations arising under letters of credit (whether standby or commercial),
bankers’ acceptances, bank guaranties and other financial guarantees, plus (c)
all Attributable Debt in respect of all Capitalized Leases, plus (d) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (c) of this definition of Persons other
than the Parent or any of its Consolidated Subsidiaries, plus (e) all
obligations of such Person to purchase, redeem, retire, defease or make other
similar principal payments (other than dividends) in respect of Disqualified
Equity Interests in cash valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends that are past due, plus (f) all Indebtedness of the
types referred to in clause (a) through (e) of this definition of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Parent or any of its
Consolidated Subsidiaries is a general partner or joint venturer, unless such
Indebtedness is expressly made nonrecourse to the Parent or such Subsidiaries;
provided that Consolidated Total Funded Debt will not include (without
duplication) (1) Indebtedness in respect of Swap Contracts, including the Swap
Termination Value thereof, (2) obligations to the extent that such obligations
are indirect, contingent obligations (other than L/C Obligations and contingent
obligations with respect to the undrawn face amount of any Credit) or (3) any
Performance Credit, but only to the extent that the face amount of such
Performance Credit is less than $20,000,000; and provided further that, with
respect to each outstanding JV Letter of Credit, only the portion of the JV
Letter of Credit Face Amount thereof that is recourse to the Borrowers,
determined in accordance with Section 2.04(k), shall be included in the
calculation of Consolidated Total Funded Debt.  For the avoidance of doubt, any
amount of the face amount of each issued and outstanding Performance Credit that
equals or exceeds $20,000,000 will be included in Consolidated Total Funded Debt
(including the first dollar of such face amount of such Performance Credit in
excess of $20,000,000).





12

--------------------------------------------------------------------------------

 

 

“Contractual Obligation”  means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

“Control”  means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling”  and “Controlled”  have meanings correlative thereto.

“Control Agreement” shall mean an agreement, among a Loan Party, a depository
institution or securities intermediary, and Administrative Agent, which
agreement is in a form reasonably acceptable to Administrative Agent and the
Administrative Borrower and which provides Administrative Agent with “control”
(as such term is used in Article 8 and 9 of the UCC (as applicable)) over any
deposit account or securities accounts described therein. 

“Credit”  means any Letter of Credit or Bank Undertaking, including any
Performance Credit.

“Credit Extension”  means each of the following: (a) a Borrowing, (b) a
continuation of any Eurodollar Rate Loan (or portion thereof) into a new
Eurodollar Rate Loan of a new Interest Period, (c) a conversion of any Base Rate
Loan (or portion thereof) into a Eurodollar Rate Loan of a new Interest Period
or the conversion of any Eurodollar Rate Loan (or portion thereof) into a Base
Rate Loan or (d) an L/C Credit Extension.

“Credit Group”  means, collectively, Administrative Agent and the Lending
Parties.

“Current Portion of Consolidated Long Term Debt”  means, as determined as of the
last day of any Fiscal Period, calculated for the Parent and its Subsidiaries on
a Consolidated basis, the aggregate principal amount of all Consolidated Total
Funded Debt (other than the Obligations hereunder and other than amounts under
any bank guarantees, other financial guarantees, and issued and outstanding
letters of credit (whether standby or commercial), except to the extent of any
drawn or funded amounts under such bank guarantees, other financial guarantees
or letters of credit that have not been paid or cash-collateralized) that became
due and payable during the period consisting of the four consecutive Fiscal
Periods ending on such date of determination.

“Default”  means any event or condition that, with the giving of notice, the
passage of time, or both, would constitute an Event of Default.

“Default Rate”  means (a) when used with respect to Obligations other than L/C
Fees, a per annum interest rate equal to the sum of (i) the Base Rate, plus (ii)
the Applicable Rate, if any, applicable to Base Rate Loans and plus (iii) 2.0%
per annum;  provided that, with respect to a Eurodollar Rate Loan, the Default
Rate will be a per annum interest rate equal to the sum of (A) the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus (B) 2.0%;
and (b) when used with respect to L/C Fees, a per annum interest rate equal to
the sum of (1) the Applicable Rate plus (2) 2.0% per annum.

“Defaulting Lender”  means, subject to Section 3.07(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder unless (i) such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
its performance of such funding obligations (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied and (ii) such conditions precedent shall not
have been satisfied, (b) has notified the Borrowers or Administrative Agent that
it does not intend to comply with its funding





13

--------------------------------------------------------------------------------

 

 

obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless (i) such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder, promptly follows the Loan Notice
therefor and states that such position is based on such Lender’s determination
that a condition precedent to funding such Loan (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot been satisfied and (ii) such condition
precedent cannot be satisfied), (c) has failed, within three Business Days after
request by Administrative Agent, to confirm in a manner satisfactory to
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any applicable Bankruptcy Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender will not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disposition”  means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person (other than such
person’s own Equity Interests), including any sale, assignment, transfer,
conveyance or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.  The term “Dispose”
 has a meaning correlative thereto.  For purposes of clarification, none of the
issuance by any Person of Equity Interests in itself (or rights with respect
thereto), the granting of a Lien or the assignment of cash or other property or
assets to a trustee for a pension scheme or benefit plan shall not be deemed a
Disposition by such Person.

 “Disqualified Equity Interest”  means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in cash pursuant
to a sinking fund obligation or otherwise, (b) is redeemable in cash at the
option of the holder thereof, or (c) requires or mandates the purchase,
redemption, retirement, defeasance or other similar payment (other than
dividends) for cash, in each case on or prior to the last to occur of the
Revolving Credit Maturity Date.  The term “Disqualified Equity Interest”  will
also include any options, warrants or other rights that are convertible into any
Disqualified Equity Interest or that are redeemable at the option of the holder,
or required to be redeemed, prior to the last to occur of the Revolving Credit
Maturity Date.

“Dollar”  and “$” mean lawful money of the United States.

“Dollar Equivalent”  means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary”  means a Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country





14

--------------------------------------------------------------------------------

 

 

which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Platform”  means an electronic system for the delivery of
information (including documents), such as DXSyndicateTM, SyndTrak Online TM or
Intralinks on Demand WorkspacesTM that may or may not be provided or
administered by Administrative Agent or an Affiliate thereof.

“Eligible Assignee” means any of the following: (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund and (d) any other Person (other than a natural
person) approved by (i) Administrative Agent, (ii) in the case of an assignment
of a Revolving Credit Commitment, Swing Line Lender and L/C Issuer and (iii)
unless an Event of Default has occurred and is continuing (in which event the
Administrative Borrower’s approval will not be required), the Administrative
Borrower (each of which approvals shall not be unreasonably withheld or delayed;
provided, however, that the approval of the Administrative Borrower shall be
deemed to have been granted unless the Administrative Borrower objects thereto
by written notice to Administrative Agent within five Business Days after having
received notice thereof); provided that, notwithstanding the foregoing,
“Eligible Assignee” will not include (1) any Loan Party or any Subsidiary or
other Affiliate of any Loan Party or (2) any Defaulting Lender.

 

“Eligible Receivables”  means all trade receivables and related contract rights
originated and owned by the Parent and its Subsidiaries on a Consolidated basis.

“Employee Benefit Plan”  means any Pension Plan and any employee welfare benefit
plan, as defined in Section 3(1) of ERISA, that is maintained for the employees
of any Person or any ERISA Affiliate of such Person.

“EMU Legislation”  means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims”  means all claims, complaints, notices or inquiries,
however asserted, by any Governmental Authority or other Person alleging
Environmental Liabilities.

“Environmental Laws”  means any and all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability”  means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the actual or
alleged presence of or release or threatened release of any Hazardous Materials
into the environment on or from any property owned or operated by any Borrower,
any Subsidiary thereof or any other Loan Party or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.





15

--------------------------------------------------------------------------------

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”  means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event”  means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such Person was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro”  and “EUR”  mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate”  means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded, as necessary, to the nearest 1/100th of
one percent (0.01%) obtained by dividing (a):

(i)          with respect to a Eurodollar Rate Loan denominated in Dollars, the
rate per annum determined by Administrative Agent at approximately 11:00 a.m.,
London time, on the date that is two Business Days prior to the beginning of
such Interest Period by reference to the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) “Interest
Settlement Rates” for deposits in Dollars as set forth by any service (including
Bloomberg, Reuters and Thomson Financial) selected by Administrative Agent that
has been nominated by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) as an authorized information vendor
for the purpose of displaying such rates, in each case in an amount
approximately equal to the principal amount to which such Interest Period
applies (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, then
“Eurodollar Rate” will be the interest rate per annum determined by
Administrative Agent to be the average of the rates per annum at which deposits
in





16

--------------------------------------------------------------------------------

 

 

Dollars in an amount approximately equal to the principal amount to which such
Interest Period applies (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period are offered for such Interest
Period by Wells Fargo to major banks in the London interbank offered market in
London, England at approximately 11:00 a.m., London time, on the date that is
two Business Days prior to the beginning of such Interest Period;

(ii)         with respect to a Eurodollar Rate Loan in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”) as published
by Reuters (or other commercially available source providing such interest rate
quotations as designated by the Administrative Agent from time to time) at
approximately 10:15 a.m., Toronto time, two Business Days prior to the
commencement of such Interest Period, for Canadian Dollars bankers’ acceptances
with a term equivalent to such Interest Period, or if such rate is not available
at such time for any reason, then “CDOR” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the arithmetic mean
of the rates per annum quoted at approximately 10:15 a.m., Toronto time, two
Business Days prior to the commencement of such Interest Period, by The Bank of
Nova Scotia, Royal Bank of Canada and Canadian Imperial Bank of Commerce in
respect of Canadian Dollar bankers’ acceptances with a term equivalent to such
Interest Period (it being understood that no adjustment shall be made to account
for the difference between the number of days in a year on which the rates
referred to in this clause (ii) are based and the number of days in a year on
the basis of which interest is calculated in the Agreement);

(iii)        with respect to a Eurodollar Rate Loan in Australian Dollars, the
rate per annum equal to the Bank Bill Swap Reference Rate or the successor
thereto as approved by the Administrative Agent (“BBSY”) as published by Reuters
(or other commercially available source providing BBSY quotations as may be
designated by the Administrative Agent from time to time) at approximately 10:30
a.m., Sydney time, two Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent), for deposits in Australian Dollars with a term equivalent to such
Interest Period (or if such Interest Period is not equal to a number of months,
with a term equivalent to the number of months closest to such Interest Period),
or if such rate is not available at such time for any reason, then “BBSY” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the arithmetic mean of the rates per annum quoted at
approximately 10:30 a.m., Sydney time, two Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) by at least two reference banks that are
leading banks in the Australian interbank market as the rates at which they are
offering deposits in Australian Dollars with a term equivalent to such Interest
Period in the Australian interbank market;

(iv)        with respect to a Eurodollar Rate Loan in Hong Kong Dollars, the
rate per annum equal to the Hong Kong Interbank Offered Rate (“HIBOR”) as
published by Reuters (or other commercially available source providing such
interest rate quotations as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., Hong Kong time, two Business Days prior to
the commencement of such Interest Period, for deposits in Hong Kong Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or if such rate is not available at such time for any
reason, then “HIBOR” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the arithmetic mean of the rates
per annum quoted at approximately 11:00 a.m., Hong Kong time, two Business Days
prior to the commencement of such Interest Period by at least three leading
banks in the Hong Kong interbank market as the rate at which they are offering
deposits in Hong Kong Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in the Hong Kong
interbank market;

(v)         with respect to a Eurodollar Rate Loan in Singapore Dollars, the
rate per annum





17

--------------------------------------------------------------------------------

 

 

equal to the Singapore Interbank Offered Rate (“SIBOR”) as published by Reuters
(or other commercially available source providing such interest rate quotations
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m., Singapore time, two Business Days prior to the commencement of such
Interest Period, for deposits in Singapore Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period, or
if such rate is not available at such time for any reason, then “SIBOR” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the arithmetic mean of the rates per annum the rates quoted at
approximately 11:00 a.m., Singapore time, two Business Days prior to the
commencement of such Interest Period by at least three leading banks in the
Singapore interbank market, for the offering of deposits in Singapore Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in the Singapore interbank market;

(vi)         with respect to a Eurodollar Rate Loan denominated in an
Alternative Currency (other than Canadian Dollars, Australian Dollars, Hong Kong
Dollars, Singapore Dollars), the rate per annum determined by Administrative
Agent at approximately 11:00 a.m., London time, on the date that is two Business
Days prior to the beginning of such Interest Period by reference to the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) “Interest Settlement Rates” for deposits in the applicable
Alternative Currency as set forth by any service (including Bloomberg, Reuters
and Thomson Financial) selected by Administrative Agent that has been nominated
by the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as an authorized information vendor for the purpose
of displaying such rates, in each case in an amount approximately equal to the
principal amount to which such Interest Period applies (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that, if an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, then “Eurodollar Rate” will be the
interest rate per annum determined by Administrative Agent to be the average of
the rates per annum at which deposits in the applicable Alternative Currency in
an amount approximately equal to the principal amount to which such Interest
Period applies (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period are offered for such Interest Period by
Wells Fargo to major banks in the London interbank offered market in London,
England at approximately 11:00 a.m., London time, on the date that is two
Business Days prior to the beginning of such Interest Period;

by (b) one minus the Reserve Requirement in effect on such date. 

 

Each determination by Administrative Agent pursuant to this definition will be
conclusive absent manifest error.  Notwithstanding the foregoing, if the
Eurodollar Rate for any Interest Period shall be less than zero, the Eurodollar
Rate for such Interest Period shall be deemed to be zero for purposes of this
Agreement.

“Eurodollar Rate Loan”  means a Loan that bears interest based upon the
Eurodollar Rate.

“Event of Default”  has the meaning given such term in Section 8.01.

“Exchange Act”  means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means (a) any Foreign Holding Company, (b) any Domestic
Subsidiary of a Foreign Subsidiary, (c) any Foreign Subsidiary, (d) any
Subsidiary that is prohibited by applicable Law or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee (unless such consent, approval, license or authorization
has been received), (e) any bankruptcy remote special purpose receivables entity
designated by Parent and permitted hereunder, (f) any Subsidiary that is
prohibited by such Subsidiary’s Organizational Documents or contract from
guaranteeing the Obligations to the extent





18

--------------------------------------------------------------------------------

 

 

(i) such restriction was existing on the Third Amendment Effective Date or on
the date on which the applicable Person becomes a direct or indirect Subsidiary
of the Parent (and not created in contemplation of such Person becoming a
Subsidiary of the Parent) or (ii) solely with respect to non-wholly owned
Subsidiaries, such restriction was added or incorporated in the Organizational
Documents of such Subsidiary or contract as a result of good faith negotiations
concerning such Subsidiary among the Parent (or any Affiliate of the Parent),
the joint venture partners or Equity Interest holders or clients and (g) in the
case of any obligation under any hedging arrangement that constitutes a “swap”
within the meaning of section 1(a)(947) of the Commodity Exchange Act, any
Subsidiary of the Parent that is not an “Eligible Contract Participant” as
defined under the Commodity Exchange Act.

 “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to Administrative Agent, any Lending Party
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or any other Loan Party hereunder or under any Loan
Document, (a) any taxes imposed on or measured by its overall net income
(however denominated) and any franchise taxes imposed on it (in lieu of net
income taxes) by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lending Party, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower or any
other Loan Party is located; (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lending Party that has failed
to comply with clause (A) of Section 3.01(e)(ii); and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 3.08, any withholding tax that is (i) imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii)
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers or such other Loan Party with
respect to such withholding tax pursuant to Section 3.01(a); and (e) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Lenders”  has the meaning given such term in Recital A.

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business





19

--------------------------------------------------------------------------------

 

 

Day next succeeding such day; provided that (a) if such day is not a Business
Day, then the Federal Funds Rate for such day will be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, then the Federal Funds Rate for such day will be the
average rate (rounded, if necessary, to a whole multiple of one one-hundredth of
one percent (0.01%)) charged to Wells Fargo on such day on such transactions as
determined by Administrative Agent.

“Fee Letters”  means, collectively, (i) the letter agreement, dated March 4,
2014, between the Borrowers, the Administrative Agent and Wells Fargo
Securities, LLC, in its capacity as the “left lead” Arranger and (ii) the letter
agreement, dated March 4, 2014, between the Borrowers and each Arranger (other
than Wells Fargo Securities, LLC), in each case regarding certain fees to be
paid by the Borrowers in connection with the transactions contemplated by the
Loan Documents.

“Fiscal Period” means, as of any date of determination with respect to the
Parent or any Subsidiary thereof, each fiscal quarter of the Parent ending (i)
on March 31, June 30, September 30 and December 31 of each applicable Fiscal
Year through and including the Fiscal Year ended on December 31, 2014, and (ii)
on the last Friday of March, June, September and December of each applicable
Fiscal Year thereafter.

“Fiscal Year” means each fiscal year of the Parent ending (i) on December 31 of
each calendar year through and including December 31, 2014, and (ii) on the last
Friday of December of each calendar year thereafter.

“Foreign Holding Company” means a Domestic Subsidiary all or substantially all
of the assets of which are comprised of Equity Interests in one or more Foreign
Subsidiaries or CFC Debt.

“Foreign Indebtedness”  has the meaning given such term in Section 7.03(n).

“Foreign Lender”  means any Lending Party that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia will be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary”  means any Subsidiary that is not a Domestic Subsidiary.

“FRB”  means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure”  means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Percentage Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Percentage Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund”  means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“FY2015” means the Fiscal Year ending on the last Friday in December 2015.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified





20

--------------------------------------------------------------------------------

 

 

Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority”  means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Obligations”  has the meaning given such term in Section 10.15(a).

“Guarantor Subordinated Indebtedness”  has the meaning given such term in
Section 10.15(j).

“Guarantor Subordinated Indebtedness Payments”  has the meaning given such term
in Section 10.15(j).

“Guarantors”  means, collectively, (a) each Subsidiary Guarantor that is a party
to this Agreement for purposes of Section 10.15 (including each Domestic
Subsidiary that at a date subsequent to the Closing Date executes a Joinder
Agreement pursuant to Section 6.12 in order to become a Subsidiary Guarantor
hereunder for purposes of Section 10.15 following the date hereof) and (b) each
other Person who, at a date subsequent to the Closing Date, becomes a guarantor
of all or any portion of the Obligations hereunder and under the other Loan
Documents.  Unless Administrative Agent and the Borrowers otherwise expressly
agree in advance in writing that a particular Foreign Subsidiary will become a
Guarantor, no Foreign Subsidiary will be a Guarantor.

 “Guaranty” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other financial obligation; (b) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other financial obligation of the payment or performance of such Indebtedness
or other financial obligation; (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other financial obligation; or (d) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other financial obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), and will
include the guaranty set forth in Section 10.15.  The amount of any Guaranty
will be deemed to be the amount recognized as a guaranty and shown on the
guaranteeing Person’s financial statements in accordance with GAAP provided that
if such financial statements of the guaranteeing Person are not reasonably
available to Administrative Agent at its reasonable request, the amount of such
Guaranty will be deemed to be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee”  as a verb has a corresponding meaning.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.





21

--------------------------------------------------------------------------------

 

 

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate hedging agreements. For the purposes of this Agreement and the
other Loan Documents, references to Swap Contracts shall include Hedging
Agreements.

 “Hong Kong Dollars”  means the lawful currency of Hong Kong, a special
administrative region of the People’s Republic of China.

“Honor Date”  means, with respect to any Letter of Credit, the date of any
payment by L/C Issuer in respect of any draw thereunder.

“Incremental Term Loan”  has the meaning given such term in Section 2.15.

“Indebtedness”  means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties and other similar financial guarantees; (c) the Swap Termination
Value under all Swap Contracts to which such Person is a party; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness (i) will have been assumed by such Person or (ii) unless such
indebtedness is nonrecourse as described in clause (i) below, is limited in
recourse; (f) all Attributable Debt in respect of all Capitalized Leases and
Synthetic Lease Obligations of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or make other similar principal payments
(other than dividends) in respect of Disqualified Equity Interests in cash
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends that are past due; (h) all Guarantees of such Person in respect of any
of the foregoing; and (i) the Indebtedness of any Person will include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  Notwithstanding the foregoing, for all
purposes hereof, the Indebtedness of any Person will not include obligations in
respect of operating leases, as determined by GAAP.

“Indemnified Taxes”  means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees”  means, collectively, Administrative Agent (and any sub-agent
thereof), each Arranger, each Lending Party and each Related Party of any of the
foregoing Persons.

“Inpex” means the fixed-price EPC project to engineer, procure, construct and
start-up a combined cycle power plant in Australia, which will supply power to a
large liquefied natural gas facility, being undertaken by Parent through a
consolidated joint venture partnership with an Australian construction
contractor.

“INR” means the lawful currency of the Republic of India.





22

--------------------------------------------------------------------------------

 

 

“Insolvency Proceeding”  means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each of case (a) and (b) undertaken under Federal, state or
foreign Law, including the Bankruptcy Code.

“Interest Payment Date”  means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar quarter, and (iii) a Swing Line Loan, the last Business Day of
each calendar month; and (b) in the case of Revolving Credit Loans and Swing
Line Loans, the Revolving Credit Maturity Date.

“Interest Period”  means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Revolving Credit Loan
will extend beyond the Revolving Credit Stated Maturity Date.

“Interim Period” means the period from January 1, 2015 through the earlier of
(i) achievement of the Target Preferred Equity Offering, and (ii) the end of
FY2015.

“Investigation”  means a formal investigation or a formal inquiry by a
Governmental Authority in respect of which any Loan Party has received an
official written notice or similar communication that such Governmental
Authority has sufficient cause to institute, and has instituted, such an
investigation or inquiry into the acts or business practices of such Loan Party
or any of its Subsidiaries in order to determine (a) whether such acts or
business practices constitute a violation of applicable Law and (b) if so,
whether civil or criminal proceedings should be instituted against such Loan
Party or any such Subsidiary as a result of such violation, which civil or
criminal proceedings, if adversely determined and viewed in light of all
relevant circumstances, would cause a Material Adverse Change.

 

“Investment”  means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance hereunder,
the amount of any Investment will be the original principal or capital amount
thereof without adjustment for subsequent increases or decreases in the value of
such Investment, and will, if made by the transfer or exchange of Property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value (as reasonably determined in good faith by
the Administrative Borrower) of such Property.  For purposes of determining the
amount of additional Investments made after the ClosingThird Amendment Effective
Date under Section 7.02(i), the amount



23

--------------------------------------------------------------------------------

 

 

of additional Investments made thereunder will equal (i) the amount of such
Investments determined according to the immediately preceding sentence minus
(ii) any reductions in such Investments resulting from (A) repurchases,
redemptions or other acquisitions or retirements of such Investments, proceeds
realized upon the sale or other disposition to a Person other than the Borrowers
and any of their respective Subsidiaries of such Investment, repayments of loans
or advances or other transfers of assets (including by way of dividend,
distribution, interest payments or returns of capital) to any of the Borrowers
and their respective Subsidiaries, or (B) the subsequent reclassification of
such Investment to an Investment under Section 7.02(b) as a result of a
Permitted Acquisition.

 “IRS” means the United States Internal Revenue Service.

“ISP”  means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” (exclusive of Rule 3.14 thereof) published by the
Institute of International Banking Law & Practice (or, if L/C Issuer agrees at
the time of issuance, such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).

“Issuer Documents”  means, with respect to any Credit, the L/C Application
relating thereto and any other document entered into by L/C Issuer and any
Borrower as applicant or its permitted designee or otherwise delivered by such
Borrower or its permitted designee to or for the benefit of L/C Issuer, in each
case relating to such Credit.

“Issuer Sublimit”  means with respect to each L/C Issuer on the ClosingThird
Amendment Effective Date, an amount equal to the amount set forth opposite the
name of such L/C Issuer on Schedule 2.03, as such amount may be changed after
the ClosingThird Amendment Effective Date in a written agreement between the
Administrative Borrower and such L/C Issuer (which such agreement shall be
promptly delivered to the Administrative Agent upon execution) and (b) with
respect to any Lender becoming a L/C Issuer after the ClosingThird Amendment
Effective Date, such amount as may be separately agreed in writing between such
L/C Issuer and the Administrative Borrower from time to time (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), provided that the Issuer Sublimit with respect to any Person that
ceases to be an L/C Issuer for any reason pursuant to the terms hereof shall be
$0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

 

“Joinder Agreement”  means an agreement entered into by a Subsidiary of the
Parent following the date hereof to join in the Guaranty set forth in Section
10.15, in substantially the form of Exhibit C or any other form approved by
Administrative Agent.

“Joint Venture” of a Person means a joint venture, partnership, alliance,
consortium or similar arrangement formed for the purpose of performing a single
Project or series of related Projects, whether in corporate, partnership or
other legal form in which, such Person directly, or indirectly through one or
more intermediaries, or both, participates; provided that, as to any such
arrangement in corporate form, such corporation shall not be considered to be a
Joint Venture of such Person if such corporation is a Subsidiary of such Person.

“JV Letter of Credit” has the meaning given such term in Section 2.04(k).

“JV Letter of Credit Face Amount” has the meaning given such term in Section
2.04(k).

“KWD” means the lawful currency of the State of Kuwait.





24

--------------------------------------------------------------------------------

 

 

“Laws”  means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, concessions, grants,
franchises, requests, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.

“L/C Advance” means a Lender’s funding of its participation in an L/C Borrowing
in accordance with its Percentage Share.

“L/C Application”  means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by L/C
Issuer.

“L/C Borrowing”  means an extension of credit resulting from a drawing under any
Credit that has not been reimbursed on the date when made or refinanced as a
Revolving Credit Borrowing.

“L/C Credit Extension”  means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

“L/C Expiration Date”  means the day that is five Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“L/C Fee”  has the meaning given such term in Section 2.04(h).

“L/C Issuer”  means, Wells Fargo or any other Lender designated from time to
time by the Administrative Borrower (and agreed to by such Lender), on behalf of
the Borrower, in such Lender’s separate capacity as the issuer of Credits
hereunder, or any successor issuer of Credits hereunder.

“L/C Obligations”  means, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Credits and (b) the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Credit, the amount of such Credit
will be determined in accordance with Section 1.02(j).

“L/C Sublimit”  means an amount equal to $750,000,000500,000,000;  provided that
not more than $250,000,000 of such L/C Sublimit may be used for the issuance of
financial letters of credit.  The L/C Sublimit is part of, and not in addition
to, the Aggregate Revolving Credit Commitments.

“Legally Required Restricted Payments” means the repurchases of the Parent’s
common stock to the extent such repurchase is required by Law or the Parent’s
benefits plans as in effect on the Closing Date.

“Lender”  means, collectively, (a) initiallyas of the Third Amendment Effective
Date, each Lender designated on Schedule 2.02 as a “Lender” and (b) each Lender
that assumes a Revolving Credit Commitment pursuant to an Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation or
which otherwise holds a Revolving Credit Commitment, a Revolving Credit Loan, a
risk participation in a Swing Line Loan or a participation in a Credit or a L/C
Borrowing.  In the event that any Lender, pursuant to Section 2.03(h), utilizes
a branch or Affiliate to make a Loan, the term “Lender” shall include any such
branch or Affiliate with respect to such Loan.

“Lending Office”  means, as to any Lender, the office or offices, branches or
Affiliates of such Lender described as such in such Lender’s Administrative
Detail Form, or such other office or offices as a Lender may from time to time
notify the Borrowers, Administrative Agent and Lending Parties.





25

--------------------------------------------------------------------------------

 

 

“Lending Parties”  means, collectively, Lenders, Swing Line Lender and L/C
Issuer.

“Letter of Credit”  means any standby and commercial letter of credit issued
hereunder (and will include financial letters of credit and Performance Credits
if issued as a standby letter of credit and JV Letters of Credit).

“Lien”  means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property); provided that, a “Lien” shall not
include the assignment of cash or other property or assets to a trustee for a
pension scheme or benefit plan.

“Loan”  means any Revolving Credit Loan or Swing Line Loan.

“Loan Documents”  means this Agreement, the Credits and related Issuer
Documents, the Security Documents, any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.16, the Fee Letters,
any Note and any and all other agreements, documents and instruments executed
and/or delivered (and, if not executed and only delivered, identified as a Loan
Document) by any Loan Party to Administrative Agent or any Lending Party or
their respective authorized designee evidencing or otherwise relating to the
Loans or the L/C Borrowings made or issued hereunder. Notwithstanding anything
to the contrary herein, a Loan Document shall not include any Bank Product
Agreement.

“Loan Notice”  means a notice, pursuant to Section 2.03(a), of (a) a borrowing
of Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

“Loan Parties”  means, collectively, all Borrowers and all Guarantors.

“Material Adverse Change”  means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance or properties of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against the Parent and its Subsidiaries taken as
a whole, or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Parent
and its Subsidiaries taken as a whole; (b) a material impairment of the ability
of the Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against the Parent and its Subsidiaries taken as
a whole or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 “Material Subsidiary” means, as of any date, each direct or indirect wholly
owned Subsidiary of the Parent whose gross revenuesrevenue, taken on a
Consolidated basis with its Subsidiaries, for the preceding Fiscal Year,
calculated as of the end of such Fiscal Year, were greater than





26

--------------------------------------------------------------------------------

 

 

$200,000,000.Fiscal Year most recently ended for which the Parent has delivered
financial statements pursuant to Section 6.01(a) was more than the greater of
(a) $200,000,000 and (b) 3.75% of the Consolidated gross revenue of the Parent
and its Subsidiaries for such Fiscal Year.

“Middle East” means one or more of countries or states commonly known as
Bahrain, Cyprus, Egypt, Iraq, Israel, Jordan, Kuwait, Lebanon, Northern Cyprus,
Oman, Qatar, Saudi Arabia, Turkey, and United Arab Emirates.

“Middle East Letters of Credit” means any letters of credit or bank undertakings
issued by any bank or other issuer of letters of credit or bank undertakings to
support operations and projects of the Loan Parties or their Subsidiaries in the
Middle East.

“Minimum Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate unrestricted cash and Cash Equivalents held by the
Parent and its Subsidiaries as of such date plus (b) the aggregate Available
Credit as of such date to the extent available to the Borrowers.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MoPac” means the fixed-price contract to design and construct roadway
improvements on the MoPac Expressway in Austin, Texas.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property
constituting Collateral now or hereafter owned by any Loan Party, in each case,
in form and substance reasonably satisfactory to Administrative Agent and
executed by such Loan Party in favor of Administrative Agent, for the benefit of
each of the Secured Parties.

“Multiemployer Plan”  means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan”  means a Plan which has two or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“National Currency Unit”  means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

“NOK” means the lawful currency of the Kingdom of Norway.

“Note” means any promissory note executed by the Borrowers in favor of a Lender
pursuant to Section 2.12 in substantially the form of Exhibit E.

“Obligations”  means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Credits, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Bankruptcy Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.;  provided, however, that: (a) solely for
purposes of a distribution under Section 8.04 with respect to the Collateral,
the sharing thereof or the payments





27

--------------------------------------------------------------------------------

 

 

from proceeds of the Collateral, the term Obligations shall (i) include all Bank
Product Debt (with fees, premiums and scheduled periodic payments under Bank
Products being equated to accrued and unpaid interest on the Loans, and any
breakage or termination payments due under Bank Products being equated to unpaid
principal of the Loans) in respect of which (A) the applicable Bank Product
Provider (other than Wells Fargo Bank, National Association) before such
distribution provides a Bank Product Provider Notice to the Administrative Agent
and the Administrative Borrower which sets forth the following information: (1)
the existence of such Bank Product and (2) the maximum Dollar amount (if
reasonably capable of being determined) of obligations arising thereunder (the
“Bank Product Amount”) and (B) Wells Fargo Bank, National Association, if it is
the applicable Bank Product Provider, before such distribution provides a Bank
Product Provider Notice to the Administrative Borrower which sets forth the Bank
Product Amount and (ii) exclude any Bank Product Debt established from and after
the time that the Lenders have received written notice from the Administrative
Borrower or the Administrative Agent that an Event of Default exists, until such
Event of Default has been waived in accordance with Section 8.01, and (b) in no
event shall the term Obligations include any (i) Excluded Swap Obligations or
(ii) Bank Product Debt that is excluded from definition of Obligations pursuant
to clause (a)(ii) of this proviso.  The Bank Product Amount may be changed from
time to time upon written notice to the Administrative Agent (which notice to
the Administrative Agent shall not be required if Wells Fargo Bank, National
Association is the Bank Product Provider giving the notice) and the
Administrative Borrower by the Bank Product Provider.  The Administrative Agent
shall use the last Bank Product Amount reported to it before a distribution
under Section 8.04 to determine the amount of the related Bank Product Debt for
purposes of clause (a) above.  The Administrative Agent shall have no obligation
to verify any Bank Product Amount reported to it and may rely solely upon
written notice of such amount (setting forth a reasonably detailed calculation
thereof) from the applicable Bank Product Provider.  In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent under the terms of
this definition. 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control. 

“OMR”  means the lawful currency of the Sultanate of Oman.

“Organizational Documents”  means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction) of such Person; (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
of such Person; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization of such Person and any
agreement, instrument, filing or notice with respect thereto filed in connection
with such Person’s formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
Person.

“Original Credit Agreement”  means the Amended and Restated Credit Agreement
dated as of April 19, 2012, as amended, modified or supplemented from time to
time, among the Borrowers, Subsidiary Guarantors party thereto, the Existing
Lenders and Wells Fargo as an issuing bank, as the swing line lender and as
administrative agent on behalf of the Existing Lenders.

“Original Credit Documents”  has the meaning given such term in Recital B.

“Other Taxes”  means all present or future stamp, intangible or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any





28

--------------------------------------------------------------------------------

 

 

other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Amount”  means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts; provided, that the
Outstanding Amount of JV Letters of Credit shall be calculated based on the JV
Letter of Credit Face Amount.

“Parent”  has the meaning given such term in the preamble.

“Participant”  means any Person other than a natural person, any Borrower or any
of any Borrower’s Affiliates.

“Participating Member State”  means each country so described in any EMU
Legislation.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC”  means the Pension Benefit Guaranty Corporation.

“PEN” means the lawful currency of the Republic of Peru.

“Pension Act”  means the Pension Protection Act of 2006.

“Pension Funding Rules”  means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan”  means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Percentage Share”  means as to any Lender at any time, the percentage
(expressed as a decimal carried out to the ninth decimal place) of the Aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 3.07;
 provided that, if the commitment of each Lender to make Revolving Credit Loans
and the obligation of any L/C Issuer to issue L/C Credit Extensions have been
terminated pursuant to Section 8.03 or if the Aggregate Revolving Credit
Commitments have expired, then the Percentage Share of each Lender will be
determined based upon such Lender’s Percentage Share most recently in effect,
giving effect to any subsequent assignments.  The initial Percentage Share of
each Lender as of the Third Amendment Effective Date is set forth opposite the
name of such Lender on Schedule 2.02 or in the Assignment and Assumption or
pursuant to the applicable Additional Commitment Documentation pursuant to which
such Lender became a party hereto, as applicable.





29

--------------------------------------------------------------------------------

 

 

“Performance Credit”  means a standby letter of credit or Bank Undertaking used
directly or indirectly to cover bid, performance, advance and retention
obligations in support of the Borrowers’ work program.

“Permitted Acquisition”  means any Acquisition that meets the following
conditions:

(a)such proposed Acquisition only involves assets or businesses comprising a
business, or those assets of a business, substantially of the type engaged in by
the Borrowers as of the date of this Agreement (or reasonably related thereto);

(b)such proposed Acquisition will be consensual and be approved by (i) the
Target’s board of directors (or by the Target’s board or members of managers or
other applicable managing body if Target is not a corporation) and (ii) to the
extent required by applicable Law, the holders of the Equity Interests in the
Target;

(c)no Default or Event of Default will have occurred and be continuing or result
from the consummation of such proposed Acquisition;

(d)prior to the closing and consummation of such proposed Acquisition for which
cash consideration exceeds $50,000,000, (i) the Parent will deliver to
Administrative Agent pro forma Consolidated financial statements for the Parent
and its Subsidiaries, including the Target, in form satisfactory to
Administrative Agent, in its Reasonable Discretion, (ii) after giving effect to
such proposed Acquisition, the Borrowers will be in compliance with the
financial covenants set forth in Section 7.14 on a pro forma basis, (iii) the
Consolidated Leverage Ratio, as calculated as of the last day of the most
recently ended Fiscal Period of the Parent for which the Parent has delivered to
Administrative Agent a Compliance Certificate pursuant to Section 6.01(c) along
with the accompanying audited Consolidated financial statements pursuant to
Section 6.01(a) or unaudited Consolidated financial statements pursuant to
Section 6.01(b), as applicable, but after giving pro forma effect to such
proposed Acquisition, will not exceed 2.75 to 1.00; provided; however, such
threshold shall be increased to 3.00 to 1.00 in connection with any Qualified
Acquisition, (iv) any secured Indebtedness to be assumed by any Loan Party or
any Subsidiary thereof upon the consummation of such proposed Acquisition shall
be permitted pursuant to Section 7.03 (and the Liens related thereto shall be
Permitted Liens), and (v) Administrative Borrower will deliver to Administrative
Agent a certificate of a Responsible Officer certifying as to the matters set
forth in clause (d) above of this definition and in subclauses (ii) through (iv)
of this clause (e);

(e)the business and assets of the Target will be free and clear of Liens, except
Liens permitted pursuant to Section 7.01; and

(f)the proposed Acquisition will be undertaken and consummated in accordance and
in compliance in all material respects with all applicable Laws and, to the
extent applicable, all necessary and appropriate authorizations, permits,
consents and approvals, including Hart-Scott-Rodino antitrust notification and
clearance, will have been received from Governmental Authorities and third
parties (including in respect of material agreements to be assumed under
relevant purchase document).

“Permitted Encumbrances”  means (a) any cash collateral or other credit support
provided to L/C Issuer in respect of a Defaulting Lender pursuant to clauses (D)
or (E) of Section 2.04(a)(iv) and (cb) any cash collateral or other credit
support provided to Swing Line Lender in respect of a Defaulting Lender pursuant
to clause (C) of Section 2.05(b).

“Permitted Liens”  has the meaning set forth in Section 7.01.





30

--------------------------------------------------------------------------------

 

 

“Permitted Receivables Financing”  means the sale of, or transfer of interests
in, ProgramEligible Receivables to special purpose trusts or corporations which
are not Affiliates of the Loan Parties in exchange for consideration equal to
the fair market value of such Program(as reasonably determined in good faith by
the Administrative Borrower) of such Eligible Receivables (i.e., a “true sale”)
(provided that not less than 95% of such consideration will be in the form of
cash); provided that (a) such transaction does not constitute and could not
reasonably be expected to result in a Default or Event of Default and (b) the
Permitted Receivables Financingsuch transaction will not contain terms and
conditions providing for recourse to any Loan Party or any of their Subsidiaries
in the event of any failure to collect on any Program Receivables (other than
customary indemnities and expense reimbursement provisions and recourse for
falsity of representations and warranties or breach of covenants).

 “Person”  means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan”  means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“PLN”  means the lawful currency of the Republic of Poland.

“preferred stock” means, with respect to any Person, an Equity Interest of any
class or classes (however designated) of such Person that is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of capital
stock (or ownership or profits interest in) of such Person of any other class.

“Prime Rate”  means the per annum rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo as its “Prime Rate,” such
rate being the rate of interest most recently announced within Wells Fargo at
its principal office in San Francisco, California as its “Prime Rate,” with the
understanding that Wells Fargo’s “Prime Rate” is one of Wells Fargo’s base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate. Wells Fargo’s “Prime Rate” is not intended to be the
lowest rate of interest charged by Wells Fargo in connection with extensions of
credit to borrowers. Any change in Wells Fargo’s “Prime Rate” as announced by
Wells Fargo will take effect at the opening of business on the day specified in
the public announcement of such change.

“Program Receivables”  means all Eligible Receivables sold pursuant to a
Permitted Receivables Financing.

“Project”  means each contractual arrangement between a client and the Parent or
a Subsidiary for the performance of services (including design, engineering,
procurement, construction program management and any other services that the
Parent or a Subsidiary provides to its clients in the ordinary course of
business).

“QAR” means the lawful currency of the State of Qatar.

“Qualified Acquisition” means any acquisition that meets the following
conditions:

(b)the aggregate consideration (including Cash, equity, earn-out obligations,
deferred compensation, non-competition arrangements and the amount of
Indebtedness and other liabilities incurred or assumed by the Loan Parties and
their Subsidiaries) paid by the Loan Parties and their





31

--------------------------------------------------------------------------------

 

 

Subsidiaries in connection therewith is equal to or greater than $75,000,000;

(c)the Consolidated Leverage Ratio shall be less than or equal to 3.00 to 1.00
as of the closing of such acquisition after giving pro forma effect to such
acquisition; and

(d)the Loan Parties shall have Minimum Liquidity of not less than $100,000,000
after giving pro forma effect to such acquisition.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an ECP
under the Commodity Exchange Act or any regulations promulgated thereunder. 

 

“Reasonable Discretion”  means, as to any Person, a determination or judgment
made by such Person in good faith in the exercise of reasonable (from the
perspective of a secured lender) business judgment.

“Record”  means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

“Register”  means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

“Related Parties”  means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of(a) Wells Fargo, Wells Fargo in its separate capacities as
Administrative Agent, as Swing Line Lender and as a L/C Issuer, and (b) Wells
Fargo Securities, LLC, in its capacity as the “left lead” Arranger.

“Replacement Lender”  has the meaning given such term in Section 3.08(a)(ii).

“Reportable Event”  means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension”  means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, an L/C Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders”  means (a) at any time that the Aggregate Revolving Credit
Commitments are in effect, Lenders holding in excess of 50.0% of the Aggregate
Revolving Credit Commitments; (b) at any time that any Loans are outstanding but
the Aggregate Revolving Credit Commitments have been terminated, Lenders holding
in excess of 50.0% of the aggregate Outstanding Amount of the Loans; and (c) at
any time on or prior to the Closing Date and the funding or issuance of the
initial Credit Extension hereunder, Lenders holding in excess of 50.0% of the
Aggregate Revolving Credit Commitments; provided that without limiting the
foregoing, in the event there are two or more Lenders, “Required Lenders” must
be comprised of at least two Lenders; and provided, further, that the Revolving
Credit Commitment held or deemed held by any Lender determined by Administrative
Agent to be a Defaulting Lender will be excluded for purposes of making a
determination of Required Lenders; and provided, further, that the Loans held or
deemed held by any Lender determined by Administrative Agent to be a Defaulting
Lender pursuant





32

--------------------------------------------------------------------------------

 

 

to clauses (b) or (c) of the definition of “Defaulting Lender” will be excluded
for purposes of making a determination of Required Lenders.

“Reserve Requirement” means the stated maximum rate (rounded, as necessary, to
the nearest 1/100th of one percent (0.01%)), as in effect on any date of
determination of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D) of the FRB as in effect on such day, whether or not applicable to
any Lending Party.

“Responsible Officer”  means (a) in connection with any Request for Credit
Extension to be delivered hereunder, the chief executive officer, president,
chief financial officer, treasurer or controller of the Administrative Borrower;
(b) with respect to the Parent in connection with any Compliance Certificate or
any other certificate or notice pertaining to any financial information required
to be delivery by any Borrower hereunder or under any other Loan Document, the
chief financial officer, treasurer, controller or other officer having primary
responsibility for the financial affairs of such Person; and (c) otherwise, with
respect to any Borrower or any other Loan Party, the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
controller of such Person.

“Restricted Payment”  means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest of such Person, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of such Equity Interest or on account of any return of capital to
any holder of any such Person’s Equity Interests, (c) the acquisition for value
by such Person of any Equity Interests issued by such Person or any other Person
that Controls such Person, and (d) with respect to the foregoing clauses (a)
through (c) of this definition, any transaction that has a substantially similar
effect.

“Revaluation Date”  means with respect to any Loan, each of the following: (a)
each date of the funding of a Eurodollar Rate Loan hereunder denominated in an
Alternative Currency, (b) each date of an amendment or modification of any such
Loan having the effect of increasing the amount thereof (solely with respect to
the increased amount), (c) each date of any prepayment or repayment of any Loan
denominated in an Alternative Currency, (d) the first Business Day of each
calendar month and (e) such additional dates as Administrative Agent or the
Required Lenders will reasonably determine in accordance with the provisions of
this Agreement.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Lender pursuant to Section
2.02(a).

“Revolving Credit Commitment” means, as to each Lender at any time, its
obligation to do the following pursuant to the terms hereof:  (a) make Revolving
Credit Loans to the Borrowers; (b) purchase participations in L/C Obligations;
and (c) purchase participations in Swing Line Loans; all in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.02 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto or pursuant to the
applicable Additional Commitment Documentation, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Commitment Fee” has the meaning given such term in Section
2.10(a).

“Revolving Credit Loan”  has the meaning given such term in Section 2.02(a).





33

--------------------------------------------------------------------------------

 

 

“Revolving Credit Maturity Date”  means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.07 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of L/C
Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

“Revolving Credit Stated Maturity Date”  means March 28, 2019.

“RON”  means the lawful currency of Romania.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., and any successor
thereto.

 “SAR”  means the lawful currency of the Kingdom of Saudi Arabia.

 

“SEC”  means the Securities Exchange Commission and any successor thereto.

 “Secured Obligations” means, collectively, (a) the Obligations, (b) the
Guaranteed Obligations and (c) for purposes of the Guaranty set forth in Section
10.15(a), the liability set forth in Section 10.16(a), the Security Documents
and all provisions under the other Loan Documents relating to the Collateral,
the sharing thereof or the payments from proceeds of the Collateral, all Bank
Product Debt; provided, however, in no event shall the term Secured Obligations
include (i) any Excluded Swap Obligations or (ii) any Bank Product Debt that is
excluded from definition of Obligations pursuant to clause (a)(ii) of the
proviso thereto.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
and the Bank Product Providers.

“Security Documents” means the collective reference to the Collateral Agreement,
the Control Agreements, the Mortgages, and each other agreement or writing
pursuant to which any Loan Party pledges or grants a security interest in any
property or assets securing the Secured Obligations.

 “Second Amendment Effective Date” means March 30, 2015.

“Significant Subsidiary” has the meaning given such term in Article VII.

“Singapore Dollars”  means the lawful currency of Republic of Singapore.

“Solvent”  means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any





34

--------------------------------------------------------------------------------

 

 

similar state statute applicable to the Parent or any Subsidiary thereof; (b)
the present fair salable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
contingent liabilities) as they mature in the normal course of business; (d)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage.

“Specified EBITDA Add-backs” means, as calculated for any period, the aggregate
amount added to Consolidated Net Income in determining Consolidated Adjusted
EBITDA for such period pursuant to clauses (a)(v)(C) (to the extent arising from
non-cash project losses attributable to Inpex and MoPac), (a)(vi)(B) and (c) of
the definition of “Consolidated Adjusted EBITDA”.

“Specified Lender” means, at any time, any Lender (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom any Borrower must pay an
additional amount (or on whose behalf any Borrower must pay an additional amount
to a Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is the
sole Lender that has refused or failed, within a reasonable period of time (as
determined by Administrative Agent in its Reasonable Discretion) from first
receiving a written request therefor from Administrative Agent, to provide its
written approval of any amendment, consent or waiver in respect of any matter
related to this Agreement or the other Loan Documents requiring that all Lenders
will have given written approval of such requested amendment, consent or waiver
consent pursuant to Section 10.01 and in such instance Lenders sufficient to
constitute Required Lenders have already provided such written approval pursuant
to Section 10.01.

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates, as well as documents and other written
materials relating to the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

“Spot Rate”  for a currency means the rate determined by Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or the L/C Issuer if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Credit denominated in an
Alternative Currency.

“Sterling”  and “£” mean the lawful currency of the United Kingdom.

“Subordinated Debt” means any third-party Indebtedness incurred by any Loan
Party or any Significant Subsidiary which by its terms is specifically
subordinated in right of payment to the prior payment of the Obligations and
contains subordination and other terms acceptable to the Administrative Agent.





35

--------------------------------------------------------------------------------

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise Controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” will refer to a Subsidiary or Subsidiaries of the Parent or any
Borrower (other than the Parent), as the context will require.

“Subsidiary Guarantor” has the meaning given such term in Section 10.15(a).

“Swap Contract”  means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

“Swap Termination Value”  means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line”  means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.05.

“Swing Line Borrowing”  means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender”  means, at any time, the provider of the Swing Line
hereunder (which, initially, will be Wells Fargo).

“Swing Line Loan”  has the meaning given such term in Section 2.05(a).

“Swing Line Loan Notice”  means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, will be substantially in the form of
Exhibit F.

“Swing Line Sublimit”  means an amount equal to the lesser of (a) $50,000,000
and (b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is
a part of, but is not in addition to, the Aggregate Revolving Credit
Commitments.





36

--------------------------------------------------------------------------------

 

 

“Synthetic Lease Obligation”  means the principal balance outstanding under any
lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Target”  means any Person that the Parent or a Subsidiary thereof proposes to
acquire by merger, stock purchase or by the purchase of all or substantially all
of its assets.

“TARGET Day”  means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Target Preferred Equity Offering” means the completion of one or more
transactions after the Second Amendment Effective Date and prior to the end of
FY2015 resulting in the issuance of preferred equity of the Parent in exchange
for gross cash proceeds to the Parent of not less than $200,000,000, but only so
long as no Default or Event of Default is caused thereby.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount”  means $35,000,000.

“Third Amendment Effective Date” means September 30, 2016.

“Total Revolving Credit Outstandings”  means, at any time, the sum of (a) the
aggregate Outstanding Amount of all Revolving Credit Loans, plus (b) the
Outstanding Amount of all L/C Obligations and plus (c) the Outstanding Amount of
all Swing Line Loans.

“Trading with the Enemy Act”  means the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transaction Costs”  means the fees, costs, commissions and expenses paid or
payable by the Loan Parties in connection with the consummation of the
transactions contemplated by the Loan Documents, including the refinancing of
the Indebtedness under the Original Credit Agreement, the initial funding of the
Credit Extensions under this Agreement on the Closing Date and the funding of
other Credit Extensions under this Agreement.

“TTD”  means the lawful currency of the Republic of Trinidad and Tobago.

“TND” means the lawful currency of the Tunisian Republic.

“Type”  means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.





37

--------------------------------------------------------------------------------

 

 

“UCP”  means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits 2007 Revision, UCP 600, published
by the International Chamber of Commerce (or, if L/C Issuer will agree at the
time of issuance, such later version thereof as may be in effect immediately
prior to the issuance of such Letter of Credit, the extension of the expiry date
thereof or any increase of the amount thereof).

“U.K. Regulatory Cost” means an addition to the interest rate on a Eurodollar
Rate Loan denominated in an Alternative Currency to compensate a Lender for the
cost imputed to such Lender in respect of any such Eurodollar Rate Loan
denominated in an Alternative Currency made by such Lender hereunder resulting
from the imposition from time to time under or pursuant to the Bank of England
Act 1998 or by the Bank of England or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or special deposits (whether
interest-bearing or not) with the Bank of England to meet cash ratio
requirements and/or pay fees to the FSA calculated by reference to liabilities
used to fund such Eurodollar Rate Loan; provided that the Borrowers will only be
liable for amounts in respect of costs (a) for the period of up to ninety days
prior to the date on which such demand was made and (b) to the extent the Lender
making demand therefor has required similarly situated borrowers or obligors to
pay comparable amounts in respect of such increased costs or reduced returns.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC”  means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“United Kingdom” or “U.K.”  means the United Kingdom of Great Britain and
Northern Ireland.

“United States” or “U.S.”  means the United States of America.

“Unreimbursed Amount”  means, with respect to any Credit, any amount (in
Dollars, or if the applicable Credit is denominated in an Alternative Currency,
the Dollar Equivalent thereof) drawn thereunder that the Borrowers have failed
to reimburse to L/C Issuer by 11:00 a.m. on the related Honor Date.  The
Unreimbursed Amount with respect to JV Letters of Credit shall be equal to the
portion of the drawn amount that is recourse to the Borrowers.

“Wells Fargo”  means Wells Fargo Bank, National Association, a national banking
association.

“West Deptford Development” means the fixed-price project by CH2M Engineers
pursuant to which it designed and constructed a new natural gas fired power
generation facility located in West Deptford, New Jersey.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 “Yen”  and “¥” mean the lawful currency of Japan.

 





38

--------------------------------------------------------------------------------

 

 

SECTION 1.02. CERTAIN RULES OF CONSTRUCTION.

(e)  General Rules.

(i)          Unless the context otherwise clearly requires, the meaning of a
defined term is applicable equally to the singular and plural forms thereof.

(ii)         The words “hereof,” “herein,” “hereunder”  and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

(iii)        The word “documents”  includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

(iv)        The words “include”  and “including”  are not limiting and the word
“or”  is not exclusive.

(v)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
 and “until”  each mean “to but excluding”  and the word “through”  means “to
and including.”

(vi)         Unless the context otherwise clearly requires, the words
“property,” “properties,” “asset”  and “assets”  refer to both personal property
(whether tangible or intangible, including cash, securities, accounts and
contract rights) and real property.

(vii)        Whenever a representation or warranty is made to any Person’s
knowledge or awareness or with a similar qualification, knowledge or awareness
means the actual knowledge of the Responsible Officers, after such investigation
into the applicable matter as is customary for the Responsible Officers in the
ordinary course of their conduct of the applicable Person’s business.

(viii)       Whenever this Agreement refers to any “wholly-owned” Subsidiary of
any Person, such reference shall be deemed to include any Foreign Subsidiary of
such Person in which a nominal amount of Equity Interests are held by residents
of the jurisdiction in which such Subsidiary is organized in order to comply
with requirements of local law.

(ix)         Any reference to a Person will be construed to include such
Person’s successors and assigns.

(x)          Unless the context otherwise requires, terms that are used but not
defined herein but are defined in Article 8 or Article 9 of the UCC will have
the meaning so given to them in Article 8 or Article 9 of the UCC.

(xi)         Unless the context otherwise clearly requires, (A) Article,
Section, subsection, clause, Schedule and Exhibit references are to this
Agreement; (B) references to documents (including this Agreement) will be deemed
to include all subsequent amendments, renewals, extensions, replacements,
restatements and other modifications thereto, but only to the extent such
amendments, renewals, extensions, replacements, restatements and other
modifications are not prohibited by the terms of any Loan Document; and (C)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 





39

--------------------------------------------------------------------------------

 

 

(f)  Time References.  Unless the context requires otherwise, all references
herein to times of day will be references to Denver, Colorado time (daylight or
standard, as applicable).

(g)  Captions.  The captions and headings of this Agreement are for convenience
of reference only and will not affect the interpretation of this Agreement.

(h)  Cumulative Nature of Certain Provisions.  This Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters.  All such limitations, tests and
measurements are cumulative and will be performed in accordance with their
respective terms.

(i)  No Construction Against Any Party.  This Agreement and the other Loan
Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and the Lending Parties and
are the products of all parties. Accordingly, they will not be construed against
Administrative Agent or any Lending Party merely because of the involvement of
any or all of the preceding Persons in their preparation.

(j)  Paid in Full.  Any reference in this Agreement or in any other Loan
Document to the satisfaction or repayment in full of the Obligations means the
repayment in full in Cash (or, in the case of Credits, the Cash
Collateralization or support by a standby letter of credit in accordance with
the terms hereof) of all Obligations other than unasserted contingent
indemnification obligations.

(k)  GAAP.  Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein will be construed, and all financial computations
required under this Agreement will be made, in accordance with GAAP.  If at any
time any change in GAAP or any changes in accounting principles or practices
from those used in the preparation of the financial statements are hereafter
occasioned by the promulgation of rules, regulations, pronouncements and
opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
agencies with similar functions) or other regulatory body with jurisdiction over
GAAP or any financial reporting by the Parent, which results in a material
change in the method of accounting in the financial statements required to be
furnished to the Administrative Agent hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, and either
the Borrowers or Required Lenders will so request, Administrative Agent, the
Lending Parties and the Borrowers will negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of Required Lenders); provided that,
until so amended:  (i) such ratio or requirement will continue to be computed in
accordance with GAAP prior to such change therein; and (ii) the Borrowers will
provide to Administrative Agent and the Lending Parties financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(l)  Rounding.  Any financial ratios required to be maintained by the Loan
Parties or any of them pursuant to the Loan Documents will be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number using the common
- or symmetric arithmetic - method of rounding (in other words, rounding-up if
there is no nearest number).

(m)  Computations of Certain Financial Covenants.  For purposes of computing the
Consolidated Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio as
of any date, all components of such ratios will include or exclude, as the case
may be, for the period consisting of the four Fiscal Periods ending on such date
all financial results (without duplication of amounts) attributable to any
business or assets that





40

--------------------------------------------------------------------------------

 

 

are the subject of any Acquisition or Disposition by the Parent or any
Subsidiary thereof effected during such period, as determined by Administrative
Borrower in its Reasonable Discretion and consented to by the Administrative
Agent (such consent not to be unreasonably withheld) on a pro forma basis for
such period as if such Acquisition or Disposition had occurred (and any
Indebtedness incurred or repaid in connection therewith had been incurred and
repaid, as the case may be) on (in the case of any balance sheet item) the last
day of such period or on (in the case of any other item) the first day of such
period.  Furthermore, for the purposes of computing the Consolidated Leverage
Ratio and the Consolidated Fixed Charge Coverage Ratio as of any date, to the
extent that any Joint Venture is included in the Parent’s Consolidated financial
statements, such calculations will disregard the ratable portion of such Joint
Venture attributable to the ownership of any Joint Venture by any Person who is
not a Loan Party or a Subsidiary of a Loan Party.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries will be deemed to be carried at 100% of the
outstanding principal amount thereof.

(n)  Calculations with Respect to Credit.  Unless otherwise specified herein,
the amount of a Credit at any time will be deemed to be the stated amount of
such Credit in effect at such time; provided that, with respect to any Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Credit will be deemed to be the maximum stated amount of such Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

(o)  Documents Executed by Responsible Officers.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party will be
conclusively presumed to have been authorized by all necessary corporate or
other organizational action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.

(p)  Additional Alternative Currencies.  The Borrowers may from time to time
request that Loans be made and Credits be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Each
such request will be subject to the prior approval of all Lenders; provided,
however, to the extent such request relates solely to Letters of Credit, subject
only to the prior approval of the applicable L/C Issuer.  Any such request will
be made to Administrative Agent not later than 11:00 a.m., ten Business Days
prior to the desired date for making the requested Loan or desired issuance date
of the requested Credit, as applicable.  Administrative Agent will notify the
Administrative Borrower, not later than 9:00 a.m., five Business Days after
receipt of such request whether the Lenders have consented, in their sole
discretion, to the making of the requested Loan or the issuance of the requested
Credit, as applicable, in such requested currency.  Any failure by
Administrative Agent to respond to such request within the time period specified
in the preceding sentence will be deemed to be a refusal by the Lenders to
permit such Loan to be made or such Credit to be issued in such requested
currency.  If the Lenders consent to the making of such Loan or the issuance of
such Credit, as applicable, in such requested currency (an “Additional
Alternative Currency”), such Additional Alternative Currency will thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
such Loan or Credit.

(q)  Exchange Rates.  (i) Administrative Agent will determine the Spot Rates as
of each Revaluation Date to be used for calculating the Dollar Equivalent of
Loans and other Obligations and (ii) Administrative Agent or the applicable L/C
Issuer will determine the Spot Rates as of each Revaluation Date to be used for
calculating the Dollar Equivalent of issued and undrawn Credits, in each case
outstanding hereunder denominated in Alternative Currencies.  Such Spot Rates
will become effective as of such Revaluation Date and will be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of the audited and





41

--------------------------------------------------------------------------------

 

 

unaudited financial statements to be prepared and delivered by the Parent
pursuant to Section 6.01(a) and Section 6.01(b) or the calculation of financial
covenants hereunder, including pursuant to Section 7.14 (Financial Covenants) or
except as otherwise provided herein, the applicable amount of any currency for
purposes of the Loan Documents will be such Dollar Equivalent as so determined
by Administrative Agent.

(r)  Redenomination of Certain Foreign Currencies; New Currency.

(i)         Each obligation of the Borrowers to make a payment denominated in
the National Currency Unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof will be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency will be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
will be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan denominated in the currency of such member state is outstanding
immediately prior to such date, such replacement will take effect, with respect
to such Loan, at the end of the then current Interest Period.

(ii)        If, after the making of any Loan or the issuance of any Credit, as
applicable, in any Alternative Currency, currency control or exchange
regulations are imposed in the country which issues such Alternative Currency
with the result that different types of such Alternative Currency (the “New
Currency”) are introduced and the type of currency in which the Loan was made or
the Credit was issued (the “Original Currency”) no longer exists or the
Borrowers are not able to make payment to Administrative Agent for the account
of the Lending Parties or Administrative Agent in such Original Currency, then
all payments to be made by the Borrowers hereunder in such currency will be made
to Administrative Agent in such amount and such type of the New Currency as will
be equivalent to the amount of such payment otherwise due hereunder in the
Original Currency, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.  In addition, notwithstanding the foregoing provisions of
this Section 1.02(n), if, after the making of any Loan or the issuance of any
Credit, as applicable, in any Alternative Currency, the Borrowers are not able
to make payment to Administrative Agent for the account of the Lenders or
Administrative Agent in the type of currency in which such Loan was made or such
Credit was issued because of the imposition of any such currency control or
exchange regulation, then such Loan will instead be repaid or such Credit will
be reimbursed, as applicable, when due in Dollars in a principal amount equal to
the Dollar Equivalent (as of the date of repayment) of such Loan or Credit
reimbursement amount.

(s)  Currency of Account.  Dollars are the currency of account and payment for
each and every sum at any time due from the Borrowers hereunder in each case
except as expressly provided in this Agreement; provided that, subject to
Section 1.02(n):

(i)         each repayment of a Loan or a part thereof will be made in the
currency in which such Loan is denominated at the time of that repayment;

(ii)        each payment of interest will be made in the currency in which such
principal or other sum in respect of which such interest is payable, is
denominated;

(iii)       each reimbursement of a draw on a Credit will be made (A) to the
extent reimbursed by a payment from the Borrowers, at the option of the L/C
Issuer, in the currency in which such Credit is denominated at the time of that
reimbursement or in Dollars and (B) to the extent reimbursed by Revolving Credit
Loans or L/C Advances pursuant to Sections 2.04(c)(ii) or (iii) (as applicable),
in Dollars;





42

--------------------------------------------------------------------------------

 

 

(iv)       each payment of fees will be in Dollars;

(v)        each payment in respect of costs, expenses and indemnities will be
made in the currency in which the same were incurred or the Dollar Equivalent
thereof; and

(vi)        any amount expressed to be payable in a currency other than Dollars
will be paid in that other currency.

No payment to Administrative Agent or any Lending Party (whether under any
judgment or court order or otherwise) will discharge the obligation or liability
in respect of which it was made unless and until Administrative Agent or such
Lending Party will have received payment in full in the currency in which such
obligation or liability was incurred, and to the extent that the amount of any
such payment will, on actual conversion into such currency, fall short of such
obligation or liability actual or contingent expressed in that currency, the
Borrowers agree to indemnify and hold harmless Administrative Agent or such
Lending Party, as applicable, with respect to the amount of the shortfall, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in the shortfall.

(t)  Currency Fluctuations.  If, on any Revaluation Date the Dollar Equivalent
of the Total Revolving Credit Outstandings exceeds the Aggregate Revolving
Credit Commitments at such time for three or more consecutive Business Days,
then the Borrowers will repay or prepay the relevant Loans in accordance with
this Agreement within five Business Days from such third consecutive Business
Day (or on the Revolving Credit Maturity Date, as applicable) in an aggregate
principal amount such that, after giving effect thereto, the Total Revolving
Credit Outstandings (expressed in Dollars) no longer exceeds the Aggregate
Revolving Credit Commitments (expressed in Dollars).

(u)  Classifications. For purposes of determining compliance with the covenants
under this Agreement, in the event that an item to be classified meets the
criteria of more than one of the categories described, the Parent will be
entitled to classify such item (or portion thereof) and later reclassify such
item (or portion thereof) in any manner otherwise consistent with this
Agreement.

ARTICLE II
CREDIT EXTENSIONS

SECTION 2.01. THE ORIGINAL CREDIT AGREEMENT.

(v)  Schedule 2.01 sets forth all outstanding amounts of principal Indebtedness
in respect of Base Rate Loans and Eurodollar Rate Loans (each as defined in the
Original Credit Agreement) and all issued and undrawn, or drawn and
unreimbursed, Letters of Credit (as defined in the Original Credit Agreement)
for each Existing Lender (the “Aggregate Outstanding Principal Amount”).  There
are no Swing Line Loans (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement as of the date of this
Agreement.  Notwithstanding anything to the contrary contained in the Original
Credit Agreement, in order to effect the restructuring of the credit facility
provided thereunder as contemplated by this Agreement, (a) all Loans (as defined
in the Original Credit Agreement), whether Base Rate Loans or Eurodollar Rate
Loans (each as defined in the Original Credit Agreement), will be deemed Base
Rate Loans or Eurodollar Rate Loans, respectively (as applicable), on the
Closing Date in accordance with this Agreement, including this Section 2.01, (b)
all “Letters of Credit” under and as defined in the Original Credit Agreement
will be deemed Letters of Credit in accordance with this Agreement, including
this Section 2.01, and (iii) all accrued and unpaid interest, including all
accrued and unpaid interest on the Aggregate Outstanding Principal Amount, and
all accrued and incurred and unpaid fees, costs and expenses payable under the
Original Credit Agreement, including all accrued and unpaid unused line fees
under





43

--------------------------------------------------------------------------------

 

 

Section 2.10(a) of the Original Credit Agreement and letter of credit fees under
Section 2.04(h) of the Original Credit Agreement, all applicable breakage fees
under Section 3.05 of the Original Credit Agreement incurred in connection with
the termination of the Interest Periods (as defined in the Original Credit
Agreement) in respect of all outstanding Eurodollar Rate Loans (as defined in
the Original Credit Agreement) on the Closing Date, regardless of whether such
date is the last day of the applicable Interest Period (as defined in the
Original Credit Agreement), and all fees and expenses outstanding under Section
10.04 of the Original Credit Agreement and other similar costs and expenses,
will be due and payable on the Closing Date.  The rates of interest chargeable
on Loans (as defined in the Original Credit Agreement) outstanding as of the
Closing Date will remain in effect through the day immediately preceding the
Closing Date.  The Borrowers covenant and agree that they will not, and
represent and warrant that they have not, between the date of this Agreement and
the Closing Date, requested any further Loans (including any Swing Line Loans)
or requested the issuance of any additional Letters of Credit under (and as such
terms are defined in) the Original Credit Agreement.

(w)  On the Closing Date and the satisfaction of all conditions as set forth in
Section 4.01, each Existing Lender’s portion of the Aggregate Outstanding
Principal Amount will be deemed to continue hereunder as a Base Rate Loan and
will be applied to such Lender’s Revolving Credit Commitment, comprising the
applicable portion of such Lender’s Revolving Credit Commitment to be funded on
the Closing Date.  Such continuing Base Rate Loans will be subject to the same
terms and conditions as if advanced initially as Base Rate Loans comprising
Loans hereunder. Commencing with the Closing Date, the rates of interest
chargeable on Loans (as defined in the Original Credit Agreement) outstanding as
of the Closing Date will be chargeable at the respective rates and will be
payable in the manner set forth in Section 2.09.  Issued Letters of Credit (as
defined in the Original Credit Agreement) undrawn or drawn but as yet
unreimbursed as of the Closing Date will be deemed to constitute Letters of
Credit issued hereunder in the same manner and subject to the same terms and
conditions as if issued initially as Letters of Credit pursuant to Section 2.04
and each Existing Lender’s purchase of a participation in each such Letter of
Credit (as defined in the Original Credit Agreement) pursuant to Section
2.04(a)(ii), (b) and (c) of the Original Credit Agreement will be deemed
automatically terminated and immediately replaced thereupon by the purchase by
each Lender of a participation in each such Letter of Credit or any unreimbursed
drawings on any such Letter of Credit on a pro rata basis based on such Lender’s
Percentage Share, pursuant to Section 2.04(c).

(x)  On the Closing Date, immediately following the transactions contemplated by
the foregoing Sections 2.01(a) and (b), the Original Credit Agreement and each
Subsidiary Guaranty (as defined in the Original Credit Agreement) will be
amended, restated, superseded and replaced in its entirety; provided that
nothing herein will act as a novation of the indebtedness, liabilities and other
obligations (including any obligations under each Subsidiary Guaranty)
thereunder.

SECTION 2.02. REVOLVING CREDIT LOANS.

(y)  Revolving Credit Loans.  Upon the terms, subject to the conditions and in
reliance upon the representations and warranties of the Borrowers and each other
Loan Party set forth in this Agreement and in the other Loan Documents, each
Lender having a Revolving Credit Commitment severally (but not jointly) agrees
to make loans (each such loan, a “Revolving Credit Loan”) of immediately
available funds to the Borrowers, on a revolving basis from time to time on any
Business Day during the Availability Period, in an aggregate principal amount
outstanding not to exceed at any time such Lender’s Revolving Credit Commitment
as then in effect, provided that, and notwithstanding the foregoing, after
giving effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings will not exceed the Aggregate Revolving Credit Commitments and (ii)
the sum of (1) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender plus (2) such Lender’s Percentage Share multiplied by the Outstanding
Amount of all L/C Obligations plus (3) such Lender’s Percentage Share
multiplied by the





44

--------------------------------------------------------------------------------

 

 

Outstanding Amount of all Swing Line Loans will not exceed such Lender’s
Revolving Credit Commitment, and so long as any such circumstance exists the
Lenders will not be obligated to fund any Revolving Credit Loans.  Each
Revolving Credit Loan will be denominated in Dollars or in an Alternative
Currency as permitted by this Agreement and no Lender will be obligated to make
any Revolving Credit Loan if the requested Revolving Credit Loan is to be
denominated in a currency other than Dollars or an Alternative Currency as
permitted under this Agreement.  Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.02, prepay under Section 2.06, and
reborrow under this Section 2.02.  Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.  All Revolving Credit
Loans to be denominated in an Alternative Currency will be Eurodollar Rate
Loans. 

(z)  Loans Generally.  Each Loan will be made as part of a Borrowing consisting
of Loans made by the Lenders ratably in accordance with their applicable
Revolving Credit Commitments; provided, however, that the failure of any Lender
to make any Loan will not in itself relieve any other Lender of its obligation
to lend hereunder (it being understood, however, that no Lender will be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).

SECTION 2.03. PROCEDURES FOR BORROWING.

(aa)Notices of Borrowing, Conversion and Continuation.  Each Borrowing (other
than a Swing Line Borrowing), each conversion of Loans from one Type to the
other and each continuation of Eurodollar Rate Loans will be made upon the
Administrative Borrowers’ irrevocable notice, on behalf of the Borrowers, to
Administrative Agent, which may, subject to the provisions of Section 10.02(b)
and Section 10.02(d), be given by telephone or by approved electronic
communication.  Each such notice must be received by Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing (other than a Swing Line Borrowing) of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans and (ii) one Business Day prior to the requested date of any
Borrowing (other than a Swing Line Borrowing) of Base Rate Loans; provided that
in the case of any requested Eurodollar Rate Loan to be denominated in an
Alternative Currency, such notice, subject to Section 1.02(l), must be received
by Administrative Agent not later than 11:00 a.m. (New York City time), five
Business Days prior to the requested date of such Borrowing.  Notwithstanding
anything to the contrary contained herein, but subject to the provisions of
Section 10.02(b) and Section 10.02(d), any telephonic notice or other electronic
communication by the Administrative Borrower, on behalf of the Borrowers,
pursuant to this Section 2.03(a) may be given by an individual who has been
authorized in writing to do so by an appropriate Responsible Officer of the
Administrative Borrower.  Each such telephonic notice or other electronic
communication must be confirmed promptly by delivery to Administrative Agent of
a written Loan Notice, appropriately completed and signed by an appropriate
Responsible Officer of the Administrative Borrower.  Further, and
notwithstanding anything to the contrary set forth in this Agreement, including
this Section 2.03(a), the Lenders will have no obligation to make, convert or
continue make any Eurodollar Rate Loan denominated in an Alternative Currency to
the extent the principal amount of such requested Eurodollar Rate Loan exceeds
the Alternative Currency Available Credit as of the date of the requested
Borrowing, conversion or continuation.

(bb)Amount of Borrowing, Conversion or Continuation.  (i) Each Borrowing (other
than a Swing Line Borrowing) of, conversion to or continuation of Eurodollar
Rate Loans will be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof, or, in the case of a Borrower denominated in an
Alternative Currency, in a principal amount of a Dollar Equivalent of $2,000,000
or a whole multiple of a Dollar Equivalent of $500,000 in excess thereof and
(ii) except as provided in Sections 2.04(c) and Section 2.05(c), each Borrowing
of or conversion to Base Rate Loans will be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof.





45

--------------------------------------------------------------------------------

 

 

(cc)Loan Notices Generally.  Each Loan Notice (whether telephonic or written
(including by electronic communication to the extent permitted by this
Agreement)) will specify:  (i) whether the Administrative Borrower, on behalf of
the Borrowers, is requesting: (A) a Revolving Credit Borrowing; (B) a conversion
of outstanding Loans from one Type to the other; or (C) a continuation of
Eurodollar Rate Loans; (ii) the requested date (which will be a Business Day) of
such Borrowing, conversion or continuation, as the case may be; (iii) the
principal amount of the Loans to be borrowed, converted or continued; (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted; (v)
whether such Borrowing is to be denominated in Dollars or in an Alternative
Currency, and if the latter, which Alternative Currency; and (vi) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrowers
(including through the Administrative Borrower) fail to specify a Type of Loan
in a Loan Notice or fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans will be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans will be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Administrative Borrower, on behalf of
the Borrowers, requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(dd)Procedures Concerning the Making of Loans.  Following receipt of a Loan
Notice, Administrative Agent will promptly notify each applicable Lender of the
amount of its applicable Percentage Share of the requested Borrowing.  If the
Borrowers (including through the Administrative Borrower) do not timely provide
notice of a conversion or continuation, then Administrative Agent will notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  Each Lender will make the amount
of its applicable Loan available to Administrative Agent in immediately
available funds at Administrative Agent’s Office (or, at the request of
Administrative Agent, in the case of a Eurodollar Rate denominated in an
Alternative Currency, at such bank as Administrative Agent may designate to the
Lenders, as applicable) not later than 10:00 a.m. on the Business Day specified
in the applicable Loan Notice.  Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), Administrative Agent will make all funds so received
available to the Borrowers in like funds as received by Administrative Agent
either by:  (i) crediting the account of the Borrowers on the books of Wells
Fargo with the amount of such funds; or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Administrative Agent by the Administrative Borrower on behalf of the
Borrowers; provided that, if, on the date the Loan Notice with respect to such
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing will be applied, first, to the payment in full of
any such L/C Borrowings and, second, to the Borrowers as provided in this
Section 2.03(d).

(ee)Special Provisions Applicable to Continuation or Conversions of Eurodollar
Rate Loans.  Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default:  (i) no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of Required Lenders; and (ii) Required Lenders may demand that any or
all of the then outstanding Revolving Credit Loans that are Eurodollar Rate
Loans be converted immediately to Base Rate Loans, whereupon the Borrowers will
pay any amounts due under Section 3.05 in accordance with the terms thereof due
to any such conversion.

(ff)Notification of Interest Rate.  Administrative Agent will promptly notify
the Administrative Borrower, on behalf of the Borrowers, and the applicable
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.

(gg)Limitation on Interest Periods.  After giving effect to all Borrowings, all
conversions of





46

--------------------------------------------------------------------------------

 

 

Loans from one Type to the other, and all continuations of Loans as the same
Type, there will (i) not be more than ten Interest Periods in effect with
respect to all Revolving Credit Loans and (ii) of this, not be more than five
Interest Periods in effect with respect to all Eurodollar Rate Loans denominated
in any Alternative Currency.

(hh)Lender Affiliates.  Each Lender, at its option, may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(subject to the provision by such branch or Affiliate, prior to such branch or
Affiliate receiving any payments pursuant to the Loan Documents, of any
documentation required pursuant to Section 3.01); provided that any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.

SECTION 2.04. LETTERS OF CREDIT.

(ii)  Letter of Credit Subfacility.  Subject to the terms and conditions set
forth herein:

(i)         Upon the terms, subject to the conditions and in reliance upon the
representations and warranties of the Borrowers and each of the other Loan
Parties set forth in this Agreement and in the other Loan Documents and upon the
agreements of the Lenders set forth in this Section 2.04, (A) from time to time
on any Business Day, during the period from the Closing Date until the L/C
Expiration Date, L/C Issuer will issue Credits, in the form of Letters of Credit
or Bank Undertakings denominated in Dollars or in an Alternative Currency in
accordance with this Agreement, in each case for the account of the Borrowers
for the benefit of any one or more Borrowers (or other Subsidiaries as any
Borrower (through the Administrative Borrower) may designate; provided that in
the case of Credits designated for a Subsidiary, such Borrower retains financial
responsibility for such Credit) and amend or extend Credits previously issued by
it, in accordance with subsection (b) of this Section 2.04; and (B) to honor
drawings under the Credits.  All existing Credits listed on Schedule 2.01 as of
the Closing Date will be deemed to have been issued pursuant hereto and, from
and after the Closing Date, will be subject to and governed by the terms and
conditions hereof.

(ii)        Each Lender severally agrees to participate in each Letter of Credit
issued by an L/C Issuer and each drawing thereunder; provided that, after giving
effect to any L/C Credit Extension with respect to any Credit, (A) the Total
Revolving Credit Outstandings will not exceed the Aggregate Revolving Credit
Commitments; (B) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus an amount equal to such Lender’s Percentage Share multiplied
by the Outstanding Amount of all L/C Obligations, plus an amount equal to such
Lender’s Percentage Share multiplied by the Outstanding Amount of all Swing Line
Loans will not exceed such Lender’s Revolving Credit Commitment; and (C) the
Outstanding Amount of the L/C Obligations will not exceed the L/C
Sublimit.  Each request by the Administrative Borrower, on behalf of the
Borrowers, for the issuance or amendment of a Credit will be deemed to be a
representation by the Borrowers that each such issuance or amendment complies
with the applicable conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Credits will be fully revolving, and,
accordingly, the Borrowers may, during the foregoing period, obtain Credits to
replace Credits that have expired or that have been drawn upon and reimbursed.

(iii)       Subject to Section 2.04(b)(iv), no L/C Issuer will issue or extend
any Credit if: (A) the expiry date of such requested Credit would occur after
the L/C Expiration Date, unless all Lenders will have approved such expiry date;
or (B) to the extent that the face amount of such requested Credit exceeds the
Alternative Currency Available Credit as of the requested issuance date.

(iv)       No L/C Issuer will have any obligation to issue a Letter of Credit
if:





47

--------------------------------------------------------------------------------

 

 

(A)  any order, judgment or decree of any Governmental Authority or arbitrator
will by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Credit, or any Law applicable to the L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer will prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit or Bank Undertakings generally
or such Credit in particular or will impose upon the L/C Issuer with respect to
such Credit any restriction, reserve or capital requirement (for which the L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or will impose upon the L/C Issuer any unreimbursed loss, cost or expense
that was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;

(B)  the issuance of such Credit would violate one or more policies of the L/C
Issuer;

(C)  such Credit is to be denominated in a currency other than Dollars or an
Alternative Currency permitted in accordance with this Agreement;

(D)  any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 3.07(a)(iv)) with respect to the Defaulting
Lender arising from either the Credit then proposed to be issued or that Credit
and all other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

(E)  such Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

(F)  the issuance of such Credit would result in the aggregate L/C Obligations
relating to Credits issued by such L/C Issuer exceeding such L/C Issuer’s Issuer
Sublimit.

(v)        No L/C Issuer will have any obligation to amend any Credit if the L/C
Issuer would not be obligated to issue such Credit in its amended form under the
terms hereof or if the beneficiary of such Credit does not accept the proposed
amendment to such Credit.

(vi)      Each L/C Issuer will act on behalf of all Lenders with respect to any
Credits issued by it and the documents associated therewith, and the L/C Issuer
will have all of the benefits and immunities (A) provided to Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Credits issued by it or proposed to be issued by
it and Issuer Documents pertaining to such Credits as fully as if the term
“Administrative Agent”  as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(vii)     No L/C Issuer (other than Wells Fargo) will have any obligation to
issue commercial Letters of Credit.

(jj)  Procedures for Issuance and Amendment of Credits; Automatic Extensions of
Letters of Credit.

(i)         Each Credit will be issued or amended, as the case may be, upon the
request of the Administrative Borrower, on behalf of the Borrowers, delivered to
the applicable designated L/C Issuer (with a copy to Administrative Agent) in
the form of an L/C Application, appropriately completed and





48

--------------------------------------------------------------------------------

 

 

signed by a Responsible Officer of the Administrative Borrower. Such L/C
Application must be received by the L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
may be agreed to by each of Administrative Agent and the L/C Issuer, each in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be.  In the case of a request for an initial issuance of a Credit,
such L/C Application will specify in form and detail satisfactory to the L/C
Issuer (A) the proposed issuance date of the requested Credit (which will be a
Business Day), (B) the amount thereof, (C) the expiry date thereof, (D) the name
and address of the beneficiary thereof, (E) the documents to be presented by
such beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) the requested Alternative Currency, if not in Dollars and (H)
such other matters as the L/C Issuer may require.  In the case of a request for
an amendment of any outstanding Credit, such L/C Application will specify in
form and detail satisfactory to the L/C Issuer (1) the Credit to be amended, (2)
the proposed date of the amendment thereof (which will be a Business Day), (3)
the nature of the proposed amendment and (4) such other matters as the L/C
Issuer may require.  Additionally, the Administrative Borrower, on behalf of the
Borrowers, will furnish to the L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or Administrative
Agent may require.

(ii)        Promptly after receipt of any L/C Application at the address
provided pursuant to Section 10.02 for receiving L/C Applications and related
correspondence, the applicable designated L/C Issuer will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such L/C Application from the Administrative Borrower, on
behalf of the Borrowers, and, if not, the L/C Issuer will provide Administrative
Agent with a copy thereof (provided that such confirmation will not be required
if the L/C Issuer and Administrative Agent are the same Person).  Unless the L/C
Issuer has received written notice from any Lender, Administrative Agent or any
Loan Party at least one Business Day prior to the requested date of issuance or
amendment of the applicable Credit that one or more applicable conditions in
Article IV will not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer will, on the requested date, issue the Credit requested
by the Administrative Borrower, on behalf of the Borrowers, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

Immediately upon the issuance of each Credit, each Lender will be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Credit equal to such Lender’s Percentage Share
multiplied by the face amount of such Credit.

(iii)       Promptly after its delivery of any Credit or any amendment to a
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the applicable designated L/C Issuer will also deliver to the Administrative
Borrower, on behalf of the Borrowers, and Administrative Agent a true and
complete copy of such Credit or amendment.

(iv)        If the Administrative Borrower, on behalf of the Borrowers,
specifically requests in any applicable L/C Application, the applicable
designated L/C Issuer may issue an Automatic Extension Letter of Credit.  Unless
otherwise directed by the L/C Issuer, the Borrowers will not be required to make
a specific request to the L/C Issuer for any such extension.  Once an Automatic
Extension Letter of Credit has been issued, the Lenders will be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Automatic Extension Letter of Credit at any time to an expiry date not later
than the L/C Expiration Date; provided that the L/C Issuer will not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Automatic
Extension Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.04(a) or otherwise), or (B) the
L/C Issuer has received notice (which may be by telephone or in writing) on or
before the day that is thirty days before any date provided for in





49

--------------------------------------------------------------------------------

 

 

such Automatic Extension Letter of Credit as the last day by which notice of the
non-extension thereof must be given (1) from Administrative Agent that Required
Lenders have elected not to permit such extension, or (2) from Administrative
Agent, any Lender or the Administrative Borrower, on behalf of the Borrowers,
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

(kk)Drawings and Reimbursements; Funding of Participations.

(i)         Upon receipt from the beneficiary of any Credit of any drawing under
such Credit (or any notice thereof), the applicable designated L/C Issuer will
notify the Administrative Borrower, on behalf of the Borrowers, and
Administrative Agent thereof.  If the L/C Issuer will make any payment in
respect of a Credit, the Borrowers will reimburse the L/C Issuer the amount of
such payment not later than 1:00 p.m. on the related Honor Date if the
Administrative Borrower will have received notice, on behalf of the Borrowers,
of such payment prior to 11:00 a.m. on the Honor Date, or, if such notice has
not been received by the Administrative Borrower prior to such time on such
Honor Date, then not later than 10:00 a.m. on the Business Day immediately
following the day that the Administrative Borrower receives such notice.  If the
Borrowers fail to so reimburse the L/C Issuer, then Administrative Agent will
promptly notify each Lender of the related Honor Date, the Unreimbursed Amount
and the amount of such Lender’s Percentage Share of such Unreimbursed
Amount.  In such event, the Borrowers will be deemed to have requested a
Revolving Credit Borrowing consisting of Base Rate Loans to be disbursed on such
Honor Date in an amount equal to such Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.03 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice). Any notice given by the L/C Issuer or
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation will not affect the conclusiveness or binding effect of
such notice.

(ii)        Each Lender will, upon receipt of any notice pursuant to Section
2.04(c)(i), make funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable
designated L/C Issuer at Administrative Agent’s Office in an amount equal to
such Lender’s Percentage Share multiplied by the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available will be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrowers in such amount on the Honor Date.
Administrative Agent will remit the funds so received to the L/C Issuer.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing pursuant to Section 2.04(c)(ii), whether because
each of the conditions (other than the delivery of a Loan Notice) set forth in
Section 4.02 cannot be satisfied or otherwise, the Borrowers will be deemed to
have incurred from the applicable designated L/C Issuer an L/C Borrowing on the
Honor Date in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing will be due and payable on demand (together with interest)
and will bear interest at the Default Rate.  In such event, each Lender’s
payment to Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) will be deemed payment in respect of its participation in
such L/C Borrowing and will constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

(iv)      Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable designated L/C
Issuer for any amount drawn under any Credit, interest in respect of the amount
of such Lender’s Percentage Share of such amount will be solely for the account
of the L/C Issuer.





50

--------------------------------------------------------------------------------

 

 

(v)        Each Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse each L/C Issuer for amounts drawn under all Credits issued
by it, as contemplated by this Section 2.04(c), will be absolute and
unconditional and will not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Administrative Borrower, on
behalf of the Borrowers, of a Loan Notice).  No such making of an L/C Advance
will relieve or otherwise impair the obligation of the Borrowers to reimburse
each L/C Issuer for the amount of any payment made by the L/C Issuer under any
Credit, together with interest as provided herein.

(vi)        If any Lender fails to make available to Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer will be entitled to recover from such Lender
(acting through Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  A certificate of
L/C Issuer submitted to any Lender (through Administrative Agent) with respect
to any amounts owing under this clause (vi) will be conclusive absent manifest
error.

(ll)Repayment of Participations.

(i)        If, at any time after any applicable designated L/C Issuer has made a
payment under any Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.04(c),
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Lender an amount that equals its Percentage Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Administrative Agent.

(ii)       If any payment received by Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender will
pay to Administrative Agent for the account of the L/C Issuer an amount equal to
its Percentage Share thereof on the demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of Lenders under this clause will
survive the payment in full of the Obligations and the termination of this
Agreement.

(mm)  Obligations Absolute.  The obligation of the Borrowers to reimburse each
L/C Issuer for each drawing under each Credit issued by such L/C Issuer and to
repay each L/C Borrowing is absolute, unconditional and irrevocable and will be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)        any lack of validity or enforceability of such Credit, this
Agreement, or any other





51

--------------------------------------------------------------------------------

 

 

Loan Document;

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers, or any of them, or any other Loan Party may have at
any time against any beneficiary or any transferee of such Credit (or any Person
for whom any such beneficiary or any such transferee may be acting), the L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Credit or any agreement or
instrument relating thereto, or any unrelated transaction (including any
underlying transaction between the Borrowers or any other Loan Party or any of
their respective Subsidiaries and the beneficiary for which any Credit was
procured);

(iii)      any draft, demand, certificate or other document presented under such
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv)       any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Credit;

(v)        any payment by the L/C Issuer under such Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Credit;

(vi)       any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrowers, individually
or taken as a whole, any other Loan Party, or any of its or their Subsidiaries;

(vii)      the fact that a Default or Event of Default will have occurred and be
continuing;

(viii)     any payment made by the L/C Issuer under such Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Credit, including any
arising in connection with any proceeding under any Bankruptcy Law;

(ix)       any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or in the
relevant currency markets generally; or

(x)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers,
or any of them, or any other Loan Party.

The Administrative Borrower will promptly examine a copy of each Credit and each
amendment thereto that is delivered to it and will notify the applicable
designated L/C Issuer in writing of any claim of noncompliance with the
Administrative Borrower’s instructions or other irregularity.  Each Borrower
will be conclusively deemed to have waived any such claim against the L/C Issuer
and its correspondents unless such Borrower (or the Administrative Borrower on
behalf of such Borrower) will have given written notice thereof to the L/C
Issuer within three Business Days of the L/C issuer’s delivery to Administrative
Borrower of a copy of the Credit or amendment thereto, as applicable.

(nn)Role of L/C Issuers.  Each Lender and the Borrowers agree that, in paying
any drawing under a Credit, no L/C Issuer will have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by any Credit issued, or requested to be issued, by it) or to ascertain
or inquire as to the validity or accuracy of any such document or the authority
of the Person executing or delivering any such document. Neither any L/C Issuer,
nor Administrative Agent any of their





52

--------------------------------------------------------------------------------

 

 

respective Related Parties and any correspondent, participant or assignee of any
L/C Issuer will be liable to any Lender for: (i) any action taken or not taken,
at the request or with the approval of Lenders or Required Lenders, as
applicable, in connection with a Letter of Credit or any Issuer Document; (ii)
in the absence of gross negligence or willful misconduct of any L/C Issuer under
the circumstances in question, as determined in a final, nonappealable judgment
by a court of competent jurisdiction, any action taken or not taken in
connection with a Credit or any Issuer Document; or (iii) the due execution,
effectiveness, validity or enforceability of any document related to any Letter
of Credit or Issuer Document. As between the Borrowers and any L/C Issuer, the
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Credit issued by such L/C Issuer;
provided that this assumption is not intended to, and will not, preclude the
Borrowers from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  Neither any L/C
Issuer, nor Administrative Agent or any of their respective Related Parties or
any correspondent, participant or assignee of any L/C Issuer will be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e);  provided that, notwithstanding anything to the contrary
contained in such clauses, the Borrowers may have a claim against a L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers that the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Credit issued by it after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Credit, as determined by a court of competent
jurisdiction by final and nonappealable judgment.  In furtherance and not in
limitation of the foregoing, a L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer will
be responsible for the validity or sufficiency of any document transferring or
assigning or purporting to transfer or assign a Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

(oo)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable designated L/C Issuer and the Administrative Borrower, on behalf of
the Borrowers, when a Credit is issued (including any such agreement applicable
to an existing Credit listed on Schedule 2.01), (i) the rules of the ISP and
Article 5 of the UCC will apply to each Credit (other than commercial Credits);
provided that in the event of a conflict between applicable provisions of the
ISP and Article 5 of the UCC, the ISP will govern and (ii) the rules of the UCP
and Article 5 of the UCC will apply to each commercial Credit, provided that in
the event of a conflict between applicable provisions of the UCP and Article 5
of the UCC, the UCP will govern.

(pp)L/C Fees.  The Borrowers will pay to Administrative Agent for the account of
each Lender in accordance with its Percentage Share a fee (the “L/C Fee”) equal
to (i) for each Credit (other than Performance Credits and commercial Credits),
the Applicable Rate corresponding to Eurodollar Rate Loans multiplied by the
actual daily amount available to be drawn under such Credit, (ii) for each
Performance Credit, 66% multiplied by the Applicable Rate corresponding to
Eurodollar Rate Loans multiplied by the actual daily amount available to be
drawn under such Credit and (iii) for each commercial Credit, 0.25% per
annum multiplied by the actual daily amount available to be drawn under such
commercial Credit; provided, however, any L/C Fees otherwise payable for the
account of a Defaulting Lender with respect to any Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable designated L/C Issuer pursuant to this Section 2.04 will be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Percentage Share
allocable to such Credit pursuant to Section 3.07(a)(iv), with the balance of
such fee, if any, payable to the L/C Issuer for its own account.  For purposes
of computing the actual daily amount available to be drawn under all Credit, the
amount of each Credit will be determined in accordance with Section 1.02(j). L/C
Fees will be: (i) computed on a quarterly basis in arrears; and (ii) due and
payable





53

--------------------------------------------------------------------------------

 

 

on the last Business Day of each March, June, September and December (in each
case for the calendar quarter then ending), commencing with the first such date
to occur after the issuance of such Credit, on the L/C Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, then the actual daily amount available to be drawn under all Letters of
Credit will be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, upon written notice to the Administrative Borrower, on
behalf of the Borrowers, from Required Lenders, all L/C Fees will accrue at the
Default Rate.

(qq)Fees of L/C Issuers.  The Borrowers will pay directly to each L/C Issuer for
its own account an issuance fee equal to (i) 0.125% of the face amount of each
Credit (other than commercial Credits) and (ii) 0.25% of the face amount of each
commercial Credit issued by L/C Issuer under this Section 2.04, which issuance
fee will be due and payable upon issuance of each applicable Letter of
Credit.  In addition, the Borrowers will pay each L/C Issuer for its own account
the L/C Issuer’s customary documentation fees, including in respect of any
amendments, transfers, modifications, extensions, renewals and draws, as
applicable, of or on each Credit issued by the L/C Issuer under this Section
2.04.

(rr)Conflict with Issuer Documents.  If a conflict exists between the terms
hereof and the terms of any Issuer Document, the terms hereof will control.

(ss)Letters of Credit for the benefit of Joint Ventures.  The Borrowers may
request, and any L/C Issuer may, in its sole discretion agree, that Letters of
Credit be issued for the benefit of Joint Ventures of the Borrowers (each a “JV
Letter of Credit”); provided, that (i) the amount of each such JV Letter of
Credit for all purposes hereunder (including for purposes of calculating (A) the
Outstanding Amount of L/C Obligations, (B) reimbursement obligations of the
Borrowers and the Lenders, (C) L/C Fees and Revolving Credit Commitment Fees,
(D) the face amount of any Performance Credit, and (E) Consolidated Total Funded
Debt) shall be equal to the portion (as agreed to by the Borrowers and the
applicable L/C Issuer, in its sole discretion, and reported to the
Administrative Agent in accordance with the provisions of this clause (k)) of
the face amount of such JV Letter of Credit that is recourse to the Borrowers
(the “JV Letter of Credit Face Amount”), (ii) each such JV Letter of Credit
shall be issued pursuant to, and governed by, terms and documentation that are
acceptable to the applicable L/C Issuer and the Administrative Agent, in their
sole discretion, (iii) the L/C Application delivered in accordance with Section
2.04(b)(i) shall include, in addition to the information required pursuant to
such section, (A) the name of the Joint Venture and (B) the JV Letter of Credit
Face Amount and (iv) other than as set forth in this clause (k), such JV Letter
of Credit shall be in compliance with the provisions contained in this Section
2.04. 

SECTION 2.05. SWING LINE LOANS.

(tt)The Swing Line.  Upon the terms, subject to the conditions and in reliance
upon the representations and warranties of the Borrowers and each of the other
Loan Parties set forth in this Agreement and in the other Loan Documents and
upon the agreements of the Lenders set forth in this Section 2.05, Swing Line
Lender may in its sole discretion make loans (each such loan, a “Swing Line
Loan”) in immediately available funds denominated in Dollars to the Borrowers on
a revolving basis from time to time on any Business Day from the Closing Date
through the tenth Business Day immediately preceding the last day of the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Percentage Share of the Outstanding Amount
of Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that, after giving effect to any Swing Line Loan: (i) the Total
Revolving Credit Outstandings will not exceed the Aggregate Revolving Credit
Commitments; and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender (other than Swing Line Lender in such





54

--------------------------------------------------------------------------------

 

 

capacity), plus such Lender’s Percentage Share of the Outstanding Amount of all
L/C Obligations, plus such other Lender’s Percentage Share of the Outstanding
Amount of all Swing Line Loans will not exceed such Lender’s Revolving Credit
Commitment. Each Swing Line Loan will be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender will be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Percentage Share multiplied by the amount of such Swing Line Loan.

(uu)Swing Line Borrowing Procedures.  Each Swing Line Borrowing will be made
upon the Administrative Borrower’s irrevocable notice, on behalf of the
Borrowers, to Swing Line Lender and Administrative Agent, which may, subject to
the provisions of Section 10.02(b) and Section 10.02(d), be given by telephone
or by approved electronic communication.  Each such notice must be received by
Swing Line Lender and Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and must specify:  (i) the amount to be borrowed,
which will be a minimum of $500,000; and (ii) the requested borrowing date,
which must be a Business Day.  Each such telephonic notice or notice by
electronic communication must be confirmed promptly by delivery to Swing Line
Lender and Administrative Agent of a separate written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower.  Promptly after receipt by Swing Line Lender of any
telephonic or electronic communication Swing Line Loan Notice, Swing Line Lender
will confirm with Administrative Agent (by telephone or in writing, including by
electronic communication) that Administrative Agent has also received such Swing
Line Loan Notice and, if not, Swing Line Lender will notify Administrative Agent
(by telephone or in writing) of the contents thereof. Unless (A) the Swing Line
has been terminated or suspended by Swing Line Lender as provided in this
Agreement, including Section 2.05(a), (B) Swing Line Lender has received notice
(by telephone or in writing, including by electronic communication) from
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (1) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.05(a), or (2) that at least one of
the applicable conditions specified in Article IV is not then satisfied, or (C)
any Lender is then in default of its obligations to fund under Section
2.05(c)(i) or is otherwise a Defaulting Lender hereunder, unless cash collateral
or other credit support satisfactory to Swing Line Lender has been pledged or
otherwise provided to Swing Line Lender in respect of such Defaulting Lender’s
participation in such Swing Line Borrowing or Swing Line Lender has otherwise
entered into arrangements satisfactory to Swing Line Lender to eliminate Swing
Line Lender’s risk with respect to such Defaulting Lender, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in the related Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrowers at its office by
crediting the account of the Borrowers on the books of Swing Line Lender in
immediately available funds.  Notwithstanding the foregoing, Swing Line Lender
will not be obligated to make a Swing Line Loan to refinance an outstanding
Swing Line Loan. Lenders agree that Swing Line Lender may agree to modify the
borrowing procedures used in connection with the Swing Line in its discretion
and without affecting any of the obligations of Lenders hereunder other than
notifying Administrative Agent of a Swing Line Loan Notice.

(vv)Refinancing of Swing Line Loans.

(i)         Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorizes
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Credit Loan that is a Base Rate Loan in an amount equal to such
Lender’s Percentage Share of the then aggregate Outstanding Amount of Swing Line
Loans.  Such request will be made in writing (which written request will be
deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.03, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion





55

--------------------------------------------------------------------------------

 

 

of the Aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  Swing Line Lender will furnish the Administrative Borrower, on
behalf of the Borrowers, with a copy of the applicable Loan Notice promptly
after delivering such notice to Administrative Agent.  Each Lender will make an
amount equal to its Percentage Share multiplied by the aggregate amount of the
requested Revolving Credit Loans specified in such Loan Notice available to
Administrative Agent in immediately available funds (and Administrative Agent
may apply Cash Collateral available with respect to the applicable Swing Line
Loan) for the account of Swing Line Lender at Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Lender that so makes funds available will
be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to the
Borrowers in such amount.  Administrative Agent will promptly remit the funds so
received to Swing Line Lender.

(ii)        If for any reason the outstanding amount of all Swing Line Loans
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.05(c)(i), then the request for Revolving Credit Loans that are Base
Rate Loans submitted by Swing Line Lender as set forth herein will be deemed to
be a request by Swing Line Lender that each Lender fund its risk participation
in the relevant Swing Line Loan and each Lender’s payment to Administrative
Agent for the account of Swing Line Lender pursuant to Section 2.05(c)(i) will
be deemed payment in respect of such participation.

(iii)       If any Lender fails to make available to Administrative Agent for
the account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), Swing Line Lender will be entitled to recover
from such Lender (acting through Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Swing Line Lender in connection with the foregoing.  A
certificate of Swing Line Lender submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this clause (iii) will be
conclusive absent manifest error.

(iv)      Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.05(c) will be absolute and unconditional and will not be affected by any
circumstance, including:  (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against Swing Line Lender, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or Event of Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations will relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans together with interest as provided herein.

(ww)    Repayment of Participations.

(i)        If, at any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, Swing Line Lender receives any payment on
account of such Swing Line Loan, then Swing Line Lender will distribute to such
Lender an amount equal to its Percentage Share multiplied by such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by Swing Line Lender.

(ii)       If any payment received by Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by Swing Line
Lender under any of the circumstances





56

--------------------------------------------------------------------------------

 

 

described in Section 10.05 (including pursuant to any settlement entered into by
Swing Line Lender in its discretion), each Lender will pay to Swing Line Lender
an amount equal to its Percentage Share multiplied by the amount to be returned
on demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate.  Administrative Agent will make such demand upon the request
of Swing Line Lender.  The obligations of Lenders under this clause will survive
the payment in full of the Obligations and the termination of this Agreement.

(xx)Interest for Account of Swing Line Lender.  Swing Line Lender will be
responsible for invoicing the Borrowers for interest on Swing Line Loans.  Until
each Lender funds its Revolving Credit Loan that is a Base Rate Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s
Percentage Share of any Swing Line Loan, interest in respect of such
proportionate share will be solely for the account of Swing Line Lender.

(yy)Payments Directly to Swing Line Lender.  The Borrowers will make all
payments of principal and interest in respect of Swing Line Loans directly to
Swing Line Lender.

(zz)Cash Sweep Agreements.  In addition to making Swing Line Loans pursuant to
the foregoing provisions of this Section 2.05, without the requirement for a
Swing Line Loan Notice from the Administrative Borrower, or a confirmation or a
notice by the Swing Line Lender with or to the Administrative Agent regarding a
Swing Line Loan Notice, pursuant to subsection 2.05(b), the Swing Line Lender
may make Swing Line Loans to the Borrowers in accordance with the provisions of
any agreements between the Borrowers and the Swing Line Lender relating to the
Borrowers’ deposit, sweep and other accounts at the Swing Line Lender and
related arrangements and agreements regarding the management and investment of
the Borrowers’ cash assets as in effect from time to time (the “Cash Sweep
Agreements”) to the extent by which the daily aggregate balance available for
immediate withdrawal from the Borrowers’ accounts which are subject to the
provisions of the Cash Sweep Agreements is less than the target for such
aggregate balance agreed from time to time by the Swing Line Lender and one or
more Borrowers.  Swing Line Loans made pursuant to this subsection 2.05(g) in
accordance with the provisions of the Cash Sweep Agreements shall (i) be subject
to the limitations as to aggregate amount set forth in subsection 2.05(a), (ii)
not be subject to the limitations as to individual amount set forth in
subsection 2.05(b), (iii) be payable by the applicable Borrower, both as to
principal and interest, at the times set forth in the Cash Sweep Agreements (but
in no event later than the Revolving Credit Maturity Date),  and (iv) except as
provided in the foregoing subsections (i) through (iii) and the first and last
sentences of this subsection 2.05(g), be subject to all of the terms and
conditions of this Agreement applicable to Swing Line Loans (including the terms
and conditions contained in this Section 2.05).  If a Swing Line Loan is made
pursuant to this subsection 2.05(g) in accordance with the provisions of the
Cash Sweep Agreements and such Swing Line Loan is not repaid by the applicable
Borrower in accordance with such provisions, each Lender will be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to such
Lender’s Percentage Share multiplied by the amount of such Swing Line Loan and
the Swing Line Lender shall promptly notify the Administrative Agent (by
telephone or in writing) of the details of such Swing Line Loan.

 

SECTION 2.06. PAYMENTS AND PREPAYMENTS.

(aaa)   Payments of the Swing Line Loans.  Subject to the other terms and
provisions of this Agreement, including Section 2.08 and the acceleration of the
Obligations outstanding hereunder and under the other Loan Documents following
the occurrence of an Event of Default pursuant to Section 8.03, the Borrowers
will repay each Swing Line Loan on the tenth Business Day following the
Borrowing thereof.  In addition to the repayment of Swing Line Loans pursuant to
the foregoing sentence and subsection





57

--------------------------------------------------------------------------------

 

 

2.13(a)(i), the Borrowers may repay a Swing Line Loan made pursuant to
subsection 2.05(g) in accordance with the provisions of the Cash Sweep
Agreements concerning the manner, time, application and place of payment for
such Swing Line Loan.

(bbb)   Voluntary Prepayments.

(i)        The Borrowers may, upon notice to Administrative Agent, from the
Administrative Borrower on behalf of the Borrowers, at any time or from time to
time voluntarily prepay Revolving Credit Loans in whole or in part without
premium or penalty; provided that:  (A) such notice must be received by
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Revolving Credit Loans that are Eurodollar Rate Loans
and (2) one Business Day prior to any date of prepayment of Revolving Credit
Loans that are Base Rate Loans; and (B) any prepayment of Revolving Credit Loans
that are Eurodollar Rate Loans will be in a principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof, or that are Base Rate Loans will
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, or, if less, the entire principal amount thereof then
outstanding.  Each such notice will specify the date and amount of such
prepayment and the Type(s) of Revolving Credit Loans to be prepaid.
Administrative Agent will promptly notify each Lender of its receipt of each
such notice and of the amount of such Lender’s Percentage Share thereof.  If the
Administrative Borrower gives such notice, then the Borrowers’ prepayment
obligation will be irrevocable, and the Borrowers will make such prepayment and
the payment amount specified in such notice will be due and payable on the date
specified therein.  Any prepayment of a Revolving Credit Loan that is a
Eurodollar Rate Loan will be accompanied by any additional amounts required
pursuant to Section 3.05 (including amounts required pursuant to Section 3.05(c)
and any foreign exchange losses).  Subject to Section 3.07, each such prepayment
will be applied to the Revolving Credit Loans of the Lenders in accordance with
their respective Percentage Shares.

(ii)        The Borrowers may, upon notice to Swing Line Lender from the
Administrative Borrower, on behalf of the Borrowers (with a copy to
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
such notice must be received by Swing Line Lender and Administrative Agent not
later than 1:00 p.m. on the date of the prepayment.  Each such notice will
specify the date and amount of such prepayment.  If the Administrative Borrower
gives such a notice, then the Borrowers’ prepayment obligation will be
irrevocable, and the Borrowers will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.

(ccc)     Mandatory Prepayments.

(i)        If, on any date and for any reason (except for the reason set forth
in Section 2.06(c)(iv)),, the Outstanding Amount of L/C Obligations exceeds the
L/C Sublimit, the Borrowers will immediately (and in any event within three
Business Days thereof) Cash Collateralize the Outstanding Amount of such L/C
Obligations in an amount equal to such excess.

(ii)       If, on any date the Total Revolving Credit Outstandings, less the
amount of L/C Obligations Cash Collateralized, exceeds the Aggregate Revolving
Credit Commitments then in effect, including after giving effect to any
reduction of the Aggregate Revolving Credit Commitments pursuant to Section
2.07, the Borrowers will immediately (and in any event within three Business
Days thereof), and without notice or demand, prepay the outstanding principal
amount of the Revolving Credit Loans and Swing Line Loans and the amount of L/C
Borrowings by an amount equal to the applicable excess. Any such prepayment will
be applied, first, to any L/C Borrowings, second, to prepay any outstanding
Swing Line Loans and third, to prepay any outstanding Revolving Credit Loans.





58

--------------------------------------------------------------------------------

 

 

(iii)      If, following any reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.07, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit (including as reduced by such reduction),
the Borrowers will prepay on the reduction date the Outstanding Amount of Swing
Line Loans by an amount equal to the amount by which such Outstanding Amount
exceeds the Swing Line Sublimit.

(iv)       If, following any reduction of the Aggregate Revolving Credit
Commitments pursuant to Section 2.07, the Outstanding Amount of L/C Obligations
would exceed the L/C Sublimit (including as reduced by such reduction), the
Borrowers will Cash Collateralize the Outstanding Amount of such L/C Obligations
in an amount equal to such excess.

(ddd)Bank Product Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.06 shall not affect a Borrower’s or a Subsidiary’s
obligation, if any, to continue to make payments under any Bank Product, which
shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Bank Product.

SECTION 2.07. TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT
COMMITMENTS.

The Borrowers may, upon notice from the Administrative Borrower, on behalf of
the Borrowers, to Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, or from time to time permanently reduce the Aggregate Revolving
Credit Commitments; provided that (a) any such notice will be irrevocable and
received by Administrative Agent not later than 11:00 a.m. three Business Days
prior to the requested effective date of such termination or reduction; (b) any
such partial reduction will be in an aggregate amount of $25,000,000 or any
whole multiple of $5,000,000 in excess thereof; (c) the Borrowers will not
terminate or reduce the Aggregate Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Aggregate Revolving Credit Commitments; and
(d) if, after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the L/C Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Credit Commitments, such sublimit(s) will be
automatically reduced by the amount of such excess.  Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments.  Any reduction of the Aggregate Revolving Credit
Commitments will be applied to the commitment of each Lender according to its
Percentage Share thereof.  All Revolving Credit Commitment Fees accrued until
the effective date of any termination of the Aggregate Revolving Credit
Commitments will be paid on the effective date of such termination.

 

SECTION 2.08. FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS.

On the Revolving Credit Maturity Date, the Borrowers will repay (i) to Lenders
in full the aggregate Outstanding Amount of all Revolving Credit Loans and (ii)
to Swing Line Lender in full the aggregate Outstanding Amount of all Swing Line
Loans, and in each case all accrued and unpaid interest thereon.

SECTION 2.09. INTEREST; APPLICABLE RATES.

(eee)    Interest Generally.  Subject to the provisions of Section 2.09(b), (i)
each Eurodollar Rate Loan will bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan (including each Swing Line Loan) will bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.





59

--------------------------------------------------------------------------------

 

 

(fff)      Default Rate.

(i)        If an Event of Default under Section 8.01(a) occurs as a result of
the Borrowers’ failure to timely make any payment of the Obligations when due
and payable under this Agreement or any of the other Loan Documents (after
giving effect to any applicable cure period) and is continuing or under Section
8.01(f) occurs and is continuing, then, without limitation of and in addition to
clause (ii) of this Section 2.09(b), the entire principal amount of the
Obligations (except for undrawn Credits) will thereafter, from the date such
Event of Default occurred and continuing until the related Event of Default has
been cured or waived in accordance with Section 10.01 of this Agreement, without
any required notice from Lenders or Administrative Agent, bear interest at a
fluctuating rate per annum at all times equal to the Default Rate, to the
fullest extent permitted by applicable Laws.

(ii)       If any Event of Default occurs, then, without limitation of and in
addition to clause (i) of this Section 2.09(b), upon written notice to the
Borrowers from Required Lenders (or from Administrative Agent at the direction
of Required Lenders), the outstanding Obligations under this Agreement and the
other Loan Documents will, effective as of the date of delivery of such written
notice to the Administrative Borrower, on behalf of the Borrowers, and
continuing until the related Event of Default has been cured or waived in
accordance with Section 10.01, will bear interest at a fluctuating rate per
annum at all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) will be due and payable upon demand.

(ggg)     Payment Dates; Accrual of Interest.  Interest on each Loan will be due
and payable in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein.  Interest hereunder will be due and
payable in accordance with the terms hereof both before and after judgment, and
both before and after the commencement of any proceeding under any Bankruptcy
Law.

(hhh)     Increases and Decreases of Applicable Rates.  Any increase or decrease
in any Applicable Rate resulting from a change in the Consolidated Leverage
Ratio will become effective as of the date that is the earlier of (i) the last
date by which the Borrowers are otherwise required to deliver a Compliance
Certificate in accordance with Section 6.01(c) for given period (each such date,
a “calculation date”) and (ii) the date that is two Business Days after the date
on which the Administrative Borrower, on behalf of the Borrowers, actually
delivers a Compliance Certificate in accordance with Section 6.01(c) for a given
period.  Notwithstanding the foregoing, the Applicable Rates in effect from the
ClosingThird Amendment Effective Date to the date that is two Business Days
following receipt by Administrative Agent of a timely delivered Compliance
Certificate with respect to the Fiscal Period ending  June 30, 20142017 (the
“Initial Applicable Rates”) shall be based on the Tier IVthe greater of (a) the
applicable pricing level based on the Compliance Certificate delivered in
accordance with Section 6.01(c) for any applicable period or (b) Tier III as
indicated on the grid set forth in the definition of “Applicable Rate”.  If any
Compliance Certificate required to be delivered in accordance with Section
6.01(c) is not delivered to Administrative Agent on or before the related
calculation date, then the levels corresponding to Tier 1 as indicated on the
grid set forth in the definition of “Applicable Rate” will apply, effective on
the related calculation date until two Business Days after such Compliance
Certificate is actually received by Administrative Agent.

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio, as determined by
Administrative Borrower in good faith and consented to by the Administrative
Agent (such consent not to be unreasonably withheld), is higher than that
reported in the related Compliance Certificate delivered for such period, then
the Borrowers will





60

--------------------------------------------------------------------------------

 

 

immediately, without the requirement of notice or demand from any Person, pay to
Lending Parties an amount equal to the excess of (A) the amount of interest or
fees that would have accrued had the Applicable Rates for such period been based
upon the actual Consolidated Leverage Ratio for such period rather than the
Consolidated Leverage Ratio reported in the Compliance Certificate delivered for
such period over (B) the amount of interest or fees that was actually paid by
the Borrowers based upon the Consolidated Leverage Ratio reported in the
Compliance Certificate delivered for such period.  The foregoing will in no way
limit the rights of Administrative Agent to impose the Default Rate of interest
pursuant to Section 2.09(b) or to exercise any other remedy available at law or
as provided hereunder or under any of the other Loan Documents.

SECTION 2.10. FEES.

In addition to certain fees described in subsections (h) and (i) of Section
2.04:

(iii)      Revolving Credit Facility Commitment Fee.  The Borrowers will pay to
Administrative Agent for the account of each Lender in accordance with its
Percentage Share, a commitment fee (the “Revolving Credit Commitment Fee”) equal
to the Applicable Rate multiplied by the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of the Total Revolving
Credit Outstandings (less the Outstanding Amount of Swing Line Loans) for each
such day, subject to adjustment as provided in Section 3.07;  provided that, if
any Compliance Certificate required to be delivered in accordance with Section
6.01(c) is not delivered to Administrative Agent on or before the related
calculation date, then the levels corresponding to Tier 1 as indicated on the
grid set forth in the definition of “Applicable Rate” will apply, effective on
the related calculation date until two Business Days after such Compliance
Certificate is actually received by Administrative Agent.  The Revolving Credit
Commitment Fee will accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and will be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date.  The Revolving Credit Commitment Fee will be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount will be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained in this clause (a), the determination of the Applicable Rate for any
period and at anytimeany time will be subject to the provisions of Section
2.09(d).

(jjj)      Administrative Agent’s, L/C Issuer’s and Arranger’s Fees. The
Borrowers will pay such fees as are specified as owing to such Persons in the
Fee Letters.

SECTION 2.11. COMPUTATIONS OF INTEREST AND FEES.

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest and fees hereunder will be
made on the basis of a year of 360 days and actual days elapsed (which results
in more interest being paid than if computed on the basis of a year of 365 or
366 days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.13(a), bear interest for one day.  Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.  Without limitation of the
foregoing, in computing the interest on any Eurodollar Rate Loan





61

--------------------------------------------------------------------------------

 

 

denominated in an Alternative Currency, such Loan will have added to it the U.K.
Regulatory Cost, if any, associated with such Loan.

SECTION 2.12. EVIDENCE OF INDEBTEDNESS.

(kkk)     Evidence of Payments.  The Credit Extensions made by each Lender will
be evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business, including the Register
as described in Section 10.06(c).  The accounts or records maintained by
Administrative Agent and each Lender will be conclusive absent manifest error of
the amount of the Credit Extensions made by Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so will not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  If any
conflict exists between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent will control in the absence of
manifest error.  Upon the request of any Lender made through Administrative
Agent, the Borrowers will execute and deliver to such Lender (through
Administrative Agent) a Note, which will evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(lll)     Evidence of Certain Participations.  In addition to the accounts and
records referred to in Section 2.12(a), each Lender and Administrative Agent
will maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Credits
and Swing Line Loans.  If any conflict exists between the accounts and records
maintained by Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Administrative Agent will
control in the absence of manifest error.

SECTION 2.13. PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE
DEDUCTIONS AUTOMATICALLY.

(mmm)      Payments Generally.

(i)        All payments to be made by the Borrowers will be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein or under any Cash Sweep
Agreement, all payments by the Borrowers hereunder will be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in Dollars and in immediately
available funds not later than (i) 12:00 noon on the date specified herein or
(ii) after the Applicable Time specified by Administrative Agent in the case of
payments in an Alternative Currency, will in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee will continue to
accrue.  If, for any reason, any Borrower is prohibited by any requirement of
applicable Law from making any required payment hereunder in an Alternative
Currency, the Borrowers will make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount.  Administrative Agent
will promptly distribute to each Lender its Percentage Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by
Administrative Agent after 12:00 noon will be deemed received on the next
succeeding Business Day and any applicable interest or fee will continue to
accrue; provided, however, that at the request of Administrative Agent, payments
of interest on Eurodollar Rate Loans denominated in an Alternative Currency will
be made in the applicable Alternative Currency in immediately available funds to
such account at such bank as Administrative Agent may designate to any Borrower,
no later than 12:00 noon (local time in the place where such bank is located) on
the due date.  If any payment to be made by the Borrowers will come due on a day
other than a Business





62

--------------------------------------------------------------------------------

 

 

Day, payment will be made on the next following Business Day, and such extension
of time will be reflected in computing interest or fees, as the case may be.

(ii)       The Borrowers hereby authorize Administrative Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from any account of the Borrowers maintained with Administrative Agent and
(B) if and to the extent any payment of principal, interest or fees under this
Agreement or any Note is not made when due to deduct any such amount from any or
all of the accounts of the Borrowers maintained at Administrative
Agent.  Administrative Agent agrees to provide written notice to the Borrowers
of any automatic deduction made pursuant to this Section 2.13(a)(ii) showing in
reasonable detail the amounts of such deduction.  Each Lender agrees to
reimburse the Borrowers based on its applicable Percentage Share for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

(nnn)   Fundings by the Lenders, Payments by the Borrowers and Presumptions by
Administrative Agent.

(i)        Unless Administrative Agent will have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to Administrative Agent such Lender’s share of such Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender, on the one hand,
and the Borrowers, on the other hand, each severally agrees to pay to
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from the date
such amount is made available to the Borrowers to the date of payment to
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing; and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Revolving
Credit Loans that are Base Rate Loans.  If the Borrowers and such Lender will
pay such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent will promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to Administrative Agent, then the amount so paid
will constitute such Lender’s Revolving Credit Loan included in such
Borrowing.  Any payment by the Borrowers will be without prejudice to any claim
the Borrowers may have against a Lender that will have failed to make such
payment to Administrative Agent.

(ii)        Unless Administrative Agent will have received notice from the
Borrowers prior to the date on which any payment is due hereunder to
Administrative Agent for the account of the Lenders or any L/C Issuer that the
Borrowers will not make such payment, Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrowers have not in
fact made such payment, then the Lenders and the L/C Issuer, as the case may be,
each severally agrees to repay to Administrative Agent forthwith on demand the
amount so distributed to such Lenders or L/C Issuer, as the case may be, in
immediately available funds with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.  A
notice of Administrative Agent to any Lender or the Borrowers (including to the
Administrative Borrowers on behalf of the Borrowers) with respect to any amount
owing under this Section 2.13(b) will be conclusive, absent manifest error.





63

--------------------------------------------------------------------------------

 

 

(ooo)Failure to Satisfy Conditions Precedent.  Subject to Section 2.04 and
Section 2.05, if any Lender makes available to Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II and such funds are not made available to the Borrowers by
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, Administrative Agent will return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(ppp)Obligations of the Lenders are Several and not Joint.  The obligations of
the Lenders hereunder to make Loans, to fund participations in Credits and Swing
Line Loans and to make payments under Section 2.13(b)(ii),  Section 10.04(c) and
Section 10.05 are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section
2.13(b)(ii),  Section 10.04(c) or Section 10.05 on any date required hereunder
will not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender will be responsible for the failure of any other Lender
to so make its Loan, purchase its participation or to make its payment under
Section 2.13(b)(ii),  Section 10.04(c) or Section 10.05.

(qqq)Funding Sources.  Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.  Without limitation of the preceding
sentence, neither Administrative Agent nor any Lender will be required actually
to acquire eurodollar deposits to fund or otherwise match fund any Obligation as
to which interest accrues at the Eurodollar Rate.  The provisions of this
Section 2.13(e) will apply as if each Lender had match funded any Obligation as
to which interest is accruing at the Eurodollar Rate by acquiring eurodollar
deposits for each Interest Period in the amount of the Eurodollar Rate Loans.

SECTION 2.14. SHARING OF PAYMENTS.

If any Lender will, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Percentage Share (or other applicable share as provided
herein) thereof as provided herein, then the Lender receiving such greater
proportion will:  (a) notify Administrative Agent of such fact; and (b) purchase
(for cash at face value) participations in the Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as will be equitable, so that the benefit of all such payments will
be shared by Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations will be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.14 will not be construed to apply to (A)
any payment made by or on behalf of the Borrowers pursuant to and in accordance
with the express terms of this Agreement including the application of funds
arising from the existence of a Defaulting Lender, (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.14 will apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may





64

--------------------------------------------------------------------------------

 

 

exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation.

 

SECTION 2.15. INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS.

(rrr)Increase in Aggregate Commitments and Incremental Term Loans Generally.  So
long as the Aggregate Commitments have not previously been voluntarily reduced
pursuant to Section 2.07, and subject to the further conditions set forth in
Section 2.15(c), upon notice to Administrative Agent by the Administrative
Borrower, on behalf of the Borrowers, at any time after the Closing Date but not
less than thirty days prior to the Revolving Credit Maturity Date, the Borrowers
may (i) incur additional Indebtedness under this Agreement in the form of one or
more new term loan facilities under this Agreement (each, an “Incremental Term
Loan”) and/or (ii) request one or more Additional Revolving Credit Commitments;
provided that (A) after giving effect thereto, the aggregate amount of
Additional Revolving Credit Commitments and Incremental Term Loans that have
been added pursuant to this Section 2.15 will not exceed
$350,000,000200,000,000; (B) any such addition will be in a minimum aggregate
amount of $25,000,000 or any whole multiple of $5,000,000 in excess thereof
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Additional Revolving Credit Commitments and Incremental Term Loans set forth in
clause (A) of this proviso); and (C) the Borrowers may request a maximum of
three such Additional Revolving Credit Commitments and/or Incremental Term
Loans.

(sss)Certain Provisions Regarding Increase of Aggregate Commitments.  If any
Additional Revolving Credit Commitments and/or Incremental Term Loans are added
in accordance with this Section 2.15, the Administrative Agent and the
Administrative Borrower, on behalf of the Borrowers, will determine the
effective date (the “Additional Commitments Effective Date”) of such addition
and the amount of, and the Persons who will provide, such Additional Revolving
Credit Commitments and/or Incremental Term Loans; provided that no Person who is
not at the time a Lender will be selected to provide Additional Revolving Credit
Commitments and/or Incremental Term Loans until each existing Lender has been
provided with a reasonable opportunity to provide all or a portion of such
Additional Revolving Credit Commitments and/or Incremental Term Loans in an
amount not less than its Percentage Share thereof and has either accepted,
declined or failed to respond to such opportunity to provide such percentage
share of such Additional Revolving Credit Commitments and/or Incremental Term
Loans; provided, further, that no existing Lender will have any obligation to
provide all or any portion of such Additional Revolving Credit Commitments
and/or Incremental Term Loans.  The Administrative Agent will promptly notify
the Administrative Borrower, on behalf of the Borrowers, and Lending Parties of
the final amount of such Additional Revolving Credit Commitments and/or
Incremental Term Loans and the Additional Commitments Effective Date, as well as
in the case of each notice to any Lender, the respective interests in such
Lender’s Revolving Credit Loans and/or Incremental Term Loans, as applicable, in
each case subject to the assignments contemplated by this Section 2.15.  As
conditions precedent to each such Additional Revolving Credit Commitments and/or
Incremental Term Loans:  (i) the representations and warranties contained in
Article V and the other Loan Documents (including all documents required
pursuant to Section 2.15(c)) will be true and correct on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will have been true and correct as of such earlier date, and except
that, for purposes of this Section 2.15(b), the representations and warranties
contained in Section 5.10 will be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b),
respectively; (ii) no Default or Event of Default will exist immediately before
or immediately after giving effect to such addition; (iii) the Borrowers will be
in compliance with the financial covenants set forth in Section 7.14 after
giving pro forma effect to the making of Additional Revolving Credit Commitments
and/or Incremental Term Loans





65

--------------------------------------------------------------------------------

 

 

and the Loans made in connection therewith; (iv) the Borrowers, Administrative
Agent and Lending Parties (including any new Lending Parties being added in
connection with such addition) will have entered into all documents required
pursuant to Section 2.15(c), and the Borrowers will have complied with all of
the conditions precedent to the effectiveness of such addition as provided in
such documents (including any requirement to pay fees and expenses to any or all
of Administrative Agent, the Arrangers and the Lending Parties, including any
new Lending Parties); and (v) the Borrowers will have delivered to
Administrative Agent a certificate dated as of the Additional Commitments
Effective Date signed by a Responsible Officer of the Administrative Borrower,
on behalf of the Borrowers, certifying as to the truth, accuracy and correctness
of the matters set forth in the immediately preceding clauses (i), (ii) and
(iii). On each Additional Commitments Effective Date, each applicable Lender,
Eligible Assignee or other Person who is providing an Additional Revolving
Credit Commitment and/or Incremental Term Loan will become a “Lender”  for all
purposes of this Agreement and the other Loan Documents.  Any Additional
Revolving Credit Loan will be a “Revolving Credit Loan”  for all purposes of
this Agreement and the other Loan Documents.  In furtherance of the foregoing,
in connection with any Additional Revolving Credit Commitments, on any
Additional Commitments Effective Date on which Additional Revolving Credit
Commitments are made, subject to the satisfaction of the other terms and
conditions contained in this Section 2.15, (1) each of the existing Lenders will
assign to each Person providing an Additional Revolving Credit Commitment, and
each such Person will purchase from each of the existing Lenders, in an amount
equal to the Outstanding Amount thereof (together with accrued but unpaid
interest thereon), such interests in the Revolving Credit Loans outstanding on
such date as will be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Credit Loans will be held by existing
Lenders and the Person making the Additional Revolving Credit Commitments
ratably in accordance with their Percentage Shares after giving effect to the
addition of such Additional Revolving Credit Commitments to the existing
Revolving Credit Commitments; and (2) each Person making an Additional Revolving
Credit Commitment will be deemed for all purposes to have made a Revolving
Credit Commitment and each Additional Revolving Credit Loan will be deemed, for
all purposes, a Revolving Credit Loan. 

(ttt)    Terms and Documentation.  Any other terms of and documentation entered
into in respect of any Additional Revolving Credit Commitments and/or
Incremental Term Loans made pursuant to this Section 2.15 (collectively, the
“Additional Commitment Documentation”) will be (i) with respect to Additional
Revolving Credit Commitments, consistent with the Revolving Credit Commitments
or (ii) with respect to any Incremental Term Loans, reasonably satisfactory to
the Administrative Agent; provided that (A) the Borrowers and the Additional
Lenders providing an Additional Revolving Credit Commitment may agree to
additional fees payable to such Additional Lenders in consideration of such
Additional Lender’s agreement to provide such Additional Revolving Credit
Commitment and/or Incremental Term Loan, (B) the Borrowers and the Additional
Lenders providing an Incremental Term Loan may agree to the pricing (including
the interest rate margins, any upfront fees, any arrangement fees, any
underwriting fees and any original issue discount) applicable to such
Incremental Term Loan, and (C) no Incremental Term Loan shall have a maturity
date earlier than the Revolving Credit Maturity Date.  Any Additional Revolving
Credit Commitments and/or Incremental Term Loans made or provided pursuant to
this Section 2.15 will be (i) entitled, on a pari passu basis, to the same
benefit of the Guaranties as the Revolving Credit Commitments and (ii) evidenced
by one or more entries in the Register maintained by Administrative Agent in
accordance with the provisions set forth in Section 10.06(c). 

(uuu)   Amendment to Credit Agreement.  The Administrative Agent is authorized
to enter into, on behalf of the Lenders, any amendment to this Agreement or any
other Loan Document as may be necessary to incorporate the terms of any new
Incremental Term Loan therein.

 

SECTION 2.16. CASH COLLATERAL.

(vvv)   Certain Credit Support Events.  Upon the request of Administrative Agent
or L/C Issuer,





66

--------------------------------------------------------------------------------

 

 

(i) if any L/C Issuer has honored any full or partial drawing request under any
Credit issued by it and such drawing has resulted in an L/C Borrowing, or (ii)
if, as of the L/C Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers will immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there will exist a
Defaulting Lender, immediately upon the request of Administrative Agent, any L/C
Issuer or Swing Line Lender, the Borrowers will deliver to Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 3.07(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(www)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) will be maintained in blocked,
interest bearing deposit accounts at Wells Fargo (the type of such account to be
agreed upon between Administrative Agent and Administrative Borrower in form and
substance satisfactory to Administrative Agent in its Reasonable
Discretion).  Each Borrower, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) Administrative Agent,
for the benefit of the Credit Group, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrowers will, promptly
upon demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  For the purpose of any Cash Collateral held in an interest bearing
account pursuant to this Agreement, Administrative Agent will report to
Administrative Borrower the aggregate amount of interest and other income earned
on the Cash Collateral (such aggregate amounts, “Cash Collateral Interest”) upon
receiving a written request for such information from Administrative
Borrower.  All Cash Collateral Interest earned during each calendar year on the
Cash Collateral deposited in such account will automatically be released to
Administrative Borrower within ten Business Days after each December 31 of a
calendar year.  Each Borrower will bear responsibility for paying any Taxes due
thereon, and, as reasonably requested by Administrative Agent, each Borrower
will provide to Administrative Agent a withholding certificate relating to such
Taxes; provided, however, that Administrative Agent will withhold from amounts
otherwise due to such party if required by any applicable Law.  The parties
agree that, for tax reporting purposes, all Cash Collateral Interest will, as of
the end of each calendar year and to the extent required by the Internal Revenue
Service, be reported as having been earned by the Borrowers, whether or not such
income was disbursed during such calendar year.  The Borrowers will be
responsible for paying Taxes (including any penalties and interest thereon) on
all Cash Collateral Interest earned on the Cash Collateral and for filing all
necessary tax returns with respect to such income, provided, that Administrative
Agent will have no obligation to file or prepare any tax returns or prepare any
other reports for any taxing authorities concerning matters covered by this
Agreement.  Administrative Agent will file any applicable IRS form, including
IRS Form 1099, consistent with such treatment to the extent required by
applicable Law. If any amounts payable to a Borrower under this Agreement would
be subject to any penalty tax by reason of the application of Section 409A of
the Code or regulations promulgated thereunder, then the Borrowers hereto agree
to use commercially reasonable efforts to take such steps as they agree to be
necessary or desirable (including providing an instruction to Administrative
Agent) to comply with such Code section.  In no event will Administrative Agent
be liable in connection with its investment or reinvestment of any Cash
Collateral held by it pursuant to this Agreement in good faith and in accordance
with the terms of any agreement concerning such Cash Collateral, including any
liability for delays in the investment or reinvestment of the Cash Collateral,
or any loss of interest incident to any such delays.

(xxx)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04,  2.05,  2.06,  3.07 or 8.03 in respect of





67

--------------------------------------------------------------------------------

 

 

Letters of Credit or Swing Line Loans will be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(yyy)     Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations will be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee) or (ii) Administrative Agent’s good faith determination that there
exists excess Cash Collateral; provided, however, (1) that Cash Collateral
furnished by or on behalf of a Borrower will not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.04), and (2) the Person providing Cash Collateral and any L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral will not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.01. TAXES.

(zzz)     Payments Free of Taxes.

(i)        Any and all payments by or on account of any obligation of the
Borrowers or any other Loan Party hereunder or under any other Loan Document
will to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes (other than Excluded Taxes).  If,
however, applicable Laws require any Borrower or such other Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax will be withheld or
deducted in accordance with such Laws as determined by such Borrower or such
other Loan Party or Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to Section 3.01(e).

(ii)       If any Borrower or any other Loan Party or Administrative Agent will
be required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding Taxes, from any payment, then
(A) Administrative Agent will withhold or make such deductions as are determined
by Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) Administrative
Agent will timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower or such other Loan Party, as the case
may be, will be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), Administrative Agent or the
applicable Lending Party, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

(aaaa)  Payment of Other Taxes by the Borrowers and the Other Loan Parties.
 Without limiting the provisions of Section 3.01(a), each Borrower and each
other Loan Party will timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(bbbb) Indemnification by Each Borrower and Each Other Loan Party.





68

--------------------------------------------------------------------------------

 

 

(i)        Without limiting the provisions of Section 3.01(a) and Section
3.01(b), each Borrower and each other Loan Party will, and do hereby, jointly
and severally, indemnify Administrative Agent and each Lending Party, and will
make payment in respect thereof within fifteen days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) withheld or deducted by any Borrower or any other Loan
Party or Administrative Agent or paid by Administrative Agent or such Lending
Party, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Borrower and each other Loan Party will also, and
do hereby, jointly and severally, indemnify Administrative Agent, and will make
payment in respect thereof within fifteen days after demand therefor, for any
amount which Lending Party for any reason fails to pay indefeasibly to
Administrative Agent as required by clause (ii) of this Section 3.01(c).  A
certificate as to the amount of any such payment or liability delivered to any
Borrower or any other Loan Party by a Lending Party (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lending Party, will be conclusive absent manifest error.

(ii)       Without limiting the provisions of Section 3.01(a) and Section
3.01(b), (A) no Loan Party will be required to indemnify any Foreign Lender, or
pay any additional amount to such Foreign Lender, pursuant to Section 3.01(a),
 (b) or (c) in respect of Taxes to the extent that the obligation to pay or
indemnify such additional amounts would not have arisen but for the failure of
such Foreign Lender to comply with the provisions of Section 3.01(e), and (B)
each Lending Party will, and does hereby, indemnify each Borrower and each other
Loan Party and Administrative Agent, and will make payment in respect thereof
within ten days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrowers or any
other Loan Party or Administrative Agent) incurred by or asserted against any
Borrower or Administrative Agent by any Governmental Authority as a result of
the failure by such Lending Party to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lending Party to such Borrower or such other Loan Party or Administrative Agent
pursuant to Section 3.01(e).  Each Lending Party hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lending Party under this Agreement or any other Loan Document against
any amount due to Administrative Agent under this clause (ii).  The agreements
in this clause (ii) will survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lending Party, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(cccc)  Evidence of Payments.  Upon request by any Borrower or any other Loan
Party or Administrative Agent, as the case may be, after any payment of Taxes by
such Borrower or such other Loan Party or Administrative Agent to a Governmental
Authority as provided in this Section 3.01, each Borrower and each other Loan
Party will deliver to Administrative Agent or Administrative Agent will deliver
to such Borrower or such other Loan Party, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to such Borrower or such
other Loan Party or Administrative Agent, as the case may be.

(dddd) Status of Lenders; Tax Documentation.

(i)        Each Lending Party will deliver to the Borrowers and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or Administrative Agent, as the case
may be, to determine (A) whether or not



69

--------------------------------------------------------------------------------

 

 

payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lending Party’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers or any other Loan Party pursuant to this Agreement or otherwise to
establish such Lending Party’s status for withholding tax purposes in the
applicable jurisdiction.

(ii)       Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States,

(A)       any Lending Party that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code will deliver to the Borrowers and
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or Administrative Agent as will enable the
Borrowers or Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and

(B)       each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document will deliver to the
Borrowers and Administrative Agent (in such number of copies as will be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lending Party under this Agreement (and from time to time thereafter
upon the request of the Borrowers or Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1)        executed originals of Internal Revenue Service Form W‑8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

(2)        executed originals of Internal Revenue Service Form W‑8ECI,

(3)        executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,

(4)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent stockholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, or

(5)        executed originals of any other form prescribed by applicable Laws as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or Administrative Agent to
determine the withholding or deduction required to be made.

(iii)      If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by





70

--------------------------------------------------------------------------------

 

 

applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment

(iv)        (iii) Each Lending Party will promptly (A) notify the Borrowers and
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as will not
be materially disadvantageous to it, in the reasonable judgment of such Lending
Party, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrowers or Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lending Party.

(eeee)   Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time will Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lending Party, or have any obligation to pay to any
Lending Party, any refund of Taxes withheld or deducted from funds paid for the
account of such Lending Party.  If Administrative Agent or any Lending Party
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or any other
Loan Party or with respect to which the Borrowers or any other Loan Party has
paid additional amounts pursuant to this Section 3.01, it will pay to the
Borrowers or such other Loan Party, as the case may be, an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers or such other Loan Party, as the case may be, under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by Administrative Agent or
such Lending Party, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers or such other Loan Party, as the case may
be, upon the request of Administrative Agent or such Lending Party, agrees to
repay the amount paid over to the Borrowers or such other Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lending Party, as the case may be, in
the event Administrative Agent or such Lending Party is required to repay such
refund to such Governmental Authority.  This Section 3.01(f) will not be
construed to require Administrative Agent or any Lending Party to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Loan Party or any other Person.

(g)FATCA.  For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable Law” includes FATCA.  For purposes of
determining withholding Taxes imposed under FATCA, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement or any Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

 

SECTION 3.02. ILLEGALITY.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank offered market, then, on notice thereof by such Lender to the
Borrowers through Administrative Agent, (a) any obligation of such Lender to
make or





71

--------------------------------------------------------------------------------

 

 

continue Eurodollar Rate Loans or to convert Revolving Credit Loans that are
Base Rate Loans to Eurodollar Rate Loans will be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender will, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (i) the Borrowers will, upon demand from
such Lender (with a copy to Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender will, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans as indicated by a
written notice from such Lender to Administrative Agent and the Borrowers, and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, Administrative Agent
will during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted and all amounts due under
Section 3.05 in accordance with the terms thereof due to such prepayment or
conversion.

SECTION 3.03. INABILITY TO DETERMINE RATES.

If (a) Administrative Agent determines in connection with any request for a
Borrowing or continuation of, or a conversion to, Eurodollar Rate Loan that (i)
Dollar deposits are not being offered to banks in the London interbank offered
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (b) Required Lenders determine in connection with any request for a
Borrowing or continuation of, or a conversion to, a Eurodollar Rate Loan that
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, then Administrative Agent will promptly so notify
the Borrowers and each Lender in writing.  Thereafter, (1) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans will be suspended, and (2) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate will be suspended, in
each case until Administrative Agent (upon the instruction of Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Revolving Credit Borrowing consisting of Base Rate Loans in the
amount specified therein.

SECTION 3.04. INCREASED COSTS.

(ffff)     Increased Costs Generally.  If any Change in Law will:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lending Party (except any reserve requirement reflected in the Eurodollar
Rate);





72

--------------------------------------------------------------------------------

 

 

(ii)       subject any Lending Party to any tax of any kind whatsoever with
respect to this Agreement, any Credit, any participation in a Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lending Party in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lending Party); or

(iii)       impose on any Lender or any L/C Issuer or the London interbank
offered market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Credit or participation
therein;

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Credit (or of maintaining its
obligation to participate in or to issue any Credit), or to reduce the amount of
any sum received or receivable by such Lending Party hereunder (whether of
principal, interest or any other amount), then, upon request of such applicable
Lending Party, the Borrowers will pay to such Lending Party such additional
amount or amounts as will compensate such Lending Party for such additional
costs incurred or reduction suffered.

(gggg)   Capital Requirements.  If any Lending Party determines that any Change
in Law affecting such Lending Party or the Lending Office of such Lending Party
or such Lending Party’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lending Party’s capital or on the capital of such Lending Party’s holding
company, if any, as a consequence of this Agreement, the Commitments of any such
Lender or the Loans made by, or participations in Letters of Credit held by, any
such Lender, or the Credits issued by any such L/C Issuer, to a level below that
which such Lending Party or such Lending Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Lending
Party’s policies and the policies of such Lending Party’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrowers
will pay to such Lending Party such additional amount or amounts as will
compensate such Lending Party or such Lending Party’s holding company for any
such reduction suffered.

(hhhh)  Certificates for Reimbursement.  A certificate of a Lender or a L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, as well as the basis for determining
such amount or amounts, and delivered to the Administrative Borrowers, on behalf
of the Borrowers, will be conclusive absent manifest error; provided that such
certificate sets forth in reasonable detail the amount or amounts payable to
such Lending Party pursuant to Sections 3.04(a) and (b).  The Borrowers will pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

(iiii)      Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 will not constitute a waiver of such Lender’s or L/C Issuer’s right
to demand such compensation, provided that the Borrowers will not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to in this subsection (d) will be extended to include the period of
retroactive effect thereof).





73

--------------------------------------------------------------------------------

 

 

(jjjj)Lookback; Nondiscrimination.  Notwithstanding the provisions of Sections
3.04(a) and (b), the Borrowers will only be liable (a) for amounts in respect of
increased costs or reduced returns for the period of up to ninety days prior to
the date on which such demand was made and (b) to the extent the Lender making
demand therefor has required similarly situated borrowers or obligors to pay
comparable amounts in respect of such increased costs or reduced returns.

SECTION 3.05. COMPENSATION FOR LOSSES.

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, the Borrowers will promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), (b) any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than to continue a Loan as, or to convert a
Loan to, a Base Rate Loan on the date or in the amount notified by the
Borrowers, (c) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers, or (d) any assignment of a Eurodollar Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.04 or Section 3.06, including, in each of
the foregoing cases, any loss of anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or redeployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers will also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.  For purposes of calculating amounts payable by the Borrowers to
Lenders under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank offered market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.  For
purposes of calculating amounts payable to any Lender under this Section 3.05,
such Lender will be deemed to have funded each Eurodollar Rate Loan denominated
in an Alternative Currency made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded.

SECTION 3.06. MITIGATION OBLIGATIONS.

Notwithstanding anything to the contrary contained in Section 10.01, if any
Lending Party requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lending Party or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lending Party gives a notice pursuant to Section 3.02, then such Lending Party,
at the request of the Borrowers, will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lending Party, such
designation or assignment:  (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or Section 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable; and
(ii) in each case, would not subject such Lending Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lending Party as
reasonably determined by such Lending Party.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lending Party in connection
with any such designation or assignment.

 





74

--------------------------------------------------------------------------------

 

 

SECTION 3.07. DEFAULTING LENDERS.

(kkkk)  Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)        Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement will
be restricted as set forth in Section 10.01.

(ii)       Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), will
be applied at such time or times as may be determined by Administrative Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or Swing Line
Lender hereunder; third, if so determined by Administrative Agent or requested
by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Credit
or Swing Line Loan; fourth, as the Borrowers may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and the Borrowers and subject to Section 2.16(b), to be
held in an interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, any L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (2) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment will
be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.07(a)(ii) will be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.  That Defaulting Lender (A) will not be entitled to
receive any Revolving Credit Commitment Fee pursuant to Section 2.10(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers will
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (B) will be limited in its right
to receive L/C Fees as provided in Section 2.04(h).

(iv)      Reallocation of Percentage Shares to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Credits or Swing Line Loans pursuant to Sections 2.04 and
2.05, the “Percentage Share” of each non-Defaulting Lender that is a Lender





75

--------------------------------------------------------------------------------

 

 

will be computed without giving effect to the Revolving Credit Commitment of
that Defaulting Lender; provided, that, (A) each such reallocation will be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (B) each such reallocation will be
given effect only to the extent that, after giving effect to such reallocation,
each non-Defaulting Lender’s Percentage Share of the Defaulting Lender’s
aggregate Fronting Exposure will not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
sum of (x) the aggregate Outstanding Amount of the Revolving Credit Loans of
that non- Defaulting Lender and (y) that non-Defaulting Lender’s Percentage
Share of the then Outstanding Amount of any L/C Obligations.  Subject to Section
10.21, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation. 

(llll)Defaulting Lender Cure.  If the Borrowers, Administrative Agent, each L/C
issuer and Swing Line Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Credits and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Percentage
Share (without giving effect to Section 3.07(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 3.08. REPLACEMENT OF LENDERS.

(mmmm)         Notwithstanding anything to the contrary contained in Section
10.01, the Borrowers may with respect to any Specified Lender:

(i)         request one or more of the other Lenders to acquire and assume all
of such Specified Lender’s Loans (including participations in L/C Obligations
and in Swing Line Loans) and Commitments, which Lender or Lenders will have the
right, but not the obligation, to so acquire and assume such Specified Lender’s
Loans (including participations in L/C Obligations and in Swing Line Loans) and
Commitments pursuant to the procedures set forth in Section 10.06(b); or

(ii)         with the prior written consent of Administrative Agent and, if such
Specified Lender has any Revolving Credit Commitments, each applicable
designated L/C Issuer and Swing Line Lender (which consent will not be
unreasonably withheld or delayed), designate a replacement bank or financial
institution that is an Eligible Assignee (a “Replacement Lender”), which
Replacement Lender will assume all of the Loans (including participations in L/C
Obligations and in Swing Line Loans) and Commitments of such Specified Lender
pursuant to the procedures set forth in Section 10.06(b);

provided that the Borrowers may not require such Specified Lender to make any
assignment and delegation, pursuant to the immediately preceding clauses (i) or
(ii), as applicable, if (1) a Default or Event of Default then exists or (2) as
a result of a change in circumstances involving such Lender or otherwise prior
to the effectiveness of any such action, such Specified Lender is no longer a
Specified Lender as a result of it no longer being a Defaulting Lender.



76

--------------------------------------------------------------------------------

 

 

Any assignment and delegation by, a Specified Lender pursuant to this Section
3.08(a) will be subject to Section 3.05 and to payment to such Specified Lender
of the aggregate Outstanding Amount of all of its Loans (including
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it, all accrued and unpaid interest thereon, all accrued and unpaid fees and all
other amounts payable to it hereunder, which amounts will be paid to such
Specified Lender by the applicable assignee (to the extent of all such
outstanding principal and accrued and unpaid interest and fees) and the
Borrowers (to the extent of all such other amounts).  Each Lender hereby grants
to Administrative Agent a power of attorney (which power of attorney, being
coupled with an interest, is irrevocable) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Assumption necessary to effectuate
any assignment of such Lender’s interests hereunder in circumstances
contemplated by this Section 3.08(a).

(nnnn)  Certain Rights as a Lender.  Upon the prepayment of all amounts owing to
any Specified Lender and the termination of such Lender’s Commitments pursuant
to this Section 3.08, such Specified Lender will no longer constitute a “Lender”
 for purposes hereof; provided that such Specified Lender will continue to be
entitled to the benefits of Sections 3.01,  3.04,  3.05, and 10.04 with respect
to facts and circumstances occurring prior to the date on which all amounts
owing to such Specified Lender were prepaid in full and the Commitments of such
Specified Lender were terminated pursuant to this Section 3.08.

(oooo)  Evidence of Replacement.  Promptly following the replacement of any
Specified Lender in accordance with this Section 3.08, Administrative Agent will
distribute an amended Schedule 2.02, which will be deemed incorporated into this
Agreement, to reflect changes in the identities of Lenders and adjustments of
their respective Commitments or Percentage Shares, as applicable, resulting from
any such removal or replacement.

SECTION 3.09. SURVIVAL.

All obligations of the Borrowers under this Article III will survive termination
of the Aggregate Revolving Credit Commitments and repayment of all other
Obligations.

ARTICLE IV
CONDITIONS PRECEDENT

SECTION 4.01. CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION.

The obligation of the Lending Parties to make the initial Credit Extension
hereunder is subject to the satisfaction of the following conditions precedent:

(pppp)  Receipt of Certain Documents.  Administrative Agent will have received
the following, each of which will be, unless otherwise specified herein or
otherwise required by Administrative Agent, originals (or telefacsimiles or
portable document format versions thereof (in either such case, promptly
followed by originals thereof)), each, to the extent to be executed by a Loan
Party, properly executed by a Responsible Officer of such Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date), all in sufficient number as Administrative
Agent will separately identify (including, if specified by Administrative Agent,
for purposes of the distribution thereof to Administrative Agent, Lending
Parties and the Borrowers):

(i)         This Agreement.  This Agreement, duly executed by each Borrower and
each initial Guarantor, each Lending Party and Administrative Agent, together
with all completed Schedules to this Agreement;





77

--------------------------------------------------------------------------------

 

 

(ii)        Notes.  If requested by Swing Line Lender or any Lender, separate
Notes executed by the Borrowers in favor of each such requesting Lending Party
evidencing, as applicable, the Swing Line Loans or Revolving Credit Loans to be
made by such Lending Party, duly executed by the Borrowers;

(iii)       Secretary’s Certificates.  Certificates, executed by the secretary
of each Loan Party on behalf of such Loan Party, certifying, among other things,
(A) that attached to such certificate are (1) true, correct and complete copies
of the Organizational Documents of such Loan Party then in full force and
effect, (2) true, correct and complete copies of the resolutions then in full
force and effect adopted by the board of directors of such Loan Party
authorizing and ratifying the execution, delivery and performance by such Loan
Party of the Loan Documents to which it is a party, (3) a certificate of good
standing from the secretary of state of the state under whose laws such Loan
Party was incorporated, (B) the name(s) of the Responsible Persons of such Loan
Party authorized to execute Loan Documents on behalf of such Loan Party,
together with a incumbency samples of the true signatures of such Responsible
Persons, and (C) that Administrative Agent and the Lending Parties may
conclusively rely on such certificate;

(iv)       Bring-Down Certificate.  A certificate signed by a Responsible
Officer of each Loan Party (or in the case of CH2M Plateau Remediation Company
an authorized signatory) certifying that (A) the conditions specified in Section
4.02 to the initial Credit Extension have been satisfied and (B) the Loan
Parties are in compliance with the financial covenants set forth in Section 7.14
(as evidenced through detailed calculations of such financial covenants on a
schedule to such certificate) as of December 31, 2013, on a pro forma basis
after giving effect to the transactions contemplated hereunder; and

(v)        Opinions of the Loan Parties’ Counsel.  Such favorable opinion of (A)
Dorsey & Whitney LLP, special counsel to the Loan Parties, addressed to
Administrative Agent and each Lending Party, as to such matters as are
reasonably required by Administrative Agent or any Lending Party with respect to
the Loan Parties and the Loan Documents and (B) Carlton Fields Jorden Burt,
P.A., special counsel to CH2M Inc., addressed to Administrative Agent and each
Lending Party, as to such matters as are reasonably required by Administrative
Agent or any Lending Party with respect to CH2M Inc. and the Loan Documents, and
each of (A) and (B) in form and substance reasonably acceptable to
Administrative Agent and its counsel.

(qqqq)  Financial Information.  Administrative Agent will have received (i)
audited Consolidated financial statements for the Parent and its Subsidiaries
for the three Fiscal Years most recently ended and interim unaudited financial
statements for each Fiscal Period ended since the last audited financial
statement and (ii) projections prepared by management of balance sheets and
income statements of the Parent and its Subsidiaries for the period from the
Fiscal Period in which the Closing Date occurs through and including the end of
the Parent’s Fiscal Years ending December 31, 2014, December 31, 2015 and
December 31, 2016.

(rrrr)   Third-Party Consents.  All material consents, approvals and
authorizations from third Persons required under any material contract or
agreement or other document necessary or for the consummation of the
transactions contemplated by this Agreement and the other Loan Documents.

(ssss)    No Litigation.  No litigation, arbitration, investigation or other
proceeding by any entity (private or governmental) will be pending or overtly
threatened (a) with respect to this Agreement or any of the related Loan
Documents, or (b) which could, if adversely determined, reasonably be expected
to have or result in a Material Adverse Effect.

(tttt)     Know Your Customer.  Administrative Agent will have received all
documentation and other information from the Loan Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.





78

--------------------------------------------------------------------------------

 

 

(uuuu)  No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 31, 2013.

(vvvv)   Payment of Fees.  The Borrowers will have paid (i) all fees required to
be paid to Administrative Agent, each Arranger and any Lending Party on or
before the Closing Date and (ii) unless Administrative Agent will have agreed in
writing to any delay in such payment, all fees, charges and disbursements of
counsel to Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as will constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate will not thereafter preclude a final
settling of accounts between the Borrowers and Administrative Agent).

For purposes of determining compliance with the conditions specified in this
Section 4.01 (but without limiting the generality of the provisions of Section
9.04), each Lending Party that has signed this Agreement will be deemed to have
consented to, approved or accepted or become satisfied with, each document or
other matter required hereunder to be consented to or approved by or to be
acceptable or satisfactory to a Lending Party unless Administrative Agent will
have received notice from such Lending Party prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02. CONDITIONS TO ALL CREDIT EXTENSIONS.

In addition to the conditions precedent to funding of the initial Credit
Extensions on the Closing date set forth in Section 4.01, the obligation of each
Lending Party to make any Credit Extension (including its initial Credit
Extension) hereunder or to honor any Request for Credit Extension is subject to
each of the following further conditions precedent:

(wwww)Truth and Correctness of Representations and Warranties.  The
representations and warranties of each Borrower and each other Loan Party
contained in Article V or any other Loan Document will be true and correct in
all material respects (except that such materiality qualifier will not be
applicable to any portion of any representation and warranty that is already
qualified or modified by materiality in the text thereof) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they will be
true and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 5.10 will be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b).

(xxxx)No Default or Event of Default. No Default or Event of Default will then
exist, or will result from such proposed Credit Extension or from the
application of the proceeds thereof or from the honoring of any such Request for
Credit Extension.

(yyyy)No Material Adverse Effect.  No Material Adverse Effect will have occurred
since December 31, 2013.25, 2015.

(zzzz)Requests for Credit Extensions.  Administrative Agent and, if applicable,
Swing Line Lender or the applicable designated L/C Issuer will have received the
applicable Request for Credit Extension; provided that no L/C Applications will
be required in connection with the Letters of Credit (as defined in the Original
Credit Agreement) becoming Letters of Credit issued hereunder pursuant to the
last sentence of Section 2.04(a)(i).





79

--------------------------------------------------------------------------------

 

 

(aaaaa)Alternative Currencies.  In the case of a Credit Extension to be
denominated in an Alternative Currency, there will not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

(bbbbb)Other Matters.  Administrative Agent will have received, in form and
substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may require
in their Reasonable Discretion.

Each Request for Credit Extension submitted by the Borrowers will be deemed to
be a representation and warranty that the conditions specified in Section
4.02(a) and Section 4.02(b) have been satisfied on and as of the date of the
making of the applicable Credit Extension or the honoring of the applicable
Request for Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

As of the Closing Date each Borrower on behalf of and as to itself and each of
its Subsidiaries hereby represents and warrants to Administrative Agent and each
Lending Party as follows, and will be deemed to have been brought down and apply
anew (other than representations and warranties made as of a specific date,
which will be deemed to have been made as of such specified date) to the making
or issuance of each Credit Extension hereunder and as of the date of the
delivery of any Compliance Certificate.

SECTION 5.01. CORPORATE EXISTENCE AND POWER.

Each Borrower and each Subsidiary thereof (a)(i) in the case of any Loan Party
or Significant Subsidiary, is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of the
jurisdiction of its incorporation, organization or formation, and (ii) in the
case of any Subsidiary that is not a Loan Party or a Significant Subsidiary, is
a corporation, partnership or limited liability company duly organized, validly
existing and in good standing (except in jurisdictions that do not recognize
good standing) under the laws of the jurisdiction of its incorporation,
organization or formation, except as could reasonably be expected to cause a
Material Adverse Change; (b) has the power and authority and all governmental
licenses, authorizations, consents and approvals (i)(A) in the case of any Loan
Party or a Significant Subsidiary, to own its assets and carry on its business
substantially as currently conducted by it and such business as contemplated to
be conducted by it upon and following the consummation of the transactions
contemplated by the Loan Documents, and (B) in the case of any Subsidiary that
is not a Loan Party or a Significant Subsidiary, to own its assets and carry on
its business substantially as currently conducted by it and such business as
contemplated to be conducted by it upon and following the consummation of the
transactions contemplated by the Loan Documents, except as could reasonably be
expected to cause a Material Adverse Change and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of each
jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to cause a
Material Adverse Change.





80

--------------------------------------------------------------------------------

 

 

SECTION 5.02. CORPORATE AUTHORIZATION; NO CONTRAVENTION.

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contract or agreement to which such Person is a
party or such Person’s properties are subject or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law applicable to any Loan
Party or any of its Subsidiaries or any of their respective properties.  Each
Loan Party is in compliance with all Contractual Obligations referred to in the
foregoing clause (b)(i), except to the extent that any failure to be in
compliance could not reasonably be expected to cause a Material Adverse Change.

SECTION 5.03. GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS.

(ccccc)Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than the filing of a Form 8-K with the SEC after
the Closing Date and the approvals, consents, exemptions, authorizations,
actions, notices and filings required by the Collateral Agreement) or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, as applicable, any Loan Party or any
Significant Subsidiary of this Agreement or any other Loan Document.

(ddddd)Compliance with Laws.  Each Loan Party and each of their respective
Subsidiaries is in compliance in all material respects with the requirements of
all Laws applicable to such Person or any of its properties and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to cause a Material Adverse Change.

SECTION 5.04. BINDING EFFECT.

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms,
except as enforcement thereof may be limited by Bankruptcy Laws or other
applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

SECTION 5.05. LITIGATION.

Except as specifically set forth on Schedule 5.05 (or as disclosed in writing to
Administrative Agent after the Closing Date pursuant to Section 6.03;  provided
that such disclosure will not operate as a waiver of any right, power or remedy
of the Lending Parties under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents), (a) there are no claims,
actions, suits, proceedings or other litigation pending or, to the Borrowers’
knowledge, overtly threatened against any Loan Party or any of its respective
Subsidiaries, or against any of such Persons’ properties, at law or in equity,
before any Governmental Authority which involves any material risk of any final
judgment, order or liability, which after giving effect to any applicable
insurance could reasonably be expected to cause a Material Adverse Change, and
(b) to the Borrowers’ knowledge there is no Investigation by any Governmental
Authority of any Loan Party’s or any such Subsidiary’s affairs or properties,
with respect to



81

--------------------------------------------------------------------------------

 

 

which there is a reasonable likelihood of a finding adverse to such Loan Party
or Subsidiary, which adverse finding, if made, would reasonably be expected to
cause a Material Adverse Change.

SECTION 5.06. ERISA COMPLIANCE.

(eeeee)Each Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, each Multiemployer Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Pension Plan is listed on Schedule 5.06(a) (or as disclosed in
writing to Administrative Agent after the Closing Date pursuant to Section 6.03;
 provided that such disclosure will not operate as a waiver of any right, power
or remedy of the Lending Parties under any of the Loan Documents, nor constitute
a waiver of any provision of any of the Loan Documents).  Each Pension Plan
(other than a Multiemployer Plan) and, to the Borrowers’ knowledge, each
Multiemployer Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from Federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS.  To
the Borrowers’ knowledge, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

(fffff)There are no pending or, to the Borrowers’ knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge, any
Multiemployer Plan that has resulted or could reasonably be expected to cause in
a Material Adverse Change.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan (other
than a Multiemployer Plan) and, to the Borrowers’ knowledge, any Multiemployer
Plan that has resulted or could reasonably be expected to cause a Material
Adverse Change.

(ggggg)(i) No ERISA Event has occurred and is continuing with respect to any
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
any Multiemployer Plan that has resulted or could reasonably be expected to
cause a Material Adverse Change; (ii) except as set forth on Schedule 5.06(c)
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03;  provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), each Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan
(other than a Multiemployer Plan) and, to the Borrowers’ knowledge, each
Multiemployer Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan (other than a Multiemployer Plan),
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher; (iv) no Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, which if remain
unpaid could reasonably be expected to cause a Material Adverse Change; (v) no
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
(other than a Multiemployer Plan and other than in a completed standard
termination) and, to the Borrowers’ knowledge, no Multiemployer Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
any Multiemployer Plan, which such termination could reasonably be expected to
cause a Material Adverse Change.

(hhhhh)No Borrower nor any ERISA Affiliate maintains or contributes to, or has
any





82

--------------------------------------------------------------------------------

 

 

unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, Multiemployer Plan other than (i) on the Closing Date, those listed
on Schedule 5.06(d) (or as disclosed in writing to Administrative Agent after
the Closing Date pursuant to Section 6.03;  provided that such disclosure will
not operate as a waiver of any right, power or remedy of the Lending Parties
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents) and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

SECTION 5.07. USE OF PROCEEDS.

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in and as permitted by Section 7.09.

SECTION 5.08. ENVIRONMENTAL COMPLIANCE.

(iiiii)Environmental Compliance.  Except as set forth on Schedule 5.08 (or as
disclosed in writing to Administrative Agent after the Closing Date pursuant to
Section 6.03;  provided that such disclosure will not operate as a waiver of any
right, power or remedy of the Lending Parties under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents), each
Borrower and its Subsidiaries is in compliance in all material respects with
each applicable Environmental Law in effect in any jurisdiction in which any
properties of any Borrower or any Subsidiary are located or where any of them
conducts its business, other than those which in the aggregate would not
reasonably be expected to cause a Material Adverse Change.

(jjjjj)Environmental Litigation.  Except as set forth on Schedule 5.08 (or as
disclosed in writing to Administrative Agent after the Closing Date pursuant to
Section 6.03;  provided that such disclosure will not operate as a waiver of any
right, power or remedy of the Lending Parties under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents), no suit,
claim (including any Environmental Claim), action or proceeding of which any
Borrower or any Subsidiary has been given notice or otherwise has knowledge is
now pending before any court, board or other Governmental Authority, or to any
Borrower’s or any Subsidiary’s knowledge, threatened by any Person (nor to the
knowledge of each Borrower and each Subsidiary, does any factual basis exist
therefor) for, and neither any Borrower nor any Subsidiary has received written
correspondence from any Governmental Authority with respect to, except to the
extent any of the following could not reasonably be expected to cause a Material
Adverse Change:

(i)         noncompliance by any Borrower or any Subsidiary with any applicable
Environmental Law;

(ii)        personal injury, wrongful death or other tortious conduct relating
to Hazardous Materials used, generated, sold, transferred or manufactured by any
Borrower or any Subsidiary (including products made of, containing or
incorporating Hazardous Materials); or

(iii)       the release into the environment by any Borrower or any Subsidiary
of any Hazardous Material generated by a Borrower or any Subsidiary whether or
not occurring at or on a site owned, leased or operated by any Borrower or any
Subsidiary.

SECTION 5.09. TAXES.

All material Federal, state, local and foreign tax returns, reports and
statements required to be filed by any Borrower (and, to the extent failure to
do so could not reasonably be expected to cause a Material





83

--------------------------------------------------------------------------------

 

 

Adverse Change, any Subsidiary) have been filed with the appropriate
Governmental Authorities and all material taxes, assessments, fees and other
governmental charges and impositions shown thereon to be due and payable by such
Person have been paid, or adequate provision for the payment has been made,
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof, or any such fine, penalty, interest, late
charge or loss has been paid, or such Person is diligently contesting its
liability therefor in good faith by appropriate proceedings and has fully
reserved all such amounts in the audited Consolidated financial statements and
the unaudited Consolidated financial statements of the Parent delivered to
Administrative Agent and the Lenders pursuant to Sections 6.01(a) and
(b).  Proper and accurate amounts have been withheld by the Parent and each of
its Subsidiaries from their employees for all periods in material compliance
with the tax, social security and unemployment withholding provisions of
applicable Federal, state, local and foreign law and such withholdings have been
timely paid to the respective Governmental Authorities except where failure to
do so could not reasonably be expected to cause a Material Adverse Change.

SECTION 5.10. FINANCIAL CONDITION.

All balance sheets, and all statements of income, of retained earnings, and of
changes in cash flow furnished to Administrative Agent and the Lenders by or on
behalf of the Borrowers for the purposes of or in connection with this Agreement
or any of the other Loan Documents have been prepared in accordance with GAAP
consistently applied (from period to period except as and to the extent
disclosed in the financial statements, provided, that any such disclosed changes
will continue to be in accordance with GAAP) throughout the periods covered
thereby and such financial statements present fairly in all material respects
the financial condition of the entities covered thereby as of the dates thereof
and the result of their operations for the periods covered thereby (except that
interim financial statements are subject to customary year-end adjustments and
may not have footnotes).  All projections which have been furnished to
Administrative Agent and the Lenders for purposes of or in connection with this
Agreement were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were, in the opinion of the management of the
Borrowers, reasonable at the time made; and at the time of delivery, the
management of the Borrowers believed that the forecasts of its future financial
performance set forth in the projections were reasonable (it being understood
that such projections are subject to uncertainties and contingencies, many of
which are beyond the control of any Loan Party, and no assurances can be given
that such projections will be realized).

SECTION 5.11. MARGIN REGULATIONS; REGULATED ENTITIES.

No Loan Party nor any of respective Subsidiaries is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.  No
Borrower is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  No Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 2005.

SECTION 5.12. INTELLECTUAL PROPERTY.

Each Loan Party owns or is licensed or otherwise has the right to use all of the
patents, copyrights, trademarks, service marks, trade names, contractual
franchises and other intellectual property rights that are required for the
operation of their respective businesses as currently conducted by it, except to
the extent that failure to hold such ownership, license or other right could not
reasonably be expected to cause a Material Adverse Change.  The use of such
intellectual property by each Loan Party and the operation of its business do
not infringe any valid and enforceable intellectual property rights of any other
Person, except





84

--------------------------------------------------------------------------------

 

 

to the extent any such infringement could not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change.

SECTION 5.13. SOLVENCY.

The Borrowers, taken as a whole, are, and, after the consummation of the
transactions contemplated by this Agreement, will be Solvent.

 

SECTION 5.14. ANTI-TERRORISM LAWS 

(kkkkk)         General.  No Loan Party nor any Subsidiary or Affiliate thereof
is in violation of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(lllll)              Executive Order No. 13224.  No Loan Party nor any
Subsidiary or Affiliate thereof or any of their respective agents acting or
benefiting in any capacity in connection with the Loans or Letters of Credit or
other transactions contemplated hereunder or under any of the other Loan
Documents is any of the following (each a “Blocked Person”):  (i) a Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224; (ii) a Person owned or controlled by, or acting for
or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224; (iii) a Person with
which any Lending Party is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (iv) a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; (v) a Person that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or (vi) a Person or entity
who is affiliated or associated with a Person or entity listed above.

(mmmmm)  Trading with the Enemy Act.  No Loan Party nor any Subsidiary or
Affiliate thereof has engaged in any business or activity prohibited by the
Trading with the Enemy Act.

(nnnnn)        OFAC.  No Loan Party nor any Subsidiary or Affiliate of Parent or
any Borrower is a Sanctioned Person or a Sanctioned Entity in violation of the
sanctions programs administered by OFAC, nor is located, organized or resident
in countries prohibited under the sanctions programs administered by OFAC,
unless authorized by OFAC. No proceeds of any Loan will be used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity to the extent prohibited under the
sanctions programs administered by OFAC, unless authorized by OFAC.

 

SECTION 5.15. FULL DISCLOSURE.

No Loan Document and no other document required to be delivered pursuant to
Sections 6.01, 6.02 or 6.03 contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.





85

--------------------------------------------------------------------------------

 

 

SECTION 5.16. CLASSIFICATION AS SENIOR INDEBTEDNESS.

The Obligations constitute “Senior Indebtedness”, “Designated Senior
Indebtedness” or any similar designation under and as defined in any agreement
governing any Subordinated Debt and the subordination provisions set forth in
each such agreement are legally valid and enforceable against the parties
thereto.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Commitment is available hereunder or any Loan or Credit or other
payment Obligation (other than as yet unasserted contingent obligations) remains
unpaid, undrawn, unreimbursed or unsatisfied):

SECTION 6.01. FINANCIAL STATEMENTS.

The Parent will deliver to Administrative Agent (on behalf of each Lender) in
form and detail satisfactory to Administrative Agent and Required Lenders:

(ooooo)             Annual Financial Statements.  As soon as available and in
any event no later than 105 days after the end of each Fiscal Year, a
Consolidated balance sheet as at the end of such year, and related Consolidated
statements of income, retained earnings and cash flows of the Parent and its
Subsidiaries prepared for such Fiscal Year, setting forth, in comparative form
the figures for the previous year, all in reasonable detail and (i) accompanied
by a report thereon of KPMG LLP or other independent public accountants of
recognized national standing selected by the Parent and reasonably satisfactory
to the Administrative Agent, which report will not contain an adverse opinion, a
disclaimer of opinion or be qualified or limited because of a restricted or
limited examination by such accountant of any material portion of the Parent’s
records or be unqualified but subject to a “going concern” uncertainty or other
similar required explanatory language, and will state that such financial
statements present fairly in all material respects the financial position of the
Parent and its Subsidiaries on a Consolidated basis as at the dates indicated
and the results of its operations and changes in its financial position for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise stated therein) and that the examination by
such accountants in connection with such Consolidated financial statements has
been made in accordance with generally accepted auditing standards and (ii)
together with the certificate referred to in clause (c) below, an internally
prepared list of each Borrower, each Guarantor and each other Subsidiary of the
Parent as listed in the Parent’s most recent Annual Report on Form 10-K filed
with the SEC (or, if the Parent is no longer a reporting company under the
Exchange Act, a list of Subsidiaries approved by Administrative Agent), along
with each such Person’s gross revenue for the four Fiscal Periods then ended;

(ppppp)            Fiscal Period Financial Statements.  As soon as available and
in any event no later than fifty-five days after the end of the first three
Fiscal Periods of each Fiscal Year, an internally prepared Consolidated balance
sheet of the Parent as at the end of such period and the related Consolidated
statements of income and cash flows of the Parent and its Subsidiaries prepared
for such Fiscal Period and for such Fiscal Year to date, setting forth in each
case in comparative form the figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and certified by a Responsible
Officer of the Parent having responsibility for financial matters that they (i)
present fairly in all material respects the financial condition of the Parent
and its Subsidiaries as at the dates indicated and the results of its operations
and changes in their cash flow for the periods indicated, (ii) disclose all
liabilities of the Parent and its Subsidiaries that are required to be reflected
or reserved against under GAAP, whether liquidated or unliquidated, fixed or
contingent, and (iii) have been prepared in accordance with GAAP, subject to the
absence of footnotes and changes resulting from audit and year-end adjustments;





86

--------------------------------------------------------------------------------

 

 

(qqqqq)            Compliance Certificate.  Concurrently with the delivery of
the materials required in clauses (a) and (b) above, a Compliance Certificate
dated as of the last day of such Fiscal Period, certified by a Responsible
Officer of the Parent having responsibility for financial matters, with
appropriate insertions satisfactory to Administrative Agent (which delivery may,
unless Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and will be deemed to be an
original authentic counterpart thereof for all purposes), including that such
Responsible Officer has no knowledge of any Default or Event of Default, or if
such Responsible Officer has such knowledge, specifying such Default or Event of
Default and the nature thereof, and what action the Borrowers have taken, are
taking or proposed to take with respect thereto, together with a schedule in
form satisfactory to Administrative Agent, of the computations used by the
Parent in determining compliance with the financial covenants contained in
Section 7.14;

(rrrrr)              Financial Forecasts.  As soon as available, but in any
event no later than one-hundred-five days after the end of each Fiscal Year, a
one year (prepared on a Fiscal Period basis) budget of the Parent on a
Consolidated basis for the then-commenced Fiscal Year, including a pro forma
balance sheet and statements of income and showing projected operating revenues
and expenses of the Parent on a Consolidated basis, in form and sufficient
detail acceptable to Administrative Agent, in its Reasonable Discretion;

(sssss)               Accountants’ Statement.  Together with each delivery of
audited financial statements pursuant to Section 6.01(a), a written statement by
the independent public accountants giving the report thereon stating (i)
whether, in connection with their audit examination, any condition or event
which constitutes a Default or an Event of Default arising from a breach of
Section 7.14 as they relate to accounting matters has come to their attention,
and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided, that such accountants will not
be responsible for any failure to obtain knowledge of a Default or Event of
Default that would not be disclosed in the course of their audit examination,
and (ii) that based on their audit examination nothing has come to their
attention which causes them to believe that the information contained in the
certificates as they relate to accounting matters delivered therewith pursuant
to Section 6.01(a), is not correct or that the matters set forth in the
Compliance Certificates delivered therewith for the applicable Fiscal Year are
not stated in accordance with the terms of this Agreement; and

(ttttt)                Other Reports.  Promptly upon any request by
Administrative Agent (on behalf of each Lender), a copy of any detailed audit
reports by independent public accountants in connection with the accounts or
books of the Parent or any Subsidiary thereof.

SECTION 6.02. OTHER INFORMATION.

The Administrative Borrower (on behalf of each Borrower) will deliver to
Administrative Agent (on behalf of each Lender), in form and detail satisfactory
to Administrative Agent:

(uuuuu)            Equity Interest Holder Reports and Certain Public Filings.
 Promptly after the same are available, copies of each annual report, proxy or
financial statement or other material report or communication sent to the
holders of Equity Interests of the Parent in their capacity as stockholders and
copies of all annual, regular, periodic and special reports and registration
statements that the Parent or any of its Subsidiaries may file or be required to
file with the SEC under Section 13 or Section 15(d) of the Exchange Act, and, in
each case, not otherwise required to be delivered to Administrative Agent
pursuant hereto;

(vvvvv)             Insurance Reports. Promptly upon Administrative Agent’s
request, a copy of Loan Parties’ e-cert memorandum of insurance evidencing the
Loan Parties’ insurance policies and limits.





87

--------------------------------------------------------------------------------

 

 

(wwwww)         Foreign Indebtedness.  Within five days after the execution of
any documents evidencing Foreign Indebtedness involving commitments to incur
Indebtedness in excess of an aggregate amount of the Dollar Equivalent of
$25,000,000, the Parent will deliver a complete, fully executed copy of such
documents to Administrative Agent; and

(xxxxx)             Additional Information.  Promptly, such additional
information regarding the business, financial or corporate affairs of any Loan
Party or any Subsidiary thereof or compliance with the terms of the Loan
Documents, as Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(a) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, will be
deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by Administrative Agent); provided
that:  (i) the Parent will deliver paper copies of such documents to
Administrative Agent upon its request to the Parent to deliver such paper copies
until a written request to cease delivering paper copies is given by
Administrative Agent and (ii) the Parent will notify Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents and provide
to Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Administrative Agent will have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.

Each Borrower hereby acknowledges that (1) Administrative Agent and the
Arrangers from time to time will make available to the Lenders and each L/C
Issuer materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials to
an Electronic Platform and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrowers or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (B) by marking Borrower Materials “PUBLIC,” each
Borrower will be deemed to have authorized Administrative Agent, each L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent or their securities for
purposes of Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute confidential information, they will be
treated as set forth in Section 10.07); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) Administrative Agent will be
entitled to treat any Electronic Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Electronic Platform not
designated “Public Side Information.”

SECTION 6.03. NOTICES.

The Borrowers will promptly, after any Responsible Officer or any other senior
executive officer of any Loan Party becomes aware thereof, notify Administrative
Agent (on behalf of each Lender) of:

(yyyyy)             Defaults and Events of Default.  The occurrence of any
Default or Event of Default; provided that the Borrowers will deliver such
notice no more than three Business Days after any Responsible Officer or any
other senior executive officer of any Loan Party becomes aware thereof;





88

--------------------------------------------------------------------------------

 

 

(zzzzz)              Matters Involving a Material Adverse Change.  Any
matter, circumstance, event or condition that could reasonably be expected to
cause a Material Adverse Change;

(aaaaaa)           Litigation.  The (i) institution of any Investigation,
litigation, alternative dispute proceeding or other similar suit or proceeding
(a “Proceeding”) (or written threat to institute any of the foregoing) by any
Person, including any Governmental Authority, (A) which creates a material risk
of resulting, after giving effect to any applicable insurance, in the payment by
any Loan Party of more than the Threshold Amount or (B) with respect to which
there is a reasonable likelihood of a finding adverse to a Loan Party, which
adverse finding, if made, could reasonably be expected to cause a Material
Adverse Change, and (ii) of any material development in any Proceeding described
in the foregoing clause (i); and

(bbbbbb)          Swap Contracts.  Upon request from time to time of
Administrative Agent, the Swap Termination Values, together with a description
of the method by which such values were determined, relating to any
then-outstanding Swap Contracts to which any Loan Party is a party.

Each notice pursuant to Sections 6.03(a) through (c) will be accompanied by a
statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action, if any, the Parent (or
the other applicable Person) has taken or proposes to take with respect
thereto.  Each notice given pursuant to Section 6.03(a) will describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been (or could reasonably be expected to be) breached or
violated.

SECTION 6.04. PRESERVATION OF EXISTENCE, ETC.

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
(unless a failure by a Borrower or a Subsidiary could not reasonably be expected
to cause a Material Adverse Change) to, (a) preserve, renew and maintain in full
force and effect their respective legal existence and good standing under the
Laws of the jurisdiction of their organization except in a transaction permitted
by Section 7.04 or Section 7.05; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of their respective businesses; and (c) preserve or renew all
of their respective registered copyrights, patents, trademarks, trade names and
service marks and other intellectual property.

SECTION 6.05. MAINTENANCE OF PROPERTIES.

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, (a) maintain, preserve and protect all of their respective material
properties and equipment necessary to the operation of their respective
businesses in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each of the foregoing clauses (a) and (b) except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change.

SECTION 6.06. MAINTENANCE OF INSURANCE.

Each Borrower will maintain or cause to be maintained, with financially sound
and reputable insurers, such professional liability insurance, Commercial
General Liability insurance covering bodily injury and property damage, losses
or damage in respect of the assets, properties and businesses of the Parent and,
to the extent required below, its Subsidiaries, as may customarily be carried or
maintained under similar circumstances by companies of similar size engaged in
similar businesses, in each case in such amounts with such deductibles, covering
such risks and otherwise on such terms and conditions as will be customary for
companies similarly situated in the industry; provided, however, that it may
effect workers’





89

--------------------------------------------------------------------------------

 

 

compensation insurance or similar insurance with respect to operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction or by meeting the self-insurance requirements of such
state or jurisdiction, and will cause each Subsidiary to maintain such insurance
unless the Subsidiary’s failure to maintain the insurance could not reasonably
be expected to cause a Material Adverse Change. 

SECTION 6.07. COMPLIANCE WITH LAWS.

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to them or to their respective
assets, properties or businesses, and will use and operate all of its facilities
and properties in compliance with all applicable Laws, including Environmental
Laws, and keep all permits, approvals, certificates and other authorizations of
Governmental Authorities as is required by applicable Law, including
Environmental Laws, in effect and remain in compliance therewith, except, in
each case, where the failure to comply therewith could not reasonably be
expected to cause a Material Adverse Change.

SECTION 6.08. BOOKS AND RECORDS.

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, maintain proper books of record and account, in which full, true and correct
(in all material respects) entries in conformity with GAAP consistently applied
are made of all financial transactions and matters involving their respective
properties and businesses.

SECTION 6.09. INSPECTION RIGHTS.

Each Borrower will, and will cause Loan Party and each Subsidiary thereof to,
permit representatives and independent contractors of Administrative Agent and
each Lender (which will be subject to confidentiality obligations of
Administrative Agent and the Lenders pursuant to Section 10.07) to visit and
inspect any of their respective properties, to examine their corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Administrative Borrower, on
behalf of the Borrowers; provided that, unless an Event of Default has occurred
and is continuing, the reasonable costs of only two such visits and related
inspections during any calendar year, among all members of the Credit Group,
will be borne by the Borrowers; provided, however, that, notwithstanding the
foregoing, if and for so long as an Event of Default has occurred and is
continuing, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time and without advance notice and as many
times as Administrative Agent or any Lender may require.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
Borrower, Loan Party or Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (a) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding, arm’s-length agreement with a
third party or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 6.10.  [RESERVED].

 





90

--------------------------------------------------------------------------------

 

 

SECTION 6.11. PAYMENT OF OBLIGATIONS.

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, pay and discharge as the same will become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets the failure
of which to pay could reasonably be expected to cause a Material Adverse Change,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Person; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than a Permitted Lien), except as could
not reasonably be expected to cause a Material Adverse Change; and (c) all
Indebtedness, as and when due and payable (but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness), except as could not reasonably be expected to cause a Material
Adverse Change.

SECTION 6.12. COVENANT TO GUARANTEE OBLIGATIONS AND GRANT SECURITY.

Upon the formation or acquisition by any Loan Party of any new direct or
indirect Domestic Subsidiary that constitutes a Material Subsidiary, or upon any
Domestic Subsidiary becoming a Material Subsidiary as determined based on the
most recent audited Consolidated financial statements or unaudited Consolidated
financial statements, as the case may be, of the Parent and its Subsidiaries
delivered to Administrative Agent pursuant to Sections 6.01(a) or (b), then the
Borrowers will, in each case, at the Borrowers’ expense within thirty days (or
such later time as may be agreed to by Administrative Agent in writing) after
such formation or acquisition or the delivery of such Consolidated financial
statements, notify Administrative Agent in writing of any Domestic Subsidiary
constituting a Material Subsidiary and cause such Person (and in the case of a
Subsidiary, cause each direct and indirect parent of such Subsidiary, if it
hassuch parent is not already done soa Loan Party), to (i) duly execute and
deliver to Administrative Agent a Joinder Agreement in the form attached to this
Agreement as Exhibit C, satisfactory to Administrative Agent in its Reasonable
Discretion, pursuant to which such Person is joined to this Agreement and
becomes a Subsidiary Guarantor hereunder for all purposes of this Agreement,
including Section 10.15, and the other Loan Documents, guaranteeing the other
Loan Parties’ Obligations under the Loan Documents, (ii) grant a security
interest in all personal property pursuant to the applicable Security Documents
(subject to the exceptions specified in such Security Documents) owned by such
Subsidiary, (iii) deliver to the Administrative Agent such opinions, documents
and certificates as may be reasonably requested by the Administrative Agent and
(iv) deliver to the Administrative Agent such original certificated Equity
Interests or other certificates and stock or other transfer powers evidencing
the Equity Interests of such Person.  Unless Administrative Agent and the
Borrowers otherwise expressly agree in advance in writing that a particular
ForeignExcluded Subsidiary will continue as or become a Guarantor, no Subsidiary
that is a Foreign an Excluded  Subsidiary will be required to continue as or
become a Guarantor under this Section 6.12.  Any Person that ceases to
constitute a Material Subsidiary or that is or becomes an Excluded Subsidiary
will be released from its obligations as a Subsidiary Guarantor as provided in
Section 10.15(a).  If as of the last day of the most recently ended Fiscal Year
for which the Parent has delivered financial statements pursuant to Section
6.01(a) the aggregate gross revenue of the Subsidiaries that are Loan Parties
was less than 90% of the Consolidated gross revenue of the Parent and its
Subsidiaries (excluding that portion of revenues attributable to any Subsidiary
that is an Excluded Subsidiary) for such Fiscal Year, then the Administrative
Borrower shall promptly designate one or more additional Subsidiaries as
Guarantors and the Borrowers shall cause any such designated Subsidiaries to
comply with the provisions of Section 6.12 such that, after such designated
Subsidiaries become Guarantors hereunder, the aggregate gross revenue of the
Subsidiaries that are Loan Parties is 90% or more of the Consolidated gross
revenue of the Parent and its Subsidiaries (excluding that portion of revenues





91

--------------------------------------------------------------------------------

 

 

attributable to any Subsidiary that is an Excluded Subsidiary) for such Fiscal
Year, determined on a pro forma basis after giving effect to such designations.

SECTION 6.13. PARI PASSU.

The Borrowers covenant and agree that the Obligations of the Borrowers will at
all times rank at least pari passu with all other Indebtedness of the Borrowers,
except to the extent permitted by Section 7.01.

SECTION 6.14. FURTHER ASSURANCES.

In addition to the obligations and documents which this Agreement expressly
requires any Borrower or any of its Subsidiaries (including any Loan Party)
execute, acknowledge, deliver and perform, each Borrower will, and will cause
each Loan Party and each Subsidiary thereof to, execute and acknowledge (or
cause to be executed and acknowledged) and deliver to Administrative Agent all
documents, and take all actions, that may be reasonably requested by
Administrative Agent or the Required Lenders from time to time hereunder to
confirm the rights created or now or hereafter intended to be created under the
Loan Documents, to carry out the purposes of the Loan Documents and the
transactions contemplated hereunder and thereunder.

ARTICLE VII
NEGATIVE COVENANTS

Each Loan Party hereby covenants and agrees that, so long as any Commitment is
available hereunder or any Loan or Letter of Credit or other payment Obligation
(other than as yet unasserted contingent obligations) remains unpaid, undrawn,
unreimbursed or unsatisfied, it will not, and will not permit any of its
Subsidiaries whose annual gross revenues are greater than or equal to the Dollar
Equivalent of $100,000,000 (each such Subsidiary is referred to herein as a
“Significant Subsidiary”), directly or indirectly, to:

SECTION 7.01. LIENS.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

(cccccc)             any Lien securing the Secured Obligations for the benefit
of the Credit Group or any Bank Product Provider;

(dddddd)          any Lien securing Indebtedness permitted by Sections 7.03(b),
 7.03(n) and 7.03(p);  provided that that Indebtedness permitted by Section
7.03(n) may be secured only by Liens on assets located outside of the United
States and owned by the Foreign Subsidiary incurring such Indebtedness;

(eeeeee)             any Lien for tax liabilities, fees, assessments and other
governmental charges or levies not yet delinquent or remaining payable without
penalty or to the extent that non-payment thereof is permitted by Section 6.11;
 provided that no notice of lien has been filed or recorded under the Code;

(ffffff)               any landlord’s, supplier’s, carrier’s, warehouseman’s,
mechanic’s, materialman’s, repairman’s or other like Lien (whether arising by
operation of law, contract or otherwise) arising in the ordinary course of
business that is not overdue for a period of more than thirty days, or that is
being





92

--------------------------------------------------------------------------------

 

 

contested in good faith and by appropriate proceedings timely instituted and
diligently conducted, if adequate reserves with respect thereto, if any, in
accordance with GAAP are set aside on the financial statements of the applicable
Person;

(gggggg)           any pledge or deposit in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or applicable
Environmental Law;

(hhhhhh)          any Lien incurred or deposit made to secure the performance of
bids, trade contracts or leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature (including obligations
under indemnity agreements for surety bonds), in each case incurred in the
ordinary course of business;

(iiiiii)                any zoning, building and other land use restrictions,
easements, rights-of-way, covenants, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the real property subject thereto or interfere with the ordinary
conduct of the businesses of such Person;

(jjjjjj)              any interest or title of a lessor or sublessor under an
operating lease;

(kkkkkk)         any Lien securing a judgment for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing an appeal or
other surety bond related to any such judgment;

(llllll)                any Lien existing on any property of any Target prior to
the acquisition thereof pursuant to a Permitted Acquisition consummated after
the Closing Date; provided that (A) such Lien is not created in contemplation of
or in connection with such Permitted Acquisition and (B) such Lien will secure
only those obligations which it secures on the date when such Permitted
Acquisition closes and is consummated, and any refinancing of such Indebtedness
secured by such Liens to the extent permitted by Section 7.03;  provided further
that the principal amount of Indebtedness secured by all such Liens pursuant to
this clause (j) (other than Liens that (1) attach to or otherwise encumber only
specified real property, improvements and/or fixed assets of such Target, or are
in the nature of a purchase money security interest or a Capital Lease, and (2)
are not in the nature of a floating Liens) does not exceed $25,000,000 in the
aggregate;

(mmmmmm)   Liens in effect on the ClosingThird Amendment Effective Date and
described on Schedule 7.01;  provided that no such Lien will extend to any
property other than:  (i) property subject to such Lien on the date of this
Agreement; (ii) after-acquired property to the extent such Lien includes a grant
of a security interest in such after-acquired property; and (iii) products,
proceeds, rents and profits of such property to the extent such Lien includes a
grant of a security interest in such products, proceeds rents and profits;

(nnnnnn)         Liens securing Indebtedness permitted under Section 7.03(e);
 provided that (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value (as reasonably determined
in good faith by the Administrative Borrower), whichever is lower, of the
property being acquired on the date of acquisition, and (iii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety days after such acquisition or the completion of such construction or
improvement;

(oooooo)          any Lien arising by virtue of any contractual, statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution or securities accounts; provided that such
deposit





93

--------------------------------------------------------------------------------

 

 

account is not a dedicated cash collateral account in favor of such depository
institution and is not otherwise intended to provide collateral security (other
than for customary account commissions, fees and reimbursable expenses relating
solely to such deposit account, and for returned items);

(pppppp)          Liens in the form of cash collateral securing reimbursement
obligations under letters of credit and Bank Undertakings not issued by a L/C
Issuer hereunder but permitted by Section 7.03(o);

(qqqqqq)          any right of a licensee under any license agreement for the
use of intellectual property or other intangible assets of any Borrower or any
Subsidiary thereof as to which such Borrower or Subsidiary is the licensor
permitted under Section 7.05;

(rrrrrr)            any right of a licensor under any license agreement for the
use of intellectual property or other intangible assets as to which any Borrower
or any Subsidiary thereof is the licensee;

(ssssss)             any Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any Loan
Party or Significant Subsidiary in the ordinary course of business not
materially interfering with the conduct of the business of the Parent and its
Subsidiaries taken as a whole;

(tttttt)              any leases granted to others in the ordinary course of
business not interfering, alone or in the aggregate, with the conduct of the
business of the Parent and its Subsidiaries taken as a whole;

(uuuuuu)         real estate security deposits with respect to leaseholds in the
ordinary course of business;

(vvvvvv)          Permitted Encumbrances;

(wwwwww)     customary Liens securing obligations under Permitted Receivables
Financings; and

(xxxxxx)           other Liens securing outstanding Indebtedness not to exceed
an aggregate amount when incurred equal to the greater of (i) 52% of
Consolidated Tangible Assets as of the last day of the immediately preceding
fiscal quarter for which financial statements are available and (ii)
$150,000,000.50,000,000.

SECTION 7.02. INVESTMENTS.

Make any Acquisition or enter into any agreement to make any Acquisition, or
make, purchase or acquire any Investment, except in each case as may be
permitted by Section 7.04 or except for:

(yyyyyy)           Investments in Cash and Cash Equivalents in the ordinary
course of business pursuant to the Borrowers’ usual and customary cash
management policies and procedures;

(zzzzzz)            any Permitted Acquisition; provided that, at the time such
Permitted Acquisition is completed, the Additional Transaction Condition is met
and the Administrative Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer confirming the satisfaction of the
condition set forth in this proviso;

(aaaaaaa)         Guarantees constituting Indebtedness to the extent permitted
by Section 7.03(c);





94

--------------------------------------------------------------------------------

 

 

(bbbbbbb)        Investments in any Loan Party and any Subsidiary that is not a
Joint Venture;

(ccccccc)           Investments in the form of any Swap Contracts (i) the
liabilities under which are unsecured and (ii) which are entered into not for
speculative purposes but to hedge or mitigate risks to which a Borrower or any
Subsidiary has perceived exposure (other than those in respect of the capital
stock of a Borrower or any of its Subsidiaries);

(ddddddd)        Investments existing on the ClosingThird Amendment Effective
Date and set forth on Schedule 7.02;

(eeeeeee)           Investments in Joint Ventures arising in the ordinary course
of business consistent with past practice;

(fffffff)              Investments permitted by Section 7.03; and

(ggggggg)         additional Investments by the Borrowers and Significant
Subsidiaries in the aggregate amount invested after the Closing Date of
$100,000,000; provided that (A) such Investments will be in Targets or other
Persons engaged in one or more business activities that are of a type
substantially similar, or reasonably related, to those engaged in by the
Borrowers and their Subsidiaries as of the date of this Agreement and (B) such
$100,000,000 cap shall be reduced to $25,000,000 to the extent the Additional
Transaction Condition is not met at the time of any such Investment; provided,
however, no Default or Event of Default shall occur as a result of the Borrowers
and Significant Subsidiaries exceeding the cap contained in this clause (i)
solely as a result of a reduction in the cap pursuant to this clause (B) (to the
extent such Investment was permitted at the time made).

SECTION 7.03. INDEBTEDNESS.

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

(hhhhhhh)        Indebtedness under this Agreement and the other Loan Documents
or relating to any Bank Product;

(iiiiiii)                Indebtedness outstanding on the date hereofThird
Amendment Effective Date and listed on Schedule 7.03 and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the amount paid, and fees and
expenses incurred, in connection with such refinancing and by an amount equal to
any existing commitments unutilized thereunder;

(jjjjjjj)              contingent obligations with respect to (i) performance
guarantees and surety bonds incurred in the ordinary course of business and of a
type and amount consistent with past practices of the Borrowers and their
Subsidiaries and (ii) the sale of accounts receivable as permitted under Section
7.05(j);

(kkkkkkk)        Swap Contracts permitted pursuant to Section 7.02(e);

(lllllll)                Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and purchase money obligations incurred to finance
the acquisition, construction or improvement of fixed or capital assets
(excluding real property) within the limitations set forth in Section 7.01(l);
 provided, however, that (i) such Indebtedness is incurred prior to or within
ninety days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate amount of all such Indebtedness at any one
time





95

--------------------------------------------------------------------------------

 

 

outstanding will not exceed $100,000,000;

(mmmmmmm)endorsements for collection or deposit and Indebtedness of the Borrower
or any of its Restricted Subsidiaries incurred to finance insurance premiums, in
each case in the ordinary course of business;

(nnnnnnn)        unsecured Indebtedness in the form of intercompany loans made
by and between the Parent and its Subsidiaries and by and between Subsidiaries
in connection with the internal cash management system maintained the Borrowers
and their Subsidiaries substantially as in effect on the Closing Date, or
Guarantees by the BorrowersLoan Parties or their Significant Subsidiaries of
Indebtedness of any of their Subsidiaries to the extent necessary to support the
normal operating activities of such Subsidiaries;

(ooooooo)         unsecured Indebtedness in respect of (i) notes issued to
former employees for the purchase price of stock redeemed by the Parent in
accordance with the stock repurchase requirements set forth in the Parent’s
bylaws in effect as of the Closing Date, (ii) notes issued in the purchase by
the Parent of shares of its common stock under the repurchase rights set forth
in the Parent’s bylaws in effect as of the Closing Date, (iii) notes issued in
the purchase by the Parent of shares of its common stock on the internal market
to balance the supply and demand for common stock between sellers and buyers,
and (iv) notes issued to employees or former employees upon the exercise of (or
in satisfaction of) stock appreciation rights or to pay or satisfy rights under
a phantom stock plan;

(ppppppp)       Indebtedness

A.of the Parent resulting from the private placement of long-term senior
unsecured notes; provided, however, the Parent will be required to provide
evidence satisfactory to Required Lenders that (i) the obligations arising under
such long-term senior unsecured notes rank pari passu or junior in right of
payment to the Obligations under this Agreement and the other Loan Documents and
(ii) on a pro forma basis, after giving effect to the issuance of the long-term
senior unsecured notes, no Default or Event of Default will exist and that the
Borrowers will remain in compliance with each of the financial covenants set
forth in Section 7.14 upon the occurrence of an additional $1.00 of
Indebtedness; and

 

B.of any Loan Party consisting of senior notes (including Guarantees by any Loan
Party of such Indebtedness incurred by a subsidiary of such Loan Party);
provided that in the case of Indebtedness incurred pursuant to this clause (B),
(i) such Indebtedness shall be unsecured, (ii) on a pro forma basis, after
giving effect to such Indebtedness, the Loan Parties are in compliance with each
of the financial covenants set forth in Section 7.14, (iii) the representations,
covenants and events of default in respect of such Indebtedness (other than
interest rate and fees) are no more restrictive on the applicable obligor than
the representations, covenants and Events of Default hereof and (iv) the
maturity date of such Indebtedness shall be no earlier than six months following
the Revolving Credit Maturity Date and such Indebtedness shall not be subject to
amortization or mandatory prepayment prior to such date;

 

(qqqqqqq)         Indebtedness in respect of accounts payable and accrued
expenses incurred in the ordinary course of business which in the aggregate
could not reasonably be expected to cause a Material Adverse Change;

(rrrrrrr)            Indebtedness arising from judgments not constituting an
Event of Default under Section 8.01(h);

(sssssss)              (i) unsecured Indebtedness assumed in connection with
Permitted Acquisitions and





96

--------------------------------------------------------------------------------

 

 

(ii) secured Indebtedness assumed in connection with Permitted Acquisitions to
the extent the Liens securing such Indebtedness (if any) are permitted under
Section 7.01;

(ttttttt)              Earnouts incurred in connection with Permitted
Acquisitions;

(uuuuuuu)        Indebtedness and all commitments to incur Indebtedness incurred
by Significant Subsidiaries that are Foreign Subsidiaries in currencies other
than Dollars in an aggregate amount not to exceed the Dollar Equivalent of
$200,000,00050,000,000 at any one time outstanding or committed (“Foreign
Indebtedness”), including Guarantees by any BorrowerLoan Party or Significant
Subsidiary of Foreign Indebtedness, in each case so long as (i) no Event of
Default has occurred and is continuing or will occur as a result of the
incurrence or Guarantee of such Foreign Indebtedness and (ii) within five days
after the closing of any financing transaction involving the incurrence or
commitments to incur Foreign Indebtedness in excess of an aggregate amount of
the Dollar Equivalent of $25,000,000, the Administrative Borrower, on behalf of
the Borrowers, will deliver to Administrative Agent drafts of the material loan
documentation related to such Foreign Indebtedness in substantially final form;

(vvvvvvv)         to the extent the Administrative Borrower, on behalf of the
Borrowers, requests the issuance of a Credit pursuant to Section 2.04 and no L/C
Issuer is able or willing to issue such Credit under this Agreement, whether
because the issuance of such Credit cannot be made in accordance with the
conditions of Section 2.04 or otherwise, the Borrowers may request banks and
other issuers of letters of credit or independent undertakings within the
meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law (such undertakings referred to in this clause (o) and
the definition of Middle East Letters of Credit as “bank undertakings”) to issue
standby and commercial letters of credit and bank undertakings instead of such
requested Credit up to an aggregate amount available and undrawn or drawn and
unreimbursed at any time for all such letters of credit and bank undertakings
issued other than under this Agreement of up to a Dollar Equivalent of
$150,000,000 (exclusive of fluctuations in foreign exchange rates after the date
of issuance); provided,  that, notwithstanding the foregoing, without requesting
the issuance of a Credit pursuant to Section 2.04 and whether or not any L/C
Issuer is able or willing to issue such Credit under this Agreement, the
Administrative Borrower may request the issuance of Middle East Letters of
Credit from banks or other issuers of letters of credit or bank undertakings
that are not L/C Issuers (for the avoidance of doubt, the other restriction set
forth in this clause (o) shall apply (including such $150,000,000 aggregate
limit) to such Middle East Letters of Credit);

(wwwwwww)    Indebtedness of any BorrowerLoan Party or any Significant
Subsidiary secured only by a mortgage or deed of trust on real property owned by
such BorrowerLoan Party or Subsidiary in the aggregate principal amount for all
such mortgage financings of the BorrowersLoan Parties and their Subsidiaries not
to exceed $50,000,000 outstanding at any time;

(xxxxxxx)         Subordinated Debt of any Loan Party or any Significant
Subsidiary; provided that (i) such Indebtedness shall be unsecured, (ii) such
Indebtedness shall be subordinated to the Obligations, (iii) the Loan Parties
are in compliance with each of the financial covenants set forth in Section
7.14, after giving effect to such Indebtedness on a pro forma basis, (iv) the
representations, covenants and events of default in respect of such Indebtedness
(other than interest rate and fees) are no more restrictive on the applicable
obligor than the representations, covenants and Events of Default hereof and (v)
the maturity date of such Indebtedness shall be no earlier than six months
following the Revolving Credit Maturity Date and such Indebtedness shall not be
subject to amortization or mandatory prepayment prior to such date; and

(yyyyyyy)         in addition to the other Indebtedness permitted under this
Section 7.03,  





97

--------------------------------------------------------------------------------

 

 

Indebtedness of the Parent and any of its Subsidiaries, taken together, in the
aggregate principal amount outstanding at any time not to exceed $150,000,000
and, in the case of any Loan Party, ranking pari passu or junior in right of
payment to the Obligations under this Agreement and the other Loan Documents;
provided, however, no more than $50,000,000 of such Indebtedness may be secured
by Permitted Liens.

 

SECTION 7.04. FUNDAMENTAL CHANGES.

Merge, dissolve, liquidate, recapitalize, consolidate with or into another
Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

(zzzzzzz)          any Borrower or Significant Subsidiary that is a Loan Party
may merge or consolidate with any Domestic Subsidiary; provided that (i) such
Loan Party will be the continuing or surviving Person; or (ii) if such Loan
Party is not the continuing or surviving Person, then (A) such Loan Party will
provide Administrative Agent with written notice at least ten days prior to the
consummation of any such merger or consolidation and (B) concurrently with the
effectiveness of such merger or consolidation, the continuing or surviving
Domestic Subsidiary will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to evidence such Domestic Subsidiary’s
assumption of all of the Obligations of such merging or consolidating Loan Party
and to comply with the provisions of the Loan Documents after giving effect to
such merger or consolidation;

(aaaaaaaa)       any Significant Subsidiary may merge or consolidate with (i)
any Loan Party, provided that (A) such Loan Party will be the continuing or
surviving Person or (B) if such Loan Party is not the continuing or surviving
Person, then (1) such Subsidiary will be a Domestic Subsidiary, (2) the Loan
Party will provide Administrative Agent with written notice at least ten days
prior to the consummation of any such merger or consolidation and (3)
concurrently with the effectiveness of such merger or consolidation, such
Domestic Subsidiary will execute such documentation as Administrative Agent
requires in its Reasonable Discretion to evidence such Domestic Subsidiary’s
assumption of all of the Obligations of such merging or consolidating Loan Party
and to comply with the provisions of the Loan Documents after giving effect to
such merger or consolidation; (ii) any one or more other Domestic Subsidiaries
that is not a Loan Party, provided that if any merger or consolidation of two
such Domestic Subsidiaries which are not Loan Parties results in the creation of
a Material Subsidiary, such resulting Subsidiary will be subject to Section
6.12; or (iii) any Foreign Subsidiary; provided that such merging or
consolidating Subsidiary is not a Loan Party;

(bbbbbbbb)     reserved;

(cccccccc)         in connection with any Permitted Acquisition, any Significant
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger will be a directly or indirectly wholly-owned Subsidiary
of a Borrower and (ii) in the case of any such merger to which any Loan Party is
a party, (A) such Loan Party is the surviving Person, or (B) if such Loan Party
is not the surviving Person, then (1) such surviving Person will be a Domestic
Subsidiary, (2) the Loan Party will provide Administrative Agent with written
notice at least ten days prior to the consummation of any such merger or
consolidation and (3) concurrently with the effectiveness of such merger or
consolidation, such surviving Person will execute such documentation as
Administrative Agent requires in its Reasonable Discretion to evidence such
surviving Person’s assumption of all of the Obligations of such merging or
consolidating Loan Party and to comply with the provisions of the Loan Documents
(including the requirements of Section 6.12) after giving effect to such merger
or consolidation; and

(dddddddd)     the liquidation or dissolution of any Subsidiary; provided that,
in the case of any Subsidiary that is a Loan Party, (i) the Borrowers provide
written notice to Administrative Agent at least





98

--------------------------------------------------------------------------------

 

 

ten days prior to the effectiveness of such liquidation or dissolution and
(ii)(A) all assets and property of such Subsidiary is transferred to another
Loan Party or (B) if such assets and property are transferred to another
Subsidiary, (1) such recipient Subsidiary is a Domestic Subsidiary and (2) if
such transfer of assets and property to such recipient Subsidiary results in the
creation of a Material Subsidiary, upon the effectiveness of such transfer of
assets or property the Borrowers will comply with Section 6.12 with respect to
such recipient Subsidiary.

SECTION 7.05. DISPOSITIONS.

Sell, assign, lease, convey, transfer or otherwise Dispose of (whether in one or
a series of transactions) any property or assets (or enter into any agreement to
do the same), except:

(eeeeeeee)         Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of the Borrowers, no longer economically practicable to
maintain or useful in the conduct of the business of the Parent and its
Subsidiaries, taken as a whole;

(ffffffff)            subject to Section 7.07, Dispositions of property by any
Borrower or any Significant Subsidiary to any Borrower or to a wholly owned
Subsidiary of any Borrower;

(gggggggg)       Dispositions permitted by Section 7.02, 7.04 or 7.06;

(hhhhhhhh)     the unwinding of any Swap Contract;

(iiiiiiii)              leases of property, including real property, in each
case in the ordinary course of business not materially interfering with the
conduct of the business of the Parent and its Subsidiaries, taken as a whole;

(jjjjjjjj)            licenses for the use of intellectual property or other
intangible assets; provided that, (i) in the case of any such license granted on
an non-exclusive basis, such license will be in the ordinary course of such
licensor’s business, and (ii) in the case of any such license granted on an
exclusive basis, such licensor has determined in its reasonable business
judgment that such intellectual property or other intangible assets are not
likely to be otherwise monetized by the Borrowers and Significant Subsidiaries
in the ordinary course of their respective businesses;

(kkkkkkkk)     Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

(llllllll)              Dispositions of Cash and Cash Equivalents in the
ordinary course of business and Dispositions in respect of any Bank Products;

(mmmmmmmm)   Dispositions of assets for cash or other property if all of the
following conditions are met: (i) such assets (valued at book value) do not
constitute a “substantial part” (as defined below) of the assets of the Parent
and its Subsidiaries taken as a whole; and (ii) with respect to such disposition
of assets that in the aggregate, exceed $100,000,000 (valued at book value), a
Responsible Officer of the applicable transferor will certify to Administrative
Agent that: (A) the sale is for reasonably equivalent value, (B) is in the best
interests of such transferor and (C) immediately after the consummation of the
transaction and after giving effect thereto, no Default or Event of Default
would exist. For purposes of this Section 7.05(i), a sale of assets will be
deemed to involve a “substantial part” of the assets of the





99

--------------------------------------------------------------------------------

 

 

Parent and its Subsidiaries taken as a whole if the book value of such assets,
together with all other assets sold in reliance upon this Section 7.05(i) during
the same Fiscal Year (except those assets sold pursuant to clauses (a) through
(h) of this Section 7.05), equals 10.00% or more of the Consolidated total
assets of the Parent and its Subsidiaries taken as a whole determined as of the
end of the immediately preceding Fiscal Year; and

(nnnnnnnn)     ProgramEligible Receivables sold in any Permitted Receivable
Financing; provided that the aggregate face amount at any time of Program
Receivables sold pursuant to allproposed to be sold plus the aggregate face
amount of Eligible Receivables previously sold in all other Permitted
Receivables Financings   made since the Closing Date may not exceed 25% of the
aggregate Eligible Receivables at such time; provided, further, that if the
Parent’s Consolidated Leverage Ratio is greater than 2.50:1.00, as set forth in
the most recent Compliance Certificate delivered to Administrative Agent5% of
Eligible Receivables determined as of the last day of the Fiscal Period most
recently ended before such proposed sale for which the Parent has delivered
financial statements pursuant to Section 6.01(c), then the aggregate face amount
of Program Receivables sold pursuant to all Permitted Receivables Financings
made since the Closing Date may not exceed 15% of the aggregate Eligible
Receivables at such timea) or Section 6.01(b).

SECTION 7.06. RESTRICTED PAYMENTS.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)in the case of any Loan Party (other than the Parent) or any Significant
Subsidiary, such Loan Party or Significant Subsidiary may declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, in respect of Restricted Payments to any
Loan Party and to wholly-owned Subsidiaries of any Loan Party (and, in the case
of a Restricted Payment by a non-wholly-owned Significant Subsidiary, to the
owners of Equity Interests of such Significant Subsidiary, in respect of which
such Restricted Payment is declared, made and/or incurred, on a pro rata basis
based on their relative ownership interests);

in the case of the Parent, Parent may declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, in respect of:

repurchases of its common stock offered for sale on the limited market (also
known as the internal market) referred to in the “special provisions relative to
stock” set forth in the Parent’s bylaws, as those bylaws are in effect as of the
Closing Date; provided, that, before the Additional Transaction Condition is
satisfied, (A) the amount of any Restricted Payment made pursuant to this
Section 7.06(b)(i) shall not exceed the Available Restricted Payment Amount
determined at the time of making each such Restricted Payment, (B) both before
and after giving effect to such Restricted Payment, the aggregate amount of
repurchases made in cash pursuant to this clause (b)(i) shall not exceed (A)
during the period from July 1, 2014 through December 31, 2014 (the “2014 Payment
Period”), an amount equal to (1) $45,000,000 minus (2) the aggregate amount of
Legally Required Restricted Payments made in cash during the 2014 Payment Period
through such time, and (B) during FY2015, an amount equal to (1) $45,000,000
minus (2) the lesser of (A) the aggregate amount of Legally Required Restricted
Payments made in cash during FY2015 through such time, or (B) $45,000,000;no
Default or Event of Default has occurred and be continuing and (C) the Borrowers
are, both before and after giving effect to such Restricted Payment, in
compliance





100

--------------------------------------------------------------------------------

 

 

on a pro forma basis with the financial covenants set forth in Section 7.14
determined as of the date such Restricted Payment is to be made;

Legally Required Restricted Payments;

Restricted Payments made in connection with and strictly for (A) :

(A)        payments on or repurchases of common stock issued by the Parent
(including dividends on the Parent’s common stock but excluding Restricted
Payments made pursuant to clauses (i) or (ii) above) or (B) redemptions of
preferred stock issued by the Parent (excluding any dividends on such preferred
stock), in each case so long as, at the time of making each such Restricted
Paymentand (ii) above); provided that, at the time of making, and after giving
effect to, each such Restricted Payment, (1) at any time during which the
Additional Transaction Condition is not met, the amount of any Restricted
Payment pursuant to this Section 7.06(b)(iii) shall not exceed the Available
Restricted Payment Amount determined at the time of such Restricted Payment, (2)
at any time during which the Additional Transaction Condition is met, the
aggregate amount of all such Restricted Payments in any Fiscal Year pursuant to
this clause (iii) does not exceed (a) during FY2015, $15,000,000, minus the
first $15,000,000 of Legally Required Restricted Payments made in cash in excess
of $45,000,000 during FY2015 through such time, or (b) during any other Fiscal
Year, $100,000,000, (2)Restricted Payments pursuant to this Section 7.06(b)(iii)
(including all Restricted Payments pursuant to this clause (A) and clause (B)
below) does not exceed $100,000,000 during any Fiscal Year, (3) at any time
during which the Additional Transaction Condition is not met, the Borrowers
shall be in pro forma compliance with the financial covenants set forth in
Section 7.14, and (4) in each case the additional conditions set forth below are
satisfied; and

(B)        redemptions of preferred stock issued by the Parent (excluding any
dividends on such preferred stock) ; provided any such redemption of preferred
stock may be made only if, at the time of making, and after giving effect to,
each such Restricted Payment, (1) the Additional Transaction Condition is met,
(2) the aggregate amount of all Restricted Payments pursuant to this Section
7.06(b)(iii) (including all Restricted Payments pursuant to this clause (B) and
clause (A) above) does not exceed $100,000,000 during any Fiscal Year, and (3)
in each case the additional conditions set forth below are satisfied;

The making of any Restricted Payment pursuant to clause (A) or clause (B) of
this Section 7.06(b)(iii) shall be subject, in each case, to satisfaction (at
the time of, and after giving effect to, such Restricted Payment) of the
following additional conditions: (I) at the time of, and after giving effect to,
such Restricted Payment, no Default or Event of Default has occurred and is
continuing or would result therefrom, (3)II) at the time of, and after giving
effect to, such Restricted Payment, the cash distribution and payment thereof is
in compliance with Section 6.07,  and (4III) after giving effect to any such
Restricted Payment pursuant to this clause (iii), on a pro forma basis, the
Consolidated Leverage Ratio, determined as of the last day of the Fiscal Period
most recently ended before such Restricted Payment for which the Parent has
delivered financial statements pursuant to Section 6.01(a) or Section 6.01(b),
is less than or equal to (y) 3.00:1.00, if the last day of such Fiscal Period is
on or before December 31, 2015





101

--------------------------------------------------------------------------------

 

 

and (z) 2.75:1.00, if the last day of such Fiscal Period is after December 31,
2015 and (5) with respect to any such Restricted Payment made pursuant to this
clause (iii) at any time on or prior to December 31, 2015, both before and after
giving effect to such Restricted Payment, the Borrowers shall demonstrate pro
forma compliance with the financial covenants set forth in Section
7.142.75:1.00;  provided, that, to the extent the aggregate amount of all
Restricted Payments made pursuant to this clause Section 7.06(b)(iii) in any
Fiscal Period exceedexceeds $5,000,000 (and subsequent to crossing such
threshold, each time the aggregate amount of all additional payments in any
Fiscal Period exceeds an increment of $5,000,000), the Borrowers shall
concurrently provide a certificate executed by a Responsible Officer of the
Parent evidencing compliance with the leverage ratio requirements set forth in
clause (4) aboveIII) of this Section 7.06(b)(iii) and, if applicable, compliance
with the financial covenant requirement set forth in clause (5) aboveA)(3) of
this Section 7.06(b)(iii));

 

Restricted Payments made in connection with the repurchase by the Parent of
shares of its common stock or preferred stock in an aggregate amount not to
exceed an amount equal to 50% of the cash proceeds received in connection with
any Asset Disposition net of taxes paid as a result of such Asset Disposition
(after taking into account any available tax credit or deductions and any tax
sharing arrangements) so long as, after giving effect to any such Restricted
Payment pursuant to this clause (iv), (A) no Default or Event of Default has
occurred and is continuing or would result therefrom and (B) the Borrowers shall
demonstrate pro forma compliance with the financial covenants set forth in
Section 7.14 determined as of the last day of the Fiscal Period most recently
ended before such Restricted Payment for which the Parent has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b);  reserved;

Restricted Payments consisting of dividends (other than dividends paid in
accordance with clause (vi) below) on the Parent’s preferred stock so long as
after giving effect to any such Restricted Payment pursuant to this clause (v),
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom and, (B) the Borrowers shall demonstrate pro forma compliance
with the financial covenants set forth in Section 7.14 determined as of the last
day of the Fiscal Period most recently ended before such Restricted Payment for
which the Parent has delivered financial statements pursuant to Section 6.01(a)
or Section 6.01(b), (C) the Additional Transaction Condition is satisfied at the
time such Restricted Payment is made and (D) after giving effect to any such
Restricted Payment on a pro forma basis, the Consolidated Leverage Ratio,
determined as of the last day of the Fiscal Period most recently ended before
such transaction for which the Parent has delivered financial statements
pursuant to Section 6.01(a) or Section 6.01(b), shall be less than or equal to
1.50:1.00;  

Restricted Payments made (A) solely in Equity Interests of the Parent or (B) in
an aggregate amount equal to the amount of proceeds received by the Parent from
the issue of new Equity Interests of the Parent, so long as (1) after giving
effect to any such Restricted Payment pursuant to this clause (vi), the
Borrowers shall demonstrate pro forma compliance with the financial covenants
set forth in Section 7.14 determined as of the last day of the Fiscal Period
most recently ended before such Restricted Payment for which the Parent has
delivered financial statements pursuant to Section 6.01(a) or Section 6.01(b),
and (2) in the case of any Restricted Payment made pursuant to clause (B) of
this clause (vi) during FY2015, (a) such Restricted Payment is not made prior to
achievement of the Target Preferred Equity Offering, and (b) at the





102

--------------------------------------------------------------------------------

 

 

time of making each such Restricted Payment and after giving effect to such
Restricted Payment, the aggregate amount of all Restricted Payments made under
clauses (i), (ii), (iii) and (vi)(B) of this Section 7.06(b) during FY2015
through such time does not exceed $120,000,000;

Restricted Payments made pursuant to any shareholder rights plan adopted for the
purpose of protecting shareholders from takeover tactics (and solely to the
extent that such Restricted Payments are made in furtherance of such purpose);
provided, that, with respect to any Restricted Payment made pursuant to this
clause (vii) at any time on or prior to December 31, 2015, the Borrowers shall
demonstrate pro forma compliance with the financial covenants set forth in
Section 7.14 determined as of the last day of the Fiscal Period most recently
ended before such Restricted Payment for which the Parent has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b); and

Restricted Payments made by the Parent in connection with the net exercise by
holders of options or warrants or similar securities, or in connection with the
withholding or payment of taxes upon the vesting of restricted stock, stock
appreciation rights or similar securities of the Parent.

SECTION 7.07. TRANSACTIONS WITH AFFILIATES.

Enter into any transaction, directly or indirectly, with or for any Affiliate of
a Borrower (other than another Borrower or any Subsidiary) except (a) on a basis
no more favorable to such Affiliate than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of a Borrower or, (b) any
transaction involving assets that are not material to the business and
operations of the Borrowers or the Subsidiaries involved in such transaction or
(c) any transaction related to any Bank Products.

SECTION 7.08. BURDENSOME AGREEMENTS.

Except as provided in this Agreement or another Loan Document, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on such Loan Party’s or Significant
Subsidiary’s ability to (a) pay dividends or make any other distributions on any
of its Equity Interests, (b) repay or prepay any Indebtedness owed by such Loan
Party or Significant Subsidiary to any Borrower or any other Subsidiary of the
Borrowers, (c) make loans or advances to any Borrower or any other Subsidiary of
the Borrowers or (d) transfer any of its property or assets to any Borrower or
any other Subsidiary of the Borrowers, in each case other than (i) customary
non-assignment provisions of leases, subleases and sublicenses and similar
agreements and in other contracts (and applicable solely to the rights and
obligations under such contracts), (ii) with respect to the specific property to
be sold pursuant to an executed agreement in connection with a Disposition
permitted under Section 7.05, (iii) encumbrances or restrictions under documents
with respect to Indebtedness permitted under (A) Section 7.03(b)  (provided that
the encumbrances or restrictions under documents with respect to any
refinancing, refunding, renewal or extension of such Indebtedness are not
materially more restrictive than the encumbrances or restrictions under the
Indebtedness being refinanced, refunded, renewed or extended) or (B) Section
7.03(e), (iv) pursuant to any Permitted Lien, and (v) pursuant to terms
subordinating intercompany Indebtedness to claims of pension trustees and (vi)
pursuant to the terms of any Bank Products.

SECTION 7.09. USE OF PROCEEDS.

Use any portion of the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) if and to
the extent doing so would result in a violation of Regulation T, U or X





103

--------------------------------------------------------------------------------

 

 

of the FRB by any Lender or to extend credit to others for the purpose of
purchasing or carrying margin stock if and to the extent doing so would result
in a violation of Regulation T, U or X of the FRB by any Lender or to refund
indebtedness originally incurred for such purpose or (b) for any other purpose
other than (i) to refinance all of the Indebtedness under the Original Credit
Agreement, (ii) to fund the Transaction Costs and (iii) to fund the ongoing
working capital and general corporate needs of the Borrowers and their
Subsidiaries (including Permitted Acquisitions), to the extent permitted by the
Loan Documents and in all material respects by applicable Law.

SECTION 7.10. MAINTENANCE OF BUSINESS

From and after the Closing Date, engage in any business other than the types of
business activities in which the Parent and its Subsidiaries engage as of the
date of this Agreement and business activities reasonably related or
complementary thereto.

SECTION 7.11. AMENDMENTS OF ORGANIZATION DOCUMENTS.

Amend or modify any Organizational Document of any Loan Party in any way could
reasonably be expected to cause a Material Adverse Change (including the ability
of the Loan Parties to pay the Obligations in full when and as payable under the
Loan Documents).  Each Borrower will give Administrative Agent written notice of
any rescission or modification of its resolutions delivered to the
Administrative Agent pursuant to Section 4.01(a).  For the avoidance of doubt,
this Section 7.11 will not restrict or effect any transaction permitted by
Section 7.04.

SECTION 7.12. ACCOUNTING CHANGES.

Make any change in (a) accounting policies or financial reporting practices or
(b) the Fiscal Year, in each case except as required by GAAP, as contemplated by
the definitions of “Fiscal Period” and “Fiscal Year” or as required to implement
any such change.

SECTION 7.13. PREPAYMENTS OF INDEBTEDNESS.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, if such prepayment would, on a
pro forma basis, cause a Default or Event of Default hereunder; provided that
the provisions of this Section 7.13 will not apply to (i) the prepayment of the
Loans in accordance with the terms of this Agreement or (ii) the prepayment of
obligations under the Borrowers’ internal cash management system substantially
similar to the system in effect on the Closing Date.

SECTION 7.14. FINANCIAL COVENANTS.

(a)Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio, as determined as of the last day of each Fiscal
Period, to be less than 1.50:1.00.

Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to
exceed (i) 3.75:1.00, as determined as of the last day of each Fiscal Period
during the Interim Period, (ii) 3.25:1.00, as determined as of the last day of
each Fiscal Period (if any) ending after the Interim Period and on or before
December 31, 2015, or (iii) 3.00:1.00, as determined as of the last day of each
Fiscal Period ending after December 31, 2015;  provided that, following the date
on which the aggregate amount of all Qualified Acquisitions consummated during
the prior twelve month period is equal to or





104

--------------------------------------------------------------------------------

 

 

greater than $150,000,000, the Consolidated Leverage Ratio at the end of each of
the four (4) Fiscal Periods following such date, shall be no greater than
3.25:1.00.

SECTION 7.15. AMENDMENTS OF CERTAIN DEBT

The Loan Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Indebtedness incurred pursuant to Sections
7.03(i) or (q) unless the criteria for such Indebtedness set forth in Sections
7.03(i) or (q) (as applicable) continue to be met after such amendment,
modification, waiver or extension.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. EVENTS OF DEFAULT.

Each of the following will constitute an event of default hereunder (each, an
“Event of Default’):

(oooooooo)       Non-Payment.  The Borrowers fail to pay on the date and in the
manner required to be paid hereunder or under any of the Loan DocumentDocuments,
(i) any amount of principal of any Loan or any L/C Obligation or deposit of
funds as Cash Collateral in respect of L/C Obligations, (ii) any interest on any
Loan or on any L/C Obligation, or any fee due hereunder or under any other Loan
Document, or (iii) any other Obligation or amount payable hereunder or under any
other Loan Document (in each case other than any Bank Product Debt), and in each
case such failure continues for three Business Days; or

(pppppppp)     Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.04,
Section 6.06, Section 6.126.12, or Article VII; or any Guarantor fails to
perform or observe any term, covenant or agreement contained in its Guaranty
(including any failure of any Subsidiary Guarantor to perform or observe any
term, covenant or agreement contained in Section 10.15) except in relation to
any Bank Product Debt; or the Parent or any other Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01 or
Section 6.02 and such failure continues for five Business Days; or

(qqqqqqqq)     Representations and Warranties.  Any representation, warranty,
statement or certification made by any Loan Party or any of its Subsidiaries
herein or in any other Loan Document or in any other document, instrument or
Record delivered or made available to Administrative Agent or any other Lending
Party in connection with any Loan Document proves to be untrue, incorrect or
misleading in any material respect (except that such materiality qualifier will
not be applicable to any representation, warranty, statement or certification
that is already qualified or modified by materiality in the text thereof) as of
the date when made or deemed to have been made or repeated; or

(rrrrrrrr)       Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a), Section 8.01(b)
or Section 8.01(c)) contained in this Agreement or any other Loan Document (in
each case other than any covenant or agreement made by a Loan Party in favor of
a Bank Product Provider in respect of Bank Products) on its part to be performed
or observed and such failure continues for thirty days after an Responsible
Officer of any Borrower becomes aware, or reasonably should have become aware
thereof, whether by notice thereof by Administrative Agent or any Lending Party
or otherwise; or

(ssssssss)         Cross-Default.  (i) Any Loan Party or Subsidiary thereof (A)
fails to make any





105

--------------------------------------------------------------------------------

 

 

payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after giving effect to any grace period)
in respect of any Indebtedness (other than Indebtedness hereunder, Bank Product
Debt and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount; or (B) fails to observe or perform any other agreement or
condition relating any such Indebtedness or contained in any document
evidencing, securing or relating to any of the foregoing, or any other default
or event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders), as the case may be, to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (including the foreclosure or similar action on any
Lien securing such Indebtedness); or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from (1)
any event of default under such Swap Contract as to which any Borrower or any of
its Subsidiaries is the Defaulting Party (as defined in such Swap Contract) or
(2) any Termination Event (as so defined) under such Swap Contract as to which
any Loan Party or any Subsidiary thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(tttttttt)            Insolvency; Voluntary Proceedings.  Any Loan Party or any
Material Subsidiary thereof (i) ceases or fails to be Solvent (for purposes of
this Section 8.01(f), determined without regard to any intercompany payables),
or generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) except as permitted under Section 7.04,
voluntarily liquidates, dissolves or ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing; or

(uuuuuuuu)     Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Loan Party or any Material
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of any Loan Party’s
properties or assets or the properties or assets of any Material Subsidiary, and
any such proceeding or petition will not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process will not be released,
vacated or fully bonded within sixty days after commencement, filing or levy;
(ii) any Loan Party or any Material Subsidiary admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-United States Bankruptcy Law) is ordered in any
Insolvency Proceeding; or (iii) any Loan Party or any Material Subsidiary
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its property, assets or business; or

(vvvvvvvv)       Judgments.  There is entered or issued against any Loan Party
or any Material Subsidiary (i) a final (non-interlocutory) judgment, order or
decree by any Governmental Authority or a final or binding award by an
arbitrator or arbitration panel or other similar alternative dispute resolution
body for the payment of money in an amount, singularly or in the aggregate,
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage); or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to cause, individually or in the aggregate, a Material Adverse
Change and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order or (B) there is a period of forty-five
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or





106

--------------------------------------------------------------------------------

 

 

(wwwwwwww) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(xxxxxxxx)        Invalidity of Loan Documents.  Any Loan Document or any
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien (except to the extent permitted therein and subject to Permitted
Liens) on, or security interest in, any material part of the Collateral
purported to be covered the Security Documents taken as a whole; or

(yyyyyyyy)       Change of Control.  There occurs a Change of Control; or

(zzzzzzzz)         Subordinated Debt.  The subordination provisions applicable
to any Subordinated Debt shall cease to give the Lenders the rights, powers and
privileges purported to be created thereby at any time such Subordinated Debt
remains outstanding.

SECTION 8.02. WAIVERS OF EVENTS OF DEFAULTS.

Any Event of Default (or any Default that, with the lapsing of the applicable
grace period, if any, would become an Event of Default) may be waived only with
the written consent of Required Lenders; except that aan Event of Default (or a
Default) under any of Sections 8.01(a), (f), (g) or (k) may only be waived with
the written consent of all Lenders. Any Event of Default (or Default) so waived
will be deemed to have been cured and not to be continuing; but no such waiver
will be deemed a continuing waiver or will extend to or affect any subsequent
like default or impair any rights arising therefrom.

SECTION 8.03. REMEDIES UPON EVENT OF DEFAULT.

Upon the occurrence and during the continuance of any Default or Event of
Default, the Lending Parties will have no obligation to advance money or extend
any additional credit to or for the benefit of the Borrowers, whether in the
form of the making of Loans, the issuance of Letters of Credit or otherwise. In
addition, upon the occurrence and during the continuance of any Event of
Default, Administrative Agent will, at the request of, or may, with the consent
of, Required Lenders, take any or all of the following actions, all of which are
hereby authorized by the Borrowers and each of the other Loan Parties:

(aaaaaaaaa)     Termination of Commitments.  Declare, by written notice to the
Borrowers, the Aggregate Commitments, including any commitments of any Lender or
the Swing Lien Lender to make and advance Loans and any obligation of any L/C
Issuer to make or issue L/C Credit Extensions, to be terminated, whereupon such
commitments and obligations will be terminated, but without affecting any of the
Credit Group’s Liens, if any;

(bbbbbbbbb)    Acceleration of Obligations.  Declare all or any portion of the
unpaid principal amount the outstanding Loans, the interest accrued and unpaid
thereon and the other amounts and





107

--------------------------------------------------------------------------------

 

 

Obligations owing or payable under this Agreement or under any other Loan
Document or any other instrument executed by the Borrowers or any other Loan
Party pursuant to the Loan Documents to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers and each such other Loan Party;

(ccccccccc)       Cash Collateralization of L/C Obligations.  Require that the
Borrowers Cash Collateralize the L/C Obligations in an amount equal to 105.0% of
the then Outstanding Amount thereof;

(ddddddddd)   Discretionary Advances.  Make advances of Loans after the
occurrence of any Event of Default, without thereby waiving their right to
demand payment of the Obligations under this Agreement, or any of the other Loan
Documents, or any other rights or remedies described in this Agreement or any
other Loan Document, and without liability to make any other or further
advances, notwithstanding Administrative Agent’s or any Lending Party’s previous
exercise of any such rights and remedies; or

(eeeeeeeee)      Exercise of Rights and Remedies.  Exercise on behalf of itself
and the Lending Parties, in addition to all rights and remedies granted or
otherwise made available to Administrative Agent or the Lending Parties under
this Agreement, any and all rights and remedies granted or otherwise made
available to Administrative Agent or the Lending Parties under the Collateral
Documents and other Loan Documents or otherwise under applicable Law or in
equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under any Bankruptcy Law, the obligation of
each Lender or Swing Line Lender to make or advance Loans and any obligation of
any L/C Issuer to make or issue L/C Credit Extensions will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts and Obligations as aforesaid will automatically become due and
payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations in an amount equal to 105.0% of the then Outstanding Amount thereof
will automatically become effective, in each case, without further act of
Administrative Agent or any Lending Party.

SECTION 8.04. APPLICATION OF FUNDS.

Following the occurrence and during the continuation of an Event of Default or
following any exercise of remedies provided for in Section 8.03 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.03), any amounts received on account of the
Obligations will, subject to the provisions of Section 2.16 and Section 3.07, be
applied by Administrative Agent in the following order (on a pro rata basis
within each level of priority):

(fffffffff)           First, to payment in full of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Administrative Agent
and amounts payable under Article III) payable to Administrative Agent in its
capacity as such;

(ggggggggg)     Second, to payment in full of that portion of the Obligations
constituting fees (including commitment fees), indemnities and other amounts
(other than principal, interest and L/C Fees) payable to the Lending Parties
(including fees, charges and disbursements of counsel to the respective Lending
Parties arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

(hhhhhhhhh)  Third, to payment in full of that portion of the Obligations
constituting





108

--------------------------------------------------------------------------------

 

 

accrued and unpaid interest on the Loans, L/C Borrowings and other Obligations
arising under the Loan Documents and accrued and unpaid L/C Fees, ratably among
the Lending Parties in proportion to the respective amounts described in this
clause Third payable to them;

(iiiiiiiii)             Fourth, to payment in full of that portion of the
Obligations constituting unpaid principal of all Loans and the L/C Borrowings;

(jjjjjjjjj)          Fifth,  to Administrative Agent for the account of the
applicable designated L/C Issuers, to Cash Collateralize in full that portion of
L/C Obligations comprised of the aggregate undrawn amount of Credits to the
extent not otherwise Cash Collateralized by the Borrowers pursuant to Sections
2.04 and Section 2.16;

(kkkkkkkkk)  Sixth, to payment in full of all other Obligations; and

(lllllllll)            Seventh, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrowers or as
otherwise required by Law.

Subject to Section 2.04(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Credits pursuant to the foregoing clause Fifth
will be applied to satisfy drawings under such Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth in this Section 8.04. 

ARTICLE IX
ADMINISTRATIVE AGENT

SECTION 9.01. APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

(mmmmmmmmm)     Each Lending Party hereby irrevocably appoints Wells Fargo to
act on its behalf as Administrative Agent hereunder and under the other Loan
Documents, including to act in such representative capacity as secured party on
behalf and for the benefit of each such Lending Party under this Agreement and
the other Loan Documents, and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
IX (other than the first sentence of Section 9.12 which is also for the benefit
of the Loan Parties) are solely for the benefit of Administrative Agent and the
Lending Parties, and no Borrower nor any other Loan Party will have rights as a
third party beneficiary of any of such provisions.

(nnnnnnnnn)              The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lending Parties
(including in its capacity as a potential Bank Product Provider) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lending Party for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto (including to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article IX for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles IX and X as if set





109

--------------------------------------------------------------------------------

 

 

forth in full herein with respect thereto.

SECTION 9.02. RIGHTS AS A LENDER.

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” a  “L/C Issuer”  or a “Lender,”  such Person will have the same rights
and powers in such capacity(ies) as any other Person in such capacity(ies) and
may exercise the same as though it were not Administrative Agent. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or Affiliate of any Borrower as
if such Person were not Administrative Agent hereunder and without any duty to
account therefor to any other Lending Party.

SECTION 9.03. EXCULPATORY PROVISIONS.

Administrative Agent will not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

(ooooooooo)     No Fiduciary Duties.  Will not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

(ppppppppp)   No Obligations Regarding Certain Actions.  Will not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that Administrative Agent is required to exercise as directed in
writing by Required Lenders (or such other number or percentage of Lenders as
will be expressly provided for herein or in any other Loan Documents), Swing
Line Lender or a L/C Issuer, as applicable; provided that Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law;

(qqqqqqqqq)   Disclosure Obligations.  Will not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and will not
be liable for the failure to disclose, any information relating to any Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity; and

(rrrrrrrrr)       Limitation on Liability.  Will not be liable for any action
taken or not taken by it (i) with the consent or at the request of Required
Lenders (or such other number or percentage of Lenders as will be necessary, or
as Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Section 8.02 and Section 10.01), or (ii) in the
absence of its own gross negligence or willful misconduct. Administrative Agent
will be deemed not to have knowledge of any Default or Event of Default, unless
and until the Borrowers, a Loan Party, or a Lending Party provides written
notice to Administrative Agent describing such Default or Event of Default.
Administrative Agent will not be responsible for or have any duty to ascertain
or inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E, (E) any failure
to monitor or maintain any portion of the Collateral, or (F) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.





110

--------------------------------------------------------------------------------

 

 

SECTION 9.04. RELIANCE BY ADMINISTRATIVE AGENT.

Administrative Agent will be entitled to rely upon, and will not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and will not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Credit, that by its terms must be fulfilled to the satisfaction of a specified
Lending Party, Administrative Agent may presume that such condition is
satisfactory to such Lending Party, unless Administrative Agent will have
received notice to the contrary from such Lending Party prior to the making of
such Loan or the issuance of such Credit.  In this regard, for purposes of
determining compliance with the conditions set forth in Section 4.01, each
Lending Party that has executed this Agreement will be deemed to have consented
to, approved or accepted, or to be satisfied with, each document and matter
either sent, or made available, by Administrative Agent to such Lending Party
for consent, approval, acceptance or satisfaction, or required thereunder to be
to be consent to or approved by or acceptable or satisfactory to such Lending
Party, unless Administrative Agent will have received notice from such Lending
Party not less than two days prior to the Closing Date specifying such Lending
Party’s objection thereto and such objection will not have been withdrawn by
notice to Administrative Agent to such effect on or prior to the Closing Date.
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts it selects and will not be
liable for any action it takes or does not take in accordance with the advice of
any such counsel, accountants or experts.

SECTION 9.05. DELEGATION OF DUTIES.

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Administrative Agent will not be
responsible for the negligence or misconduct of any sub-agent or
attorney-in-fact that it selects with reasonable care.  The exculpatory
provisions of this Article IX will apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent and will apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein, as well as activities as Administrative Agent.

SECTION 9.06. RESIGNATION OF ADMINISTRATIVE AGENT.

Administrative Agent may at any time give notice of its resignation to Lending
Parties and the Borrowers. Upon receipt of any such notice of resignation,
Required Lenders will have the right, with, unless an Event of Default exists,
the consent of the Borrowers (which consent will not be unreasonably withheld),
to appoint a successor, which will be a bank, trust company or insurance company
organized (or in the case of a bank, having a branch registered) under the laws
of the United States or of any state thereof and having a combined capital and
surplus of at least $500,000,000. If no such successor will have been so
appointed by Required Lenders and will have accepted such appointment within
thirty days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lending
Parties, appoint a successor Administrative Agent meeting the qualifications set
forth in this Section 9.06;  provided that, if Administrative Agent will notify
Lending Parties and the Borrowers that no qualifying Person has accepted such
appointment, then such resignation will nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of any Lending Party under any of the Loan
Documents,





111

--------------------------------------------------------------------------------

 

 

the retiring Administrative Agent will continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent will instead be made by or to each Lending Party
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for in this Section 9.06.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor will
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent will be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in this Section 9.06).  The fees payable by the Borrowers to a
successor Administrative Agent will be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Section
10.04 will continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
9.06 will also constitute its resignation as Swing Line Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder (i)
such successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender; (ii) the retiring Swing
Line Lender will be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents; and (iii) the successor
Swing Line Lenders will purchase the outstanding Swing Line Loans of the
resigning Swing Lien Lender at par.

SECTION 9.07. NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

SECTION 9.08. NO OTHER DUTIES, ETC.

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Syndication Agent,”
“Documentation Agent,” “Co-Agent,” “Book Manager,” “Book Runner,” “Arranger,”
“Lead Arranger,” “Joint Lead Arranger” or “Joint Arranger,” if any, will have or
be deemed to have any right, power, obligation, liability, responsibility or
duty under this Agreement or the other Loan Documents, other than in such
Person’s capacity as (a) Administrative Agent or a Lending Party hereunder and
(b) an Indemnitee hereunder, and no such Person will have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on such Persons in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

SECTION 9.09. ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party,





112

--------------------------------------------------------------------------------

 

 

Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation will then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent will have made any
demand on the Borrowers) will be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid, and to file
such other documents as may be necessary or advisable in order to have the
claims of Lending Parties and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lending Parties
and Administrative Agent and their respective agents and counsel and all other
amounts due Lending Parties and Administrative Agent under Sections 2.04(h),
Section 2.10 and Section 10.04) allowed in such judicial proceeding, and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent will consent to
the making of such payments directly to Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 2.10 and Section
10.04.  Nothing contained herein will be deemed to authorize Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lending
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lending Party or to authorize
Administrative Agent to vote in respect of the claim of any Lending Party in any
such proceeding.

SECTION 9.10. GUARANTY MATTERS.

Each Lending Party and Bank Product Provider hereby (a) irrevocably authorizes
Administrative Agent to execute and deliver all documentation reasonably
requested to evidence the release of any Guarantor from its obligations under a
Guaranty if such Person ceases to be a Material Subsidiary, whether as a result
of a transaction permitted hereunder or otherwise by operation of the definition
of “Material Subsidiary” or is or becomes an Excluded Subsidiary, and (b)
irrevocably authorizes Administrative Agent to release any Lien on any
Collateral granted to or held by the Administrative Agent under any Credit
Document (i) upon termination of the Commitments and payment in full of all
Secured Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements with respect thereto reasonably satisfactory to
the Administrative Agent (to the extent the Administrative Agent is a party to
such arrangements) and the applicable L/C Issuers shall have been made), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Loan Documents, (iii) that is property of a Guarantor released from its
obligations under a Guaranty in accordance with the Loan Documents, or (iv)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders, (c) irrevocably authorizes Administrative Agent to subordinate
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 7.01(l) and (d) agrees that, upon request by Administrative Agent at
any time, it will confirm in writing Administrative Agent’s authority to execute
and deliver such documentation pursuant to this Section 9.10.

SECTION 9.11. LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT.

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, King & Spalding, LLP (“K&S”) only has represented and
only will represent Wells Fargo in its capacity as Administrative Agent and as a
Lending Party and





113

--------------------------------------------------------------------------------

 

 

Wells Fargo Securities, LLC in its capacity as the “left lead” Arranger.  Each
other Lending Party hereby acknowledges that K&S does not represent it in
connection with any such matters

SECTION 9.12. SECURED HEDGE AGREEMENTS AND SECURED CASH MANAGEMENT AGREEMENTS.

Notwithstanding anything to the contrary herein or in any other Loan Document,
no Bank Product Provider that obtains the benefits of Section 8.04 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Products unless the Administrative Agent has received
written notice of such Bank Product, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider.

SECTION 9.13. CREDIT BIDDING.

(a)Upon the instruction of the Required Lenders, the Administrative Agent, on
behalf of itself and the Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Administrative Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b)Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE X
GENERAL PROVISIONS

SECTION 10.01. AMENDMENTS, ETC.

No amendment or, subject to Section 8.02, waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom (including any cure of any Event of
Default), will be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and the
Borrowers or the applicable Loan Party, as the case may be, with receipt
acknowledged by Administrative Agent, and each such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent will:

(sssssssss)         waive any condition set forth in Section 4.02 or, in the
case of the initial Credit Extension, Section 4.01, without the written consent
of each Lender;

(ttttttttt)            extend or increase the Commitment of any Lender (or
reinstate any Commitment



114

--------------------------------------------------------------------------------

 

 

terminated pursuant to Section 8.03) without the written consent of such Lender;

(uuuuuuuuu)    postpone any date fixed by this Agreement or any other Loan
Document for any payment, of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment;

(vvvvvvvvv)      reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the second
proviso to this Section 10.01(d)) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder, without the written consent of
each Lender entitled to such amount; provided, however, that only the consent of
the Required Lenders will be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest or L/C Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(wwwwwwwww)  change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender, (ii) the definition of “Revolving Credit
Maturity Date” or “Revolving Credit Stated Maturity Date,” Eligible Assignee,”
“Participant,” “Defaulting Lender” or “Specified Lender” without the written
consent of each Lender, or (iii) the definition of “Alternative Currency” or
provision of Section 1.02(l) without the written consent of each Lender;

(xxxxxxxxx)      change (i) Section 2.07 to allow for non-pro rata application
of any reductions in the Aggregate Revolving Credit Commitments, (ii) Section
3.07 or (iii) Section 8.04 without the written consent of each Lender; or

(yyyyyyyyy)      release any Guarantor from its Guaranty without the written
consent of each Lender except as permitted by Section 10.15(a) or Section 9.10;

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by Wells Fargo and each other designated L/C Issuer that has
issued a Credit under this Agreement in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Credit issued or to be issued by it; (ii) no amendment,
waiver or consent will, unless in writing and signed by Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent will,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above, affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender will have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (2) the amount of principal and
accrued fees and interest owing to the Defaulting Lender may not be reduced
without the consent of such Lender, and (3) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders will require the consent of such Defaulting Lender.





115

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.01, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the
Administrative Agent and the Loan Parties in accordance with Section 2.15 to (a)
add one or more Incremental Term Loan facilities to this Agreement and to permit
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Credit Loans and the
accrued interest and fees in respect thereof and (b) include appropriately the
Lenders holding such Incremental Term Loans in any determination of the Required
Lenders and Lenders.

SECTION 10.02. NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

(zzzzzzzzz)       Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(b) or in the penultimate paragraph of Section 6.02),
all notices and other communications provided for herein will be in writing and
will be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telefacsimile transmission or sent by approved
electronic communication in accordance with Section 10.02(b), and all notices
and other communications expressly permitted to be given by telephone will be
made to the applicable telephone number, as follows:

(i)         if to the Borrowers, any Guarantor, Administrative Agent, any L/C
Issuer or Swing Line Lender, to the address, telefacsimile number, e-mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii)        if to any Lender, to the address, telefacsimile number, e-mail
address or telephone number specified in its Administrative Detail Form
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication will be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, will be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) will be effective as provided in such
subsection (b).

(aaaaaaaaaa)   Electronic Communications.

(i)         Each Lending Party agrees that notices and other communications to
it hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent (which include those set forth in the
penultimate paragraph of Section 6.02); provided that the foregoing will not
apply to notices to any Lending Party pursuant to Article II if such Lending
Party has notified Administrative Agent that it is incapable of receiving
notices under Article II by electronic communication.  In furtherance of the
foregoing, each Lending Party hereby agrees to notify Administrative Agent in
writing, on or before the date such Lending Party becomes a party to this
Agreement, of such Lending Party’s e-mail address to which a notice may be sent
(and from time to time thereafter to ensure that Administrative Agent has on
record an effective e-mail address for such Lending Party).  Each of
Administrative Agent and each Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by means of electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.





116

--------------------------------------------------------------------------------

 

 

(ii)        Subject to the penultimate paragraph of Section 6.02, unless
Administrative Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address will be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient; and (B) notices or communications posted to
an Internet or intranet website will be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

(iii)       Each Borrower hereby acknowledges that (A) Administrative Agent may
make available to Lending Parties Specified Materials by posting some or all of
the Specified Materials on an Electronic Platform, (B) the distribution of
materials and information through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with any such
distribution, (C) the Electronic Platform is provided and used on an “AS IS,”
“AS AVAILABLE” basis and (D) neither Administrative Agent nor any of its
Affiliates warrants the accuracy, completeness, timeliness, sufficiency or
sequencing of the Specified Materials posted on the Electronic
Platform.  ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND ITS AFFILIATES,
EXPRESSLY AND SPECIFICALLY DISCLAIMS, WITH RESPECT TO THE ELECTRONIC PLATFORM,
DELAYS IN POSTING OR DELIVERY, OR PROBLEMS ACCESSING THE SPECIFIED MATERIALS
POSTED ON THE ELECTRONIC PLATFORM, AND ANY LIABILITY FOR ANY LOSSES, COSTS,
EXPENSES OR LIABILITIES THAT MAY BE SUFFERED OR INCURRED IN CONNECTION WITH THE
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSES,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION
WITH THE ELECTRONIC PLATFORM.

(iv)       Each Lending Party hereby agrees that notice to it in accordance with
Section 10.02(b)(ii)(B) specifying that any Specified Materials have been posted
to the Electronic Platform will, for purposes of this Agreement, constitute
effective delivery to such Lending Party of such Specified Materials.

(v)        Each Borrower hereby acknowledges that (A) Administrative Agent will
make available to the Lending Parties Specified Materials provided by or on
behalf of the Borrowers and the other Loan Parties hereunder by posting the
Specified Materials on an Electronic Platform and (B) certain of the Lending
Parties (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or the other Loan
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Specified Materials that may be distributed to the Public Lenders and that (1)
all such Specified Materials will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (2) by marking Borrower Materials “PUBLIC,” each
Borrower (on behalf of itself, the other Loan Parties and its other Affiliates)
will be deemed to have authorized Administrative Agent and the Lending Parties
to treat such Specified Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to each
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Specified Materials
constitute confidential information, they will treated as set forth in Section
10.07); (3) all Specified Materials marked “PUBLIC” are permitted to be made
available through a portion of the





117

--------------------------------------------------------------------------------

 

 

Electronic Platform designated “Public Investor;” and (4) Administrative Agent
will be entitled to treat any Specified Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Electronic Platform not
designated “Public Investor.”

(vi)       Each Lending Party (A) acknowledges that the Specified Materials,
including information furnished to it by any Loan Party or Administrative Agent
pursuant to, or in the course of administering, the Loan Documents, may include
material, non-public information concerning the Borrowers and the other Loan
Parties and their respective Affiliates or their respective securities and
businesses and (B) confirms that (1) it has developed compliance procedures
regarding the use of material, non-public information and (2) it will handle
such material, non-public information in accordance with such procedures and
applicable Laws, including Federal and state securities laws.

(bbbbbbbbbb)  Change of Address, Etc.  The Borrowers, Administrative Agent,
Swing Line Lender and any L/C Issuer may change their respective address(es),
telefacsimile number(s), telephone number(s) or e-mail address(es) for notices
and other communications hereunder by notice to the other parties hereto. Each
Lender may change its address(es), telefacsimile number(s), telephone number(s)
or e-mail address(es) for notices and other communications hereunder by notice
to the Borrowers, Administrative Agent, Swing Line Lender and each L/C Issuer.

(cccccccccc)     Reliance by Administrative Agent and Lending Parties.
 Administrative Agent and Lending Parties will be entitled to rely and act upon
any notices (including telephonic or electronically delivered Requests for
Credit Extension) purportedly given by or on behalf of the Borrowers even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers will indemnify Administrative Agent and each Lending
Party and their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03. NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT.

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder will operate as a waiver thereof and no single or partial exercise of
any right, remedy, power or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents (including any rights and remedies of any Lending Party or
Bank Product Provider under Section 10.15 and Section 10.16) against the
Borrowers or any other Loan Party will be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement will be instituted
and maintained exclusively by, Administrative Agent in accordance with Section
8.03 for the benefit of all the LendingSecured Parties; provided, however, that
the foregoing will not prohibit (a) Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any



118

--------------------------------------------------------------------------------

 

 

LendingSecured Party from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Bankruptcy Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders will have the rights otherwise
ascribed to Administrative Agent pursuant to Section 8.03 and (ii) in addition
to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
and subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

SECTION 10.04. EXPENSES; INDEMNITY; DAMAGE WAIVER.

(dddddddddd)   Costs and Expenses.  The Borrowers will pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of, or consents with respect to, the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby will be consummated); (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Credit or any demand for payment thereunder; and
(iii) all out-of-pocket expenses incurred by Administrative Agent or any Lending
Party (including the fees, charges and disbursements of (x) a single counsel for
Administrative Agent and (y) a single counsel for the Lending Parties), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04 or (B) in connection with the Loans made or Credits issued
hereunder, including all such out-of-pocket expenses incurred during any workout
or restructuring (or negotiations in connection with the foregoing) in respect
of such Loans or Credits.

(eeeeeeeeee)       Indemnification by the Borrowers.  Each Borrower will jointly
and severally indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs and
related expenses (including the reasonable fees, charges, settlement costs and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party or any of their respective Affiliates arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any document contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or Credit or the use or proposed use of the
proceeds therefrom (including any refusal by L/C Issuer to honor a demand for
payment under a Credit if the documents presented in connection with such demand
do not strictly comply with the terms of such Credit); (iii) any Environmental
Claim or Environmental Liability; or (iv) any actual or prospective claim,
investigation, litigation or other proceeding (including any administrative
proceeding or any arbitration or other alternative dispute resolution
proceeding) relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of their respective Affiliates, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity will not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(ffffffffff)           Reimbursement by Lenders.  If and to the extent the
Borrowers for any reason fails to pay when due any amount that they are required
to pay under Section 10.04(a) or Section 10.04(b) 





119

--------------------------------------------------------------------------------

 

 

to Administrative Agent (or any sub-agent thereof), Swing Line Lender, any L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), Swing Line
Lender, each L/C Issuer or such Related Party, as the case may be, such Lender’s
pro rata share (based on its Percentage Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any such sub-agent), Swing Line
Lender, any L/C Issuer or any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent), Swing Line Lender or L/C Issuer in
connection with such capacity.  The obligations of Lenders under this subsection
(c) are subject to the provisions of Section 2.13(d).

(gggggggggg)     Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each Loan Party and each member of the Credit Group
agrees that it will not assert, and hereby waives, any claim against any
Indemnitee (in the case of such waiver by the Loan Parties) and any Loan Party
or Related Party thereof (in the case of such waiver by the members of the
Credit Group), on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any document contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Credit or the use of the proceeds thereof.  No Indemnitee
referred to in Section 10.04(b) will be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
liability is determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.

(hhhhhhhhhh)   Payments.  All amounts due under this Section 10.04 will be
payable not later than three Business Days after demand therefor.

(iiiiiiiiii)              Survival.  The agreements in this Section 10.04 will
survive the resignation of Administrative Agent, Swing Line Lender and any L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations and the termination of this Agreement.

SECTION 10.05. MARSHALLING; PAYMENTS SET ASIDE.

Neither Administrative Agent nor any Lending Party will be under any obligation
to marshal any asset in favor of the Borrowers or any other Person or against or
in payment of any or all of the Obligations.  To the extent that any payment by
or on behalf of the Borrowers is made to Administrative Agent or any Lending
Party, or Administrative Agent or any Lending Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or any Lending Party in such Person’s discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lending Party severally agrees to pay
to Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by Administrative Agent plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.  The obligations of each Lending
Party under clause (b) of the preceding sentence will survive the payment in
full of the Obligations and the termination of this Agreement.





120

--------------------------------------------------------------------------------

 

 

SECTION 10.06. SUCCESSORS AND ASSIGNS.

(jjjjjjjjjj)           Successors and Assigns Generally.  The provisions of this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lending Party, and neither Swing Line Lender nor
any Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto will be null and void).
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
10.06(e) and, to the extent expressly contemplated hereby, the Related Parties
of each of Administrative Agent and each Lending Party) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(kkkkkkkkkk)  Assignments by Swing Line Lender or any Lender.  Swing Line Lender
or any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans, as
applicable) at the time owing to it); provided that:

(i)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment(s) and Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment(s) (which for this purpose includes Loans outstanding
thereunder) or, if any Commitment is not then in effect, the Outstanding Amount
of the Loans of the assigning Swing Line Lender or Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if a “trade date” is
specified in the Assignment and Assumption, as of such trade date, will not be
less than $10,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, each Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii)         each partial assignment will be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) will not apply to rights in respect of Swing Line Loans;

(iii)        any assignment of a Commitment must be approved by Administrative
Agent, the applicable designated L/C Issuer of any Letter of Credit then
outstanding and Swing Line Lender, unless the Person that is the proposed
assignee is itself a Lender, an Affiliate of a Lender or an Approved Fund
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);

(iv)        so long as an Event of Default does not then exist, any assignment
(other than an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund) will require the prior written consent of the Administrative
Borrower, on behalf of the Borrowers (which will not be unreasonably withheld),
provided that the Administrative Borrower will be deemed to have consented to
any such assignment unless it will object thereto by written notice to
Administrative Agent within five Business Days after having received notice
thereof; and





121

--------------------------------------------------------------------------------

 

 

(v)         no such assignment will be made (A) to any Borrower, Guarantor or
any of their respective Affiliates or Subsidiaries, (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (v), (C)
to a natural person, or (D) any Person who is a beneficial owner of Subordinated
Debt of the Loan Parties or any of such Person’s Affiliates.

The parties to each assignment will execute and deliver to Administrative Agent
an Assignment and Assumption, a processing and recordation fee of $3,500;
provided that Administrative Agent hereby waives such processing and recordation
fee in connection with any assignment effected pursuant to Section 3.07(a).  In
addition, the Eligible Assignee, if it is not then a Lender, will deliver to
Administrative Agent an Administrative Detail Form.  Subject to acceptance and
recording thereof by Administrative Agent pursuant to subsection (c) of this
Section 10.06, from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder will be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of Swing Line Lender or a Lender, as
applicable, under this Agreement, and the assigning Swing Line Lender or Lender,
as applicable, thereunder will, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lending Party’ rights and obligations under this Agreement, such Lending Party
will cease to be a party hereto) but will continue to be entitled to the
benefits of Section 3.01,  Section 3.04,  Section 3.05 and Section 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) will execute and
deliver Notes to the assignee Lending Party.  Any assignment or transfer by
Swing Line Lender or a Lender of rights or obligations under this Agreement that
does not comply with this Section 10.06(b) will be null and void.

(llllllllll)             Register.  Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), will maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a Register.  The entries in the
Register will be conclusive absent manifest error, and the Borrowers,
Administrative Agent and Lending Parties may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, Administrative Agent will maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register will be available for inspection by each of the
Borrowers, Swing Line Lender and each L/C Issuer, at any reasonable time and
from time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
or any waiver of any provision thereunder is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
Administrative Agent a copy of the Register.

(mmmmmmmmmm)  Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment will make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (i) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (ii) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Credits
and Swing Line Loans in accordance with its Percentage Share.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations





122

--------------------------------------------------------------------------------

 

 

of any Defaulting Lender hereunder will become effective under applicable Law
without compliance with the provisions of this paragraph, then the assignee of
such interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(nnnnnnnnnn)  Participations.  Swing Line Lender or any Lender may at any time,
without the consent of, or notice to, the Borrowers or Administrative Agent,
sell participations to any Participant in all or a portion of such Person’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment(s) and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swing Line Loans) owing to it); provided that (i) any
sale of a participation to a proposed Participant that would not otherwise
qualify as an Eligible Assignee or that is a Defaulting Lender must be approved
by Administrative Agent, (ii) such Person’s obligations under this Agreement
will remain unchanged, (iii) such Person will remain solely responsible to the
other parties hereto for the performance of such obligations and (iv) the
Borrowers, Administrative Agent and Lending Parties will continue to deal solely
and directly with such Person in connection with such Person’s rights and
obligations under this Agreement.  Any document pursuant to which Swing Line
Lender or a Lender sells such a participation will provide that such Person will
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such document may provide
that such Person will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(f), the
Borrowers agree that each Participant will be entitled to the benefits of
Section 3.01,  Section 3.04 and Section 3.05 to the same extent as if it were a
Lending Party hereunder and had acquired its interest by assignment pursuant to
Section 10.06(b).  To the extent permitted by law, each Participant also will be
entitled to the benefits of Section 10.08 as though it were a Lending Party, as
long as such Participant agrees to be subject to Section 2.14 as though it were
a Lending Party.

(oooooooooo)    Limitations upon Participant Rights.  A Participant will not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender will not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(pppppppppp)  Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment will release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(qqqqqqqqqq)  Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
will be deemed to include electronic signatures or the keeping of records in
electronic form, each of which will be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(rrrrrrrrrr)      Resignation as L/C Issuer or Swing Line Lender.
 Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitments and Loans pursuant





123

--------------------------------------------------------------------------------

 

 

to subsection (b) of this Section 10.06, Wells Fargo may do either or both of
the following: (i) upon thirty days’ notice to the Borrowers and all Lenders,
resign as L/C Issuer or (ii) upon thirty days’ notice to the Borrowers, resign
as Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers will be entitled to appoint from among Lenders
a successor L/C Issuer or Swing Line Lender (subject to such Lender’s consent to
such appointment, at its sole discretion); provided that no failure by the
Borrowers to appoint any such successor will affect the resignation of Wells
Fargo as a L/C Issuer or Swing Line Lender, as the case may be. If Wells Fargo
resigns as a L/C Issuer, it will retain all the rights and obligations of a L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as a L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Lenders to make Revolving Credit
Loans that are Base Rate Revolving Credit Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)).  If Wells Fargo resigns as
Swing Line Lender, it will retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require Lenders
to make Revolving Credit Loans that are Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c).

SECTION 10.07. TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

Each Lender will make no disclosure of confidential information furnished to it
by the Borrowers or any of their Subsidiaries, and identified as such, unless
such information has become public, except: (a) in connection with operations
under or the enforcement of this Agreement or any other Loan Document, to
Persons who have a reasonable need to be furnished such confidential information
and who agree to comply with the restrictions contained in this Section 10.07
with respect to such information and to the extent such disclosure does not
violate any applicable Laws; (b) pursuant to any statutory or regulatory
requirement or any court order, subpoena or other legal process; (c) to any
parent or corporate Affiliate of such Lender or to any Participant, proposed
Participant or proposed Assignee; provided, however, that any such Person agrees
to comply with the restrictions set forth in this Section 10.07 with respect to
such information and to the extent such disclosure does not violate any
applicable Laws; (d) to its independent counsel, auditors and other professional
advisors with an instruction to such Person to keep such information
confidential; (e) subject to an agreement containing provisions substantially
similar to those of this Section 10.07, to any direct or indirect counterparty
in any swap agreement or hedging arrangement (or to such contractual
counterparty’ s professional advisors) relating to the Loan Parties and their
obligations; (f) with respect to confidential information related to the tax
treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Lender relating to such tax treatment and
tax structure; provided, however, that such disclosure may not be made to the
extent required to be kept confidential to comply with any applicable federal or
state securities laws; or (g) with the prior written consent of the Parent, to
any other Person.

Each Loan Party hereby agrees that Administrative Agent, any Lender or any
Affiliate thereof may (a) disclose a general description of transactions arising
under the Loan Documents for advertising, marketing or other similar purposes,
and (b) use any Loan Party’s name, logo or other indicia germane to such party
in connection with such advertising, marketing or other similar purposes.

SECTION 10.08. RIGHT OF SETOFF.

If an Event of Default will have occurred and be continuing, each Lending Party
and its respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lending Party to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
Obligations to such Lending Party or such Affiliate, irrespective of whether or



124

--------------------------------------------------------------------------------

 

 

not such Lending Party will have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be unmatured or are owed to a branch or office of such Lending Party
different from the branch or office holding such deposit or obligated on such
obligations; provided, that in the event that any Defaulting Lender will
exercise any such right of setoff, (a) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 3.07 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lending Parties, and (b) the Defaulting
Lender will provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lending Party and its
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lending Party or its Affiliates may
have.  Each Lending Party agrees to notify the Borrowers and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice will not affect the validity of such setoff and application.

SECTION 10.09. INTEREST RATE LIMITATION.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents will not exceed the
maximum rate of non-usurious interest permitted by applicable Law. If
Administrative Agent or any Lender will receive interest in an amount that
exceeds the maximum rate of non-usurious interest permitted by applicable Law,
the excess interest will be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers or the Guarantors, as
applicable.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the maximum rate of
non-usurious interest permitted by applicable Law, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.10. COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement will
become effective when it will have been executed and delivered by Administrative
Agent and when Administrative Agent will have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith will survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lending Party, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and will continue in full force and effect as long as any Loan or any
other Obligation (other than





125

--------------------------------------------------------------------------------

 

 

unasserted contingent indemnification obligations) hereunder will remain unpaid
or unsatisfied or any Credit will remain outstanding.

SECTION 10.12. SEVERABILITY.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents will
not be affected or impaired thereby and (b) the parties will endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction will not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders will be limited by Bankruptcy Laws, as determined in good faith by
Administrative Agent, L/C Issuer or Swing Line Lender, as applicable, then such
provisions will be deemed to be in effect only to the extent not so limited.

SECTION 10.13. LENDER-CREDITOR RELATIONSHIP.

The relationship between the Lending Parties and Administrative Agent, on the
one hand, and the Borrowers and the other Loan Parties, on the other, is solely
that of creditor and debtor. Neither any Lending Party nor Administrative Agent
has (or will be deemed to have) any fiduciary relationship or duty to the
Borrowers or any other Loan Party arising out of or in connection with, and
there is no agency or joint venture relationship between the Lending Parties and
Administrative Agent, on the one hand, and the Borrowers and the other Loan
Parties, on the other, by virtue of this Agreement or any other Loan Document or
any of the Transactions contemplated herein or therein.

SECTION 10.14. USA PATRIOT ACT NOTICE.

Each Lending Party that is subject to the PATRIOT Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notifies the
Borrowers that, pursuant to the requirements of the PATRIOT Act, they are each
required to obtain, verify and record information that identifies the Borrowers
and each other Loan Party, which information includes the name and address of
the Borrowers and each other Loan Party and other information that will allow
such Lending Party or Administrative Agent, as applicable, to identify the
Borrowers and each other Loan Party in accordance with the PATRIOT Act.

SECTION 10.15. GUARANTY BY SUBSIDIARIES.

(ssssssssss)        Guaranty.  Each Domestic Subsidiary of the Borrowers that is
a Material Subsidiary party hereto (each, a “Subsidiary Guarantor”) jointly and
severally, unconditionally and irrevocably guarantees to Administrative Agent
and, Lending Parties and the Bank Product Providers the full and prompt payment
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the Obligations and all
Bank Product Debt (the “Guaranteed Obligations”);  provided, however, that no
Excluded Subsidiary shall become a Subsidiary Guarantor unless Administrative
Agent and the Borrowers expressly agree in advance in writing and no Subsidiary
that is a Borrower shall be a Subsidiary Guarantor.  The Guaranteed Obligations
include interest that, but for a proceeding under any Bankruptcy Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against the Borrowers for such interest in any such proceeding. Notwithstanding
the foregoing, (i) if (A) any Subsidiary Guarantor that has been a Material
Subsidiary ceases to be a Material Subsidiary for a period of twelve consecutive
months, and if(B) no Event





126

--------------------------------------------------------------------------------

 

 

of Default has occurred and is continuing as of the end of such twelve
consecutive month period, thenor (ii) if any Subsidiary Guarantor is or becomes
an Excluded Subsidiary, then in either case under the preceding clauses (i) and
(ii), upon the Administrative Borrower’s written notification to Administrative
Agent of the satisfaction of the conditions necessary to release such Subsidiary
Guarantor, such Subsidiary Guarantor will be released as a Subsidiary Guarantor
hereunder upon Administrative Agent’s subsequent written acknowledgement of such
release (such acknowledgement not to be unreasonably withheld).

(tttttttttt)          Separate Obligation.  Each Subsidiary Guarantor
acknowledges and agrees that (i) the Guaranteed Obligations are separate and
distinct from any Indebtedness arising under or in connection with any other
document, including under any provision of this Agreement other than this
Section 10.15,10.15 or any Bank Product, executed at any time by such Subsidiary
Guarantor in favor of Administrative Agent or, any Lending Party or any Bank
Product Provider; and (ii) such Subsidiary Guarantor will pay and perform all of
the Guaranteed Obligations as required under this Section 10.15, and
Administrative Agent and, Lending Parties and Bank Product Providers may enforce
any and all of their respective rights and remedies hereunder, without regard to
any other document, including any provision of this Agreement other than this
Section 10.15,10.15 and Section 10.03, at any time executed by such Subsidiary
Guarantor in favor of Administrative Agent or, any Lending Party or any Bank
Product Provider, irrespective of whether any such other document, or any
provision thereof or hereof, will for any reason become unenforceable or any of
the Indebtedness thereunder will have been discharged, whether by performance,
avoidance or otherwise. Each Subsidiary Guarantor acknowledges that, in
providing benefits to the Borrowers, Administrative Agent and, Lending Parties
and Bank Product Providers are relying upon the enforceability of this Section
10.15 and the Guaranteed Obligations as separate and distinct Indebtedness of
each such Subsidiary Guarantor, and each Subsidiary Guarantor agrees that
Administrative Agent and, the Lending Parties and the Bank Product Providers
would be denied the full benefit of their bargain if at any time this Section
10.15 or the Guaranteed Obligations were treated any differently.  The fact that
the Guaranty is set forth in this Agreement rather than in a separate guaranty
document is for the convenience of the Borrowers and each Subsidiary Guarantor
and will in no way impair or adversely affect the rights or benefits of
Administrative Agent and, the Lending Parties and the Bank Product Providers
under this Section 10.15.  Each Subsidiary Guarantor agrees to execute and
deliver a separate document, immediately upon request at any time of
Administrative Agent or, any Lending Party or any Bank Product Provider,
evidencing each such Subsidiary Guarantor’s obligations under this Section
10.15.  Upon the occurrence of any Event of Default, a separate action or
actions may be brought against each such Subsidiary Guarantor, whether or not
any Borrower or any other Subsidiary Guarantor or any other Person is joined
therein or a separate action or actions are brought against any such Borrower or
any such other Subsidiary Guarantor or any such other Person.

(uuuuuuuuuu) Insolvency Laws; Right of Contribution.

(i)         As used in this Section 10.15(c): (a) the term “Guarantor Applicable
Insolvency Laws” means the Laws of any Governmental Authority relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including 11 U. S. C. §547, §548, §550 and other “avoidance” provisions of
Title 11 of the Bankruptcy Code) as applicable in any proceeding in which the
validity or enforceability of this Agreement or any other Loan Document against
any Subsidiary Guarantor, or any Guarantor Specified Lien is in issue; and (b)
“Guarantor Specified Lien” means any Lien from time to time granted by any
Subsidiary Guarantor





127

--------------------------------------------------------------------------------

 

 

securing the Guaranty Obligations. Notwithstanding any provision of this
Agreement to the contrary, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Subsidiary Guarantor, this
Agreement or any other Loan Document or any Guarantor Specified Lien would, but
for the operation of this Section 10.15(c), be subject to avoidance and/or
recovery or be unenforceable by reason of Guarantor Applicable Insolvency Laws,
this Agreement, such other Loan Document and each such Guarantor Specified Lien
will be valid and enforceable against such Guarantor, only to the maximum extent
that would not cause this Agreement, such other Loan Document or such Guarantor
Specified Lien to be subject to avoidance, recovery or unenforceability. To the
extent that any payment to, or realization by, Administrative Agent or any
Lending Party on the Guaranty Obligations exceeds the limitations of this
Section 10.15(c) and is otherwise subject to avoidance and recovery in any such
proceeding, the amount subject to avoidance will in all events be limited to the
amount by which such actual payment or realization exceeds such limitation, and
this Agreement as limited will in all events remain in full force and effect and
be fully enforceable against such Guarantor.  This Section 10.15(c) is intended
solely to reserve the rights of Administrative Agent and, the Lending Parties
and the Bank Product Providers hereunder against each Guarantor, in such
proceeding to the maximum extent permitted by Guarantor Applicable Insolvency
Laws and neither any Borrower, nor any Guarantor or any other guarantor of the
Obligations nor any other Person will have any right, claim or defense under
this Section 10.15(c) that would not otherwise be available under Guarantor
Applicable Insolvency Laws in such proceeding.

(ii)        Each Subsidiary Guarantor hereby agrees that, to the extent that any
Subsidiary Guarantor will have paid an amount hereunder to or on behalf of
Administrative Agent and, the Lending Parties and the Bank Product Providers
that is greater than the net value of the benefits received, directly or
indirectly, by such paying Guarantor as a result of the Credit Extensions and
other credit accommodations extended hereunder or under any Bank Product, such
paying Guarantor will be entitled to contribution from any Guarantor that has
not paid its proportionate share, based on benefits received as a result of the
making and issuance of the Credit Extensions or Bank Product. Any amount payable
as a contribution under this Section 10.15(c) will be determined as of the date
on which the related payment or distribution is made by the Guarantor seeking
contribution and each Guarantor acknowledges that the right to contribution
hereunder will constitute an asset of such Guarantor to which such contribution
is owed.  Notwithstanding the foregoing, the provisions of this Section 10.15(c)
will in no respect limit the obligations and liabilities of any Guarantor to
Administrative Agent and the Lending Parties hereunder or under any other Loan
Document, and each Guarantor will remain jointly and severally liable for the
full payment and performance of the Guaranty Obligations.

(vvvvvvvvvv)   Liability of Subsidiary Guarantors.  The liability of each
Subsidiary Guarantor under this Section 10.15 will be irrevocable, absolute,
independent and unconditional, and will not be affected by any circumstance that
might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:

(i)         such Subsidiary Guarantor’s liability hereunder will be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and will
not be contingent upon Administrative Agent’s or, any Lending Party’s or any
Bank Product Provider’s exercise or enforcement of any remedy it may have
against any Borrower or any other Person, or against any collateral or other
security for any Guaranteed Obligations;

(ii)         this Guaranty is a guaranty of payment when due and not merely of
collectibility;

(iii)        Administrative Agent and, Lending Parties and Bank Product
Providers may enforce this Section 10.15 upon the occurrence of an Event of
Default notwithstanding the existence of any





128

--------------------------------------------------------------------------------

 

 

dispute among Administrative Agent and, Lending Parties or Bank Product
Providers, on the one hand, and the Borrowers or any other Person, on the other
hand, with respect to the existence of such Event of Default;

(iv)       such Subsidiary Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations will in no way limit, affect, modify or abridge such
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

(v)        such Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations will remain in full force and effect without regard to, and will not
be impaired or affected by, nor will such Subsidiary Guarantor be exonerated or
discharged by, any of the following events:

(A)       any proceeding under any Bankruptcy Law;

(B)       any limitation, discharge, or cessation of the liability of the
Borrowers or any other Person for any Guaranteed Obligations due to any
applicable Law, or any invalidity or unenforceability in whole or in part of any
of the Guaranteed Obligations or the Loan Documents;

(C)       any merger, acquisition, consolidation or change in structure of the
Borrowers or any other Guarantor or Person, or any sale, lease, transfer or
other disposition of any or all of the assets or shares of the Borrowers or any
other Guarantor or Person;

(D)       any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.15) or the other Loan Documents;

(E)       any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Borrower, any such Subsidiary Guarantor, any other
Guarantor or any other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

(F)       Administrative Agent’s or, any Lending Party’s or any Bank Product
Provider’s amendment, modification, renewal, extension, cancellation or
surrender of any Loan Document or any Guaranteed Obligations;

(G)       Administrative Agent’s or, any Lending Party’s or any Bank Product
Provider’s exercise or non-exercise of any power, right or remedy with respect
to any Guaranteed Obligations or any collateral;

(H)       Administrative Agent’s or, any Lending Party’s or any Bank Product
Provider’s vote, claim, distribution, election, acceptance, action or inaction
in any proceeding under any Bankruptcy Law; or

(I)       any other guaranty, whether by such Subsidiary Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Borrowers to Administrative
Agent or, any Lending Party or any Bank Product Provider.

(wwwwwwwwww)Consents of Subsidiary Guarantors.  Each Subsidiary Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from any such Subsidiary Guarantor:





129

--------------------------------------------------------------------------------

 

 

(i)          the principal amount of the Guaranteed Obligations may be increased
or decreased and additional indebtedness or obligations of the Borrowers under
the Loan Documents or any Bank Product may be incurred and the time, manner,
place or terms of any payment under any Loan Document or any Bank Product may be
extended or changed, by one or more amendments, modifications, renewals or
extensions of any Loan Document, any Bank Product or otherwise;

(ii)         the time for the Borrowers’ (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document or any Bank Product may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Administrative Agent and, Lending Parties or Bank Product Providers (as
applicable under the relevant Loan Documents or Bank Product) may deem proper;

(iii)        Administrative Agent and, Lending Parties and Bank Product
Providers may request and accept other guaranties and may take and hold security
as collateral for the Guaranteed Obligations, and may, from time to time, in
whole or in part, exchange, sell, surrender, release, subordinate, modify,
waive, rescind, compromise or extend such other guaranties or security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof; and

(iv)        Administrative Agent or, Lending Parties or Bank Products may
exercise, or waive or otherwise refrain from exercising, any other right,
remedy, power or privilege even if the exercise thereof affects or eliminates
any right of subrogation or any other right of such Subsidiary Guarantor against
the Borrowers.

(xxxxxxxxxx)    Guarantors’ Waivers.  Each Subsidiary Guarantor hereby waives
and agrees not to assert:

(i)          any right to require Administrative Agent or, any Lending Party or
any Bank Product Provider to proceed against any Borrower, any other Guarantor
or any other Person, or to pursue any other right, remedy, power or privilege of
Administrative Agent or, any Lending Party or any Bank Product Provider
whatsoever;

(ii)         the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations (and in this
regard that the performance of any act or any payment which tolls any statute of
limitations applicable to Secured Obligations under any of the Loan Documents or
any Bank Product will similarly operate to toll the statute of limitations
applicable to each such Subsidiary Guarantor’s liability hereunder);

(iii)        any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Subsidiary Guarantor or any
other Person (other than payment in full of the Guaranteed Obligations);

(iv)        any defense based upon Administrative Agent’s or, any Lending
Party’s or any Bank Product Provider’s errors or omissions in the administration
of the Guaranteed Obligations;

(v)         any rights to set-offs and counterclaims;

(vi)        without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability





130

--------------------------------------------------------------------------------

 

 

of or exonerating guarantors or sureties, or that may conflict with the terms of
this Section 10.15; and

(vii)       any and all notice of the acceptance of this Guaranty, and any and
all notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Administrative Agent and, the Lending
Parties and the Bank Product Providers upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations will
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Each Subsidiary Guarantor waives
promptness, diligence, presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon any Borrower,
any Guarantor or any other Person with respect to the Guaranteed Obligations.

(yyyyyyyyyy)    Stay of Acceleration.  If acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against the Borrowers under any Bankruptcy Law, or otherwise, all such amounts
will nonetheless be jointly and severally payable by each Guarantor immediately
upon demand by Administrative Agent.

(zzzzzzzzzz)      Financial Condition of the Borrowers.  No Subsidiary Guarantor
will have any right to require Administrative Agent or any Lending Party to
obtain or disclose any information with respect to (i) the financial condition
or character of the Borrowers or the ability of the Borrowers to pay and perform
the Guaranteed Obligations, (ii) the Guaranteed Obligations; (iii) any
collateral or other security for any or all of the Guaranteed Obligations; (iv)
the existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations, (v) any action or inaction on the part of Administrative
Agent or, any Lending Party or any Bank Product Provider or any other Person or
(vi) any other matter, fact or occurrence whatsoever. Each Subsidiary Guarantor
hereby acknowledges that it has undertaken its own independent investigation of
the financial condition of the Borrowers and all other matters pertaining to
this Guaranty set forth in this Section 10.15 and further acknowledges that it
is not relying in any manner upon any representation or statement of
Administrative Agent or, any Lending Party or any Bank Product Provider with
respect thereto.

(aaaaaaaaaaa)  Subrogation.  Until the Guaranteed Obligations (other than
unasserted contingent indemnification obligations) will be satisfied in full and
the Aggregate Commitments will be terminated, no Subsidiary Guarantor will
directly or indirectly exercise (i) any rights that it may acquire by way of
subrogation under this Section 10.15, by any payment hereunder or otherwise,
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 10.15 or (iii) any other right
that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Administrative Agent or any Lending Party as against any Borrower or other
Guarantors or any other Person, whether in connection with this Section 10.15,
any of the other Loan Documents, any Bank Products or otherwise.

(bbbbbbbbbbb)  Subordination.  All payments on account of all indebtedness,
liabilities and other obligations of any Borrower to any Subsidiary Guarantor or
to any other Subsidiary Guarantor, whether now existing or hereafter arising,
and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “Guarantor Subordinated
Indebtedness”) will be subject, subordinate and junior in right of payment and
exercise of remedies, to the extent and in the manner set forth herein, to the
prior payment in full in cash of the Guaranteed Obligations.  Subject to Section
7.06, as long as any of the Guaranteed Obligations (other than unasserted
contingent indemnification obligations) will remain outstanding and unpaid, each
Subsidiary Guarantor will not accept or receive any payment or distribution by
or on behalf of any Borrower or any other Subsidiary Guarantor, directly or
indirectly, or assets of any Borrower or any other Subsidiary Guarantor, of any
kind or character, whether in cash, property or securities, including on account
of the purchase, redemption or other





131

--------------------------------------------------------------------------------

 

 

acquisition of Guarantor Subordinated Indebtedness, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Guarantor Subordinated
Indebtedness (“Guarantor Subordinated Indebtedness Payments”), except that, so
long as an Event of Default does not then exist, each Subsidiary Guarantor will
be entitled to accept and receive payments on its Guarantor Subordinated
Indebtedness in accordance with past business practices of such Subsidiary
Guarantor and such Borrower (or any other applicable Guarantor) and not in
contravention of any Law or the terms of the Loan Documents.

If any Guarantor Subordinated Indebtedness Payments will be received in
contravention of this Section 10.15, such Guarantor Subordinated Indebtedness
Payments will be held in trust for the benefit of Administrative Agent and
Lending Parties and will be paid over or delivered to Administrative Agent for
application to the payment in full of all Guaranteed Obligations remaining
unpaid to the extent necessary to give effect to this Section 10.15 after giving
effect to any concurrent payments or distributions to Administrative Agent and
Lending Parties in respect of the Guaranteed Obligations.

(ccccccccccc)      Continuing Guaranty.  The Guaranty set forth in this Section
10.15 is a continuing irrevocable guaranty and agreement of subordination and
will continue in effect and be binding upon each Subsidiary Guarantor until
termination of the Aggregate Commitments and payment and performance in full of
the Guaranteed Obligations, including Guaranteed Obligations which(other than
unasserted contingent indemnification obligations) that may exist continuously
or which may arise from time to time under successive transactions, and each
Subsidiary Guarantor expressly acknowledges that this Guaranty will remain in
full force and effect notwithstanding that there may be periods in which no
Guaranteed Obligations existsuch Obligations exist. The Guaranty set forth in
this Section 10.15 shall not extend to any Bank Product Debt following payment
in full of the Obligations (other than unasserted contingent indemnification
obligations).

(ddddddddddd) Reinstatement.  The Guaranty set forth in this Section 10.15 will
continue to be effective or will be reinstated and revived, as the case may be,
if, for any reason, any payment of the Guaranteed Obligations by or on behalf of
the Borrowers (or receipt of any proceeds of collateral) will be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to the Borrowers, its estate, trustee, receiver
or any other Person (including under any Bankruptcy Law), or must otherwise be
restored by Administrative Agent or, any Lending Party or any Bank Product
Provider, whether as a result of proceedings under any Bankruptcy Law or
otherwise.  All losses, damages, costs and expenses that Administrative Agent,
or any Lending Party or any Bank Product Provider may suffer or incur as a
result of any voided or otherwise set aside payments will be specifically
covered by the indemnity in favor of Administrative Agent and Lending Parties
contained in Section 10.04.

(eeeeeeeeeee)      Substantial Benefits.  The Credit Extensions provided to or
for the benefit of the Borrowers hereunder by Lending Parties and any Bank
Products provided to or for the benefit of the Borrowers by the Bank Product
Providers have been and are to be contemporaneously used for the benefit of the
Borrowers and each Subsidiary Guarantor.  It is the position, intent and
expectation of the parties that each Borrower and each Subsidiary Guarantor have
derived and will derive significant and substantial direct and indirect benefits
from the Credit Extensions to be made available by Lending Parties or any Bank
Product Provider under the Loan Documents and any Bank Products made available
by the Bank Product Providers.

(fffffffffff)           Knowing and Explicit Waivers.   Each Subsidiary
Guarantor acknowledges that it either has obtained the advice of legal counsel
or has had the opportunity to obtain such advice in connection with the terms
and provisions of this Section 10.15.  Each Subsidiary Guarantor acknowledges
and agrees that each of the waivers and consents set forth herein is made with
full knowledge of its





132

--------------------------------------------------------------------------------

 

 

significance and consequences, that all such waivers and consents herein are
explicit and knowing and that each Subsidiary Guarantor expects such waivers and
consents to be fully enforceable

(ggggggggggg)   Keepwell.  Without limiting anything in this Section 10.15, each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time to each Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Article 10 becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Guarantor under this Section 10.15 in respect of
such Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this clause (o) for the maximum amount of such
liability that can be hereby incurred without rendering its undertaking under
this clause (o), or otherwise under this Section 10.15, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The undertaking of each Qualified ECP Guarantor under
this clause (o) shall remain in full force and effect until termination of the
Commitments and payment in full of all Loans and other Secured Obligations. Each
Qualified ECP Guarantor intends that this clause (o) constitute, and this clause
(o) shall be deemed to constitute, a “keepwell, support, or other agreement” for
the benefit of each Guarantor that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act

(hhhhhhhhhhh) Eligible Contract Participant.  Notwithstanding anything to the
contrary in any Loan Document, no Subsidiary Guarantor shall be deemed under
this Section 10.15 to be a guarantor of any Swap Obligations if such Subsidiary
Guarantor was not an “eligible contract participant” as defined in §1a(18) of
the Commodity Exchange Act, at the time the guarantee under this Section 10.15
becomes effective with respect to such Swap Obligation and to the extent that
the providing of such guarantee by such Subsidiary Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Subsidiary Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the guarantee of the Secured Obligations of such Subsidiary
Guarantor under this Section 10.15  by a Subsidiary Guarantor that is also a
Qualified ECP Guarantor shall be taken into account.

If, while any Guarantor Subordinated Indebtedness is outstanding, any proceeding
under any Bankruptcy Law is commenced by or against any Borrower or its
property, Administrative Agent, when so instructed by L/C Issuer, Swing Line
Lender and Required Lenders, is hereby irrevocably authorized and empowered (in
the name of Lending Parties or in the name of any Subsidiary Guarantor or
otherwise), but will have no obligation, to demand, sue for, collect and receive
every payment or distribution in respect of all Guarantor Subordinated
Indebtedness and give acquittances therefor and to file claims and proofs of
claim and take such other action (including voting the Guarantor Subordinated
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent and
Lending Parties; and each Subsidiary Guarantor will promptly take such action as
Administrative Agent (on instruction from L/C Issuer, Swing Line Lender and
Required Lenders) may reasonably request: (A) to collect the Guarantor
Subordinated Indebtedness for the account of the Lending Parties and to file
appropriate claims or proofs of claim in respect of the Guarantor Subordinated
Indebtedness; (B) to execute and deliver to Administrative Agent such powers of
attorney, assignments and other instruments as it may request to enable it to
enforce any and all claims with respect to the Guarantor Subordinated
Indebtedness; and (C) to collect and receive any and all Guarantor Subordinated
Indebtedness Payments.

SECTION 10.16. JOINT AND SEVERAL LIABILITY OF THE BORROWERS.

(iiiiiiiiiii)             Joint and Several Liability.  Each Borrower, jointly
and severally, hereby





133

--------------------------------------------------------------------------------

 

 

irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including any Obligations
arising under this Section 10.16) and Bank Product Debt, it being the intention
of the parties hereto that all the Obligations and Bank Product Debt will be the
joint and several obligations of each Borrower without preferences or
distinction among them. If and to the extent that any Borrower will fail to make
any payment with respect to any of the Obligations or Bank Product Debt as and
when due or to perform any of the Obligations or Bank Product Debt in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligation and Bank Product
Debt. The liability of Borrowers set forth in this Section 10.16 shall not
extend to any Bank Product Debt following payment in full of the Obligations
(other than unasserted contingent indemnification obligations).

(jjjjjjjjjjj)         Liability of the Borrowers.  The liability of each
Borrower under this Agreement and the other Loan Documents will be irrevocable,
absolute, independent and unconditional, and will not be affected by any
circumstance that might constitute a discharge of a surety or guarantor other
than the indefeasible payment and performance in full of all Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Borrower agrees as follows:

(i)         such Borrower’s liability hereunder will be the immediate, direct,
and primary obligation of such Borrower and will not be contingent upon
Administrative Agent’s or any Lending Party’s exercise or enforcement of any
remedy it may have against any other Borrower or any other Person, or against
any collateral or other security for any Obligations;

(ii)        such Borrower’s payment of a portion, but not all, of the
Obligations will in no way limit, affect, modify or abridge such Borrower’s
liability for any portion of the Obligations remaining unsatisfied; and

(iii)       such Borrower’s liability with respect to the Obligations will
remain in full force and effect without regard to, and will not be impaired or
affected by, nor will such Borrower be exonerated or discharged by, any of the
following events:

(A)       any proceeding under any Bankruptcy Law;

(B)       any limitation, discharge, or cessation of the liability of any other
Borrower or any other Person for any Obligations due to any applicable Law, or
any invalidity or unenforceability in whole or in part of any of the Obligations
or the Loan Documents;

(C)       any merger, acquisition, consolidation or change in structure of any
Borrower or any Guarantor or other Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of any Borrower or any
Guarantor or other Person;

(D)       any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.16) or the other Loan Documents;

(E)       any claim, defense, counterclaim or setoff, other than that of prior
performance, that any Borrower, any Guarantor or any other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

(F)       Administrative Agent’s or any Lending Party’s amendment, modification,
renewal, extension, cancellation or surrender of any Loan Document or any
Guaranteed Obligations;





134

--------------------------------------------------------------------------------

 

 

(G)       Administrative Agent’s or any Lending Party’s exercise or non-exercise
of any power, right or remedy with respect to any Obligations or any collateral;
or

(H)       Administrative Agent’s or any Lending Party’s vote, claim,
distribution, election, acceptance, action or inaction in any proceeding under
any Bankruptcy Law.

(kkkkkkkkkkk)            Insolvency Laws; Right of Contribution.

(i)        As used in this Section 10.16(c):  (a) the term “Borrower Applicable
Insolvency Laws” means the Laws of any Governmental Authority relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including 11 U. S. C. §547, §548, §550 and other “avoidance” provisions of
Title 11 of the Bankruptcy Code) as applicable in any proceeding in which the
validity or enforceability of this Agreement or any other Loan Document against
any Borrower, or any Borrower Specified Lien is in issue; and (b) “Borrower
Specified Lien” means any Lien from time to time granted by any Borrower
securing the Obligations. Notwithstanding any provision of this Agreement to the
contrary, if, in any proceeding, a court of competent jurisdiction determines
that with respect to any Borrower, this Agreement or any other Loan Document or
any Borrower Specified Lien would, but for the operation of this Section
10.16(c), be subject to avoidance and/or recovery or be unenforceable by reason
of Borrower Applicable Insolvency Laws, this Agreement, such other Loan Document
and each such Borrower Specified Lien will be valid and enforceable against such
Borrower only to the maximum extent that would not cause this Agreement, such
other Loan Document or such Borrower Specified Lien to be subject to avoidance,
recovery or unenforceability.  To the extent that any payment to, or realization
by, Administrative Agent or any Lending Party on the Obligations exceeds the
limitations of this Section 10.16(c) and is otherwise subject to avoidance and
recovery in any such proceeding, the amount subject to avoidance will in all
events be limited to the amount by which such actual payment or realization
exceeds such limitation, and this Agreement as limited will in all events remain
in full force and effect and be fully enforceable against such Borrower.  This
Section 10.16(c) is intended solely to reserve the rights of Administrative
Agent and the Lending Parties hereunder against each Borrower, in such
proceeding to the maximum extent permitted by Borrower Applicable Insolvency
Laws and no Borrower, nor any Guarantor or any other guarantor of the
Obligations nor any other Person will have any right, claim or defense under
this Section 10.16(c) that would not otherwise be available under Borrower
Applicable Insolvency Laws in such proceeding.

(ii)       each Borrower hereby agrees that, to the extent that any Borrower
will have paid an amount hereunder to or on behalf of Administrative Agent and
the Lending Parties that is greater than the net value of the benefits received,
directly or indirectly, by such paying Borrower as a result of the Credit
Extensions and other credit accommodations extended hereunder, such paying
Borrower will be entitled to contribution from any Borrower that has not paid
its proportionate share, based on benefits received as a result of the making
and issuance of the Credit Extensions.  Any amount payable as a contribution
under this Section 10.16(c) will be determined as of the date on which the
related payment or distribution is made by the Borrower seeking contribution and
each Borrower acknowledges that the right to contribution hereunder will
constitute an asset of such Borrower to which such contribution is owed.
Notwithstanding the foregoing, the provisions of this Section 10.16(c) will in
no respect limit the obligations and liabilities of any Borrower to
Administrative Agent and the Lending Parties hereunder or under any other Loan
Document, and each Borrower will remain jointly and severally liable for the
full payment and performance of the Obligations.

(lllllllllll)         Consents of the Borrowers.  Each Borrower hereby
unconditionally consents and agrees that, without notice to or further assent
from such Borrower:

(i)        the time for any Borrower’s (or any other Person’s) performance of or
compliance





135

--------------------------------------------------------------------------------

 

 

with any term, covenant or agreement on its part to be performed or observed
under any Loan Document may be extended, or such performance or compliance
waived, or failure in or departure from such performance or compliance consented
to, all in such manner and upon such terms as Administrative Agent and Lending
Parties (as applicable under the relevant Loan Documents) may deem proper;

(ii)        Administrative Agent and Lending Parties may request and accept
other guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

(iii)       Administrative Agent or Lending Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Borrower against any other Borrower or against any
Guarantor or any other Person.

(mmmmmmmmmmm)       Suretyship Waivers.  Each Borrower hereby waives and agrees
not to assert:

(i)        any right to require Administrative Agent or any Lending Party to
proceed against any other Borrower, any Guarantor or any other Person, or to
pursue any other right, remedy, power or privilege of Administrative Agent or
any Lending Party whatsoever;

(ii)       any defense arising by reason of any lack of corporate or other
authority or any other defense of any other Borrower, any Guarantor or any other
Person;

(iii)      without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.16; and

(iv)       any notice of the acceptance of its joint and several liability under
this Agreement and the other Loan Documents.  The Obligations will conclusively
be deemed to have been created, contracted, incurred and permitted to exist in
reliance upon this Section 10.16.

(nnnnnnnnnnn)        Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any other Borrower under any Bankruptcy Law, or
otherwise, all such amounts will nonetheless be jointly and severally
immediately payable by such Borrower.

(ooooooooooo)          Financial Condition of Other Borrowers.  No Borrower will
have any right to require Administrative Agent or any Lending Party to obtain or
disclose any information with respect to (i) the financial condition or
character of any other Borrower or the ability of any other Borrower to pay and
perform the Obligations, (ii) the Obligations, (iii) any collateral or other
security for any or all of the Obligations, (iv) the existence or nonexistence
of any other guarantees of all or any part of the Obligations or (v) any action
or inaction on the part of Administrative Agent or any Lending Party or any
other Person.  Each Borrower hereby acknowledges that it has undertaken its own
independent investigation of the financial condition of each other Borrower and
further acknowledges that it is not relying in any manner upon any
representation or statement of Administrative Agent or any Lending Party with
respect thereto.

(ppppppppppp)        Subrogation. Until the Obligations (other than unasserted
contingent





136

--------------------------------------------------------------------------------

 

 

indemnification Obligations) will be satisfied in full and the Aggregate
Commitments will be terminated, no Borrower will directly or indirectly exercise
(i) any rights that it may acquire by way of subrogation under this Section
10.16, by any payment hereunder or otherwise, (ii) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Section 10.16 or (iii) any other right that it might otherwise have or acquire
(in any way whatsoever) that could entitle it at any time to share or
participate in any right, remedy or security of Administrative Agent or any
Lending Party as against any other Borrower or any Guarantor or other Person,
whether in connection with this Section 10.16, any of the other Loan Documents
or otherwise.

(qqqqqqqqqqq)        Subordination.  Any claim which any Borrower may have
against any other Borrower with respect to any payments to Administrative Agent
or any Lending Party hereunder or under any other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in cash of the Obligations and, in the event of any
proceeding under any Bankruptcy Law relating to any Borrower, its debts or its
assets, whether voluntary or involuntary, all such Obligations (other than
unasserted contingent indemnification obligations) will be paid in full in Cash
before any payment or distribution of any character, whether in Cash, securities
or other property, will be made to any other Borrower therefore.

(rrrrrrrrrrr)             Substantial Benefits.  The Credit Extensions provided
to or for the benefit of the Borrowers hereunder by Lending Parties and any Bank
Products provided to or for the benefit of the Borrowers by the Bank Product
Providers have been and are to be contemporaneously used for the benefit of each
Borrower and each of the other Loan Parties.  It is the position, intent and
expectation of the parties that each Borrower and each other Loan Party have
derived and will derive significant and substantial direct and indirect benefits
from the Credit Extensions to be made available by Lending Parties under the
Loan Documents and any Bank Products made available by the Bank Product
Providers.

SECTION 10.17. ADMINISTRATIVE BORROWER.

Each Borrower hereby irrevocably appoints the Parent (“Administrative
Borrower”) as its agent to act as specified in the Loan Documents, and
Administrative Borrower hereby accepts such appointment. Each Borrower hereby
irrevocably authorizes and directs Administrative Borrower to take on its behalf
all actions required of such Person under the Loan Documents, and to exercise
all powers and to perform all duties of such Person thereunder, including, (a)
to submit and receive all certificates, notices, elections and communications
and (b) to receive and disburse the proceeds of Loans. Any of the foregoing
taken or received by Administrative Borrower on behalf of any Borrower will be
deemed for all purposes to have been taken or received by such Borrower and will
be binding on such Person to the same extent as if directly taken or received by
such Borrower.

SECTION 10.18. GOVERNING LAW; JURISDICTION; ETC.

(sssssssssss)      Governing Law.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law other than New York General Obligations Law
5-1401 and 5-1402.

(ttttttttttt)         Submission to Jurisdiction.  Each Borrower and each other
Loan Party party hereto each irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the Supreme
Court of the State of New York sitting in New York County in the Borough of
Manhattan and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document to which
each is a party, or for recognition or enforcement of any judgment,





137

--------------------------------------------------------------------------------

 

 

and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state courts or, to the fullest extent permitted by applicable Law, in
such Federal courts. Each of the parties hereto agrees that a final judgment in
any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Agreement or in any other Loan Document will affect any
right that Administrative Agent or any Lending Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any other
jurisdiction.

(uuuuuuuuuuu)        Waiver of Venue.  Each Borrower and each other Loan Party
party hereto each irrevocably and unconditionally waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in subsection
(b) of this Section 10.18.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(vvvvvvvvvvv)          Service of Process.  Each party hereto irrevocably
consents to service of process in the manner provided for notices in Section
10.02.  Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by applicable Law.

SECTION 10.19. JUDGMENT CURRENCY.

If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Agreement in Dollars or in any other currency (hereinafter in this Section 10.19
called the “first currency”) into any other currency (hereinafter in this
Section 10.19 called the “second currency”), then the conversion will be made at
the rate of exchange at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such second currency
at Administrative Agent’s close of business on the Business Day next preceding
the day on which the judgment is given or (as the case may be) the order is
made. Any payment made to Administrative Agent or any Lending Party pursuant to
this Agreement in the second currency will constitute a discharge of the
obligations of the Borrowers to pay to Administrative Agent and the Lending
Parties any amount originally due to Administrative Agent and the Lending
Parties in the first currency under this Agreement only to the extent of the
amount of the first currency which Administrative Agent and each of the Lending
Parties is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with Administrative Agent’s and such
Lending Party’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to Administrative Agent and the Lending Parties in the
first currency under this Agreement, each Borrower hereby agrees that it will
indemnify each of Administrative Agent and each of the Lending Parties against
and save each of Administrative Agent and each of the Lending Parties harmless
from any shortfall so arising.  This indemnity will constitute an obligation of
the Borrowers separate and independent from the other obligations contained in
this Agreement, will give rise to a separate and independent cause of action and
will continue in full force and effect notwithstanding any judgment or order for
a liquidated sum or sums in respect of amounts due to Administrative Agent or
any Lending Party under this Agreement or under any such judgment or order. Any
such shortfall will be deemed to constitute a loss suffered by each of
Administrative Agent and each such Lending Party, as the case may be, and the
Borrowers will not be entitled to require any proof or evidence of any actual
loss.  The covenant contained in this Section 10.19 will survive the payment in
full of all of the other Obligations of the Borrowers under this Agreement and
the other Loan Documents.





138

--------------------------------------------------------------------------------

 

 

SECTION 10.20. WAIVER OF RIGHT TO JURY TRIAL.

(wwwwwwwwwww)    BORROWER AND EACH OTHER LOAN PARTY, ADMINISTRATIVE AGENT, ANY
BANK PRODUCT PROVIDER AND EACH LENDING PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDING OR COUNTERCLAIM WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. BORROWER AND EACH OTHER LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND THE LENDING
PARTIES ENTERING INTO THIS AGREEMENT.

(xxxxxxxxxxx)             EACH OF THE PARTIES HERETO REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS. IN THE EVENT
OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

SECTION 10.21. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(yyyyyyyyyyy)             the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(zzzzzzzzzzz)               the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

[SIGNATURE PAGES FOLLOW.]





139

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

    

CH2M HILL, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

Allan Chow

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Steven Mathews

 

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 





140

--------------------------------------------------------------------------------

 

 

Subsidiary Guarantors:

 

 

 

 

CH2M HILL INTERNATIONAL, LTD

 

 

 

 

By:

                                                                                

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

CH2M HILL ALASKA, INC.

 

 

 

 

By:

 

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

By:

 

 

Name:

Steven Mathews

 

Title:

Treasurer and Authorized Signatory

 

 





141

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 





142

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as the Swing Line Lender and as an L/C Issuer

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BNP PARIBAS

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF THE WEST

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.

 

By:     
                                                                                 

 

Name:                                                                                  

 

Title:  
                                                                                 

 

 





143

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, N.A.

 

By:     
                                                                                 

 

Name:                                                                                  

 

Title:  
                                                                                 

 

 

 

RBS CITIZENS, N.A.

 

By:     
                                                                                 

 

Name:                                                                                  

 

Title:  
                                                                                 

 

 

US BANK NATIONAL ASSOCIATIONOF AMERICA, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

HSBC BANK USA, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CITIZENS BAN K, N.A.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 





144

--------------------------------------------------------------------------------

 

 

THE NORTHERN TRUST COMPANY

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE NORTHERN TRUST COMPANY

 

By:     
                                                                                 

 

Name:                                                                                  

 

Title:  
                                                                                 

 

 

 

 

 

 



145

--------------------------------------------------------------------------------

 

 

EXHIBIT A2

 

Pages of Consolidated Original Credit Agreement

 

(as amended by Sections 1.1 and 1.2 of this Amendment)

 

See attached.

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

“Defaulting Lender”  means, subject to Section 3.07(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder unless (i) such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
its performance of such funding obligations (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied and (ii) such conditions precedent shall not
have been satisfied, (b) has notified the Borrowers or Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless (i) such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder, promptly follows the Loan Notice therefor and states that such
position is based on such Lender’s determination that a condition precedent to
funding such Loan (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot been satisfied and (ii) such condition precedent cannot be satisfied),
(c) has failed, within three Business Days after request by Administrative
Agent, to confirm in a manner satisfactory to Administrative Agent that it will
comply with its funding obligations, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
applicable Bankruptcy Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or (iv)
become the subject of a Bail-In Action; provided that a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 “Disposition”  means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person (other than such
person’s own Equity Interests), including any sale, assignment, transfer,
conveyance or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.  The term “Dispose”
 has a meaning correlative thereto.  For purposes of clarification, the issuance
by any Person of Equity Interests in itself (or rights with respect thereto)
shall not be deemed a Disposition by such Person.

“Disqualified Equity Interest”  means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in cash pursuant
to a sinking fund obligation or otherwise, (b) is redeemable in cash at the
option of the holder thereof, or (c) requires or mandates the purchase,
redemption, retirement, defeasance or other similar payment (other than
dividends) for cash, in each case on or prior to the last to occur of the
Revolving Credit Maturity Date.  The term “Disqualified Equity Interest”  will
also include any options, warrants or other rights that are convertible into any
Disqualified Equity Interest or that are redeemable at the option of the holder,
or required to be redeemed, prior to the last to occur of the Revolving Credit
Maturity Date.





146

--------------------------------------------------------------------------------

 

 

(aaaaaaaaaaaa)            extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.03) without the
written consent of such Lender;

(bbbbbbbbbbbb)         postpone any date fixed by this Agreement or any other
Loan Document for any payment, of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under such other Loan Document
without the written consent of each Lender entitled to such payment;

(cccccccccccc)              reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the
second proviso to this Section 10.01(d)) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder, without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders will be necessary (i) to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest or
L/C Fees at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(dddddddddddd)         change (i) any provision of this Section 10.01 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 10.01(fe)),
without the written consent of each Lender, (ii) the definition of “Revolving
Credit Maturity Date” or “Revolving Credit Stated Maturity Date,” Eligible
Assignee,” “Participant,” “Defaulting Lender” or “Specified Lender” without the
written consent of each Lender, or (iii) the definition of “Alternative
Currency” or provision of Section 1.02(l) without the written consent of each
Lender;

(eeeeeeeeeeee)              change (i) Section 2.07 to allow for non-pro rata
application of any reductions in the Aggregate Revolving Credit Commitments,
(ii) Section 3.07 or (iii) Section 8.04 without the written consent of each
Lender; or

(ffffffffffff)                   release any Guarantor from its Guaranty without
the written consent of each Lender except as permitted by Section 10.15(a) or
Section 9.10; or

(gggggggggggg)            release all or substantially all of the value of the
Collateral without the written consent of each Lender; provided that the
Administrative Agent may release any Collateral permitted to be released
pursuant to the terms of this Agreement or the Security Documents;

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by Wells Fargo and each other designated L/C Issuer that has
issued a Credit under this Agreement in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Credit issued or to be issued by it; (ii) no amendment,
waiver or consent will, unless in writing and signed by Swing Line Lender in

 

 



147

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

Schedules and Exhibits

 

(as amended and restated by Section 1.1 of this Amendment)

 

See attached.

 

 

 



 

--------------------------------------------------------------------------------

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT.  CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY “[*See note
below.]”  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 2.01

Aggregate Outstanding Principal Amounts

(as of the Closing Date)

 

Base Rate Loans and Eurodollar Rate Loans

 

LOANS (OTHER THAN SWING LINE LOANS)

Existing Lender

Base Rate Loans

Eurodollar Rate Loans

Wells Fargo Bank, National Association

$12,450,000.00

$60,900,000.00

JPMorgan Chase Bank, N.A.

$12,450,000.00

$60,900,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$12,450,000.00

$60,900,000.00

BNP Paribas Group

$9,960,000.00

$48,720,000.00

Bank of America, N.A.

$7,377,777.78

$36,088,888.89

HSBC Bank USA, N.A.

$7,377,777.78

$36,088,888.89

Citizens Bank, N.A.

$7,377,777.78

$36,088,888.89

U.S. Bank National Association

$7,377,777.78

$36,088,888.89

The Northern Trust Company

$3,688,888.89

$18,044,444.44

Bank of the West

$2,490,000.00

$12,180,000.00

Total

$83,000,000.00

$406,000,000.00

 

SWING LINE LOANS

 

None.

 





--------------------------------------------------------------------------------

 

 

 

Letters of Credit

 

 

 

 

 

 

 

 

 

Issuing Bank

Ultimate Beneficiary

LC Number

Issue Date

LC Maturity Date

Currency Issued

Original Local Amount

USD Equivalent

Wells Fargo

[*See note below.]

#403477

2-Jul-01

2-Jul-14

USD


5,755,000 

3,500,000 

Wells Fargo

[*See note below.]

#555017

6-Oct-05

4-Oct-14

EUR


13,889 

19,005 

Wells Fargo

[*See note below.]

#606076

1-Oct-07

1-Oct-14

USD


312,000 

175,000 

Wells Fargo

[*See note below.]

#391645

14-Sep-07

2-Sep-14

USD


1,040,042 

306,717 

Wells Fargo

[*See note below.]

#648207

30-Sep-09

24-Aug-14

CAD


1,000,000 

1,256,962 

Wells Fargo

[*See note below.]

#681805

20-May-11

13-Jun-14

USD


3,700,644 

25,402,000 

Wells Fargo

[*See note below.]

#IS000596

3-Jun-11

30-Apr-14

USD


1,575,000 

3,182,000 

Wells Fargo

[*See note below.]

#IS0016498U

31-Oct-12

23-Oct-14

USD


125,000 

125,000 

Wells Fargo

[*See note below.]

IS0054667U

24-Jul-13

16-Oct-16

EUR


167,551 

229,260 

Wells Fargo

[*See note below.]

IS0054707U

24-Jul-13

10-Oct-14

EUR


424,820 

581,281 

JPMorgan Chase Bank, N.A.

[*See note below.]

#678985

10-Nov-09

30-Jul-14

AUD


409,139 

477,733 

JPMorgan Chase Bank, N.A.

[*See note below.]

#225645

25-May-12

26-May-14

AUD


5,501,897 

4,833,417 

JPMorgan Chase Bank, N.A.

[*See note below.]

#225666

25-May-12

26-Nov-14

AUD


5,501,897 

4,833,417 

JPMorgan Chase Bank, N.A.

[*See note below.]

#201871

5-Nov-12

28-May-14

CAD


391,283 

350,110 

JPMorgan Chase Bank, N.A.

[*See note below.]

#283091

10-Dec-12

1-Jul-18

USD


8,136,475 

8,136,475 

JPMorgan Chase Bank, N.A.

[*See note below.]

#384167

23-Jan-13

17-Sep-14

USD


629,500 

629,500 

JPMorgan Chase Bank, N.A.

[*See note below.]

#384175

24-Jan-13

17-Sep-14

USD


1,259,000 

1,259,000 

JPMorgan Chase Bank, N.A.

[*See note below.]

#316018

20-Mar-13

18-Mar-14

USD


100,000 

100,000 

JPMorgan Chase Bank, N.A.

[*See note below.]

#384503

17-May-13

1-Aug-14

USD


16,272,950 

16,272,950 

JPMorgan Chase Bank, N.A.

[*See note below.]

#716899

2-Aug-13

19-Sep-14

EUR


63,250 

85,716 

JPMorgan Chase Bank, N.A.

[*See note below.]

#735333

26-Aug-13

31-Jan-15

RON


554,280 

166,341 

JPMorgan Chase Bank, N.A.

[*See note below.]

#749204

6-Sep-13

1-Jan-15

RON


39,250 

11,779 

JPMorgan Chase Bank, N.A.

[*See note below.]

#750919

10-Sep-13

21-Sep-14

USD


993,643 

993,643 

JPMorgan Chase Bank, N.A.

[*See note below.]

#784432

31-Oct-13

4-Apr-14

PLN


200,000 

66,271 

JPMorgan Chase Bank, N.A.

[*See note below.]

#837114

24-Jan-14

31-Jan-15

TTD


824,026 

128,553 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

2.01 - 1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

[*See note below.]

#CTCS-847817

12-Feb-14

30-Oct-14

RON


129,600 

38,893 

Bank of America, N.A.

[*See note below.]

#68051167

25-Jun-10

23-Jun-14

USD


13,098,432 

13,098,432 

Bank of America, N.A.

[*See note below.]

#68097600

5-Jul-13

7-Mar-14

INR


1,000,000 

15,945 

Bank of America, N.A.

[*See note below.]

#68097703

10-Jul-13

28-Mar-14

INR


1,000,000 

15,945 

Bank of America, N.A.

[*See note below.]

#68098552

22-Aug-13

23-Apr-14

INR


1,000,000 

15,945 

Bank of America, N.A.

[*See note below.]

#68100242

25-Nov-13

15-Dec-14

INR


4,400,875 

70,172 

Bank of America, N.A.

[*See note below.]

#68101434

22-Jan-14

21-Feb-15

INR


4,249,462 

67,758 

Bank of America, N.A.

[*See note below.]

#68102098

25-Feb-14

30-Oct-14

INR


10,000,000 

159,451 

BNP Paribas

[*See note below.]

#91899791

29-Nov-07

28-Dec-14

AED


50,000 

13,613 

BNP Paribas

[*See note below.]

#91901579

26-Mar-08

26-Mar-15

AED


1,000,000 

272,257 

BNP Paribas

[*See note below.]

#91904712

14-Oct-08

10-Oct-14

USD


121,595 

121,595 

BNP Paribas

[*See note below.]

#91907315

6-Mar-09

10-Apr-14

AED


50,000 

13,613 

BNP Paribas

[*See note below.]

#91908257

6-May-09

5-Jun-14

AED


50,000 

13,613 

BNP Paribas

[*See note below.]

#91912965

9-Feb-10

8-Feb-15

USD


75,000 

75,000 

BNP Paribas

[*See note below.]

#91915313

8-Jun-10

30-May-14

USD


250,000 

250,000 

BNP Paribas

[*See note below.]

#91917261

10-Sep-10

10-Sep-14

USD


1,623,836 

1,623,836 

BNP Paribas

[*See note below.]

#91919099

10-Dec-10

31-Jan-15

EUR


500,000 

676,450 

BNP Paribas

[*See note below.]

#91919425

23-Dec-10

31-Jan-15

KWD


41,336 

1,060,304 

BNP Paribas

[*See note below.]

#91919710

7-Jan-11

6-Jan-15

USD


69,897 

69,897 

BNP Paribas

[*See note below.]

#04100956

1-Feb-11

25-Apr-14

USD


20,000 

20,000 

BNP Paribas

[*See note below.]

#04105542

25-Jul-11

25-Jul-14

USD


45,954 

45,954 

BNP Paribas

[*See note below.]

#04107100

21-Sep-11

21-Oct-14

AED


892,769 

294,325 

BNP Paribas

[*See note below.]

#04109085

5-Dec-11

1/2/2015 (Auto Renewal)

QAR


22,477,918 

6,172,706 

BNP Paribas

[*See note below.]

#04110584

1-Feb-12

30-Jun-14

USD


135,000 

1,536,280 

BNP Paribas

[*See note below.]

#04110996

21-Feb-12

20-Feb-15

AED


53,875 

14,668 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

2.01 - 2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

BNP Paribas

[*See note below.]

#04111082

24-Feb-12

15-Mar-15

INR


126,763,365 

2,026,059 

BNP Paribas

[*See note below.]

#04111138

27-Feb-12

12-Dec-14

SAR


75,000 

19,998 

BNP Paribas

[*See note below.]

#04113377

29-May-12

25-May-14

AED


93,770 

25,530 

BNP Paribas

[*See note below.]

#04114177

29-Jun-12

3-Aug-14

USD


2,028,000 

2,028,000 

BNP Paribas

[*See note below.]

#04114451

13-Jul-12

13-Dec-14

USD


38,440 

38,440 

BNP Paribas

[*See note below.]

#04115815

12-Sep-12

21-Jul-14

KWD


95,640 

539,285 

BNP Paribas

[*See note below.]

#04115853

13-Sep-12

13-Sep-14

USD


331,582 

331,582 

BNP Paribas

[*See note below.]

#04116267

2-Oct-12

3-Sep-14

USD


63,615 

63,615 

BNP Paribas

[*See note below.]

#04116274

2-Oct-12

21-Apr-14

USD


50,811 

50,811 

BNP Paribas

[*See note below.]

#04117651

26-Nov-12

2-Apr-14

QAR


150,000 

41,192 

BNP Paribas

[*See note below.]

#04118009

7-Dec-12

3-Jul-14

USD


580,999 

580,999 

BNP Paribas

[*See note below.]

#04119274

30-Jan-13

30-Jan-15

USD


237,997 

2,379,978 

BNP Paribas

[*See note below.]

#04120835

10-Apr-13

15-Aug-14

QAR


6,817,700 

2,407,402 

BNP Paribas

[*See note below.]

#04120836

10-Apr-13

15-Aug-14

QAR


4,675,700 

1,966,203 

BNP Paribas

[*See note below.]

#04121015

18-Apr-13

18-May-14

AED


50,000 

13,613 

BNP Paribas

[*See note below.]

#04121046

22-Apr-13

4-Feb-15

INR


4,534,000 

72,467 

BNP Paribas

[*See note below.]

#04121160

25-Apr-13

28-Nov-14

USD


5,000 

5,000 

BNP Paribas

[*See note below.]

#04121759

21-May-13

30-Nov-14

AED


2,358,500 

812,850 

BNP Paribas

[*See note below.]

#04122217

7-Jun-13

16-Nov-14

AED


500,000 

136,129 

BNP Paribas

[*See note below.]

#04122337

14-Jun-13

30-Dec-14

AED


275,980 

75,137 

BNP Paribas

[*See note below.]

#04122575

26-Jun-13

28-Jul-16

INR


82,360,745 

1,316,372 

BNP Paribas

[*See note below.]

#04122786

3-Jul-13

14-Dec-14

AED


2,358,500 

642,118 

BNP Paribas

[*See note below.]

#04122911

10-Jul-13

14-Jun-14

BRL


390,000 

160,368 

BNP Paribas

[*See note below.]

#04122989

15-Jul-13

17-Jul-14

USD


75,000 

75,000 

BNP Paribas

[*See note below.]

#04123009

16-Jul-13

30-Dec-14

BHD


5,140 

13,634 

BNP Paribas

[*See note below.]

#04123163

23-Jul-13

30-Apr-14

AED


225,000 

61,258 

BNP Paribas

[*See note below.]

#04123540

7-Aug-13

19-Aug-14

AED


421,107 

114,649 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

2.01 - 3

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

BNP Paribas

[*See note below.]

#04123780

21-Aug-13

28-Mar-14

AED


1,350,000 

367,547 

BNP Paribas

[*See note below.]

#04124049

30-Aug-13

15-Apr-14

AED


180,000 

49,006 

BNP Paribas

[*See note below.]

#04124328

13-Sep-13

13-Mar-15

AED


100,000 

27,226 

BNP Paribas

[*See note below.]

#04124338

13-Sep-13

16-Apr-14

AED


1,500,000 

408,386 

BNP Paribas

[*See note below.]

#04124481

19-Sep-13

7-Mar-14

AED


125,000 

34,032 

BNP Paribas

[*See note below.]

#04124509

20-Sep-13

21-Mar-14

AED


38,125 

10,380 

BNP Paribas

[*See note below.]

#04124529

20-Sep-13

20-Sep-14

USD


625,715 

625,715 

BNP Paribas

[*See note below.]

#04124532

20-Sep-13

24-Apr-14

AED


600,000 

163,354 

BNP Paribas

[*See note below.]

#04124609

25-Sep-13

25-Sep-14

AED


269,325 

73,326 

BNP Paribas

[*See note below.]

#04124842

3-Oct-13

1-Oct-14

USD


1,700,000 

1,700,000 

BNP Paribas

[*See note below.]

#04124847

3-Oct-13

5-Apr-14

AED


100,000 

27,226 

BNP Paribas

[*See note below.]

#04125132

18-Oct-13

16-Feb-15

PLN


186,375 

59,410 

BNP Paribas

[*See note below.]

#04125367

30-Oct-13

8-Sep-14

USD


44,500 

92,500 

BNP Paribas

[*See note below.]

#04125424

31-Oct-13

1-Nov-14

USD


247,000 

247,000 

BNP Paribas

[*See note below.]

#04125599

8-Nov-13

19-Jun-14

AED


299,850 

81,636 

BNP Paribas

[*See note below.]

#04125739

15-Nov-13

30-Jun-14

QAR


350,000 

96,114 

BNP Paribas

[*See note below.]

#04125799

19-Nov-13

30-Apr-14

OMR


100,000 

259,740 

BNP Paribas

[*See note below.]

#04126321

10-Dec-13

26-Jun-15

USD


2,384,000 

2,384,000 

BNP Paribas

[*See note below.]

#04126339

11-Dec-13

26-Oct-14

USD


800,000 

800,000 

BNP Paribas

[*See note below.]

#04126640

24-Dec-13

26-Nov-14

AED


72,536 

19,748 

BNP Paribas

[*See note below.]

#04126651

24-Dec-13

28-Jun-14

AED


100,000 

27,226 

BNP Paribas

[*See note below.]

#04126669

26-Dec-13

4-Apr-14

OMR


11,756 

30,535 

BNP Paribas

[*See note below.]

#04126989

13-Jan-14

14-Jan-15

AED


80,238 

21,845 

BNP Paribas

[*See note below.]

#04127220

24-Jan-14

30-Jun-14

AED


38,050 

10,359 

BNP Paribas

[*See note below.]

#04127222

24-Jan-14

29-Aug-14

AED


25,000 

6,806 

BNP Paribas

[*See note below.]

#04127441

3-Feb-14

5-Aug-14

AED


75,000 

20,419 

BNP Paribas

[*See note below.]

#04127497

5-Feb-14

9-Sep-14

AED


100,500 

27,362 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

2.01 - 4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

BNP Paribas

[*See note below.]

#04127535

6-Feb-14

6-Feb-15

AED


802,381 

218,454 

BNP Paribas

[*See note below.]

#04127600

10-Feb-14

3-Jul-14

USD


300,000 

300,000 

BNP Paribas

[*See note below.]

#04127602

10-Feb-14

15-Sep-15

PLN


75,239 

23,984 

BNP Paribas

[*See note below.]

#04127691

13-Feb-14

19-Jul-14

QAR


4,000,000 

1,098,448 

BNP Paribas

[*See note below.]

#04127722

14-Feb-14

22-Sep-14

AED


75,000 

20,419 

BNP Paribas

[*See note below.]

#04127895

25-Feb-14

24-Feb-15

USD


3,800,206 

3,800,206 

BNP Paribas

[*See note below.]

#04128058

3-Mar-14

30-Apr-15

AED


1,674,000 

22,788 

 

 



*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

2.01 - 5

--------------------------------------------------------------------------------

 

 

 

Schedule 2.02

Lenders; Commitments; Percentage Shares

(as of the Third Amendment Effective Date)

 

 

 

 

Lender

Revolving Credit
Commitment

Percentage Share of
Aggregate
Commitments

Wells Fargo Bank, National Association

$126,977,272.72

13.727272727%

JPMorgan Chase Bank, N.A.

$126,977,272.72

13.727272727%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$126,977,272.72

13.727272727%

BNP Paribas Group

$101,750,000.00

11.000000000%

Bank of America, N.A.

$84,090,909.09

9.090909091%

HSBC Bank USA, N.A.

$84,090,909.09

9.090909091%

Citizens Bank, N.A.

$84,090,909.09

9.090909091%

U.S. Bank National Association

$84,090,909.09

9.090909091%

BMO Harris N.A.

$40,363,636.37

4.363636364%

The Northern Trust Company

$40,363,636.37

4.363636364%

Bank of the West

$25,227,272.72

2.727272727%

Total

$925,000,000.00

100.000000000%

 





 

--------------------------------------------------------------------------------

 

 

Schedule 2.03

Issuer Sublimits

(as of the Third Amendment Effective Date)

 

 

 

Lender

Sublimit

Wells Fargo Bank, National Association

$96,000,000.00

JPMorgan Chase Bank, N.A.

$96,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$96,000,000.00

BNP Paribas Group

$96,000,000.00

Bank of America, N.A.

$65,000,000.00

BMO Harris, N.A.

$20,000,000.00

The Northern Trust Company

$31,000,000.00

Total

$500,000,000.00

 





 

--------------------------------------------------------------------------------

 

 

Schedule 5.05

Litigation

 

None

 





 

--------------------------------------------------------------------------------

 

 

Schedule 5.06(a)

Pension Plans

 

CH2M HILL Pension Plan (frozen)

CH2M HILL Industrial Design Corporation Pension Plan (frozen)

CH2M HILL Omi Pension Plan

 





 

--------------------------------------------------------------------------------

 

 

Schedule 5.06(c)

Departures from Pension Funding Rules

No exceptions

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 5.06(d)

Pension Plans and Multiemployer Plans

AK Laborers Employer Retirement Fund #942/341

National Electrical Benefits Fund #1547

Southern Alaska Carpenters Retirement #1243, 2247

AK Electrical Pension Plan #1547

International Union Operating Engineers Trust #302

Plumbers & PipeFitters Nat. Pension Plan #375/COLO 208

AK Teamsters Employer Pension Trust #959

Western Conference Teamsters Pension #959/631

Heat & Frost Insulators & Asbestos Workers #82

Laborers A.G.C. Pension Trust of Montana #98/1686

Boilermaker-Blacksmith National Pension Trust #11

Intermountain Ironworker’s Trust Fund #732

Central Pension Fund of the Intl Operating Engineers #953/400

Plumbers and Pipefitters U.A. Pension Plan #375/367

Cement Masons Local #867

Hanford Multiemployer Pension Plan CHPRC/Closeout

Idaho National Laboratory Employee Retirement Plan

Bricklayers and Trowel Trades International Pension Fund Local #1

Alaska Ironworkers Trust Funds #751

International Painters & Allied Trades Industry Pension Plan, Local 1959

Northwest Ironworkers Retirement Trust #751

Norwalk City Employees ‘Pension Plan #2405

See Schedule 5.06(a)

 





 

--------------------------------------------------------------------------------

 

 

Schedule 5.08

Environmental

None

 

 



 

--------------------------------------------------------------------------------

 

 

 

Schedule 7.01

Existing Liens

File Type

File Number

File Date

Debtor

Secured Party

Original
Continuation

200509048453
200901659825

02/24/2005
12/11/2009

CH2M HILL, INC.

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Amendment
Continuation

20050905514X
200500410133
200901659833

02/25/2005
08/10/2005
12/11/2009

CH2M HILL, INC.

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Continuation

200509579963
201002227044

05/02/2005
03/25/2010

CH2M HILL, INC.

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Continuation

200500401118
201002656700

08/09/2005
06/09/2010

CH2M HILL, INC.

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Amendment
Continuation

200704606435
200705368120
201105422540

01/18/2007
04/24/2007
10/04/2011

CH2M HILL, INC.

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Amendment
Continuation

200704761384
200705863393
201105514011

02/07/2007
06/25/2007
10/18/2011

CH2M HILL INC

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Continuation

20070502068X
201105901821

03/12/2007
12/28/2011

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC


Original
Amendment
Continuation

200705122881
200807562805
201105665664

03/23/2007
02/04/2008
11/15/2011

CH2M HILL, INC.

US BANCORP OLIVER ALLEN TECHNOLOGY LEASING

Original
Amendment
Continuation

20070512289X
200705863385
20110566563X

03/23/2007
06/25/2007
11/15/2011

CH2M HILL, INC.

US BANCORP OLIVER ALLEN TECHNOLOGY LEASING

Original
Amendment
Continuation

200705401519
200705863407
201105872465

04/27/2007
06/25/2007
12/22/2011

CH2M HILL, INC.

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Original
Amendment
Continuation

200808874053
201308232665
201309187736

08/04/2008
01/11/2013
06/07/2013

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Amendment
Continuation

200900120361
200901304059
201400620854

03/04/2009
10/05/2009
01/24/2014

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original

200900345576

04/13/2009

CH2M HILL, INC.

US BANCORP

Original

200900545400

05/18/2009

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Amendment

20090079382X
20100227526X

07/01/2009
04/02/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Amendment
Continuation

200900793838
201002275251
20140058131X

07/01/2009
04/02/2010
01/17/2014

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

 





7.01 - 1

--------------------------------------------------------------------------------

 

 

File Type

File Number

File Date

Debtor

Secured Party

Original
Amendment

200900793846
200901706912

07/01/2009
12/21/2009

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Amendment

200900793854
200901706890

07/01/2009
12/21/2009

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Amendment
Continuation

200901397863
201002789360
201402036572

10/22/2009
07/01/2010
08/09/2014

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Amendment

200901397871
201002763299

10/22/2009
06/28/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Continuation

20100221824X
201502986912

03/24/2010
01/27/2015

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Amendment
Continuation

201002387955
201002873108
201503062870

04/23/2010
07/16/2010
02/09/2015

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Amendment

201002387963
201002832037

04/23/2010
07/09/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original

201002387971

04/23/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Continuation

20100238798X
201503062889

04/23/2010
02/09/2015

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original

201002387998

04/23/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original

201002388005

04/23/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original

201002388013

04/23/2010

CH2M HILL, INC.

U.S. BANCORP EQUIPMENT FINANCE, INC.

Original
Continuation

201003222984
201504769277

09/17/2010
08/20/2015

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Continuation

201003315621
201505004266

10/04/2010
09/14/2015

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Continuation

201003424781
201505347260

10/20/2010
10/14/2015

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Continuation

201104397763
201607068026

04/12/2011
03/28/2016

CH2M HILL, INC.

DELL FINANCIAL SERVICES L.L.C.

Original
Amendment

201104462387 
201308437933

04/22/2011
02/13/2013

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

BANK OF AMERICA, N.A.

Original
Amendment

201105826544
201308337041

12/14/2011
01/29/2013

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

BANK OF AMERICA, N.A.

Original
Amendment

201206353552
201206353552

03/14/2012
01/13/2015

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201206657438

05/02/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201206853237

06/01/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC





7.01 - 2

--------------------------------------------------------------------------------

 

 

File Type

File Number

File Date

Debtor

Secured Party

Original

201207204178

07/25/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201207204186

07/25/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

20120720464X

07/25/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201207555914

09/20/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201208125808

12/26/2012

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201309483998

07/23/2013

CH2M HILL, INC.

U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL

Original

201401191159

04/09/2014

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201402370294

10/10/2014

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201402370324

10/10/2014

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

201607486545

05/03/2016

CH2M HILL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Continuation

077106039629
1273006283

03/12/2007
02/10/2012

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original
Amendment

127299692734
1273120467

02/03/2012
05/07/2012

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

TCF EQUIPMENT FINANCE, INC.

Original

20086512249

03/03/2008

CH2M HILL ALASKA INC

UNITED RENTALS

Original

20137590295

05/06/2013

CH2M HILL ALASKA INC

WESTERN PACIFIC CRANE & EQUIPMENT LLC

Original

20137591071

05/07/2013

CH2M HILL ALASKA INC

WESTERN PACIFIC CRANE & EQUIPMENT LLC

Original

20137608523

06/03/2013

CH2M HILL ALASKA INC

WESTERN PACIFIC CRANE & EQUIPMENT LLC

Original

20137608535

06/03/2013

CH2M HILL ALASKA INC

WESTERN PACIFIC CRANE & EQUIPMENT LLC

Original

20127453964

09/25/2012

CH2M HILL ALASKA INC

INLET PETROLEUM COMPANY

Original

20150007398

01/15/2015

CH2M HILL ALASKA INC

WESTERN PACIFIC CRANE & EQUIPMENT LLC

Original

20113195255

08/17/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20113812362

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20113816447

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC





7.01 - 3

--------------------------------------------------------------------------------

 

 

File Type

File Number

File Date

Debtor

Secured Party

Original

20113816496

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20113816504

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20113816512

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20113816538

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20113816553

10/04/2011

CH2M HILL COMPANIES LTD

WELLS FARGO EQUIPMENT FINANCE INC

Original

20130867631

03/06/2013

CH2M HILL COMPANIES LTD

ASPEN CAPITAL COMPANY INC

Original

20131491324

04/18/2013

CH2M HILL COMPANIES LTD

CIT FINANCE LLC

Original

20132818103

07/22/2013

CH2M HILL COMPANIES LTD

US EQUIPMENT FINANCE, A DIVISION OF US BANK NATIONAL ASSOCIATION

Original
Continuation

20070958891
20114964717

03/12/2007
12/27/2011

CH2M HILL CONSTRUCTORS, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

20144419131

11/03/2014

CH2M HILL CONSTRUCTORS, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

20152074275

05/14/2015

CH2M HILL CONSTRUCTORS, INC.

BANC OF AMERICA LEASING & CAPITAL, LLC

Original

20113387092

09/01/2011

CH2M HILL CONSTRUCTORS, INC.

UNITED RENTALS NORTHWEST, INC.

Original

20120316465

01/25/2012

CH2M HILL CONSTRUCTORS, INC.

GE CAPITAL COMMERCIAL INC.

Original
Continuation
Amendment
Continuation

60640763

01/28/2011
02/14/2011
02/17/2012
01/27/2016

CH2M HILL ENGINEERS INC

DELL FINANCIAL SERVICES LLC

Original

20114607993

12/02/2011

CH2M HILL ENGINEERS INC

WELLS FARGO BANK NA

Original

20142315588

06/13/2014

CH2M HILL ENGINEERS INC

RDO EQUIPMENT CO

Original

03415971 (filed by company number)

12/12/2012 (charge date)

HALCROW GROUP LIMITED

CH2M HILL COMPANIES, LTD.

Original

01674044 (filed by company number)

12/12/2012 (charge date)

HALCROW HOLDINGS LIMITED

CH2M HILL COMPANIES, LTD.

Original
Continuation

600768126

Unknown

CH2M Hill Canada Limited

Maxium Financial Services Inc.





7.01 - 4

--------------------------------------------------------------------------------

 

 

File Type

File Number

File Date

Debtor

Secured Party

Original
Continuation
Debtor Amendment
Continuation

621646416

12/29/2005
10/7/2010
10/19/2015

CH2M Hill Canada Limited

ARI Financial Services Inc.

Original

658020924

12/9/2009

CH2M Hill Canada Limited

Bal Global Finance Canada Corporation

Original
Continuation
Continuation

872810829

5/25/2001
2/28/2008
4/30/2013

CH2M Hill Canada Limited

Dell Financial Services Canada Limited

 

 



7.01 - 5

--------------------------------------------------------------------------------

 

 

 

Schedule 7.02
Existing Investments

Investment

Holder

Invested Balance (USD, at
9/22/16,at cost)

Amended Silicates, Inc.

CH2M HILL, INC.

190,443

Centennial Investment

CH2M HILL COMPANIES, LTD.

1

CLIM Systems

CH2M HILL NETHERLANDS HOLDINGS B.V.

813,828

C3 Class B-1 Unit

CH2M HILL ENGINEERS, INC.

2,479,000

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 7.03

Existing Indebtedness

Indebtedness

    

 

    

Outstanding balance (O/S Bal) in USD
as of 6/24/16

    

 

Capitalized leases

 

 

 


9,208,958 

 

 

 

 

 

 

 

 

 

Shareholder notes payable

 

 

 


226,841 

 

 

 

 

 

 

 

 

 

VECO acquisition holdback contingency

 

 

 


5,913,789 

 

 

 

 

 

 

 

 

 

Halcrow Group Ltd outstanding secured loans from CH2M HILL Companies, Ltd

 


45,266,568 

GBP  


59,000,445 

 

as of 9/30/16

 

 

 

 

 

 

 

Halcrow Holdings Ltd outstanding secured loans from CH2M HILL Companies, Ltd

 


7,882,876 

GBP  


11,681,792 

 

 

 

 

 

 

 

 

 

Letter of credit and bank guarantee facilities

Account party

 

Issuing bank

 

Face
Amount

 

 

O/S Bal in USD at
6/24/16

VECO ENGINEERING Abu Dhabi

    

National Bank of Abu Dhabi

    


25,000,000 

AED Limit

    


1,291,959 

 

 

 

 

 

 

 

 

VECO ENGINEERING Abu Dhabi (Qatar 2022)

 

National Bank of Abu Dhabi

 


24,354,614 

* QAR Committed

 


6,695,327 

 

 

 

 

 

 

 

 

CH2M HILL Companies, Ltd

 

Riyadh Bank

 


20,000,000 

USD Limit

 


1,861,804 

 

 

 

 

 

 

 

 

CH2M HILL Companies, Ltd

 

BNP Paribas

 

 

 

 


540,825 

 

Account party

    

Country

    

Issuing bank

    

 

    

Face
amount

    

Currency

    

O/S Bal at
6/24/16

    

USD
equivalent

Halcrow Intl Partnership

 

UAE

 

HSBC Middle East Ltd

 

Bank  guarantees

 


26,000,000 

 

AED

 


25,367,964 

 


6,906,682 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Consulting India Private Limited

 

India

 

The HSBC Limited, India

 

Bank  guarantees

 


64,000,000 

 

INR

 


65,231,693 

 


968,038 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Group Ltd

 

UK

 

HSBC Bank plc

 

Bank  guarantees

 


1,650,000 

 

GBP

 


1,602,320 

 


2,374,510 

 

 

Other bank facilities

 





7.03 - 1

--------------------------------------------------------------------------------

 

 

 

 

 

Other bank facilities

Business entity name

    

Country

    

Credit bank

    

Purpose(1)

    

Limit amount

    

Currency

    

O/S Bal at 6/24/16

    

USD equivalent

Loan/overdraft facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Consulting India Private Limited

 

India

 

Bank of America

 

Overdraft & working capital loan

 


6,000,000 

 

USD

 

                          -  

 

                               -  

CH2M HILL (India) Private Ltd

 

India

 

Bank of America

 

Overdraft & working capital loan

 


2,000,000 

 

USD

 

                          -  

 

                               -  

CH2M HILL Energy Canada Ltd.

 

Canada

 

JP Morgan

 

Overdraft & working capital loan

 


5,000,000 

 

CAD

 

                          -  

 

                               -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All Halcrow, CH2M and Veco Engineering letter of credit and bank guarantee
facilities in the above sections are guaranteed by CH2M HILL Companies, Ltd.

 

 



7.03 - 2

--------------------------------------------------------------------------------

 

 

Bi-lateral letters of credit

 

 

 

 

 

 

 

 

Issuing bank

Ultimate beneficiary

Number

Issue date

Maturity date

Currency issued

Original local amount

USD equivalent at 6/24/16

 

 

 

 

 

 

 

 

National Bank of Abu Dhabi

[* See Note below.]

LG089856/12

16-Feb-12

Open

QAR


80,784,226 

6,683,964 

BNP Paribas New York

[* See Note below.]

#04123635

13-Aug-13

13-Aug-16

USD


104,400 

420,525 

BNP Paribas New York

[* See Note below.]

#04131346

28-Aug-14

1-Aug-16

USD


120,300 

120,300 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07331

3-Jun-13

3-Jun-13

SAR


400,440 

106,784 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07398

8-Aug-13

8-Aug-13

SAR


430,250 

114,733 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07567

5-Feb-14

5-Feb-14

SAR


239,197 

63,786 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07730

21-May-14

31-Dec-16

SAR


103,124 

27,500 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07832

14-Aug-14

30-Aug-16

SAR


1,789,465 

477,191 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07837

14-Aug-14

30-Jan-17

SAR


285,532 

76,142 

Riyad Bank Saudi

[* See Note below.]

HOU/S/07917

6-Nov-14

23-Jul-16

SAR


860,750 

229,533 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08010

10-Mar-15

30-Jun-17

SAR


54,747 

14,599 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08095

28-May-15

1-Jul-17

SAR


207,464 

55,324 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08186

12-Aug-15

30-Sep-17

SAR


125,315 

33,417 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08203

25-Aug-15

23-Aug-16

SAR


414,094 

110,425 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08204

25-Aug-15

27-Jun-16

SAR


487,780 

130,075 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08321

18-Nov-15

28-Feb-16

SAR


67,932 

18,115 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08473

31-Dec-15

13-Sep-19

SAR


295,673 

78,846 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08525

29-Feb-16

6-Jul-16

SAR


120,000 

32,000 

Riyad Bank Saudi

[* See Note below.]

HOU/S/08551

15-Mar-16

19-Jul-16

SAR


1,100,000 

293,333 

 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

7.03 - 3

--------------------------------------------------------------------------------

 

 

Halcrow bank guarantees

 

 

 

 

 

 

 

 

Issuing bank

Beneficiary

GTEE number

Start date

Expiry date

Currency

F/C Value in AED

USD equivalent at 6/24/16

HSBC MENA

[* See note below.]

APGDUB17138

6-May-12

unlimited

AED


374,004 

101,826 

HSBC MENA

[* See note below.]

APGDUB22826

24-Sep-12

27-Aug-16

KWD


408,357 

111,179 

HSBC MENA

[* See note below.]

APGDUB25366

2-Dec-12

unlimited

OMR


369,519 

100,605 

HSBC MENA

[* See note below.]

APGDUB785566

6-Jul-11

Unlimited

SAR


142,744 

38,863 

HSBC MENA

[* See note below.]

FNGDUB763044

14-May-06

Unlimited

AED


50,000 

13,613 

HSBC MENA

[* See note below.]

FNGDUB763048

5-Jun-07

Unlimited

AED


30,000 

8,168 

HSBC MENA

[* See note below.]

FNGDUB763082

5-Jun-04

Unlimited

AED


6,000 

1,634 

HSBC MENA

[* See note below.]

FNGDUB763083

12-Nov-03

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763084

2-Mar-03

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763086

7-Nov-05

Unlimited

AED


36,000 

9,801 

HSBC MENA

[* See note below.]

FNGDUB763087

27-Feb-03

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763089

16-Mar-04

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763091

20-May-04

Unlimited

AED


9,000 

2,450 

HSBC MENA

[* See note below.]

FNGDUB763092

24-Mar-03

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763093

27-Apr-03

Unlimited

AED


12,000 

3,267 

HSBC MENA

[* See note below.]

FNGDUB763095

25-May-03

Unlimited

AED


15,000 

4,084 

HSBC MENA

[* See note below.]

FNGDUB763096

12-Jul-04

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763098

24-Jun-03

Unlimited

AED


15,000 

4,084 

HSBC MENA

[* See note below.]

FNGDUB763099

12-Jul-03

Unlimited

AED


12,000 

3,267 

HSBC MENA

[* See note below.]

FNGDUB763122

3-May-07

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763131

8-May-07

Unlimited

AED


3,000 

817 

HSBC MENA

[* See note below.]

FNGDUB763144

16-Dec-07

Unlimited

AED


30,000 

8,168 

HSBC MENA

[* See note below.]

PEBDUB14524

15-Mar-12

unlimited

SAR


421,268 

114,695 

HSBC MENA

[* See note below.]

PEBDUB15007

20-Mar-12

4-Aug-16

KWD


440,683 

119,980 

HSBC MENA

[* See note below.]

PEBDUB17933

20-May-12

Unlimited

SAR


485,744 

132,249 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

7.03 - 4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Issuing bank

Beneficiary

GTEE number

Start date

Expiry date

Currency

F/C Value in AED

USD equivalent at 6/24/16

HSBC MENA

[* See note below.]

PEBDUB21840

4-Sep-12

Unlimited

USD


183,625 

49,994 

HSBC MENA

[* See note below.]

PEBDUB22821

24-Sep-12

27-Aug-16

KWD


408,357 

111,179 

HSBC MENA

[* See note below.]

PEBDUB26108

1-Jan-13

unlimited

AED


336,000 

91,479 

HSBC MENA

[* See note below.]

PEBDUB26371

17-Jan-13

unlimited

AED


49,995 

13,612 

HSBC MENA

[* See note below.]

PEBDUB26564

18-Nov-12

unlimited

AED


2,404,995 

654,784 

HSBC MENA

[* See note below.]

PEBDUB27601

17-Feb-13

unlimited

AED


186,957 

50,901 

HSBC MENA

[* See note below.]

PEBDUB27909

13-Feb-13

unlimited

OMR


190,779 

51,942 

HSBC MENA

[* See note below.]

PEBDUB763008

27-Jun-10

24-Nov-16

QAR


3,495,921 

951,799 

HSBC MENA

[* See note below.]

PEBDUB763024

11-May-10

Unlimited

AED


1,138,667 

310,013 

HSBC MENA

[* See note below.]

PEBDUB763025

12-May-10

Unlimited

AED


1,226,667 

333,972 

HSBC MENA

[* See note below.]

PEBDUB763043

14-May-06

Unlimited

AED


1,518,712 

413,485 

HSBC MENA

[* See note below.]

PEBDUB763047

13-May-07

Unlimited

AED


371,215 

101,067 

HSBC MENA

[* See note below.]

PEBDUB763057

18-Nov-08

unlimited

QAR


302,554 

82,373 

HSBC MENA

[* See note below.]

PEBDUB763058

14-Aug-08

Unlimited

AED


96,456 

26,261 

HSBC MENA

[* See note below.]

PEBDUB763059

21-May-09

Unlimited

AED


906,519 

246,809 

HSBC MENA

[* See note below.]

PEBDUB763061

30-Jul-09

Unlimited

AED


426,243 

116,049 

HSBC MENA

[* See note below.]

PEBDUB763062

24-Feb-09

Unlimited

QAR


5,184,311 

1,411,481 

HSBC MENA

[* See note below.]

PEBDUB763066

15-Oct-09

Unlimited

AED


92,000 

25,048 

HSBC MENA

[* See note below.]

PEBDUB763069

12-Aug-10

Unlimited

AED


300,000 

81,678 

HSBC MENA

[* See note below.]

PEBDUB763071

27-Apr-10

Unlimited

AED


835,472 

227,466 

HSBC MENA

[* See note below.]

PEBDUB763079

16-Mar-10

Unlimited

AED


408,490 

111,215 

HSBC MENA

[* See note below.]

PEBDUB763080

30-Jan-10

Unlimited

AED


941,244 

256,263 

HSBC MENA

[* See note below.]

PEBDUB763081

11-Jan-11

Unlimited

AED


835,906 

227,584 

HSBC MENA

[* See note below.]

TEBDUB12252

12-Jan-12

Unlimited

AED


80,000 

21,781 

HSBC MENA

[* See note below.]

TEBDUB19000

21-Jun-12

Unlimited

AED


150,000 

40,839 

HSBC MENA

[* See note below.]

TEBDUB19080

25-Jun-12

Unlimited

AED


450,000 

122,517 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

7.03 - 5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Issuing Bank

Beneficiary

GTEE Number

Start Date

Expiry Date

Currency

F/C Value

USD $ Amt.

HSBC UK

[* See note below.]

181814

30-Oct-03

21-Sep-12

USD


187,971 

187,971 

HSBC UK

[* See note below.]

182205

20-Nov-03

21-Sep-12

USD


220,505 

220,505 

HSBC UK

[* See note below.]

189065

20-Oct-04

Unlimited

AED


290,000 

78,955 

HSBC UK

[* See note below.]

216601

18-Feb-09

21-May-18

EUR


339,968 

386,030 

HSBC UK

[* See note below.]

219809

6-Oct-09

Unlimited

TND


51,826 

24,017 

HSBC UK

[* See note below.]

219810

6-Oct-09

Unlimited

TND


103,652 

48,033 

HSBC UK

[* See note below.]

224042

23-Jul-10

Unlimited

NOK


4,165,338 

507,505 

HSBC UK

[* See note below.]

227972

28-Mar-11

Unlimited

AED


366,879 

99,886 

HSBC UK

[* See note below.]

227973

28-Mar-11

Unlimited

AED


772,612 

210,351 

HSBC UK

[* See note below.]

232482

5-Jan-12

Unlimited

USD


611,257 

611,257 

HSBC India

[* See note below.]

PEBNDH110324

20-Apr-11

20-Apr-17

INR


5,979,747 

88,739 

HSBC India

[* See note below.]

PEBNDH110334

25-Apr-11

26-Apr-17

INR


54,341,946 

806,434 

HSBC India

[* See note below.]

PEBNDH110924

7-Sep-11

30-Jun-16

INR


1,975,000 

29,309 

HSBC India

[* See note below.]

PEBNDH110925

7-Sep-11

30-Jun-16

INR


1,975,000 

29,309 

HSBC India

[* See note below.]

PEBNDH121952

14-Aug-12

30-Jun-16

INR


960,000 

14,246 

 





*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

7.03 - 6

--------------------------------------------------------------------------------

 

 

VECO Engineering's bank guarantees
(Issued by National Bank of Abu Dhabi)

 

 

 

 

 

 

 

LG number

Beneficiary

Issue date

Expiry date

Currency

Amount

USD equivalent at 6/24/16

TFO/BB/66184/L

[* See note below.]

15-Dec-11

15-Sep-16

USD


50,000 

50,000 

TFAE15PB004398L

[* See note below.]

18-Oct-15

18-Feb-17

AED


111,000 

30,221 

TFO/PB/046704/L

[* See note below.]

28-Aug-06

28-Aug-16

USD


80,000 

80,000 

TFO/PB/053403/L

[* See note below.]

1-Jun-08

1-Sep-16

USD


200,000 

200,000 

TFO/PB/064488/L

[* See note below.]

1-Jun-11

16-Aug-16

USD


300,000 

300,000 

TFO/PB/065346/L

[* See note below.]

29-Aug-11

15-Aug-16

AED


76,000 

20,692 

TFO/PB/069182/L

[* See note below.]

17-Dec-12

9-Sep-16

AED


53,875 

14,668 

TFO/PB/074285/L

[* See note below.]

23-Sep-14

22-Sep-16

USD


200,000 

200,000 

 

[* See note below.]

 

 

 

 

 

TFO/GL/034084L

[* See note below.]

1-Dec-03

23-Nov-16

AED


47,000 

12,796 

TFO/GL/036096L

[* See note below.]

3-May-04

24-Apr-17

AED


6,000 

1,634 

TFO/GL/043529L

[* See note below.]

28-Nov-05

20-Nov-16

AED


50,000 

13,613 

TFO/GL/044588/L

[* See note below.]

13-Mar-06

5-Mar-17

AED


45,000 

12,252 

TFO/GL/047906/L

[* See note below.]

3-Jan-07

26-Dec-16

AED


60,000 

16,336 

TFO/GL/049956/L

[* See note below.]

10-Jul-07

2-Jul-17

AED


50,000 

13,613 

TFO/GL/050994/L

[* See note below.]

22-Oct-07

14-Oct-16

AED


90,000 

24,503 

TFO/GL/052067/L

[* See note below.]

3-Feb-08

27-Jan-17

AED


90,000 

24,503 

TFO/GL/053582/L

[* See note below.]

12-Jun-08

5-Jun-17

AED


90,000 

24,503 

TFO/GL/054088/L

[* See note below.]

29-Jul-08

22-Jul-16

AED


90,000 

24,503 

TFO/GL/054403/L

[* See note below.]

7-Sep-08

31-Aug-16

AED


90,000 

24,503 

TFO/GL/054606/L

[* See note below.]

7-Oct-08

30-Sep-16

AED


90,000 

24,503 

TFO/GL/054909/L

[* See note below.]

5-Nov-08

29-Oct-16

AED


120,000 

32,671 

TFO/GL/059957/L

[* See note below.]

7-Mar-10

26-Feb-17

AED


90,000 

24,503 

TFO/GL/060305/L

[* See note below.]

5-Apr-10

31-Mar-17

AED


150,000 

40,839 

TFO/GL/066066/L

[* See note below.]

30-Nov-11

25-Feb-17

AED


120,000 

32,671 

TFO/GL/074692/L

[* See note below.]

10-Nov-14

9-Nov-16

AED


150,000 

40,839 

 

 

 

 

 

 

 

TFAE15GP003150L

[* See note below.]

20-Aug-15

23-Aug-16

AED


16,000 

4,356 

 

 

 



*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

7.03 - 7

--------------------------------------------------------------------------------

 

 

Schedule 10.2
Administrative Agent’s Office; Certain Addresses for Notices

BORROWERS:

If to any Borrower, any Loan Party or any other Subsidiary of a Borrower,

then to the Administrative Borrower at:

 

CH2M Hill Companies, Ltd.

 

9191 South Jamaica Street, Suite 400

Englewood, CO 80112

Attention: Treasurer

Telephone: (720) 286-0599

Telefacsimile: (720) 286-8606

Electronic Mail: Steven.Mathews2@CH2M.com

Website Address: www.ch2m.com

U.S. Taxpayer Identification Number: 93-0549963

 

With copy (which will not constitute notice) to:

 

CH2M Hill Companies, Ltd.

9191 South Jamaica Street, Suite 400

Englewood, CO 80112

Attention: Chief Counsel – Corporate Transactions

Telephone: (720) 286-5014

Telefacsimile: (720) 286-9234

Electronic Mail: Sarah.Hilty@CH2M.com

 

ADMINISTRATIVE AGENT:

Wells Fargo Bank, National Association

 

1525 West W.T. Harris Blvd-1B1

Charlotte, NC 28262

Mail code: MAC D1109-019

Attention: Agency Services – Lisa White

Telephone: 704.590.2778

Facsimile: 704.427.5480

Electronic Mail: lisa.a.white@wellsfargo.com

 





10.2-1

--------------------------------------------------------------------------------

 

 

L/C ISSUER:

 

To such lender acting in the capacity as L/C Issuer under this Agreement at its
notice address listed below

 

SWING LINE LENDER:

Wells Fargo Bank, National Association

 

1525 West W.T. Harris Blvd-1B1

Charlotte, NC 28262

Mail code: MAC D1109-019

Attention: Agency Services – Lisa White

Telephone: 704.590.2778

Facsimile: 704.427.5480

Electronic Mail: lisa.a.white@wellsfargo.com

 

LENDERS:

 

Wells Fargo Bank, National Association

 

301 S. College Street, 14th Floor

MAC D1053-144

Charlotte, NC 28202

Attention: Mark B. Felker

Telephone: (704) 374-7074

Telefacsimile: (704) 383-7611

Electronic Mail: mark.felker@wellsfargo.com  

 

BNP Paribas

 

San Francisco Branch

One Front Street, 23rd Floor

San Francisco, CA 94111

Attention: Jamie Dillon

Telephone: (415) 772-1300

Telefacsimile: (415) 291-0563

Electronic Mail: jamie.dillon@americas.bnpparibas.com

 

with a copy to:

 

San Francisco Branch

One Front Street, 23rd Floor

San Francisco, CA 94111

Attention: Mary-Ann Wong

Telephone: (415) 772-1300

Telefacsimile: (415) 398-8462

Electronic Mail: mary-ann.wong@americas.bnpparibas.com





10.2-2

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, N.A.

 

1125 Seventeenth Street, 3rd Floor

Denver, CO 80202

Attention: Norma Dally

Telephone: (303) 244-3137

Telefacsimile: (303) 297-8267

Electronic Mail: Norma.K.Dally@jpmchase.com

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

227 West Monroe Street, Suite 1550 Chicago, IL 60606

Attention: Christina Schuschel

Telephone: (312) 696-4663

Telefacsimile: (312) 696-4535

Electronic Mail: cschuschel@us.mufg.jp

 

with a copy to:

 

227 West Monroe Street, Suite 1550

Chicago, IL 60606

Attention: Mark Campbell

Telephone: (312) 696-4674

Telefacsimile: (312) 696-4535

Electronic Mail: mcampbell@us.mufg.jp

 

Bank of America, N.A.

 

333 S. Hope St. 24th Floor

Los Angeles, CA 90071-1406

Attention: Mathew Griesbach

Telephone: (213) 621-8737

Telefacsimile: (415) 343-0981

Electronic Mail: Mathew.j.griesbach@baml.com

 

HSBC Bank USA, N.A.

 

601 Montgomery Street

Suite 1000, Flr. 10

San Francisco, CA 94111

Attention: Katherine M. Wolfe

Telephone: (415) 288-7778

Telefacsimile: (415) 288-7762

Electronic Mail: Katherine.m.wolfe@us.hsbc.com

 





10.2-3

--------------------------------------------------------------------------------

 

 

Citizens Bank, N.A.

 

27777 Franklin Road

Southfield, MI 48034

Attention: André A. Nazareth

Telephone: (248) 226-7736

Electronic Mail: andre.a.nazareth@citizensbank.com

 

U. S. Bank National Association

 

950 17th Street, 3rd Floor

Denver, CO 80202

Attention: Blake Malia

Telephone: (303) 585-6953

Telefacsimile: (303) 585-4229

Electronic Mail: Blake.malia1@usbank.com

 

The Northern Trust Company

 

50 S. LaSalle Street

Chicago, IL 60603

Attention: Morgan Lyons

Telephone: (312) 444-7041

Telefacsimile: (312) 557-1425

Electronic Mail: MAL10@ntrs.com

 

The Bank of the West

 

600 17th Street

Suite 1500

Denver, CO 80202

Attention:  Terry A. Switz

Telephone: (303) 202-5760

Telefacsimile: (402) 918-7253

Electronic Mail: Terry.Switz@bankofthewest.com

 





10.2-4

--------------------------------------------------------------------------------

 

 

BMO Harris Bank N.A.

 

115 South LaSalle Street - 17W

Chicago, IL 60603

Attention:  Sugine Jung

Telephone: (312) 461-3806

Telefacsimile: (312) 293-5283

Electronic Mail: sugine.jung@bmo.com

 

with a copy to:

 

111 West Monroe Street

5th Floor Center

Chicago, IL 60603

Attention:  Jennifer M. Guidi

Telephone: (312) 461-2272

Telefacsimile: (312) 461-6190

Electronic Mail: jennifer.guidi@bmo.com

 

 

 



10.2-5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
will have the meanings given to them in the Credit Agreement identified below
(as amended, supplemented, restated or otherwise modified as of the Effective
Date, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, the
Collateral Documents and the other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Facilities identified below
(including, without limitation, any Letters of Credit, Guarantees and Swingline
Loans included in such Facilities) and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
Collateral Document or any other Loan Document or any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and (b)
above being referred to herein collectively as the “Assigned Interest”). Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1.Assignor:                                               

                                                                    

2.Assignee:                                               

                                                                    

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]





Exhibit A-1

--------------------------------------------------------------------------------

 

 

3.   Borrowers:                            CH2M HILL Companies, Ltd., a Delaware
corporation (the “Parent”)
CH2M HILL, Inc., a Florida corporation (“CH2M Inc.”)
Operations Management International, Inc.,
a California corporation (“OMI”)
CH2M HILL Engineers, Inc.,
a Delaware corporation (“CH2M Engineers”)
CH2M HILL Global, Inc.,
a Delaware corporation (“CH2M Global”)
CH2M HILL Constructors, Inc.,
a Delaware corporation (“CH2M Constructors”)
CHVENG, LLC,
a Delaware limited liability company (“CHVENG”)

4.   Administrative Agent:          Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement

5.   Credit Agreement:                The Second Amended and Restated Credit
Agreement dated as of March 28, 2014 among the Parent, CH2M Inc., OMI, CH2M
Engineers, CH2M Global, CH2M Constructors, and CHVENG, as co-borrowers, the
Subsidiary Guarantors party thereto, the Lenders party thereto, and Wells Fargo
Bank, National Association in its separate capacities as the Swing Line Lender
and as the Administrative Agent.

6.   Assigned Interest[s]:

 

 

 

 

 

 

Assignor

Assignee

Facility
Assigned

Aggregate
Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans

 

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

Effective Date: ________________ __, 201_ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]





Exhibit A-2

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





Exhibit A-3

--------------------------------------------------------------------------------

 

 

 [Consented to and Accepted:  [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B)
OF THE CREDIT AGREEMENT]  

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By

 

 

 

Name:

 

 

Title:]

 

 

[Consented to:  [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swingline Lender [and L/C Issuer]

 

 

 

By

 

 

 

Name:

 

 

Title:]

 

 

[Consented to:  [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT FOR L/C ISSUER OTHER THAN WELLS FARGO BANK]

[                                    ],
as [L/C Issuer]

By

 

 

 

Name:

 

 

Title:]

 

 

[Consented to:  [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

___________________________, as Borrower

By

 

 

 

Name:

 

 

Title:]

 





Exhibit A-4

--------------------------------------------------------------------------------

 

 

ANNEX 1

The Second Amended and Restated Credit Agreement dated as of March 28, 2014
among the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global, CH2M
Constructors, and CHVENG, as co-borrowers, the Subsidiary Guarantors party
thereto, the Lenders party thereto, and Wells Fargo Bank, National Association
in its separate capacities as the Swing Line Lender and as the Administrative
Agent.

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (A) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (B) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (C) the financial condition of the Borrower, any of its
Subsidiaries (including, without limitation, any Subsidiary Guarantor) or
Affiliates or any other Person obligated in respect of any Loan Document or
(D) the performance or observance by the Borrower, any of its Subsidiaries
(including, without limitation, any Subsidiary Guarantor) or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement and the other Loan Documents,
(ii) it meets all the requirements to be a permitted assignee under Section
10.06(b) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b) of the Credit Agreement), (iii) from and after
the Effective Date, it will be bound by the provisions of the Credit Agreement
and the other Loan Documents, including, without limitation, the Intercreditor
Agreement, as a Lender thereunder and, to the extent of the Assigned Interest,
will have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement and the
Intercreditor Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 6.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lending Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered





Exhibit A-5

--------------------------------------------------------------------------------

 

 

by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lending Party,
and based on such documents and information as it will deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Payments.  From and after the Effective Date, the Administrative Agent will make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.1

General Provisions.  This Assignment and Assumption will be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together will constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy will be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption will be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, the Administrative Agent will
make all payments in respect of [ the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] will make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.”

 

 



Exhibit A-6

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

________________, 201_

 

To:       Wells Fargo Bank, National Association, as Administrative Agent
___________________
___________________
Attention: ___________
Telephone: __________
Facsimile: ___________

Re:        The Second Amended and Restated Credit Agreement dated as of March
28, 2014 (as the same may from time to time be amended, modified or supplemented
or restated, the “Credit Agreement”), among CH2M HILL COMPANIES, LTD., a
Delaware corporation (the “Parent”), CH2M HILL, INC., a Florida corporation
(“CH2M Inc.“), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California
corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M
Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation (“CH2M Global”),
CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and
CHVENG, LLC, a Delaware limited liability company (“CHVENG,” and together with
the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors,
each a “Borrower,” and, collectively, the “Borrowers”), as borrowers, the
Subsidiary Guarantors party thereto, the several financial institutions party
thereto as Lenders, and Wells Fargo Bank, National Association, in its separate
capacities as Swing Line Lender and as Administrative Agent on behalf and for
the benefit of the Credit Group.

Ladies and Gentlemen:

Reference is made to the Credit Agreement.  Capitalized terms used in this
Compliance Certificate have the same meaning when used herein as given to them
in the Credit Agreement.

Pursuant to Section 6.01(c) of the Credit Agreement, the Parent, by its
undersigned Responsible Officer, acting solely in such capacity, hereby
certifies that the information furnished in Schedule 1 attached hereto and
incorporated herein by this reference was true, accurate and complete as of the
last date of the Fiscal Period immediately preceding the date of this Compliance
Certificate and that:

1.          The undersigned Responsible Officer is the duly appointed
_______________ of the Parent and has responsibility for the financial affairs
of the Parent and its Subsidiaries.

2.          The undersigned Responsible Officer has reviewed the terms of the
Credit Agreement, the Notes and the Credits and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and financial condition of the Parent and its Subsidiaries during the accounting
period covered by the financial statements most recently





Exhibit B-1

--------------------------------------------------------------------------------

 

 

delivered to the Administrative Agent pursuant to Sections 6.01(a) and 6.01(b),
as applicable, of the Credit Agreement.

3.          Each of the representations and warranties of each Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document are true and correct in all material respects (except that such
materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they will be true and correct in all material respects (except that
such materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in Section 5.10 of the Credit Agreement will be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement.

4.          Such reviews have not disclosed the existence during or at the end
of such accounting period, and the undersigned does not have knowledge of the
existence as of the date hereof of any Default or Event of Default, except for
such conditions or events listed on Schedule 2 attached hereto, specifying the
nature and period of existence thereof and what action Borrower has taken, or is
taking and proposes to take, if any, with respect thereto.

5.          Schedule 3 attached hereto describes all transactions permitted by
Section 7.05(j) of the Credit Agreement with respect to Program Receivables.

6.          Schedule 4 attached hereto contains a description of transactions
permitted by Sections 7.04(a),  (b) and (e) of the Credit Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





Exhibit B-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of ____________________, ___.

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

a Delaware corporation

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 





Exhibit B-3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Dated_______________________________________, 201_
FINANCIAL COVENANTS OF BORROWER

 

 

 

I.       Minimum Consolidated Fixed Charge Coverage Ratio (Section 7.14(a)). Not
permit the Consolidated Fixed Charge Coverage Ratio, as determined as of the
last day of each Fiscal Period, to be less than 1.50:1.00.

a.

Consolidated Adjusted EBITDA (calculated as follows for such period:)

 

i.

Consolidated Net Income

$_____________________

ii.

Consolidated Interest Expense

$_____________________

iii.

amounts treated as expenses for such period for depreciation and the
amortization of intangibles of any kind

$_____________________

iv.

Federal, state, local and foreign taxes on or measured by income accrued by the
Parent and its Consolidated Subsidiaries during such period net of any Federal,
state, local and foreign income tax credits of the Parent and its Consolidated
Subsidiaries for such period

$_____________________

v.

expenses associated with the non-cash portion of all share-based compensation

$_____________________

vi.

charges related to:

 

 

(A)    restructuring

$_____________________

 

(B)    asset impairment

$_____________________

 

(C)    non-cash estimate project losses (including non- extraordinary items)

$_____________________

vii.

other (A) extraordinary expenses

$_____________________

 

(B) non-recurring expenses actually paid in cash during such period in an
aggregate amount not to exceed $10,000,000 in any Fiscal Year

$_____________________

viii.

to the extent included in Line I(a)(vi), cash payments related to:

 

 

(A)   restructuring

$_____________________

 

(B)   asset impairment

$_____________________

 

(C)   non-cash estimate project losses (including non- extraordinary items)

$_____________________

ix.

to the extent included in calculating Consolidated Net Income, other 

 

 

(A)   extraordinary gains

$_____________________

 

(B)    non-recurring gains

$_____________________

 





Exhibit B-4

--------------------------------------------------------------------------------

 

 

 

x.

Consolidated Adjusted EBITDA (the sum of Lines I(a)(i) through I(a)(vii) minus,
Lines I(a)(viii) through I(a)(ix))

$_____________________

b.

Consolidated Lease Expense

$_____________________

c.

Consolidated Adjusted EBITDAR (Line I(a)(x) plus Line I(b))

$_____________________

d.

Consolidated Interest Expense (from Line I(a)(ii))

$_____________________

e.

Current Portion of Consolidated Long Term Debt

$_____________________

f.

cash dividends accrued on preferred stock, to the extent that such preferred
stock is treated as equity pursuant to GAAP

$_____________________

g.

Consolidated Fixed Charge Coverage Ratio (Line I(c) divided    by the sum of
Line I(b), Line I(d), Line I(e) and Line I(f)

$________________ :1.00

 

Annex A attached hereto contains all calculations supporting the amounts
reported above for the four consecutive Fiscal Periods ending on the date
hereof.

II.Maximum Consolidated Leverage Ratio (Section 7.14(b)). Not permit the
Consolidated Leverage Ratio to exceed (i) 3.75:1.00, as determined as of the
last day of each Fiscal Period during the Interim Period, or (ii) 3.00:1.00, as
determined as of the last day of each Fiscal Period thereafter; provided that,
following the date on which the aggregate amount of all Qualified Acquisitions
consummated during the prior twelve month period is equal to or greater than
$150,000,000, the Consolidated Leverage Ratio at the end of each of the four (4)
Fiscal Periods following such date, shall be no greater than 3.25:1.00.

 

 

 

a.

Numerator in definition of Consolidated Leverage Ratio (calculated as follows
for such period):

i.

outstanding principal amount of all obligations, whether current or long term,
for borrowed money (including all Obligations under the Credit Agreement) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments

$____________________

ii.

direct obligations arising under letters of credit (whether standby or
commercial), bankers’ acceptances, bank guaranties and other financial
guarantees (to include (A) all issued and outstanding Performance Credits which
have a face amount that equals or exceeds $20,000,000 and (B), with respect to
each outstanding JV Letter of Credit, only the portion of the JV Letter of
Credit Face Amount thereof that is recourse to the Borrowers, determined in
accordance with Section 2.04(k) of the Credit Agreement)

$____________________

 





Exhibit B-5

--------------------------------------------------------------------------------

 

 

 

iii.

Attributable Debt in respect of all Capitalized Leases

$____________________

iv.

without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines II(a)(i) through II(a)(iii)

$____________________

v.

all obligations in respect of Disqualified Equity Interests which became due
during the period ending on the date of this Certificate

$____________________

vi.

all Indebtedness of the types referred to in Items II(a)(I) through II(a)(v) of
any partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Parent or any of its
Consolidated Subsidiaries is a general partner or joint venturer, unless such
Indebtedness is expressly made nonrecourse to the Parent or such Subsidiaries

$____________________

vii.

Consolidated Total Funded Debt (the sum of Lines II(a)(i) through II(a)(vi))

$____________________

b.

Denominator in definition of Consolidated Leverage Ratio (calculated as follows
for such period):

i.

Consolidated Adjusted EBITDA(from Line I(a)(x))

$____________________

c.

Consolidated Leverage Ratio(Line II(a)(vii) divided by Line II(b)(i))

_____________________

 

Annex B attached hereto contains all calculations supporting the amounts
reported above for the four consecutive Fiscal Periods ending on the date
hereof.





Exhibit B-6

--------------------------------------------------------------------------------

 

 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

Dated _________________, 201_

 

LIST OF EXCEPTIONS

 

Condition(s) or event(s) constituting a Default or Event of Default:

 

Period of Existence:

 

Remedial action with respect to such condition or event:





Exhibit B-7

--------------------------------------------------------------------------------

 

 

SCHEDULE 3 TO COMPLIANCE CERTIFICATE

Dated _________________, 201_

 

Program Receivables

 

 

 

1.         Aggregate face amount of Program Receivables sold pursuant to all
Permitted Receivables

Financings made since the Closing Date:

$_______________;

2.         Aggregate Eligible Receivables as of ____________, 201_:

$_______________;

3.        Line 1 divided by Line 2:

____________%;

4.        Consolidated Leverage Ratio from Line II(c) of Schedule 1:

_________:1.00;4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4 If Line 4 is greater than 2.50:1.00, then Line 3 should be less than or equal
to 15%.  If Line 4 is less than or equal to 2.50:1.00, then line 3 should be
less than or equal to 25%.





Exhibit B-8

--------------------------------------------------------------------------------

 

 

SCHEDULE 4 TO COMPLIANCE CERTIFICATE

Dated _________________, 201_

 

Fundamental Changes

 

1.       Describe any mergers between (a) any Borrower or Significant Subsidiary
which is a Loan Party and (b) a Domestic Subsidiary (Section 7.04(a) of the
Credit Agreement):

 

 

Parties to merger:

 

Surviving Entity:

 

Date of Merger: :

 

 

2.       Describe any mergers between (a) any Significant Subsidiary and (b) any
Loan Party (Section 7.04(b) of the Credit Agreement): Parties to merger:

 

 

Parties to merger:

 

Surviving Entity:

 

Date of Merger: :

 

 

 

 

3.       Describe any liquidation or dissolution of any Subsidiary (Section
7.04(e) of the Credit Agreement):

 

Name of Subsidiary liquidated or dissolved:

 

 

 

Name of Loan Party or Domestic Subsidiary to whom assets of the liquidated or
dissolved Subsidiary were transferred:

 

 

 

Date of dissolution or liquidation:

 

 

 



Exhibit B-9

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of ________________, 20__, is entered into and
made by ______________________________________, a ________________
[corporation][limited liability company] (the “Additional Obligor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as
Administrative Agent under the Credit Agreement referred to below and collateral
agent under the Collateral Agreement referred to below (in such capacities, the
“Agent”), on behalf and for the benefit of the Credit Group (as defined in such
Credit Agreement) in respect of such Credit Agreement and the Credit Group (as
defined in such Collateral Agreement) in respect of the Collateral
Agreement.  All capitalized terms not defined herein will have the meaning
ascribed to them in such Credit Agreement or the Collateral Agreement, as
applicable.

RECITALS

1.CH2M HILL Companies, Ltd., a Delaware corporation (the “Parent”), CH2M HILL,
Inc., a Florida corporation (“CH2M Inc.”), Operations Management International,
Inc., a California corporation (“OMI”), CH2M HILL Engineers, Inc., a Delaware
corporation (“CH2M Engineers”), CH2M HILL Global, Inc., a Delaware corporation
(“CH2M Global”), CH2M HILL Constructors, Inc., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC, a Delaware limited liability company (“CHVENG,”
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”) and
the Subsidiary Guarantors party thereto have entered into that certain Second
Amended and Restated Credit Agreement dated as of March 28, 2014 (as amended by
the First Amendment to Credit Agreement dated as of September 26, 2014, the
Second Amendment to Credit Agreement dated as of March 30, 2015, the Consent
dated as of April 25, 2016 and the Third Amendment to Credit Agreement dated as
of September 30, 2016 and as further amended, modified, supplemented or restated
from time to time, the “Credit Agreement”) with the several financial
institutions party thereto as Lenders, and Wells Fargo Bank, National
Association, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group, pursuant
to which the Lending Parties agreed to make certain Credit Extensions and Loans
to the Borrowers on behalf and for the benefit of the Borrowers and the
Subsidiary Guarantors on the terms and subject to the conditions set forth
therein and the other Loan Documents.

2.The Borrowers, the Subsidiary Guarantors party thereto and the Agent, as
collateral agent for each member of the Credit Group, have entered into that
certain Security Agreement dated as of September 30, 2016 (as amended, modified,
supplemented or restated from time to time, the “Collateral Agreement”).

Pursuant to Section 10.15 of the Credit Agreement, each of the Subsidiary
Guarantors party to the Credit Agreement have, jointly and severally,
unconditionally and irrevocably guaranteed the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of the Obligations and the Bank Product Debt (defined
therein as the “Guaranteed Obligations”).

Section 6.12 of the Credit Agreement requires certain Domestic Subsidiaries that
are Material Subsidiaries to become (a) Subsidiary Guarantors under and as
defined in the Credit Agreement and (b) Grantors under and as defined in the
Collateral Agreement, by executing and delivering to Agent a joinder agreement.

The Additional Obligor is a Material Subsidiary and currently obtains and enjoys
and will continue to obtain and enjoy substantial direct and indirect benefit
from the Credit Extensions and Loans made and issued by the Lending Parties
pursuant to the Credit Agreement and, if applicable, the Bank Products provided
by the Bank Product Providers.



 

--------------------------------------------------------------------------------

 

 

The Additional Obligor has agreed to execute and deliver this Joinder Agreement
in order to become a Subsidiary Guarantor party to the Credit Agreement and a
Grantor party to the Collateral Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt of which is hereby confirmed, IT IS
AGREED:

Joined as Subsidiary Guarantor to Credit Agreement and a Grantor to the
Collateral Agreement.  By executing and delivering this Joinder Agreement, the
Additional Obligor, as provided in Section 6.12 of the Credit Agreement, hereby
becomes (1) a party to the Credit Agreement as a Subsidiary Guarantor thereunder
and (2) a party to the Collateral Agreement as a Grantor thereunder, in each
case, with the same force and effect as if originally named therein as a
Subsidiary Guarantor and a Grantor, as applicable, and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor under the Credit Agreement and a Grantor
under the Collateral Agreement.  The information set forth in Annex I-A hereto
is hereby added to the information set forth in the schedules to the Credit
Agreement.  Schedule 1, “Copyrights”, Schedule 2, “Intellectual Property
Licenses”, Schedule 3, “Patents”, Schedule 4, “Pledged Companies”, Schedule 5,
“Trademarks”, Schedule 6, “Name; Chief Executive Office; Tax Identification
Numbers and Organizational Numbers”, Schedule 7, “Deposit Accounts and
Securities Accounts”, and Schedule 8, “List of Uniform Commercial Code Filing
Jurisdictions” attached hereto supplement Schedule 1,  Schedule 2,  Schedule 3,
 Schedule 4,  Schedule 5,  Schedule 6,  Schedule 7, and Schedule 8,
respectively, to the Collateral Agreement and shall be deemed a part thereof for
all purposes of the Collateral Agreement.  The Additional Obligor hereby
represents and warrants to the Credit Group that each of the representations and
warranties contained in Article V of the Credit Agreement and Section 5 of the
Collateral Agreement, with respect to itself, is true and correct on and as the
date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date.

Loan Document.  This Joinder Agreement is a Loan Document.  This Joinder
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which constitutes an original document, but all
of which when taken together constitute a single agreement.  This Joinder
Agreement will become effective when it has been executed and delivered by the
Agent and the Agent has received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.  Delivery of an
executed counterpart of a signature page of this Joinder Agreement by telecopy
or other form of electronic transmission will be effective as delivery of a
manually executed counterpart of this Agreement.  As used herein, the term
‘‘electronic transmission’’ means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved, and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

Governing Law.  This Joinder Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law other than New York General Obligations Law 5-1401 and
5-1402.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL OBLIGOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

Attention:

 

 

Tel:

 

 

Facsimile:

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Agent

 

 

 

 

 

By:

`

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

Annex I-A
to
Joinder Agreement

Supplement to Credit Agreement Disclosure Schedules

 

 



 

--------------------------------------------------------------------------------

 

 

Schedules
to
Joinder Agreement

Supplements to Collateral Agreement Schedules

Schedule 1

“Copyrights”

 

Schedule 2

“Intellectual Property Licenses”

 

Schedule 3

“Patents”

 

Schedule 4

“Pledged Companies”

 

Schedule 5

“Trademarks”

 

Schedule 6 

“Name; Chief Executive Office; Tax Identification Numbers and Organizational
Numbers”

 

Schedule 7

“Deposit Accounts and Securities Accounts”

 

Schedule 8

“List of Uniform Commercial Code Filing Jurisdictions”

 



Exhibit C-1

--------------------------------------------------------------------------------

 

 

Exhibit D

 

FORM OF LOAN NOTICE

 

________________, 201_

 

To:       Wells Fargo Bank, National Association, as Administrative Agent
___________________
___________________
Attention: ___________
Telephone: __________
Facsimile: ___________

Re:        The Second Amended and Restated Credit Agreement dated as of March
28, 2014 (as the same may from time to time be amended, modified or supplemented
or restated, the “Credit Agreement”), among CH2M HILL COMPANIES, LTD., a
Delaware corporation (the “Parent”), CH2M HILL, INC., a Florida corporation
(“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California
corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M
Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation (“CH2M Global”),
CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and
CHVENG, LLC, a Delaware limited liability company (“CHVENG,” and together with
the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors,
each a “Borrower,” and, collectively, the “Borrowers”), the Subsidiary
Guarantors party thereto, the several financial institutions party thereto as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities
as Swing Line Lender and as Administrative Agent on behalf and for the benefit
of the Credit Group.

Ladies and Gentlemen:

1.           The Borrowers request (select one):

A Borrowing of Revolving Credit Loans

A conversion or continuation of Revolving Credit Loans

The designated [funding date][date of conversion/continuation], which will be a
Business Day, of the requested [Borrowing] [conversion/continuation] is
_______________, 201__.

The aggregate amount of the requested [Borrowing] [conversion/continuation] is
[$___________] [_________________[choose Alternative Currency]].

The requested [Borrowing] [conversion/continuation] will consist of $_________
of Base Rate Loans and $___________ [_________________ [choose Alternative
Currency]] of Eurodollar Loans.

The duration of the Interest Period for the Eurodollar Rate Loans included in
the requested [Borrowing] [conversion/continuation] will be ___ months.





Exhibit D-1

--------------------------------------------------------------------------------

 

 

The designated deposit account to which proceeds of the Loans are to be
transferred together with wiring instructions are:

Bank:                   [____________________]

Account No.:       [____________________]

ABA No.:            [____________________]

Reference:           [____________________]

 

The undersigned Administrative Borrower, on behalf of the Borrowers, hereby
certifies that the following statements are true on the date hereof, and will be
true on the date of the requested Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:

each of the representations and warranties of each Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document
are true and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will be true and correct in all material respects (except that such
materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in Section 5.10 of the Credit Agreement will be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement;

no Default or Event of Default exists as of the date hereof, or will result from
the Credit Extension requested to be made or issued on the designated funding
date or from the application of the proceeds thereof;

no Material Adverse Effect has occurred since December 31, 2013; [and]

after giving effect to any Revolving Credit Borrowing in an Alternative
Currency, the Total Revolving Credit Outstandings in Alternative Currencies will
not exceed the Alternative Currency Available Credit; and

after giving effect to any Revolving Credit Borrowing, the Total Revolving
Credit Outstandings will not exceed the Aggregate Revolving Credit Commitments.





Exhibit D-2

--------------------------------------------------------------------------------

 

 

 

CH2M HILL COMPANIES, LTD.

 

a Delaware corporation, as Administrative Borrower

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

 



Exhibit D-3

--------------------------------------------------------------------------------

 

 

Exhibit E-l

 

FORM OF REVOLVING LOAN NOTE

 

([Name of Lender])

 

 

U.S. $[________]

[__________]

 

CH2M HILL COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M HILL,
INC., a Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL,
INC., a California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC, a Delaware limited liability company (“CHVENG,”
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”), FOR
VALUE RECEIVED, each hereby promises, on a joint and several basis, to pay to
the order of [NAME OF LENDER] (the “Lender”), in lawful money of the United
States of America, the aggregate principal amount of all Revolving Credit Loans
made or advanced by the Lender under the Revolving Credit Facility (such
Revolving Credit Loans made by the Lender being referred to herein as the
“Lender Advances”) made or maintained by the Lender pursuant to the Credit
Agreement (as defined below), payable on the dates, in the amounts and in the
manner set forth below.

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of March 28, 2014 (as
amended by the First Amendment to Credit Agreement dated as of September 26,
2014, the Second Amendment to Credit Agreement dated as of March 30, 2015, the
Consent dated as of April 25, 2016 and the Third Amendment to Credit Agreement
dated as of September 30, 2016 and as further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among the Borrowers,
as co-borrowers, the Subsidiary Guarantors party thereto, the several financial
institutions party to this Agreement as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group.  All
capitalized terms used but not defined herein will have the meaning given to
them in the Credit Agreement.

1.Principal Payments.  All payments of the principal amount of the Lender
Advances will be made in lawful money of the United States of America and will
be due and payable on the date(s) determined pursuant to the Credit Agreement.

Interest Rate.  The Borrowers further promise, on a joint and several basis, to
pay interest on the sum of the daily unpaid principal balance of the Lender
Advances outstanding on each day in lawful money of the United States of
America, from the date of this Note until all such principal amounts will have
been repaid in full, which interest will be payable at the rates per annum and
on the dates determined pursuant to the Credit Agreement.

Place Of Payment.  All amounts payable hereunder will be payable by wire
transfer to the Administrative Agent, on behalf and for the benefit of the
Lender, at the Administrative Agent’s Office, or such other place of payment as
may be specified by the Lender in writing.





Exhibit E-1-1

--------------------------------------------------------------------------------

 

 

Application Of Payments; Acceleration.  Payments on this Note will be applied in
the manner set forth in the Credit Agreement.  Without limiting the generality
of Section 1 of this Note, the Credit Agreement contains provisions for
acceleration of the maturity of the principal amount of the Lender Advances upon
the occurrence of certain stated events.

Each Lender Advance made by the Lender to the Borrowers pursuant to the Credit
Agreement will be recorded by the Lender on its books and records, including the
Register.  The failure of the Lender to record any repayment made on account of
the principal balance thereof will not limit or otherwise affect the joint and
several obligations of the Borrowers under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

Any principal repayment of or interest payment on the Lender Advances not paid
when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, will thereafter bear interest at the
Default Rate determined pursuant to Section 2.09(b) of the Credit Agreement.

Default.  The Borrowers’ failure to pay timely any of the principal amount due
under this Note when the same becomes due and payable or within three Business
Days thereafter or failure to pay timely any accrued interest due under this
Note on the date the same becomes due and payable or within three Business Days
thereafter will constitute a default under this Note.  Upon the occurrence of a
default hereunder or an Event of Default under the Credit Agreement or any of
the other Loan Documents, all unpaid principal, accrued interest and other
amounts owing hereunder will be collectible the Administrative Agent, on behalf
and for the benefit of the Lender, pursuant to the Credit Agreement and
applicable law.

Waiver.  Each Borrower hereby waives presentment and demand for payment, notice
of dishonor, protest and notice of protest of this Note, and will pay all costs
of collection when incurred by or on behalf of the Lender, including, without
limitation, reasonable attorneys’ fees, costs and other expenses.

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

Governing Law.  This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of New York, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

Successors And Assigns.  The provisions of this Note will inure to the benefit
of, and be binding on, any successor to any of the Borrowers and will extend to
any holder hereof.

[signature pages follow]





Exhibit E-1-2

--------------------------------------------------------------------------------

 

 

BORROWERS:

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

    

CH2M HILL, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 



Exhibit E-1-3

--------------------------------------------------------------------------------

 

 

EXHIBIT E-2

 

FORM OF SWING LINE LOAN NOTE

 

(Wells Fargo Bank, National Association)

U.S. $[________]

[__________]

 

CH2M HILL COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M HILL,
INC., a Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL,
INC., a California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC., a Delaware limited liability company (“CHVENG”
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”), FOR
VALUE RECEIVED, each hereby promises, on a joint and several basis, to pay to
the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swing Line Lender”),
in lawful money of the United States of America, the aggregate principal amount
of all Loans made or advanced by the Swing Line Lender constituting Swing Line
Loans (such Swing Line Loans made by the Swing Line Lender being referred to
herein as the “Swing Line Borrowings”) made or maintained by the Lender pursuant
to the Credit Agreement (as defined below), payable on the dates, in the amounts
and in the manner set forth below.

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of March 28, 2014 (as
amended by the First Amendment to Credit Agreement dated as of September 26,
2014, the Second Amendment to Credit Agreement dated as of March 30, 2015, the
Consent dated as of April 25, 2016 and the Third Amendment to Credit Agreement
dated as of September 30, 2016 and as further amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), by and among the Borrowers,
as co-borrowers, the Subsidiary Guarantors party thereto, the several financial
institutions party to this Agreement as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group. All
capitalized terms used but not defined herein will have the meaning given to
them in the Credit Agreement.

1.         Principal Payments.  All payments of the principal amount of the
Swing Line Borrowings will be made in lawful money of the United States of
America and will be due and payable on the date(s) determined pursuant to the
Credit Agreement.

2.         Interest Rate.  The Borrowers further promise on a joint and several
basis to pay interest on the sum of the daily unpaid principal balance of the
Swing Line Borrowings outstanding on each day in lawful money of the United
States of America, from the date of this Note until all such principal amounts
will have been repaid in full, which interest will be payable at the rates per
annum and on the dates determined pursuant to the Credit Agreement.

3.         Place Of Payment. Subject to the following sentence, all amounts
payable hereunder will be payable by wire transfer to the Administrative Agent,
at the Administrative





Exhibit E-2-1

--------------------------------------------------------------------------------

 

 

Agent’s Office, or such other place of payment as may be specified by the
Administrative Agent in writing. 

In addition to the repayment of Swing Line Loans pursuant to the foregoing
sentence, the Borrowers may repay a Swing Line Loan made pursuant to subsection
2.05(g) in accordance with the provisions of the Cash Sweep Agreements
concerning the manner, time, amount and place of payment for such Swing Line
Loan.

4.         Application Of Payments; Acceleration.  Payments on this Note will be
applied in the manner set forth in the Credit Agreement.  Without limiting the
generality of Section 1 of this Note, the Credit Agreement contains provisions
for acceleration of the maturity of the principal amount of the Swing Line
Borrowings upon the occurrence of certain stated events.

Each Swing Line Borrowing made by the Swing Line Lender to the Borrowers
pursuant to the Credit Agreement will be recorded by the Swing Line Lender on
its books and records, including the Register.  The failure of the Swing Line
Lender to record any repayment made on account of the principal balance thereof
will not limit or otherwise affect the joint and several obligations of the
Borrowers under this Note and under the Credit Agreement to pay the principal,
interest and other amounts due and payable thereunder.

Any principal repayment of or interest payment on the Swing Line Borrowings not
paid when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, will thereafter bear interest at the
Default Rate determined pursuant to Section 2.09(b) of the Credit Agreement.

Default.  The Borrowers’ failure to pay timely any of the principal amount due
under this Note when the same becomes due and payable or within three Business
Days thereafter or failure to pay timely any accrued interest due under this
Note on the date the same becomes due and payable or within three Business Days
thereafter will constitute a default under this Note.  Upon the occurrence of a
default hereunder or an Event of Default under the Credit Agreement or any of
the other Loan Documents, all unpaid principal, accrued interest and other
amounts owing hereunder will be collectible by the Administrative Agent, on
behalf and for the benefit of the Swing Line Lender, pursuant to the Credit
Agreement and applicable law.

Waiver.  Each Borrower hereby waives presentment and demand for payment, notice
of dishonor, protest and notice of protest of this Note, and will pay all costs
of collection when incurred by or on behalf of the Swing Line Lender, including,
without limitation, reasonable attorneys’ fees, costs and other expenses.

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

Governing Law.  This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of New York, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

Successors And Assigns.  The provisions of this Note will inure to the benefit
of, and be binding on, any successor to any of the Borrowers and will extend to
any holder hereof.

 





Exhibit E-2-2

--------------------------------------------------------------------------------

 

 

BORROWERS:

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

    

CH2M HILL, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 



Exhibit E-2-3

--------------------------------------------------------------------------------

 

 

EXHIBIT F
FORM OF SWING LINE LOAN NOTICE

 

Date:_________________

To: Wells Fargo Bank, National Association, as Administrative Agent
___________________
___________________
Attention: ___________
Telephone: __________
Facsimile: ___________

Re:The Second Amended and Restated Credit Agreement dated as of March 28, 2014
(as the same may from time to time be amended, modified or supplemented or
restated, the “Credit Agreement”), among CH2M HILL COMPANIES, LTD., a Delaware
corporation (the “Parent”), CH2M HILL, INC., a Florida corporation (“CH2M
Inc.“), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation
(“OMI”), CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”),
CH2M HILL GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC, a Delaware limited liability company (“CHVENG”; and together with the
Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each
a “Borrower,” and, collectively, the “Borrowers”), the Subsidiary Guarantors
party thereto, the several financial institutions party thereto as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as Swing Line
Lender and as Administrative Agent on behalf and for the benefit of the Credit
Group.

Ladies and Gentlemen:

The undersigned Administrative Borrower, on behalf of the Borrowers, refers to
the Credit Agreement, the terms defined therein used herein as defined, and
hereby gives notice irrevocably, pursuant to Section 2.05(b) of the Credit
Agreement, of a requested Borrowing of a Swing Line Loan by Borrower as
specified herein:

1.The requested date (the “Requested Borrowing Date”), which will be a Business
Day, for the funding of the requested Borrowing of a Swing Line Loan is
_____________, 201_.

The aggregate amount of the requested Borrowing of a Swing Line Loan is
$____________.

The wire instructions for the deposit account to which proceeds of the requested
Borrowing of a Swing Line Loan are to be disbursed are as follows:

Bank:                   [____________________]

Account No.:       [____________________]

ABA No.:            [____________________]

Reference:           [____________________]





Exhibit F-1

--------------------------------------------------------------------------------

 

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

each of the representations and warranties of each Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document
are true and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will be true and correct in all material respects (except that such
materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) as of such earlier date, and except that for purposes of
Section 4.02 of the Credit Agreement, the representations and warranties
contained in Section 5.10 of the Credit Agreement will be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b) of the
Credit Agreement;

no Default or Event of Default exists as of the date hereof, or will result from
the Swing Line Borrowing requested to be made on the designated funding date or
from the application of the proceeds thereof;

no Material Adverse Effect has occurred since December 31, 2013; and

the requested Borrowing of a Swing Line Loan, together with the Outstanding
Amount of all Swing Loan Loans as of the Requested Borrowing Date, does not
exceed an amount equal to the lesser of (i) Swing Line Sublimit and (ii) the
maximum amount permitted under Section 2.02(a) of the Credit Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





Exhibit F-2

--------------------------------------------------------------------------------

 

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

a Delaware corporation, as Administrative Borrower

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 



Exhibit F-3

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

[FORM OF]

BANK PRODUCT PROVIDER NOTICE

 

 

TO:                   Wells Fargo Bank, National Association, as Administrative
Agent

                          CH2M HILL Companies, Ltd., as Administrative Borrower

 

RE:                    Second Amended and Restated Credit Agreement dated as of
March 28, 2014 (as amended by the First Amendment to Credit Agreement dated as
of September 26, 2014, the Second Amendment to Credit Agreement dated as of
March 30, 2015, the Consent dated as of April 25, 2016 and the Third Amendment
to Credit Agreement dated as of September 30, 2016 and as the same may from time
to time be further amended, modified, supplemented or restated, the “Credit
Agreement”), among CH2M HILL Companies, Ltd., a Delaware corporation (the
“Parent”), CH2M Hill, Inc., a Florida corporation (“CH2M Inc.“), Operations
Management International, Inc., a California corporation (“OMI”), CH2M HILL
Engineers, Inc., a Delaware corporation (“CH2M Engineers”), CH2M HILL Global,
Inc., a Delaware corporation (“CH2M Global”), CH2M HILL Constructors, Inc., a
Delaware corporation (“CH2M Constructors”), and CHVENG, LLC, a Delaware
corporation (“CHVENG,” and together with the Parent, CH2M Inc., OMI, CH2M
Engineers, CH2M Global and CH2M Constructors, each a “Borrower,” and,
collectively, the “Borrowers”), as borrowers, the Subsidiary Guarantors party
thereto, the several financial institutions party thereto as Lenders, and Wells
Fargo Bank, National Association, in its separate capacities as Swing Line
Lender and as Administrative Agent.

 

DATE:            [Date]

 

 

[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:

 

(a)          [Name of Bank Product Provider] meets the requirements of a Bank
Product Provider under the terms of the Credit Agreement and is a Bank Product
Provider under the Credit Agreement and the other applicable Loan Documents.

 

(b)          The Borrowers have entered into the following Bank Products with
[Name of Bank Product Provider]:  [set forth Bank Products and identify
Borrowers and other parties thereto].

 

(c)          Each Bank Product set forth in clause (b) above meets the
requirements of a Bank Product under the terms of the Credit Agreement and is a
Bank Product under the Credit Agreement and the other applicable Loan Documents.







--------------------------------------------------------------------------------

 

 

(d)          The maximum dollar amount3 of obligations arising under each Bank
Product set forth in clause (b) above is:  $_______. [set forth the maximum
dollar amount for each Bank Product]

 

(e)          The methodology to be used by such parties in determining the Bank
Product Debt owing from time to time with respect to each Bank Product set forth
in clause (b) above is:  _______________________.

 

Delivery of this Bank Product Provider Notice by telecopy shall be effective as
an original. All capitalized terms not defined herein have the meaning ascribed
to them in the Credit Agreement.  This document is not a Loan Document.

 

A duly authorized officer of the undersigned has executed this Bank Product
Provider Notice as of the ___ day of _____, _____.

 

 

 

 

 

,

 

as a Bank Product Provider

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

3 If reasonably capable of being determined.

Exhibit F-5

--------------------------------------------------------------------------------